Exhibit 10.1

EXECUTION VERSION

 

 

 

U.S. $2,400,000,000

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 17, 2019

among

PERFORMANCE FOOD GROUP, INC.,

as Lead Borrower for the Borrowers named herein,

PFGC, INC.,

as Holdings,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

and

THE OTHER LENDERS PARTY HERETO

 

 

BANK OF MONTREAL,

BANK OF AMERICA, N.A., and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, and

BARCLAYS BANK PLC,

as Syndication Agents,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

JPMORGAN CHASE BANK, N.A., and

CAPITAL ONE, NATIONAL ASSOCIATION,

as Documentation Agents,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

BANK OF AMERICA, N.A.,

BMO CAPITAL MARKETS,

BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA) LLC, and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers and

Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

Article I

 

Definitions and Accounting Terms

 

Section 1.01

 

Defined Terms

     1  

Section 1.02

 

Other Interpretive Provisions

     79  

Section 1.03

 

Accounting Terms

     80  

Section 1.04

 

Rounding

     80  

Section 1.05

 

References to Agreements, Laws, Etc.

     80  

Section 1.06

 

Times of Day

     80  

Section 1.07

 

Timing of Payment or Performance

     80  

Section 1.08

 

Currency Equivalents Generally

     81  

Section 1.09

 

Letter of Credit Amounts

     81  

Section 1.10

 

Divisions

     81  

Section 1.11

 

Limited Condition Acquisitions

     81   Article II

 

The Commitments and Credit Extensions

 

Section 2.01

 

Commitment of the Lenders

     83  

Section 2.02

 

Reserves; Changes to Reserves

     84  

Section 2.03

 

Borrowings, Conversions and Continuations of Revolving Loans

     85  

Section 2.04

 

Overadvances

     87  

Section 2.05

 

Swingline Loans

     87  

Section 2.06

 

Letters of Credit

     88  

Section 2.07

 

Optional Termination or Reduction of Commitments

     93  

Section 2.08

 

Optional Prepayment of Loans; Reimbursement of Lenders

     95  

Section 2.09

 

Mandatory Prepayment; Commitment Termination; Cash Collateral

     96  

Section 2.10

 

Interest

     97  

 

i



--------------------------------------------------------------------------------

Section 2.11

 

Fees

     98  

Section 2.12

 

Computation of Interest and Fees

     99  

Section 2.13

 

Evidence of Indebtedness

     99  

Section 2.14

 

Payments Generally

     100  

Section 2.15

 

Sharing of Payments

     102  

Section 2.16

 

Settlement Among Lenders

     103  

Section 2.17

 

Additional Commitments

     104  

Section 2.18

 

Designation of Lead Borrower as Borrowers’ Agent

     109  

Section 2.19

 

Cash Management

     110  

Section 2.20

 

Maintenance of Loan Account; Statements of Account

     113  

Section 2.21

 

Additional Borrowers

     114  

Section 2.22

 

Additional Caribbean Parties

     114  

Section 2.23

 

Extension Amendments

     115  

Section 2.24

 

Defaulting Lenders

     119   Article III

 

Taxes, Increased Costs Protection and Illegality

 

Section 3.01

 

Taxes

     122  

Section 3.02

 

Illegality

     125  

Section 3.03

 

Inability to Determine Rates

     125  

Section 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on LIBOR Loans

     126  

Section 3.05

 

Funding Losses

     128  

Section 3.06

 

Matters Applicable to All Requests for Compensation

     128  

Section 3.07

 

Replacement of Lenders under Certain Circumstances

     129  

Section 3.08

 

Survival

     131  

 

ii



--------------------------------------------------------------------------------

Article IV

 

Conditions Precedent to Credit Extensions

 

Section 4.01

 

Conditions of Initial Credit Extension

     131  

Section 4.02

 

Conditions to All Credit Extensions

     133   Article V

 

Representations and Warranties

 

Section 5.01

 

Existence, Qualification and Power; Compliance with Laws

     134  

Section 5.02

 

Authorization; No Contravention

     134  

Section 5.03

 

Governmental Authorization; Other Consents

     134  

Section 5.04

 

Binding Effect

     135  

Section 5.05

 

Financial Statements; No Material Adverse Effect

     135  

Section 5.06

 

Litigation

     135  

Section 5.07

 

No Default

     135  

Section 5.08

 

Ownership of Property; Liens

     136  

Section 5.09

 

Environmental Compliance

     136  

Section 5.10

 

Taxes

     137  

Section 5.11

 

ERISA Compliance

     137  

Section 5.12

 

Subsidiaries; Equity Interests

     138  

Section 5.13

 

Margin Regulations; Investment Company Act

     138  

Section 5.14

 

Disclosure

     139  

Section 5.15

 

Solvency

     139  

Section 5.16

 

Subordination of Junior Financing

     139  

Section 5.17

 

Collateral Documents

     139  

Section 5.18

 

Senior Indebtedness

     139  

Section 5.19

 

Anti-Corruption Laws and Sanctions

     140  

 

iii



--------------------------------------------------------------------------------

Section 5.20

 

Certain Licenses

     140  

Section 5.21

 

Representations as to Caribbean Parties

     140   Article VI

 

Affirmative Covenants

 

Section 6.01

 

Financial Statements

     142  

Section 6.02

 

Certificates; Other Information

     144  

Section 6.03

 

Notices

     146  

Section 6.04

 

Payment of Obligations

     147  

Section 6.05

 

Preservation of Existence, Etc.

     147  

Section 6.06

 

Maintenance of Properties

     147  

Section 6.07

 

Maintenance of Insurance

     147  

Section 6.08

 

Compliance with Laws

     148  

Section 6.09

 

Books and Records

     148  

Section 6.10

 

Inspection Rights

     149  

Section 6.11

 

Covenant to Guarantee Obligations and Give Security

     150  

Section 6.12

 

Compliance with Environmental Laws

     152  

Section 6.13

 

Further Assurances and Post Closing Conditions

     152  

Section 6.14

 

Information Regarding Collateral

     154  

Section 6.15

 

Physical Inventories

     154  

Section 6.16

 

Corporate Separateness

     155  

Section 6.17

 

Consolidated Fixed Charge Coverage Ratio

     155  

Section 6.18

 

Additional Real Property and Rolling Stock

     156  

Section 6.19

 

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws.

     158  

 

iv



--------------------------------------------------------------------------------

Article VII

 

Negative Covenants

 

Section 7.01

 

Liens

     158  

Section 7.02

 

Investments

     163  

Section 7.03

 

Indebtedness

     167  

Section 7.04

 

Fundamental Changes

     171  

Section 7.05

 

Dispositions

     173  

Section 7.06

 

Restricted Payments

     176  

Section 7.07

 

Change in Nature of Business

     180  

Section 7.08

 

Transactions with Affiliates

     180  

Section 7.09

 

Burdensome Agreements

     181  

Section 7.10

 

Use of Proceeds

     182  

Section 7.11

 

Accounting Changes

     183  

Section 7.12

 

Prepayments, Etc. of Indebtedness

     183  

Section 7.13

 

Permitted Activities of Holdings

     185  

Section 7.14

 

Designated Account

     185  

Section 7.15

 

Designation of Subsidiaries

     186   Article VIII

 

Events of Default and Remedies

 

Section 8.01

 

Events of Default

     186  

Section 8.02

 

Remedies Upon Event of Default

     189  

Section 8.03

 

Exclusion of Immaterial Subsidiaries

     189  

Section 8.04

 

Application of Funds

     190  

 

v



--------------------------------------------------------------------------------

Article IX

 

Agents

 

Section 9.01

 

Appointment and Authorization of Agents

     191  

Section 9.02

 

Delegation of Duties

     192  

Section 9.03

 

Liability of Agents

     192  

Section 9.04

 

Reliance by Agents

     193  

Section 9.05

 

Notice of Default

     193  

Section 9.06

 

Credit Decision; Disclosure of Information by Agents

     193  

Section 9.07

 

Indemnification of Agents

     194  

Section 9.08

 

Agents in their Individual Capacities

     194  

Section 9.09

 

Successor Agents

     195  

Section 9.10

 

Administrative Agent May File Proofs of Claim

     195  

Section 9.11

 

Collateral and Guaranty Matters

     196  

Section 9.12

 

Other Agents; Arranger and Managers

     198  

Section 9.13

 

Appointment of Supplemental Administrative Agents

     198  

Section 9.14

 

Withholding Tax

     199  

Section 9.15

 

Reports and Financial Statements

     199  

Section 9.16

 

Acceptable Intercreditor Agreements

     200   Article X

 

Miscellaneous

 

Section 10.01

 

Amendments, Etc.

     201  

Section 10.02

 

Notices and Other Communications; Facsimile Copies

     204  

Section 10.03

 

Joint and Several Obligations; No Waiver; Cumulative Remedies

     205  

Section 10.04

 

Attorney Costs and Expenses

     206  

Section 10.05

 

Indemnification by the Borrowers

     206  

 

vi



--------------------------------------------------------------------------------

Section 10.06

 

Payments Set Aside

     207  

Section 10.07

 

Successors and Assigns

     208  

Section 10.08

 

Confidentiality

     212  

Section 10.09

 

Setoff

     213  

Section 10.10

 

Interest Rate Limitation

     214  

Section 10.11

 

Counterparts

     214  

Section 10.12

 

Integration

     214  

Section 10.13

 

Survival of Representations and Warranties

     215  

Section 10.14

 

Severability

     215  

Section 10.15

 

Tax Forms

     215  

Section 10.16

 

GOVERNING LAW

     217  

Section 10.17

 

WAIVER OF RIGHT TO TRIAL BY JURY

     218  

Section 10.18

 

Binding Effect

     218  

Section 10.19

 

Judgment Currency

     218  

Section 10.20

 

Lender Action

     219  

Section 10.21

 

USA PATRIOT Act

     219  

Section 10.22

 

Agent for Service of Process

     219  

Section 10.23

 

Amendment and Restatement; No Novation

     220  

Section 10.24

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     220  

Section 10.25

 

Certain Real Property Matters.

     221  

Section 10.26

 

Certain ERISA Matters

     221  

Section 10.27

 

Acknowledgement Regarding Any Supported QFCs

     222  

 

vii



--------------------------------------------------------------------------------

SCHEDULES I    Commitments 1.01A    Guarantors 1.01B    Certain Security
Interests and Guarantees 1.01C    Unrestricted Subsidiaries 1.01D    Excluded
Subsidiaries 1.01E    Eligible Real Property 1.01F    Existing Letters of Credit
1.01G    Approved Caribbean Jurisdictions 2.19    Loan Disbursement Account
2.19(b)    Bank Accounts 5.06    Litigation 5.11(a)    ERISA Compliance 5.12   
Subsidiaries and Other Equity Investments 6.02(f)    Financial and Collateral
Reports 6.13(c)    Post-Closing Matters 7.01(b)    Existing Liens 7.02(g)   
Existing Investments 7.03(b)    Existing Indebtedness 7.08    Transactions with
Affiliates 7.09    Existing Restrictions 10.02    Administrative Agent’s Office,
Certain Addresses for Notices EXHIBITS    Form of    A    Committed Loan Notice
B-1    Revolving Credit Note B-2    Swingline Note C    Compliance Certificate D
   Assignment and Assumption E    Reserved F    Reserved G    Reserved H   
Reserved I    Customs Broker Agreement J    Borrowing Base Certificate K   
Borrower Request and Assumption Agreement L    Borrower Notice

 

viii



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 17, 2019, among PERFORMANCE FOOD GROUP, INC (f/k/a Vistar
Corporation), a Colorado corporation (the “Lead Borrower”), the other Borrowers
from time to time party hereto, PFGC, INC. (f/k/a Vistar Management, Inc.), a
Delaware corporation (“Holdings”), WELLS FARGO BANK, NATIONAL ASSOCIATION (as
successor by merger to Wachovia Bank, National Association), as Administrative
Agent and Collateral Agent and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Lead Borrower, Holdings and the other Borrowers party thereto have entered
into that certain Second Amended and Restated Credit Agreement dated as of
February 1, 2016, as amended by that certain First Amendment to Second Amended
and Restated Credit Agreement dated as of August 3, 2017 (such agreement, as
amended, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”) with Wells Fargo, as Administrative
Agent and Collateral Agent thereunder, and each lender from time to time party
thereto.

The Borrowers and Holdings have requested that the Administrative Agent and the
Lenders amend and restate the Existing Credit Agreement, which shall continue
the senior revolving credit and letter of credit facilities to the Borrowers.

The Lenders and the Issuing Bank have indicated their willingness to amend and
restate the Existing Credit Agreement and make the Loans and issue the Letters
of Credit on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“2024 Senior Notes” means the Lead Borrower’s 5.50% Senior Notes due 2024 in the
aggregate principal amount of $350,000,000, issued pursuant to that certain
Indenture dated as of May 17, 2016, by and among the Lead Borrower, Holdings (as
parent), the guarantors named therein, and U.S. Bank National Association, as
trustee, registrar, and paying agent, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.



--------------------------------------------------------------------------------

“Acceptable Intercreditor Agreement” means, with respect to any Additional
Permitted Debt and any Liens on Term Collateral securing such Additional
Permitted Debt in accordance with Section 7.01(ee), any intercreditor or
subordination agreement which (i) is by and among or between the Collateral
Agent and all other Persons in whose favor any of such Liens are or are to be
granted (or a trustee, agent, or other representative on their behalf); (ii)
provides for, among other things, (A) the subordination of the Collateral
Agent’s Liens on such Term Collateral to such Liens (to the extent such Liens
are intended to be senior to the Collateral Agent’s Liens on such Term
Collateral, as contemplated in Section 6.18(c)) or (B) the subordination of such
Liens to the Collateral Agent’s Liens on such Term Collateral (to the extent
such Liens are intended to be junior to the Collateral Agent’s Liens on such
Term Collateral, as contemplated in Section 6.18(c)); and (iii) is in form and
substance reasonably satisfactory to the Administrative Agent, as the same may
be amended, restated, supplemented, or otherwise modified from time to time.

“Account(s)” means “accounts” as defined in the Uniform Commercial Code and also
means a right to payment of a monetary obligation, whether or not earned by
performance, (a) for property that has been or is to be sold, leased, licensed,
assigned, or otherwise disposed of or (b) for services rendered or to be
rendered. The term “Account” does not include (a) rights to payment evidenced by
chattel paper or an instrument, (b) commercial tort claims, (c) deposit
accounts, (d) investment property, or (e) letter-of-credit rights or letters of
credit, except to the extent they evidence or arise from an Account or
constitute proceeds of an Account.

“Account Debtor” means a Person who is obligated under an Account, Chattel Paper
or General Intangible.

“Accounts Advance Rate” means (a) for Tranche A Loans, 90%, and (b) for Tranche
A-1 Loans, 95%.

“ACH” means automated clearing house transfers.

“Acquired Accounts” means Accounts owing to a Person that becomes a Borrower
Party after the Third Restatement Effective Date or acquired in a Permitted
Acquisition or any other acquisition; provided, however, that such Accounts
shall cease to be Acquired Accounts upon the Administrative Agent’s receipt or
completion of (a) a field audit of such Accounts and (b) such other customary
due diligence as the Administrative Agent may reasonably require, all of the
results of the foregoing to be reasonably satisfactory to the Administrative
Agent.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any Test Period, the amount for such Test
Period of Consolidated EBITDA of such Acquired Entity or Business, all as
determined on a consolidated basis for such Acquired Entity or Business.

“Acquired Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Acquired Inventory” means Inventory owned by a Person that becomes a Borrower
Party after the Third Restatement Effective Date or Inventory acquired in a
Permitted Acquisition or any other acquisition; provided, however, that such
Inventory shall cease to be Acquired Inventory upon the Administrative Agent’s
receipt or completion of (a) appraisals, from appraisers reasonably satisfactory
to the Administrative Agent, of such Inventory, (b) a field audit of such
Inventory, and (c) such other due diligence as the Administrative Agent may
reasonably require, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Acquired Inventory (EB)” means Acquired Inventory which is owned by Eby-Brown
or any of its Subsidiaries.

“Add-Back Cushion Amount” means $10,000,000 for any Test Period and shall
include the first incurred add-backs added back pursuant to clauses (a)(v) and
(a)(vi) of the definition of Consolidated EBITDA and the third proviso of the
definition of Pro Forma Adjustment prior to calculating the 15% and 20%
limitations on add-backs set forth in such clauses and proviso, respectively.

“Additional Commitments” has the meaning specified in Section 2.17(a).

“Additional Committing Lender” has the meaning specified in Section 2.17(d).

“Additional Credit Amendment” has the meaning specified in Section 2.17(d).

“Additional Credit Closing Date” has the meaning specified in Section 2.17(d).

“Additional Extension Amendment” has the meaning specified in Section 2.23(c).

“Additional Issuing Banks” means those Lenders which have been approved by the
Administrative Agent (such approval not to be unreasonably withheld) and the
Lead Borrower and that have agreed (each in its sole discretion) to act as an
“Issuing Bank” hereunder, as provided in Section 2.06(l).

“Additional Junior Term Loans” has the meaning specified in Section 2.17(b).

“Additional Lender” has the meaning specified in Section 2.17(d).

“Additional Loans” has the meaning specified in Section 2.17(a).

“Additional Pari Passu Term Loans” has the meaning specified in Section 2.17(b).

“Additional Permitted Debt” means:

(a)    the 2024 Senior Notes;

(b)    additional term Indebtedness; provided that (i) such Indebtedness is
incurred on terms and conditions (other than pricing, rate floors, discounts,
fees, premiums and optional prepayment or redemption provisions) that, in the
good faith determination of the Lead Borrower, are not materially less favorable
(when taken as a whole) to the Borrowers than the terms and conditions of this
Agreement and the other Loan Documents (when taken as a whole) (provided that a
certificate of the Lead Borrower as to the satisfaction of the conditions
described in this clause (i) delivered at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that the Lead

 

3



--------------------------------------------------------------------------------

Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (i), shall be conclusive unless the
Administrative Agent notifies the Lead Borrower within such five Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)); (ii) such Indebtedness is unsecured or secured
pursuant to Section 7.01(ee); (iii) such Indebtedness has a final maturity date
which is at least 91 days after the later of the Maturity Date and any Extended
Maturity Date existing at the time such Indebtedness is incurred (other than an
earlier maturity date for customary fundamental change, make-whole fundamental
change, change of control or other similar event risk provisions or customary
bridge financings which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for a maturity date earlier than 91 days after such
Maturity Date or any Extended Maturity Date); (iv) such Indebtedness does not
amortize or has a per annum rate of amortization not to exceed 1.00% of the
original principal amount thereof (or such other rate or schedule of
amortization or mandatory payments acceptable to the Administrative Agent in its
reasonable discretion); (v) immediately after giving effect thereto the
Consolidated Secured Net Leverage Ratio determined on a Pro Forma Basis for the
Test Period would be less than or equal to 5.50 to 1.00; (vi) immediately after
giving effect thereto the Consolidated Total Leverage Ratio determined on a Pro
Forma Basis for the Test Period would be less than or equal to 6.25 to 1.00; and
(vii) at the time such Indebtedness is incurred and immediately after giving
effect thereto, no Default shall have occurred and be continuing; and

(c)    any Permitted Refinancing of any of the foregoing Indebtedness.

“Additional Permitted Debt Documents” means all loan agreements, indentures,
note purchase agreements, promissory notes, guarantees, any related Acceptable
Intercreditor Agreement, and other instruments and agreements evidencing the
terms of the Additional Permitted Debt.

“Additional Real Property” has the meaning provided in Section 6.18(a).

“Additional Revolving Commitments” has the meaning specified in Section 2.17(a).

“Additional Rolling Stock” has the meaning provided in Section 6.18(b).

“Additional Term Loan Commitments” has the meaning specified in Section 2.17(a).

“Adjustment Date” has the meaning provided in clause (a)(iii) of the definition
of “Applicable Rate.”

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent under the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 with respect to such
currency, or such other address or account as the Administrative Agent may from
time to time notify the Lead Borrower and the Lenders.

 

4



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent
and the Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Agreement Currency” has the meaning specified in Section 10.19.

“Alternate Availability” means, on any date of determination, Suppressed Excess
Availability; provided, however, that at all times that Excess Availability is
less than 10% of the Revolving Credit Amount, “Alternate Availability” shall
mean Excess Availability.

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

“Applicable Caribbean Party Documents” has the meaning specified in
Section 5.21(a).

“Applicable Rate” means:

(a)    with respect to the Tranche A Loans:

(i)    at all times before the Third Restatement Effective Date, a percentage
per annum determined by reference to the Credit Agreement before giving effect
to the amendment to the Credit Agreement effected on the Third Restatement
Effective Date;

 

5



--------------------------------------------------------------------------------

(ii)    on and after the Third Restatement Effective Date until the first
Adjustment Date after the Third Restatement Effective Date, a percentage per
annum equal to the applicable percentage set forth in Level II of the pricing
grid below; and

(iii) on the first day of each calendar quarter (each, an “Adjustment Date”),
commencing with the first calendar quarter beginning after the Third Restatement
Effective Date, a percentage per annum equal to the applicable percentage
determined from the following pricing grid and based upon average daily Excess
Availability for the most recently ended calendar quarter immediately preceding
such Adjustment Date (provided, however, that Level I of the following table
shall not be available to the Borrowers until, at the earliest, the first day of
the seventh full calendar quarter commencing after the Third Restatement
Effective Date and, if during such time the Applicable Rate would be otherwise
determined by reference such Level I, then the Applicable Rate shall be based on
Level II of the following table):

 

Level

  

Average Daily
Excess Availability

   Tranche A
LIBOR
Applicable Rate     Tranche A
Base Rate
Applicable Rate  

I

   Greater than or equal to the Level I Amount      1.00 %      0.00 % 

II

   Greater than or equal to the Level II Amount, but less than the Level I
Amount      1.25 %      0.25 % 

III

   Greater than or equal to the Level III Amount, but less than the Level II
Amount      1.50 %      0.50 % 

IV

   Less than the Level III Amount      1.75 %      0.75 % 

As used in this clause (a):

(A) “Level I Amount” means, at any time of determination, 60% of the Loan Cap;

(B) “Level II Amount” means, at any time of determination, 25% of the Loan Cap;
and

(C) “Level III Amount” means, at any time of determination, 15% of the Loan Cap.

 

6



--------------------------------------------------------------------------------

(b)    with respect to the Tranche A-1 Loans:

(i)    at all times before the Third Restatement Effective Date, a percentage
per annum determined by reference to the Credit Agreement before giving effect
to the amendment to the Credit Agreement effected on the Third Restatement
Effective Date;

(ii)    on and after the Third Restatement Effective Date, (A) 2.25% per annum
with respect to any such Loan which is a LIBOR Loan and (B) 1.25% per annum with
respect to any such Loan which is a Base Rate Loan; provided, however, that, at
all times that the Applicable Rate with respect to Tranche A Loans is, in fact,
determined by reference to Level I of the table in the immediately preceding
clause (a)(iii), the Applicable Rate for Tranche A-1 Loans shall be (X) 2.00%
per annum with respect to any such Loan which is a LIBOR Loan and (Y) 1.00% per
annum with respect to any such Loan which is a Base Rate Loan.

“Applicant Borrower” has the meaning provided in Section 2.21(a).

“Applicant Caribbean Party” has the meaning provided in Section 2.22(a).

“Appraised Value” means, on any date of determination, (a) with respect to any
Eligible Real Property, the fair market value of such Eligible Real Property as
of such date pursuant to the applicable Real Property Appraisal received by, and
reasonably acceptable to, the Administrative Agent and (b) with respect to any
Eligible Rolling Stock, the NOLV Percentage of such Eligible Rolling Stock as of
such date pursuant to the applicable Rolling Stock Appraisal received by, and
reasonably acceptable to, the Administrative Agent.

“Approved Caribbean Jurisdictions” means (a) those jurisdictions identified on
Schedule 1.01G, (b) in the case of an Applicant Caribbean Party seeking to
become a Borrower, such other jurisdictions in the Caribbean basin as are
approved by each of the Lenders and (c) in the case of an Applicant Caribbean
Party seeking to become a Guarantor, such other jurisdictions in the Caribbean
basin as are approved by a Super Majority of Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning specified in Section 10.07(b)(i).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit D.

“Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.

 

7



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
Further to Section 1.03 and for the avoidance of doubt, the definition of
“Attributable Indebtedness” shall not include any obligations of a Person under
a lease of (or other arrangement conveying the right-to-use or right-of-use with
respect to) real or personal property, or a combination thereof, which are not
required to be classified and accounted for as “finance lease obligations” on
the balance sheet of such Person in accordance with GAAP, including, without
limitation, Accounting Standards Codification 842 and related accounting rules
and regulations, as such may be amended or re-codified from time to time,
notwithstanding that GAAP and such accounting rules and regulations (including
Accounting Standards Codification 842) may require such lease obligations to be
recognized on the balance sheet of such Person as a lease liability (along with
the related right-of-use asset).

“Availability Reserves” means, without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as the Administrative Agent, from time to time determines in its
reasonable commercial discretion exercised in good faith as being appropriate
(a) to reflect any impediments to the realization upon the Collateral subject to
the Borrowing Base (including, without limitation, claims that the
Administrative Agent determines will need to be satisfied in connection with the
realization upon such Collateral), and (b) to reflect any restrictions in any
Additional Permitted Debt Documents on the incurrence of Indebtedness by the
Loan Parties, but only to the extent that such restrictions reduce, or with the
passage of time could reduce, the amounts available to be borrowed hereunder
(including, without limitation as a result of the Loan Parties’ receipt of net
proceeds from asset sales) in order for the Loan Parties to comply with such
Additional Permitted Debt Documents. Availability Reserves shall include,
without limitation, the Priority Payable Reserves, Bank Product Reserves, the
Cash Management Reserves, Tax Stamp Reserves, and Inventory Reserves.

“Available Amount” means, at any time (the “Reference Date”), an amount equal to
the sum of (a) the greater of (i) $150,000,000 and (ii) the Available Amount
Percentage of Consolidated Net Income for the Available Amount Reference Period
(or in the case such Consolidated Net Income for such period is a deficit, minus
100% of such deficit); plus (b) to the extent not utilized in connection with
other transactions permitted pursuant to Section 7.12, the aggregate amount of
Net Cash Proceeds of the type set forth in clause (a) thereof retained by the
Lead Borrower during the period from and including the Business Day immediately
following the Original Closing Date through and including the Reference Date
(but excluding therefrom the amount of any Designated Funds (so long as such
funds remain Designated Funds)); plus (c) the amount of any capital
contributions or Net Cash Proceeds from Permitted Equity Issuances (or issuance
of debt securities that have been converted or exchanged into Qualified Equity
Interests) (other than Specified Equity Contributions or any other capital
contributions or equity or debt issuances to the extent utilized in connection
with other transactions permitted pursuant to Section 7.02, 7.06 or 7.12)
received or made by the Lead Borrower (or any direct or indirect parent thereof
and contributed by such parent to the Lead Borrower) during the period from and
including the Business Day immediately following the Original Closing Date
through and including the Reference Date (but excluding therefrom the amount of
any Designated Funds (so long as such funds remain Designated Funds)); minus
(d) the aggregate amount of any

 

8



--------------------------------------------------------------------------------

Investments made pursuant to Section 7.02(n) (net of any return of capital in
respect of such Investment or deemed reduction in the amount of such Investment
including, without limitation, upon the re-designation of any Unrestricted
Subsidiary as a Restricted Subsidiary or the Disposition of any such
Investment), any Restricted Payment made pursuant to Section 7.06(k)(i), or any
payment of Indebtedness made pursuant to Section 7.12(a)(iii) or
Section 7.12(a)(vi)(A) during the period commencing on the Original Closing Date
and ending on or before the Reference Date (and, for purposes of this clause
(d), without taking account of the intended usage of the Available Amount on
such Reference Date).

“Available Amount Percentage” means 50%.

“Available Amount Reference Period” means, with respect to any Reference Date,
the period commencing at the beginning of the fiscal quarter in which the
Original Closing Date occurred and ending on the last day of the most recent
fiscal quarter or fiscal year, as applicable, for which financial statements are
required to be delivered pursuant to Section 6.01(a) or Section 6.01(b), and the
related Compliance Certificate required to be delivered pursuant to
Section 6.02(a), have been received by the Administrative Agent.

“Available Incremental Amount” means, on any date of determination and without
duplication, the positive amount, if any, by which (a) $800,000,000 exceeds
(b) the sum of (i) the aggregate principal amount of all Additional Term Loans
made after the Third Restatement Effective Date pursuant to Section 2.17 and
which remain outstanding as of such date of determination plus (ii) all
Additional Revolving Commitments established after the Third Restatement
Effective Date pursuant to Section 2.17 and which remain in effect as of such
date of determination (after giving pro forma effect to the repayment of any
Additional Term Loans and the termination of any Additional Revolving
Commitments, in each case, in connection with the making of any proposed
Additional Term Loans or the establishment or funding of any Additional
Revolving Commitments).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product Provider” means any Lender or any Affiliate of a Lender (and with
respect to Swap Contracts, any Lender or Affiliate of a Lender who (x) was a
Lender or an Affiliate of a Lender at the time such Swap Contract was entered
into and who is no longer a Lender or an Affiliate of a Lender, and (y) is, and
at all times remains, in compliance with the provisions of Section 9.15(a) and
(z) agrees in writing that the Agents and the other Secured Parties shall have
no duty to such Person (other than the payment of any amounts to which such
Person may be entitled under Section 8.04) and acknowledges that the Agents and
the other Secured Parties may deal with the Loan Parties and the Collateral as
they deem appropriate (including the release of any Loan Party or all or any
portion of the Collateral) without notice or consent from such Person, whether
or not such action impairs the ability of such Person to be

 

9



--------------------------------------------------------------------------------

repaid its Other Liabilities). For purposes hereof, the Administrative Agent
and/or its Affiliates shall be Bank Product Providers with respect to the Swap
Contracts provided by them and in effect on the Third Restatement Effective
Date.

“Bank Product Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Trigger Event
(Cash Dominion) (except as provided in Section 2.02), determines in its
reasonable commercial discretion exercised in good faith as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Bank Products then provided or outstanding.

“Bank Products” means any services or facilities (other than Cash Management
Services) provided to any Loan Party by any Bank Product Provider on account of
(a) credit cards, debit cards, or stored value cards, (b) so-called “purchase
cards,” “p-cards,” or “procurement cards,” (c) payment card processing services,
(d) merchant services constituting a line of credit, and (e) Swap Contracts, in
each case which has been designated to the Administrative Agent by the Lead
Borrower or such Bank Product Provider at the time such Bank Product is entered
into (or, in the case of Swap Contracts in effect on the Third Restatement
Effective Date, on the Third Restatement Effective Date) as being Obligations
under this Agreement.

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) LIBOR
(which rate shall be calculated based upon an Interest Period of one month and
shall be determined on a daily basis), plus one percentage point, and (c) the
rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“Blocked Account” has the meaning provided in Section 2.19(b).

“Blocked Account Agreement” has the meaning provided in Section 2.19(b).

 

10



--------------------------------------------------------------------------------

“Blocked Account Banks” means the banks with whom deposit accounts are
maintained in which material amounts (as reasonably determined by the
Administrative Agent) of funds of any of the Loan Parties from one or more DDAs
are concentrated and with whom a Blocked Account Agreement has been, or is
required to be, executed in accordance with the terms hereof.

“Borrower Materials” has the meaning given such term in Section 10.08.

“Borrower Notice” means a notice in substantially the form of Exhibit L.

“Borrower Party” means, collectively (a) the Lead Borrower, (b) each other Loan
Party that is a Domestic Subsidiary of the Lead Borrower and (c) each Caribbean
Party.

“Borrower Request and Assumption Agreement” means a notice and agreement in
substantially the form of Exhibit K.

“Borrowers” means, collectively, (a) the Lead Borrower, (b) the Borrowers
identified on the signature pages hereto, (c) each other Domestic Subsidiary of
the Lead Borrower who owns assets of the type subject to the Borrowing Base and
becomes a Borrower hereunder in accordance with the terms of this Agreement and
(d) each Caribbean Borrower.

“Borrowing” means (a) a borrowing consisting of Revolving Loans of the same Type
and, in the case of LIBOR Loans, having the same Interest Period, made by each
of the Lenders pursuant to Section 2.01 or (b) a Swingline Loan.

“Borrowing Base” means the Tranche A-1 Borrowing Base or, if the Tranche A-1
Commitments have been terminated, the Tranche A Borrowing Base.

“Borrowing Base Certificate” has the meaning provided in Section 6.01(e).

“Breakage Costs” has the meaning provided in Section 3.05.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located;
provided that if such day relates to any interest rate settings as to an LIBOR
Loan, any fundings, disbursements, settlements and payments in respect of any
such LIBOR Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such LIBOR Loan, means any such day on which
dealings in deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Asset” means, with respect to any Person, any asset that should, in
accordance with GAAP, be classified and accounted for as a capital asset on a
consolidated balance sheet of such Person, including, without limitation, all
assets represented by Capitalized Software Expenditures.

“Capital Expenditures” means with respect to any Person for any period, the
aggregate cost of all Capital Assets acquired by such Person and its
Subsidiaries during such period, as determined in accordance with GAAP,
including, without limitation, all Capitalized Software Expenditures.

 

11



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means, at any time of determination, the amount
of the liability in respect of a Capitalized Lease that would at such time be
required to be capitalized and reflected as a liability on a balance sheet
prepared in accordance with GAAP (but subject to Section 1.03 and the definition
of “Capitalized Lease.”

“Capitalized Leases” means (a) at all times before Holdings implements Account
Standards Codification 842, all leases that are required to be, in accordance
with GAAP as in effect at such time, recorded as capitalized leases and
(b) thereafter, any lease of (or other arrangement conveying the right-to-use or
right-of-use with respect to) real or personal Property, or a combination
thereof, which obligations effectively transfer control of the underlying asset
and constitute an in-substance financed purchase of an asset and as to which the
amount of the obligations related thereto are required to be classified and
accounted for as “finance leases” on the balance sheet of such Person, in
accordance with GAAP, including, without limitation, Accounting Standards
Codification 842 and related accounting rules and regulations, as such may be
amended or re-codified from time to time; provided that for all purposes
hereunder the amount of obligations under any Capitalized Lease shall be the
amount thereof accounted for as a liability in accordance with GAAP; provided,
further and for avoidance of doubt, the term “Capitalized Lease” does not
include any operating leases entered into in the ordinary course of business
that do not effectively transfer control of the underlying asset and do not
represent an in-substance financed purchase of an asset under GAAP, including,
without limitation, Accounting Standards Codification 842 and related accounting
rules and regulations, as such may be amended or re-codified from time to time,
notwithstanding that GAAP and such accounting rules and regulations, such as
Accounting Standards Codification 842, may require that such obligations be
recognized on the balance sheet of such Person as a lease liability (along with
the related right-of-use asset).

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Lead Borrower and the Restricted Subsidiaries during such period in respect of
licensed or purchased software or internally developed software and software
enhancements that, in conformity with GAAP, are or are required to be reflected
as capitalized costs on the consolidated balance sheet of Holdings, the
Borrowers and the Restricted Subsidiaries.

“Captive Insurance Subsidiary” means PICL Insurance Co. (f/k/a Performance
Insurance Company Limited) and any other Subsidiary of Holdings (including, for
the avoidance of doubt, PICL Investments Inc.), in each case, that is a
Restricted Subsidiary established and operating solely for the purpose of
(a) insuring the business operations or properties owned or operated by Holdings
or any of its Subsidiaries, including their employees and related benefits,
and/or (b) conducting any activities or business incidental thereto (it being
understood and agreed that activities which are relevant or appropriate to
qualify as an insurance company for U.S. federal or state tax purposes shall be
considered “activities or business incidental thereto”).

“Caribbean Borrower” means a Caribbean Subsidiary that is a Borrower pursuant to
Section 2.22.

“Caribbean Guarantor” means a Caribbean Subsidiary that is a Guarantor pursuant
to Section 2.22.

 

12



--------------------------------------------------------------------------------

“Caribbean Parties” means, collectively, (a) the Caribbean Borrowers and (b) the
Caribbean Guarantors.

“Caribbean Subsidiary” means a Restricted Subsidiary of the Lead Borrower that
is organized in an Approved Caribbean Jurisdiction.

“Cash Collateral Account” means an interest-bearing account established by the
Loan Parties with the Collateral Agent, for its own benefit and the benefit of
the other Secured Parties, under the sole and exclusive dominion and control of
the Collateral Agent, in the name of the Collateral Agent or as the Collateral
Agent shall otherwise direct, in which deposits are required to be made in
accordance with this Agreement.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Lead Borrower or any Restricted Subsidiary:

(1)    Dollars;

(2)    (a) Sterling, Euros or any national currency of any Participating Member
State of the EMU or (b) in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(3)    securities issued or directly and fully and unconditionally guaranteed or
insured by the United States government or any agency or instrumentality thereof
the securities of which are unconditionally guaranteed as a full faith and
credit obligation of such government with maturities of 24 months or less from
the date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any domestic or foreign commercial bank having capital and
surplus of not less than $500,000,000 in the case of U.S. banks and $100,000,000
(or the Dollar equivalent as of the date of determination) in the case of
non-U.S. banks;

(5)    repurchase obligations for underlying securities of the types described
in clauses (3), (4) and (8) entered into with any financial institution meeting
the qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof and
Indebtedness or Preferred Stock issued by Persons with a rating of “A” or higher
from S&P or “A2” or higher from Moody’s with maturities of 24 months or less
from the date of acquisition;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another

 

13



--------------------------------------------------------------------------------

nationally recognized statistical rating agency selected by the Borrower) and in
each case maturing within 24 months after the date of creation or acquisition
thereof;

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an Investment Grade Rating from either Moody’s or S&P with maturities of 24
months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated within the top three ratings category by
S&P or Moody’s; and

(11)    investment funds investing 90% of their assets in securities of the
types described in clauses (1) through (10) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (i) investments of the type and
maturity described in clauses (1) through (8) and clauses (10) and (11) above of
foreign obligors, which Investments or obligors (or the parents of such
obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (ii) other short-term investments
utilized by Foreign Subsidiaries that are Restricted Subsidiaries in accordance
with normal investment practices for cash management in investments analogous to
the foregoing investments in clauses (1) through (11) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time after the occurrence and during the continuation of a Trigger Event
(Cash Dominion), determines in its reasonable commercial discretion exercised in
good faith as being appropriate to reflect the reasonably anticipated
liabilities and obligations of the Loan Parties with respect to Cash Management
Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types of
services or facilities provided to any Loan Party by any Lender or any Affiliate
of a Lender: (a) ACH transactions, (b) treasury and/or cash management services,
including, without limitation, controlled disbursement services, (c) foreign
exchange facilities, (d) credit or debit cards, (e) deposit and other accounts,
(f) merchant services (other than those constituting a line of credit), and
(g) supply chain finance services for the Lead Borrower and its Subsidiaries’
trade payables.

 

14



--------------------------------------------------------------------------------

“Cash Receipts” has the meaning provided in Section 2.19(c).

“Casualty Event” means any event that gives rise to the receipt by the Lead
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets, Real Property (including any
improvements thereon) or Rolling Stock to replace or repair such equipment,
fixed assets or Real Property.

“Certain Specified Payments” means, with respect to any period, (A) the creation
of any Lien referenced in Section 7.01(dd), (B) the proviso at the end of
Section 7.02, (C) the making of any Disposition under Section 7.05(d), (D) the
making of any Restricted Payment under Section 7.06(e), or (E) the designation
of a Restricted Subsidiary as an Unrestricted Subsidiary which Subsidiary has
assets included in the calculation of the Borrowing Base immediately prior to
such Subsidiary’s being designated as an Unrestricted Subsidiary.

“Change of Control” means the earliest to occur of:

(a) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Third Restatement Effective Date, but excluding
any employee benefit plan of such person and its Subsidiaries, and any Person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), other than any combination of any “group”
including any Permitted Holders, shall have acquired beneficial ownership of 35%
or more on a fully diluted basis of the voting interest in Holdings’ Equity
Interests (or if an Intermediate Holding Company is formed, the Intermediate
Holding Company’s Equity Interests) and the Permitted Holders shall own,
directly or indirectly, less than such person or “group” on a fully diluted
basis of the voting interest in Holdings’ Equity Interests (or if an
Intermediate Holding Company is formed, the Intermediate Holding Company’s
Equity Interests); or

(b) any “Change of Control” (or any comparable term) in any Additional Permitted
Debt Document; or

(c)    the Lead Borrower ceases to be a direct wholly owned subsidiary of
(i) Holdings or (ii) if any Intermediate Holding Company is formed, the
Intermediate Holding Company that is a direct parent of the Lead Borrower.

“Chattel Paper” has the meaning assigned to such term in the Security Agreement.

“CIS Assets” means assets of Holdings and its Subsidiaries consisting of
racking, materials handling equipment and Intellectual Property other than
Excluded Intellectual Property, together with other assets mutually agreed to by
the Lead Borrower and the Administrative Agent, but in any event shall exclude
(a) any assets subject to the Borrowing Base and (b) any Excluded Intellectual
Property.

“Closing Date” means May 8, 2012.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and rules and regulations related thereto.

 

15



--------------------------------------------------------------------------------

“Collateral” means all the “Collateral” as defined in any Collateral Document
and shall include the Mortgaged Properties and Rolling Stock included, or
intended to be included, as Eligible Rolling Stock.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Collateral Agent executed by (a) a bailee or other Person
in possession of Collateral, including, without limitation, any warehouseman,
and (b) a landlord of Real Property leased by any Loan Party (including, without
limitation, any warehouse or distribution center), pursuant to which such Person
(i) acknowledges the Collateral Agent’s Lien on the Collateral, (ii) releases or
subordinates such Person’s Liens in the Collateral held by such Person or
located on such Real Property, (iii) agrees to furnish the Collateral Agent with
access to the Collateral in such Person’s possession or on Real Property for the
purposes of conducting a Liquidation and (iv) makes such other agreements with
the Collateral Agent as the Collateral Agent may reasonably require.

“Collateral Agent” means Wells Fargo, in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered on the Third Restatement Effective Date pursuant to
Section 4.01(a)(iii) or pursuant to Section 6.11 or 6.13 at such time, duly
executed by each Loan Party thereto;

(b) all Obligations shall have been unconditionally guaranteed (the “Loan Party
Guarantees”) by (i) Holdings, (ii) any Intermediate Holding Company, (iii) each
Restricted Subsidiary of Holdings (other than any Borrower (except to the extent
of their joint and several obligations hereunder) and any Excluded Subsidiary)
that is a wholly owned Material Domestic Subsidiary, including those that are
listed on Schedule 1.01A hereto and (iv) any Caribbean Guarantor (each, a
“Guarantor”);

(c)    except to the extent otherwise provided hereunder or under any Collateral
Document or in any Acceptable Intercreditor Agreement, the Obligations and the
Loan Party Guarantees shall have been secured by a perfected security interest
(to the extent such security interest may be perfected by delivering
certificated securities or filing Uniform Commercial Code financing statements)
in (i) all the Equity Interests of the Borrowers and (ii) all Equity Interests
(other than Equity Interests of Unrestricted Subsidiaries and any Equity
Interest of any Restricted Subsidiary pledged to secure Indebtedness permitted
under Section 7.03(g) or (h)) of (A) each Material Domestic Subsidiary of
Holdings, (B) the Borrowers (including Caribbean Borrowers), (C) any Guarantor
(excluding Holdings, but including Caribbean Guarantors), and (D) any Special
Purpose Receivables Subsidiary; provided that Equity Interests of non-wholly
owned Subsidiaries shall only be pledged to the extent such pledge is permitted
by applicable law, the Organization Documents thereof and any equityholders’
agreement relating thereto and (iii) 65% of the issued and outstanding voting
Equity Interests (and 100% of the issued and outstanding non-voting Equity
Interests, if any) of each wholly owned Material Foreign Subsidiary (other than
a Caribbean Party) that is directly owned by Holdings, or any Domestic
Subsidiary of Holdings that is a Guarantor;

 

16



--------------------------------------------------------------------------------

(d)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Obligations and the Loan Party Guarantees shall have been secured
by a perfected security interest (other than in the case of Material Real
Property, Eligible Real Property and Eligible Rolling Stock, to the extent such
security interest may be perfected by delivering certificated securities, filing
Uniform Commercial Code financing statements or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office) in, and Mortgages on, substantially all tangible and intangible assets
of Holdings, the Borrowers and each Guarantor (including accounts receivable,
inventory, cash, deposit accounts, equipment, investment property, intercompany
notes, Intellectual Property, other general intangibles, owned (but not leased)
Real Property and proceeds of the foregoing); provided that security interests
in (i) Real Property shall be limited to the Mortgaged Properties and
(ii) Rolling Stock shall be limited to Rolling Stock included, or intended to be
included, as Eligible Rolling Stock; provided, further, that this clause
(d) shall not apply to any Term Collateral described in this clause (d), to the
extent a Term Collateral Release has occurred with respect to such Term
Collateral, specifically or by type or class (and has not been rescinded, as
contemplated in Section 6.18(d));

(e)    none of the Collateral shall be subject to any Liens other than Permitted
Liens;

(f)    except to the extent otherwise provided hereunder or under any Collateral
Document, the Collateral Agent shall have received (or obtained) (i)
counterparts of a Mortgage with respect to each Real Property required to be
delivered pursuant to Sections 4.01(a)(iii), 6.11, 6.13, 6.18 and the definition
of Eligible Real Property (the “Mortgaged Properties”) duly executed and
delivered by the record owner of such property, (ii) fully paid American Land
Title Association Lender’s Extended Coverage title policies or the equivalent or
other form available in each applicable jurisdiction (the “Mortgage Policies”)
insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except Permitted Liens, together with
such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request, (iii) such new or existing surveys, new or existing
abstracts, new or existing appraisals, legal opinions and other documents as the
Collateral Agent may reasonably request with respect to any such Mortgaged
Property and (iv) a flood hazard certificate and, if required by the Flood
Disaster Protection Act of 1973, a flood insurance policy with respect to any
such Mortgaged Property; provided, that this clause (f) shall not apply to any
Term Collateral described in this clause (f), to the extent a Term Collateral
Release has occurred with respect to such Term Collateral, specifically or by
type or class (and has not been rescinded, as contemplated in Section 6.18(d));

(g)    with respect to any Rolling Stock included, or intended to be included,
as Eligible Rolling Stock, the applicable Borrower Party shall, to the extent
such Rolling Stock is subject to a certificate of title (or similar) statute
under applicable Law, (i) deliver a certificate of title with respect thereto to
the Collateral Agent (or any agent or

 

17



--------------------------------------------------------------------------------

trustee acceptable to the Collateral Agent) and (ii) cause such certificate of
title to be registered with the applicable Governmental Authority showing the
Collateral Agent (or any agent or trustee acceptable to the Collateral Agent) as
the lienholder thereon, such that such Rolling Stock is subject to a perfected
first priority security interest in favor of the Collateral Agent (subject only
to Permitted Liens having priority by operation of applicable Law); and

(h) with respect to any Non-Territorial Caribbean Party, the Administrative
Agent shall have received satisfactory evidence that it has a first-priority,
perfected security interest in Eligible Accounts and Eligible Inventory of such
Non-Territorial Caribbean Party under the laws of such Non-Territorial Caribbean
Party’s jurisdiction and will have available to it adequate remedies to enforce
such security interest and fully realize upon such Eligible Accounts and
Eligible Inventory under the laws of such Non-Territorial Caribbean Party’s
jurisdiction.

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, particular assets if and for so long as, in the reasonable judgment
of the Administrative Agent and the Lead Borrower, the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance or surveys in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom or if such assets constitute
Term Collateral and a Term Collateral Release has occurred with respect to such
Term Collateral, specifically or by type or class (and has not been rescinded,
as contemplated in Section 6.18(d)).

The Administrative Agent may grant extensions of time for the perfection of
security interests in or the obtaining of local counsel opinions, third party
consents, title insurance and surveys with respect to particular assets
(including extensions beyond the Third Restatement Effective Date for the
perfection of security interests and obtaining such other items in respect of
the assets of the Loan Parties on such date as may be set forth in
Schedule 6.13(c)) and/or where it reasonably determines, in consultation with
the Lead Borrower, that perfection cannot be accomplished without undue effort
or expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) with respect to leases
of Real Property entered into by any Loan Party, such Loan Party shall not be
required to take any action with respect to creation or perfection of security
interests with respect to such leases, (b) Liens required to be granted from
time to time pursuant to the Collateral and Guarantee Requirement shall be
subject to exceptions and limitations set forth in the Collateral Documents and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Lead Borrower, (c) the Collateral and Guarantee
Requirement shall not apply to any of the following assets: (i) any fee-owned
Real Property that is not a Mortgaged Property and any leasehold interests in
Real Property, (ii) motor vehicles and other assets subject to certificates of
title (other than Rolling Stock included, or intended to be included, as
Eligible Rolling Stock), letter of credit rights and commercial tort claims,
(iii) assets of which a pledge thereof or a security interest therein is
prohibited by law or by agreements containing anti-assignment clauses not
overridden by the Uniform Commercial Code or other applicable law, (iv) any
assets as to which

 

18



--------------------------------------------------------------------------------

the Administrative Agent and the Lead Borrower agree that the cost of obtaining
such a security interest or perfection thereof are excessive in relation to the
value to the Lenders of the security to be afforded thereby, (v) assets
specifically requiring perfection through control agreements (including, without
limitation, deposit accounts and securities accounts) other than as required
pursuant to the cash management requirements herein, including pursuant to
Section 2.19, (vi) except with respect to the Caribbean Parties (subject to
Section 2.22), assets to the extent a security interest in such assets would
result in adverse tax consequences as reasonably determined by the Lead Borrower
(it being understood that the Lenders shall not (except with respect to
Caribbean Parties) require the Lead Borrower or any of its Subsidiaries to enter
into any security agreements or pledge agreements governed under foreign law),
and (vii) assets which constitute Term Collateral, to the extent a Term
Collateral Release has occurred with respect to such Term Collateral,
specifically or by type or class (and has not been rescinded, as contemplated in
Section 6.18(d)).

Further, any other term or provision of this Agreement or any Loan Document to
the contrary notwithstanding (including any Acceptable Intercreditor Agreement
or other intercreditor agreement to which the Administrative Agent or the
Collateral Agent may be a party), the Administrative Agent and the Collateral
Agent may decline any Lien on any Real Property if (a) at the time the
Collateral Agent’s Lien would attach to such Real Property, the Collateral
Agent’s Lien on such Real Property would be subordinate to any Lien on such Real
Property securing Additional Permitted Debt and (b) the Administrative Agent
determines, in the exercise of its reasonable discretion, that the cost or
difficulty of accepting or obtaining a subordinate Lien on such Real Property
would, in terms of costs, regulatory oversight, or regulatory or internal policy
compliance, be excessive in view of the benefits to be obtained by the Lenders
therefrom.

Further, notwithstanding the foregoing provisions of this definition or anything
in this Agreement or any other Loan Document to the contrary, the Subordinated
Contribution Note shall at all times constitute Collateral subject to the
Security Agreement and may not be sold, transferred, contributed, distributed,
or otherwise disposed of by Holdings to any Person other than (i) in accordance
with the Security Agreement or (ii) if an Intermediate Holding Company is
formed, to such Intermediate Holding Company; provided that the transfer
restrictions set forth in this paragraph shall equally apply to such
Intermediate Holding Company.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, any Collateral Access Agreement, any
Blocked Account Agreement, any Mortgages, each of the mortgages, collateral
assignments, Security Agreement Supplements, security agreements, pledge
agreements or other similar agreements, instruments or documents delivered to
the Collateral Agent and the Lenders pursuant to Section 4.01(a)(iii), 6.11 or
6.13, the Guaranty and each of the other agreements, instruments or documents
that creates or purports to create a Lien or Guarantee in favor of any Agent for
the benefit of the Secured Parties.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Borrower or a Restricted Subsidiary in the
ordinary course of business of such Borrower or Restricted Subsidiary.

 

19



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender (a) in the case of any revolving
commitments, the aggregate commitments of such Lender hereunder to make Credit
Extensions (including Tranche A Loans and Tranche A-1 Loans) to the Borrowers in
the amount set forth opposite its name on Schedule I hereto or as may
subsequently be set forth in the Register from time to time, as the same may be
increased or reduced from time to time pursuant to this Agreement, including by
the establishment of any Additional Revolving Commitments pursuant to
Section 2.17 and (b) in the case of any term loan commitments, the commitments
of such Lender to make Credit Extensions in the form of term loans to the
Borrowers in the amount set forth opposite its name on Schedule I hereto or as
may subsequently be set forth in the Register from time to time or in any
Additional Credit Amendment providing for any Additional Term Loan Commitment or
Additional Term Loans.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Revolving Loans from one Type to the other, or (c) a continuation of LIBOR
Loans, pursuant to Section 2.03(a), which, if in writing, shall be substantially
in the form of Exhibit A (which such form of notice may be amended, restated,
supplemented, or otherwise modified from time to time (including, without
limitation, changes to the format thereof) as approved by Administrative Agent
in Administrative Agent’s sole discretion).

“Compensation Period” has the meaning specified in Section 2.14(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Concentration Account” mean Account No. 37235547964500758, ABA No. 121-000-248,
at Wells Fargo, titled in the name of “Performance Food Group, Inc., as security
for Wells Fargo, as Collateral Agent” or such other account as may be agreed to
by the Lead Borrower and the Administrative Agent.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any Test Period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, securitization
fees or costs, amortization of intangible assets, and, without limitation,
Capitalized Software Expenditures of such Person and its Restricted Subsidiaries
for such period on a consolidated basis and determined in accordance with GAAP.

“Consolidated EBITDA” means, with respect to any Person for any Test Period, the
Consolidated Net Income of such Person for such period:

(a)    increased (without duplication) by the following, in each case to the
extent deducted (and not added back) in determining Consolidated Net Income for
such period:

(i)    provision for taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes (such as the Delaware
franchise tax, the Pennsylvania capital tax, Texas margin tax and provincial
capital taxes paid in Canada) and foreign withholding taxes and penalties and
interest relating to taxes of such Person paid or accrued during such period
deducted (and not added back) in calculating Consolidated Net Income; plus

 

20



--------------------------------------------------------------------------------

(ii)    Consolidated Interest Expense of such Person for such period (including
(x) net losses or any obligations under any Swap Contracts or other derivative
instruments entered into for the purpose of hedging interest rate risk, (y) bank
fees and (z) costs of surety bonds in connection with financing activities) to
the extent the same were deducted (and not added back) in calculating such
Consolidated Net Income; plus

(iii)    Consolidated Depreciation and Amortization Expense of such Person for
such period to the extent the same were deducted (and not added back) in
computing Consolidated Net Income; plus

(iv)    any fees, charges and expenses incurred during such period (other than
depreciation or amortization expense), in connection with any acquisition,
Investment, Disposition, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Third Restatement Effective Date and any such transaction undertaken but
not completed) and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction; plus

(v)    the amount of any restructuring charges, integration costs, retention
charges, or other business optimization expenses, including, without limitation,
costs associated with improvements to IT and accounting functions, costs
associated with establishing new facilities, costs or reserves deducted (and not
added back) in such period in computing Consolidated Net Income, including any
one-time costs incurred in connection with acquisitions and costs related to the
closure and/or consolidation of facilities; provided that for amounts in excess
of the Add-Back Cushion Amount (A) the aggregate amount added pursuant to this
clause (v) shall not exceed 15% of Consolidated EBITDA for such period and
(B) the aggregate amount added pursuant to this clause (v), together with the
aggregate amount added pursuant to clause (vi) and the third proviso of the
definition of Pro Forma Adjustment, shall not exceed 20% of Consolidated EBITDA
for such period (calculated in each case before giving effect to such add-backs
and Pro Forma Adjustments); provided further that upon request of the
Administrative Agent, the Borrowers shall furnish a certificate of a Responsible
Officer certifying that any such add-backs are reasonably identifiable and
factually supportable; plus

(vi)    any non-recurring or unusual losses or expenses, severance, relocation
costs, payments made pursuant to the terms of change in control agreements that
Holdings or any of its Subsidiaries had entered into with employees of Holdings
or its Subsidiaries as of the Original Closing Date and curtailments or
modifications to pension and post-retirement employee benefit plans; provided
that for amounts in excess of the Add-Back Cushion Amount (A) the aggregate
amount added pursuant to this clause (vi) shall not exceed 15% of Consolidated
EBITDA for such period and (B) the aggregate amount added pursuant to this
clause (vi), together with the aggregate amount added pursuant to

 

21



--------------------------------------------------------------------------------

clause (v) and the third proviso of the definition of Pro Forma Adjustment,
shall not exceed 20% of Consolidated EBITDA for such period (calculated in each
case before giving effect to such add-backs and Pro Forma Adjustments); provided
further that upon request of the Administrative Agent, the Borrowers shall
furnish a certificate of a Responsible Officer certifying that any such
add-backs are reasonably identifiable and factually supportable; plus

(vii)    any extraordinary losses; plus

(viii)    stock option and any other equity-based compensation expenses; plus

(ix) any other non-cash charges, expenses or losses (collectively, the “Non-Cash
Charges”) including any write offs or write downs reducing Consolidated Net
Income for such period and any non-cash expense relating to the vesting of
warrants (provided that if any such non-cash charges represent an accrual or
reserve for potential cash items in any future period, the cash payment in
respect thereof in such future period shall be subtracted from Consolidated
EBITDA to such extent, and excluding amortization of a prepaid cash item that
was paid in a prior period); plus

(x)    the amount of any minority interest expense consisting of Subsidiary
income attributable to minority Equity Interests of third parties in any
non-wholly owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income; plus

(xi)    [reserved]; plus

(xii)    any costs or expense incurred by Holdings, the Lead Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such cost or expenses
are funded with cash proceeds contributed to the capital of Holdings or the Lead
Borrower; plus

(xiii)    any net loss from disposed or discontinued operations; plus

(xiv)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back; plus

(xv)    to the extent not already included in the Consolidated Net Income of
such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated EBITDA shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets permitted hereunder;

 

22



--------------------------------------------------------------------------------

(b)    decreased (without duplication) by the following, in each case to the
extent included in determining Consolidated Net Income for such period:

(i)    non-cash gains increasing Consolidated Net Income of such Person for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(ii)    any net income from disposed or discontinued operations; plus

(iii)    any extraordinary, unusual or non-recurring revenue or gains; and

(c)    increased or decreased without duplication, as applicable, by any
non-cash adjustments resulting from the application of FASB Interpretation
No. 45 (Guarantees).

There shall be included in determining Consolidated EBITDA for any Test Period,
without duplication, and subject to each of the applicable limitations set forth
above, (A) the Acquired EBITDA of any Person, property, business or asset
acquired by Holdings, any Borrower or any Restricted Subsidiary during such
period (but not the Acquired EBITDA of any related Person, property, business or
assets to the extent not so acquired), to the extent not subsequently sold,
transferred or otherwise disposed by Holdings, such Borrower or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”),
including the commencement of activities constituting such business, and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition) and (B) for the purposes of
the definition of the term “Permitted Acquisition,” an adjustment in respect of
each Acquired Entity or Business equal to the amount of the Pro Forma Adjustment
with respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in a
certificate executed by a Responsible Officer and delivered to the Lenders and
the Administrative Agent. For purposes of determining the Consolidated Fixed
Charge Coverage Ratio, there shall be excluded in determining Consolidated
EBITDA for any period the Disposed EBITDA of any Person, property, business or
asset (other than an Unrestricted Subsidiary) sold, transferred or otherwise
disposed of, closed or classified as discontinued operations by any Borrower or
any Restricted Subsidiary during such period (each such Person, property,
business or asset so sold or disposed of, a “Sold Entity or Business”) and the
Disposed EBITDA of any Restricted Subsidiary that is converted into an
Unrestricted Subsidiary during such period (each a “Converted Unrestricted
Subsidiary”), based on the actual Disposed EBITDA of such Sold Entity or
Business or Converted Unrestricted Subsidiary for such period (including the
portion thereof occurring prior to such sale, transfer or disposition).

 

23



--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio” means, with respect to Holdings, the
Borrowers and their respective Restricted Subsidiaries for any Test Period for
which financial information is available prior to the date of calculation, the
ratio of (a)(i) Consolidated EBITDA of Holdings, the Borrowers and their
respective Restricted Subsidiaries for such period plus (ii) Net Cash Proceeds
of capital contributions received or Permitted Equity Issuances made during such
period to the extent used to make payments on account of Debt Service Charges or
Taxes, except that only Specified Equity Contributions (and no other equity
contributions) may be included for purposes of the calculation of the
Consolidated Fixed Charge Coverage Ratio under, and as provided in Section 6.17
hereof minus (iii) taxes based on income or profits or capital, including,
without limitation, state, franchise and similar taxes (such as the Delaware
franchise tax, the Pennsylvania capital tax, Texas margin tax and provincial
income taxes paid in Canada) and foreign withholding taxes and penalties and
interest relating to taxes, net of cash refunds received, of Holdings, the
Borrowers and their respective Restricted Subsidiaries paid in cash during such
period minus (iv) Unfinanced Capital Expenditures made by Holdings, the
Borrowers and their respective Restricted Subsidiaries during such period minus
(v) Restricted Payments made pursuant to Sections 7.06(h) and (k), to (b) Debt
Service Charges payable by Holdings, the Borrowers and their respective
Restricted Subsidiaries in cash during such period. In calculating the
Consolidated Fixed Charge Coverage Ratio for purposes of Sections 6.17 and
6.02(a), no Restricted Subsidiaries that are Foreign Subsidiaries shall be
included in such calculations; provided that the amount of any dividends or
other distributions from any Restricted Subsidiary that is a Foreign Subsidiary
actually received by a Loan Party in cash during such period shall be included
in the computation of Consolidated EBITDA for such purposes. In calculating the
Consolidated Fixed Charge Coverage Ratio for the purposes of Section 7.01(dd),
7.02(j), 7.02(n), 7.03(n), 7.05(f), 7.06(k), or 7.12(a)(vi), the Lead Borrower
may elect to include in or exclude from the calculation thereof any Restricted
Subsidiary that is a Foreign Subsidiary; provided that, notwithstanding the
exclusion of any Restricted Subsidiary that is a Foreign Subsidiary from such
calculation, the amount of any dividends or other distributions from any
Restricted Subsidiary that is a Foreign Subsidiary actually received by a Loan
Party in cash during such period shall be included in the computation of
Consolidated EBITDA for such purposes. Any such inclusion or exclusion, as the
case may be, shall be for the entire twelve-month calculation period, or if
less, the entire period during which any such Person was a Restricted
Subsidiary. In addition, for purposes of calculating the Consolidated Fixed
Charge Coverage Ratio and the component definitions thereof, the payment of any
interest, fees or principal required to be included in the calculation thereof,
notwithstanding that such payments are or may be required to be paid on a date
other than the last day of a fiscal month or fiscal quarter, shall be deemed
made on the last day of the fiscal month or fiscal quarter, as
applicable, nearest occurring to such actual payment date. For the avoidance of
doubt, in calculating Consolidated Fixed Charge Coverage Ratio and the component
definitions thereof (a) in the case of Indebtedness for borrowed money for which
monthly payments are required, there shall be included no more than one payment
in any fiscal month or 12 payments in any fiscal year and (b) in the case of
Indebtedness for borrowed money for which quarterly payments are required, there
shall be included no more than one payment in any fiscal quarter or four
payments in any fiscal year.

 

24



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with respect to any Person for any Test
Period, without duplication, the sum of:

(a)    consolidated interest expense with respect to Indebtedness of such Person
and its Restricted Subsidiaries for such period, determined in accordance with
GAAP; plus

(b)    consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(c)    consolidated interest income for such period.

For purposes of the foregoing, interest expense of Holdings and its Restricted
Subsidiaries shall be determined after giving effect to any net payments made or
received by such Persons with respect to interest rate Swap Contracts. In
addition, financing fees payable on the Third Restatement Effective Date shall
not be included in Consolidated Interest Expense.

“Consolidated Net Income” means, with respect to any Person for any Test Period,
the aggregate of the Net Income, of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(a)    the Net Income for such period shall not include the cumulative effect of
a change in accounting principles and changes as a result of the adoption or
modification of accounting policies during such period,

(b)    any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(c)    any after-tax effect of gains or losses (less all fees and expenses
relating thereto) attributable to asset dispositions or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded,

(d)    the Net Income for such period of any Person that is not a Subsidiary, or
is an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
first Person shall be increased by the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to the first Person or a Restricted Subsidiary thereof in respect of such
period,

(e)    solely for the purpose of calculating the Available Amount, the Net
Income for such period of any Restricted Subsidiary (other than any Guarantor)
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of its Net Income is not at
the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Restricted
Subsidiary or its stockholders, unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived, provided
that Consolidated Net Income of such Person will be increased by the amount of

 

25



--------------------------------------------------------------------------------

dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) or Cash Equivalents to such Person or a
Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

(f) effects of adjustments (including the effects of such adjustments pushed
down to such Person and its Restricted Subsidiaries) in the inventory (including
any impact of changes to inventory valuation policy methods, including changes
in capitalization of variances), property and equipment, software, goodwill,
other intangible assets, in-process research and development, deferred revenue
and debt line items in such Person’s consolidated financial statements pursuant
to GAAP resulting from the application of purchase accounting in relation to any
consummated acquisition or the amortization or write-off of any amounts thereof,
net of taxes, shall be excluded,

(g)    any after-tax effect of income (loss) from the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments shall be excluded,

(h)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(i)    (i) any non-cash compensation charge or expense, including any such
charge arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights and (ii) any cash charges associated
with the rollover, acceleration or payout of Equity Interests by management or
other employees of Holdings or any of its direct or indirect parent companies or
Restricted Subsidiaries resulting from the application of Statement of Financial
Accounting Standards No. 123R shall be excluded, and

(j)    the following items shall be excluded:

(i)    any net unrealized gain or loss (after any offset) resulting in such
period from obligations under any Swap Contracts and the application of
Statement of Financial Accounting Standards No. 133; and

(ii)    any net gain or loss (after any offset) resulting in such period from
currency translation gains or losses including those (x) related to currency
re-measurements of Indebtedness and intercompany loans and (y) resulting from
hedge agreements for currency exchange risk.

“Consolidated Secured Net Debt” means Consolidated Total Net Debt minus the
portion of Indebtedness of Holdings, the Lead Borrower or any Restricted
Subsidiary included in Consolidated Total Net Debt that is not secured by any
Lien on property or assets of Holdings, the Lead Borrower or any Restricted
Subsidiary (it being understood and agreed, for the avoidance of doubt, that any
obligations in respect of the Excluded Sale-Leasebacks shall be deemed not to be
Consolidated Secured Net Debt).

 

26



--------------------------------------------------------------------------------

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA of Holdings, the Lead Borrower and
its Restricted Subsidiaries for such Test Period.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Lead Borrower and its
Restricted Subsidiaries outstanding on such date, in an amount that would be
reflected on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of purchase accounting in connection
with any Permitted Acquisition), consisting of Indebtedness for borrowed money,
Attributable Indebtedness, and debt obligations evidenced by promissory notes or
similar instruments; provided that Consolidated Total Debt shall not include
Indebtedness (i) in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided further that any unreimbursed amount
under commercial letters of credit shall not be counted as Consolidated Total
Debt until three Business Days after such amount is drawn and (ii) of
Unrestricted Subsidiaries; it being understood, for the avoidance of doubt, that
obligations under (i) Swap Contracts and (ii) the Subordinated Contribution Note
do not constitute Consolidated Total Debt.

“Consolidated Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of Holdings, the Lead Borrower and its Restricted
Subsidiaries for such Test Period.

“Consolidated Total Net Debt” means, as of any date of determination,
Consolidated Total Debt, minus the aggregate amount of cash and Cash Equivalents
(other than Restricted Cash) on the balance sheet of Holdings, the Lead Borrower
and its Restricted Subsidiaries as of such date.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA of Holdings, the Lead Borrower and its
Restricted Subsidiaries for such Test Period.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent,

(a)    to purchase any such primary obligation or any property constituting
direct or indirect security therefor,

(b)    to advance or supply funds

(i)    for the purchase or payment of any such primary obligation, or

(ii)    to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

 

27



--------------------------------------------------------------------------------

(c)    to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning specified in the definition of “Affiliate”.

“Conversion” has the meaning given such term in Section 2.07(c).

“Converted Restricted Subsidiary” has the meaning specified in the definition of
“Consolidated EBITDA”.

“Converted Unrestricted Subsidiary” has the meaning specified in the definition
of “Consolidated EBITDA”.

“Cost” means the cost of the Loan Parties’ Inventory as determined in accordance
with the Lead Borrower’s Accounting Policy in effect on the Third Restatement
Effective Date and furnished to the Administrative Agent as reported on the Loan
Parties’ perpetual inventory report, as such policy may be modified with the
consent of the Administrative Agent, whose consent will not be unreasonably
withheld.

“Credit Extensions” means, as of any date of determination, the sum of (a) the
principal balance of all Loans (including Swingline Loans) then outstanding and
(b) the then amount of the Letter of Credit Outstandings.

“Credit Party” means (a) the Lenders, (b) the Agents and their respective
Affiliates and branches, (c) each Issuing Bank, (d) the Swingline Lender and
(e) the successors and permitted assigns of each of the foregoing.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit I among a Loan Party, a customs broker or other carrier, and
the Collateral Agent, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory or other property for the benefit of the Collateral Agent, and
agrees, upon notice from the Collateral Agent (which notice shall be delivered
only upon the occurrence and during the continuance of an Event of Default), to
hold and dispose of the subject Inventory and other property solely as directed
by the Collateral Agent.

“DDAs” means any checking or other demand deposit account maintained by the Loan
Parties. All funds in such DDAs shall be conclusively presumed to be Collateral
and proceeds of Collateral and the Agents or the Lenders shall have no duty to
inquire as to the source of the amounts on deposit in the DDAs.

“Debt Service Charges” means, for any period, the sum of (a) Consolidated
Interest Expense paid in cash for such period, plus (b) scheduled principal
payments of Indebtedness for

 

28



--------------------------------------------------------------------------------

borrowed money, including the full amount of any non-recourse Indebtedness
(excluding the Obligations, but including, without limitation, Capitalized Lease
Obligations) for such period, plus (c) scheduled mandatory payments on account
of Disqualified Equity Interests (whether in the nature of dividends,
redemption, repurchase or otherwise) required to be made during such period, in
each case determined in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate applicable to Base Rate Loans plus (c) 2.0% per annum; provided
that with respect to a LIBOR Loan, the Default Rate shall be an interest rate
equal to the interest rate (including any Applicable Rate) otherwise applicable
to such Loan plus 2.0% per annum, in each case, to the fullest extent permitted
by applicable Laws.

“Defaulting Lender” means, subject to Section 2.24(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans within two Business
Days of the date such Revolving Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Lead Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, the Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Lead Borrower, the Administrative Agent or any Issuing Bank
or the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Revolving Loan hereunder and states that such position is based on such
Lender’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Lead Borrower, to confirm in writing to the Administrative Agent
and the Lead Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Lead Borrower), (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (e) has become the
subject of a Bail-In Action;

 

29



--------------------------------------------------------------------------------

provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.24(b)) upon delivery of written notice of such determination to the
Lead Borrower, each Issuing Bank, the Swingline Lender and each Lender.

“Designated Account” has the meaning specified in Section 2.19(c).

“Designated Account Debtor” means each Account Debtor designated by the Lead
Borrower from time to time in writing to the Administrative Agent (with it being
acknowledged and agreed that any Account Debtor and its Affiliates shall
constitute only one Account Debtor for purposes of this definition); provided,
however, that, at no time, may there be more than eight Designated Account
Debtors.

“Designated Amount” means any and all of the following: (a) Net Cash Proceeds of
capital contributions received or Permitted Equity Issuances (and specifically
excluding the proceeds of any Specified Equity Contribution or any issuance of
Disqualified Equity Interests); (b) Net Cash Proceeds of any Casualty Event
and/or Disposition, other than the portion thereof attributable to Collateral
subject to the Borrowing Base; (c) net cash proceeds of any incurrence of
Indebtedness by a Loan Party (but excluding the proceeds of any such
Indebtedness to the extent it constitutes a Permitted Refinancing or is
otherwise applied to any repayment of Indebtedness); (d) the proceeds of any
distribution or dividend made to a Loan Party by any Subsidiary which is not a
Loan Party; (e) the proceeds of any Investment in the form of a loan made by a
Non-Loan Party to a Loan Party in accordance with Section 7.02(d)(iii); (f) the
net cash proceeds of any judgment in favor of a Loan Party or the net cash
proceeds of any claim of indemnification in favor of a Loan Party (with “net
cash proceeds,” for purposes of this clause (f) including, among other things,
all legal fees and costs incurred by a Loan Party in obtaining such judgment or
payment thereof, to the extent not reimbursed by insurance or the Person making
payment of such judgment); and (g) any other amount received by a Loan Party
from an extraordinary, non-recurring, unusual, or other event customarily
considered to be a one-time event, but only to the extent the Administrative
Agent consents, in writing and in its reasonable discretion, to such amount
constituting a “Designated Amount.”

“Designated Funds” means funds which (a) constitute Designated Amounts which are
actually received by a Loan Party after the Third Restatement Effective Date;
(b) are the subject of a written notice from the Lead Borrower to the
Administrative Agent which (i) is delivered to the Administrative Agent within
60 days after such funds are received by a Loan Party; (ii) sets forth the
amount of such funds and states that such funds are Designated Funds; and
(iii) identifies the related Designated Amount; (c) are on deposit in a Blocked
Account (unless applied to the Obligations as contemplated in the definition of
“Designated Reserve”); and (d) have not, before their designation as Designated
Funds as contemplated in this definition, been

 

30



--------------------------------------------------------------------------------

applied to the payment of any amount or payment by any Loan Party (other than to
the Obligations as contemplated in the definition of “Designated Reserve”);
provided, however, that such funds shall automatically cease to be Designated
Funds upon the earliest to occur of (A) the date which is 180 days after such
funds were received by a Loan Party; (B) the date on which the Lead Borrower
states, in a written notice delivered to the Administrative Agent, that such
funds are no longer to be considered Designated Funds; and (C) the date on which
such funds are applied to a Restricted Debt Payment under
Section 7.12(a)(vi)(D).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by Holdings, a Borrower or a Restricted Subsidiary in
connection with a Disposition pursuant to Section 7.05(j) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of a Responsible
Officer, setting forth the basis of such valuation (which amount will be reduced
by the fair market value of the portion of the non-cash consideration converted
to cash within 180 days following the consummation of the applicable
Disposition).

“Designated Reserve” means a reserve established from time to time by the
Administrative Agent in respect of Designated Funds; provided, however, that
(a) the Administrative Agent shall not establish a Designated Reserve except to
the extent Designated Funds have been applied to the Obligations (whether
because the Lead Borrower elected to apply such funds to the Obligations,
because such funds have been applied to the Obligations pursuant to
Section 2.19, or otherwise); (b) such reserve shall be eliminated to the extent
such funds lose their status as Designated Funds (as contemplated in the proviso
of the definition of “Designated Funds”); and (c) as contemplated in the
definition of “Reserves,” such reserve shall not be included for purposes of
calculating average daily Excess Availability for purposes of determining the
Applicable Rate or calculating Unused Fees.

“Disbursement Accounts” has the meaning provided in Section 2.19(e).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any Test Period, the amount for such
period of Consolidated EBITDA of such Sold Entity or Business or such Converted
Unrestricted Subsidiary, all as determined on a consolidated basis for such Sold
Entity or Business or such Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of Equity
Interests) of any property by any Person, including any sale, assignment,
transfer, abandonment or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith; provided
that “Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person. Derivations of the
word “Dispose” (such as “Disposed”) are used with like meaning in this
Agreement.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any

 

31



--------------------------------------------------------------------------------

rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part, (c) provides for the scheduled payments of dividends in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case, prior to the date that is 91 days after the Maturity Date.

“Disqualified Lender” has the meaning provided in Section 10.07(b).

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EB Acquisition” means the Lead Borrower’s purchase of all of the issued and
outstanding Equity Interests of Eby-Brown in accordance with the terms of the EB
Acquisition Agreement.

“EB Acquisition Agreement” means that certain Equity Interest Purchase
Agreement, dated as of March 18, 2019, by and among the Lead Borrower, Eby-Brown
Sales Co., LLC, a Delaware limited liability company, the other Seller Parties
party thereto, and the Controlling Equityholders party thereto, as in effect on
the date hereof (and together with any amendments, restatements, supplements,
waivers, consents, or modifications thereto which are not, in the aggregate,
materially adverse to the Lenders).

“Eby-Brown” means Eby-Brown Company, LLC, a Delaware limited liability company.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” means, as of any date of determination, each Account owing
to a Borrower Party that arises in the ordinary course of business of any
Borrower Party (consistent with past practices and undertaken in good faith)
from the sale of goods (or rendition of services) and is payable in Dollars.
Without limiting the foregoing, no Account shall be an Eligible Account if:

(a)    it is unpaid within 60 days following its due date or 90 days following
the original invoice date;

 

32



--------------------------------------------------------------------------------

(b)    50% or more of the Accounts owing by the Account Debtor are not Eligible
Accounts under the foregoing clause (a);

(c)    when aggregated with other Accounts owing by the Account Debtor, it
exceeds 20% of the aggregate Eligible Accounts (or such higher percentage as the
Administrative Agent may establish for the Account Debtor from time to time (but
only to the extent of such excess));

(d)    it does not conform in all material respects, with the representations,
warranties or covenants contained in this Agreement or any other Loan Document;

(e)    it is owing by a creditor or supplier, or is otherwise subject to a
potential offset, counterclaim, dispute, deduction, discount, recoupment,
reserve, defense, chargeback, credit or allowance (but ineligibility, including
in the case of a creditor or supplier, shall be limited to the amount of such
offset, counterclaim, dispute, deduction, discount, recoupment, reserve,
defense, chargeback, credit or allowance);

(f)    an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, or is not
Solvent;

(g)    the Account Debtor is not organized (or have its principal offices or
assets) in (i) the United States, (ii) Canada (other than the Province of
Québec), (iii) the U.S. Virgin Islands, (iv) the Commonwealth of Puerto Rico or
(v) with respect to the Accounts of any Caribbean Party, the jurisdiction of
such Caribbean Party;

(h)    it is owing by a Governmental Authority, unless the Account Debtor is
(i) a United States military base or (ii) otherwise the United States or any
department, agency or instrumentality thereof and, solely with respect to this
clause (ii), the Account has been assigned to the Administrative Agent in
compliance with the Assignment of Claims Act (unless the Administrative Agent,
in its sole discretion, has agreed to the contrary in writing);

(i)    it is not subject to a duly perfected, first priority Lien in favor of
the Collateral Agent (subject to Permitted Liens having priority by operation of
applicable Law), or is subject to any other Lien (other than Permitted Liens);

(j)    the goods giving rise to it have not been delivered to and accepted by
the Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale;

(k)    it is evidenced by Chattel Paper or an Instrument of any kind, or has
been reduced to judgment;

 

33



--------------------------------------------------------------------------------

(l)    its payment has been extended, compromised, settled or otherwise modified
or discounted, except discounts or modifications granted by a Borrower Party in
the ordinary course of business and that are reflected in the calculation of the
Borrowing Base, or it arises from a sale on a cash on delivery basis;

(m)    it arises from a sale to an Affiliate, or from a sale on a bill and hold,
guaranteed sale, sale or return, sale on approval, consignment, or other
repurchase or return basis;

(n)    it represents a progress billing or retainage;

(o)    it includes a billing for interest, fees or late charges, but
ineligibility shall be limited to the extent thereof;

(p)    it arises from an unbilled sale;

(q)    Acquired Accounts, except to the extent included in the calculation of
the Tranche A Borrowing Base as provided in the definition thereof; or

(r)    the Account Debtor owing such Account is a Designated Account Debtor.

Any Accounts that are not Eligible Accounts shall nevertheless be part of the
Collateral to the extent provided in the Collateral Documents.

“Eligible Assignee” means any Assignee permitted by and consented to in
accordance with Section 10.07(b).

“Eligible In-Transit Inventory” means, as of any date of determination without
duplication of other Eligible Inventory, Inventory (a) which has been shipped
from any location for receipt by a Borrower Party within 60 days of the date of
determination but which in either case has not yet been received by a Borrower
Party, (b) for which the purchase order is in the name of a Borrower Party and
title has passed to a Borrower Party, (c) for which the document of title, to
the extent applicable, reflects a Borrower Party as consignee (along with
delivery to a Borrower Party of the documents of title, to the extent
applicable, with respect thereto), (d) as to which the Collateral Agent has
control over the documents of title, to the extent applicable, which evidence
ownership of the subject Inventory (such as by the delivery of a Customs Broker
Agreement if the documents of title are negotiable), and (e) which otherwise is
not excluded from the definition of Eligible Inventory. Eligible In-Transit
Inventory shall not include Inventory accounted for as “in transit” by the Lead
Borrower by virtue of such Inventory’s being in transit between the Borrower
Parties’ locations or in storage trailers at the Borrower Parties’ locations;
rather such Inventory shall be treated as “Eligible Inventory,” if it satisfies
the conditions therefor.

Any Inventory that is not Eligible In-Transit Inventory shall nevertheless be
part of the Collateral to the extent provided in the Collateral Documents.

“Eligible In-Transit Tobacco Inventory” means, as of any date of determination,
Eligible In-Transit Inventory consisting of Tobacco Inventory.

 

34



--------------------------------------------------------------------------------

“Eligible Inventory” means, as of any date of determination, without
duplication, items of Inventory owned by a Borrower Party that are finished
goods, merchantable and readily saleable to the public in the ordinary course
and that are not excluded as ineligible by virtue of one or more of the criteria
set forth below (without duplication of any Reserves established by the
Administrative Agent). None of the following shall be deemed to be Eligible
Inventory:

(a)    Inventory with respect to which a Borrower Party does not have good,
valid and marketable title thereto;

(b) Inventory (other than any Eligible In-Transit Inventory) that (i) is not
located in (A) the United States of America, (B) the U.S. Virgin Islands,
(C) the Commonwealth of Puerto Rico or (D) with respect to any Caribbean Party,
the jurisdiction of such Caribbean Party or (ii) at a location that is not owned
or leased by the Borrower Parties, except to the extent that the Borrower
Parties have furnished the Collateral Agent with (A) any Uniform Commercial Code
financing statements or other filings that the Collateral Agent may reasonably
determine to be necessary to perfect its security interest in such Inventory at
such location and (B) either reserves equal to three months’ rent or such other
Reserves reasonably satisfactory to the Administrative Agent have been
established with respect thereto, or a Collateral Access Agreement executed by
the Person owning any such location on terms reasonably acceptable to the
Collateral Agent;

(c) Inventory that represents goods which (i) are damaged, defective, slow
moving, obsolete, “seconds,” or otherwise unfit for sale or unmerchantable and
goods that have been returned or repossessed, (ii) are to be returned to the
vendor and which is no longer reflected in the Borrower Parties’ stock ledger,
(iii) are special-order food items salable only to that specific customer,
proprietary non-food items, work in process or raw materials, or (iv) are bill
and hold goods;

(d)    Except as otherwise agreed by the Administrative Agent, Inventory that
represents goods that do not conform in all material respects to the
representations, warranties and covenants contained in this Agreement or any of
the other Loan Documents;

(e)    Inventory that is not subject to a perfected first priority security
interest in favor of the Collateral Agent (subject only to Permitted Liens
having priority by operation of applicable Law), or is subject to any other Lien
(other than Permitted Liens), or is leased by or is on consignment to a Borrower
Party or is subject to a deposit or down payment, or that is not solely owned by
a Borrower Party;

(f)    Inventory which consists of samples, labels, bags, packaging or shipping
materials, display items, replacement or spare parts or manufacturing supplies
and other similar non-merchandise categories;

(g)    Inventory as to which casualty insurance in compliance with the
provisions of Section 6.07 hereof is not in effect;

 

35



--------------------------------------------------------------------------------

(h) (i) Inventory which has been sold but not yet delivered, unless such sale is
evidenced by a valid purchase order and does not constitute an Eligible Account,
or (ii) Inventory to the extent that any Borrower Party has accepted a deposit
therefor and which is no longer reflected in the Borrower Parties’ stock ledger;

(i)    Inventory that is not reflected in the details of a current perpetual
inventory report;

(j)    Inventory that does not meet all standards imposed by any Governmental
Authority;

(k) Inventory that is subject to any license or other arrangement that restricts
the Borrower Party’s or the Administrative Agent’s right to dispose of such
Inventory, unless the Administrative Agent has received an appropriate lien or
similar waiver;

(l)    Inventory consisting of food that is proprietary to a customer of a
Borrower Party if such Inventory is not the subject of a contract that is in
full force and effect at such time between the applicable Borrower Party and
such customer; provided, however, that, if the applicable Borrower Party and the
applicable customer are continuing to do business under the terms of an expired
contract and if not more than 90 days shall have elapsed since the expiration of
such contract, then Inventory consisting of food that is proprietary to such
customer shall not be excluded from “Eligible Inventory” pursuant to this clause
(l) for such 90-day period; provided, further that, no more than $5,000,000 in
the aggregate at any time for all customers of the Borrower Party shall be
included as “Eligible Inventory” pursuant to the immediately preceding proviso;
and

(m)    Acquired Inventory, except to the extent included in the calculation of
the Tranche A Borrowing Base as provided in the definition thereof.

Any Inventory that is not Eligible Inventory shall nevertheless be part of the
Collateral to the extent provided in the Collateral Documents. In determining
whether any Tobacco Inventory is Eligible Inventory, such determination shall be
made as if such Tobacco Inventory has had affixed to it any requisite Tax
Stamps.

“Eligible Net Unaffixed Tax Stamps” shall mean Eligible Inventory consisting of
unaffixed Tax Stamps in an amount equal to the sum of the “net eligible
unaffixed stamps” in each jurisdiction owned by any Borrower Party, wherein the
“net eligible unaffixed stamps” for each such jurisdiction shall be equal to the
positive difference, if any, of (a) the aggregate amount of unaffixed Tax Stamps
purchased in or from any Governmental Authority in such jurisdiction by any
Borrower Party which may be returned to such Governmental Authority for full
credit minus (b) the aggregate obligations and liabilities owing to such
Governmental Authority in such jurisdiction for purchases of such Tax Stamps
(including any checks or instruments of payment issued by or on behalf of any
Borrower Party or Guarantor which are held by such Governmental Authorities and
not yet submitted for presentment and collection, but excluding all such
obligations and/or liabilities owing to such Governmental Authority as
determined by Administrative Agent in its commercially reasonable discretion,
exercised in good faith). If the sum of (a) minus (b) for any Governmental
Authority in any jurisdiction shall result in a negative number, such negative
number shall be excluded in computing the Eligible Net Unaffixed Tax Stamps.

 

36



--------------------------------------------------------------------------------

“Eligible Real Property” means each parcel of Real Property set forth on
Schedule 1.01E hereto and Additional Real Property that, in each case, satisfies
each of the following criteria:

(a)    which is (i) owned in fee simple by a Borrower Party (other than a
Caribbean Party) or (ii) (A) a leasehold interest pursuant to a lease under
which the applicable Borrower Party (other than a Caribbean Party) has the right
to acquire a fee simple ownership interest in such leased property (including
the land and the buildings and improvements thereon) at any time solely upon the
payment of a nominal purchase price in respect of such property, (B) a leasehold
interest pursuant to a long-term (i.e., 15 years or longer) ground lease under
which the applicable Borrower Party (other than a Caribbean Party) leases the
land but owns the buildings and improvements on such land, or (C) an ownership
interest in Real Property combining all or some of the elements in the foregoing
clauses (A) and (B), so long as in each case, the leasehold or other mortgage
and/or ground lease assignment and related third-party consents required to
obtain such mortgage and/or assignment shall permit such property interests to
be acquired by the Collateral Agent at a nominal or no cost and the Collateral
Agent shall have the right to exercise all such equivalent remedies that would
otherwise be available to the Collateral Agent with respect to a Mortgage on
Real Property owned in fee simple by a Borrower Party (including the right to
dispose of the related land (in fee simple or by ground lease assignment) and
the buildings and improvements thereon as a unit to a third party on market
terms), all pursuant to terms, conditions and documentation in form and
substance reasonably satisfactory to the Administrative Agent;

(b)    which is subject to a first priority, perfected security interest in
favor of the Collateral Agent (subject only to Permitted Liens having priority
by operation of law and those set forth in Sections 7.01(g) and (y)), and is
subject to no other Lien (other than Permitted Liens);

(c)    which is located in the continental United States;

(d)    which is not subject to any environmental conditions contrary to the
internal credit policies of the Administrative Agent in its sole discretion;

(e)    which otherwise conforms in all material respects to the representations,
warranties and covenants contained in this Agreement and the other Loan
Documents (including the requirements of the Collateral and Guarantee
Requirement and Sections 6.11 and 6.13, in each case as if such provisions were
directly applicable to such Real Property);

(f)    for which the Administrative Agent shall have received with respect to
such Real Property, all in form and substance reasonably satisfactory to the
Administrative Agent: (i) an environmental assessment prepared by an
environmental consultant satisfactory to the Administrative Agent the results of
which shall be

 

37



--------------------------------------------------------------------------------

reasonably satisfactory to the Administrative Agent; (ii) an ALTA Loan Title
Insurance Policy, issued by an insurer reasonably acceptable to the
Administrative Agent, insuring the Collateral Agent’s Lien on such Real Property
and containing such endorsements as the Administrative Agent may reasonably
require; (iii) copies of all documents of record concerning such Real Property
as shown on the commitment for the ALTA Loan Title Insurance Policy referred to
above; (iv) certificates of insurance reflecting all insurance policies required
to be maintained with respect to such Real Property by this Agreement, the
applicable Mortgage or any other Loan Documents and the Administrative Agent is
named loss payee thereon; (v) a new or an existing survey with respect to such
Real Property which is sufficient to enable the title insurer to remove the
standard survey exception from the title policy referred to in clause (ii) above
and to issue any survey-dependent endorsement to such policy reasonably
requested by the Administrative Agent; (vi) a flood insurance policy concerning
such Real Property endorsement, if required by the Flood Disaster Protection Act
of 1973; (vii) a Real Property Appraisal; and (viii) an opinion from local real
estate counsel covering such matters as the Administrative Agent may reasonably
request; and

(g)    which has not been the subject of any Term Collateral Release or Term
Collateral Subordination, specifically or by type or class, which, as of any
relevant time of determination, has not been rescinded, as contemplated in
Section 6.18(d).

Any Real Property that is not Eligible Real Property shall nevertheless be part
of the Collateral to the extent provided in the Collateral Documents (except to
the extent such Real Property has been the subject of a Term Collateral Release,
specifically or by type or class, which has not been rescinded, as contemplated
in Section 6.18(d)).

“Eligible Rolling Stock” means, as of any date of determination, Rolling Stock
owned by a Borrower Party (other than a Caribbean Party) that are not excluded
as ineligible by virtue of one or more of the criteria set forth below (without
duplication of any Reserves established by the Administrative Agent). None of
the following shall be deemed to be Eligible Rolling Stock:

(a)    Rolling Stock with respect to which a Borrower Party does not have good,
valid and marketable title thereto;

(b)    Rolling Stock that is not represented by a certificate of title and/or is
not subject to a certificate of title (or similar) statute under applicable Law,
except for Rolling Stock consisting of trucks used for back haul and yard
tractors, which, consistent with their use in the ordinary course of business,
are not required to be represented by a certificate of title and/or are not
subject to a certificate of title (or similar) statute under applicable Law;

(c)    Rolling Stock that is not subject to a perfected first priority security
interest in favor of the Collateral Agent (subject only to Permitted Liens
having priority by operation of applicable Law), or is subject to any other Lien
(other than Permitted Liens), or is leased by a Borrower Party or is subject to
a deposit or down payment, or that is not solely owned by a Borrower Party;

 

38



--------------------------------------------------------------------------------

(d)    To the extent such Rolling Stock is subject to a certificate of title,
Rolling Stock for which the applicable Borrower Party (i) has not delivered a
certificate of title with respect thereto to the Collateral Agent (or any agent
or trustee acceptable to the Collateral Agent) and (ii) has not caused such
certificate of title to be registered with the applicable Governmental Authority
showing the Collateral Agent (or any agent or trustee acceptable to the
Collateral Agent) as the lienholder thereon, such that such Rolling Stock is
subject to a perfected first priority security interest in favor of the
Collateral Agent;

(e) Rolling Stock that is subject to any license, lease or other arrangement
that restricts the Borrower Party’s or the Administrative Agent’s right to
dispose of such Rolling Stock, unless the Administrative Agent has received an
appropriate lien waiver;

(f)    Rolling Stock that is not located within the continental United States;

(g)    Rolling Stock that is not properly registered in one of the states of the
United States to any Borrower Party (other than a Caribbean Party);

(h)    Rolling Stock that does not meet all standards imposed by any
Governmental Authority;

(i)    Rolling Stock that (i) is not in reasonable repair and working order
(ordinary wear and tear excepted) or not being used in the ordinary course of
business, (ii) is obsolete, damaged or defective or otherwise unusable or
(iii) is more than eight years old (as measured by model year) at the time that
it is added to Eligible Rolling Stock;

(j)    Rolling Stock that has not been the subject of a Rolling Stock Appraisal;

(k)    Rolling Stock as to which casualty insurance in compliance with the
provisions of Section 6.07 hereof is not in effect;

(l)    Rolling Stock which does not conform in all material respects to the
covenants, warranties and representations in this Agreement and the other Loan
Documents respecting Eligible Rolling Stock;

(m)    Rolling Stock owned by a Person that becomes a Borrower Party following
the Third Restatement Effective Date or Rolling Stock acquired in a Permitted
Acquisition or any other acquisition, unless the Administrative Agent shall have
received or conducted (i) Rolling Stock Appraisals of such Rolling Stock and
(ii) such other due diligence as the Administrative Agent may reasonably
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent. As long as the Administrative Agent has received
reasonable prior notice of such Permitted Acquisition and the Borrower Parties
reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Administrative Agent, the Administrative Agent shall use
commercially reasonable efforts to complete such due diligence and a related
appraisal on or prior to such Person becoming a Borrower Party or the closing
date of such Permitted Acquisition; or

 

39



--------------------------------------------------------------------------------

(n)    which has not been the subject to any Term Collateral Release or Term
Collateral Subordination, specifically or by type or class, which, as of any
relevant time of determination, has not been not been rescinded, as contemplated
in Section 6.18(d).

Any Rolling Stock that is not Eligible Rolling Stock shall nevertheless be part
of the Collateral to the extent provided in the Collateral Documents (except to
the extent such Rolling Stock has been the subject of a Term Collateral Release,
specifically or by type or class, which has not been rescinded, as contemplated
in Section 6.18(d)).

“Eligible Tobacco Inventory” means Eligible Inventory consisting of Tobacco
Inventory.

“EMU” means the economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Laws relating to pollution, the
protection of the environment, natural resources or to the release of any
Hazardous Materials into the environment, or, to the extent relating to exposure
to Hazardous Materials, human health.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities) of any Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.

“Equipment” means (x) any “equipment” as such term is defined in Article 9 of
the Uniform Commercial Code and in any event, shall include, but shall not be
limited to, all machinery, equipment, furnishings, appliances, furniture,
fixtures, tools, and vehicles (including Rolling Stock) and (y) and any and all
additions, substitutions and replacements of any of the foregoing and all
accessions thereto, wherever located, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all
replacements therefore, together with all attachments, components, parts,
equipment and accessories installed thereon or affixed thereto.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

40



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with any Loan Party and is treated as a single employer
within the meaning of Section 414 of the Code or Section 4001 of ERISA.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as a termination under Section 4062(e) of ERISA;
(c) a complete or partial withdrawal by any Loan Party or any ERISA Affiliate
from a Multiemployer Plan, notification of any Loan Party or ERISA Affiliate
concerning the imposition of Withdrawal Liability or notification that a
Multiemployer Plan is insolvent or is in endangered or critical status, within
the meaning of Section 305 of ERISA; (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Pension Plan or Multiemployer Plan; (e) an event or condition
which could reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any Loan Party or any ERISA Affiliate; (g) any Pension Plan is, or
is expected to be, in “at-risk” status (within the meaning of
Section 303(i)(4)(A) of ERISA or Section 430(i)(4)(A) of the Code); (h) with
respect to a Pension Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA or (i) the failure to make
by its due date a required contribution under Section 430(j) of the Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means, on any date of determination, (a) the Loan Cap
minus (b) the aggregate outstanding amount of Credit Extensions to, or for the
account of, the Borrowers.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Intellectual Property” means the following trademarks: West Creek,
Ridgecrest, Piancone, Roma, Braveheart and Silver Source, which shall at all
times constitute Collateral.

“Excluded Property” means, collectively or individually, the properties subject
to the (a) Deed of Lease Agreement by and between Lebanon TN Statutory Trust and
Performance Food Group, Inc. (as successor to PFG-Lester Broadline, Inc.), dated
June 27, 2003, as amended; (b) Deed of Lease Agreement by and between Morristown
TN Statutory Trust and Performance Food Group, Inc. (as successor to Hale
Brothers Summit, Inc.), dated June 27, 2003, as amended;

 

41



--------------------------------------------------------------------------------

(c) Lease Agreement by and between Warrior Trail-DFW, LLC and Performance Food
Group, Inc. (as successor to Thoms-Proestler Company, LLC), dated January 31,
2007, as amended; (d) Deed of Lease Agreement by and between Richmond VA
Statutory Trust and Performance Food Group, Inc. (as successor to Performance
Food Group Company), dated June 27, 2003, as amended; (e) Deed of Lease
Agreement by and between Temple TX Statutory Trust and Performance Food Group,
Inc. (as successor to Performance Food Group of Texas, L.P.), dated June 27,
2003, as amended; (f) Deed of Lease Agreement by and between Ranco-RIC, LLC and
Performance Food Group, Inc. (as successor to Virginia Foodservice Group, Inc.),
dated September 11, 2002, as amended; and (g) Deed of Lease Agreement by and
between QFI-Little Rock, AR, LLC and Performance Food Group, Inc. (as successor
to Quality Foods, Inc.) dated March 26, 2004, as amended.

“Excluded Sale-Leasebacks” means the Sale-Leasebacks related to the Excluded
Property.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary (other than a Subsidiary that is a Subsidiary Guarantor and is not
permitted to become an Unrestricted Subsidiary pursuant to Section 7.15), (b)
each Subsidiary listed on Schedule 1.01D hereto, (c) any Subsidiary that is
prohibited by applicable Law from guaranteeing the Obligations, (d) any Foreign
Subsidiary (other than a Caribbean Party) and any Domestic Subsidiary that is a
Subsidiary of a Foreign Subsidiary (other than a Caribbean Party), (e) any
Restricted Subsidiary acquired pursuant to a Permitted Acquisition financed with
secured Indebtedness incurred pursuant to Section 7.03(g) and each Restricted
Subsidiary thereof that guarantees such Indebtedness (provided that each such
Restricted Subsidiary shall cease to be an Excluded Subsidiary under this clause
(e) if such secured Indebtedness is repaid or becomes unsecured or if such
Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable), (f) any other Subsidiary with respect to which, in the reasonable
judgment of the Lead Borrower (confirmed in writing by notice to the
Administrative Agent), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive, (g) each Unrestricted
Subsidiary, (h) any “not-for-profit” Subsidiary, (i) any Captive Insurance
Subsidiary, and (j) any Special Purpose Receivables Subsidiary and any other
special purpose entity.

“Existing Commitment” has the meaning specified in Section 2.23(a).

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

“Existing Letters of Credit” means each of the letters of credit issued under
the Existing Credit Agreement and identified on Schedule 1.01F.

“Existing Loans” has the meaning specified in Section 2.23(a).

“Existing Tranche” has the meaning specified in Section 2.23(a).

“Extended Commitments” has the meaning specified in Section 2.23(a).

“Extended Loans” has the meaning specified in Section 2.23(a).

 

42



--------------------------------------------------------------------------------

“Extended Maturity Date” has the meaning specified in Section 2.23(a).

“Extended Tranche” has the meaning specified in Section 2.23(a).

“Extending Lender” has the meaning specified in Section 2.23(b).

“Extension Amendment” has the meaning specified in Section 2.23(c).

“Extension Date” has the meaning specified in Section 2.23(d).

“Extension Notice” has the meaning specified in Section 2.23(a).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

“Fee Letter” means the letter, dated as of January 10, 2016, by and among the
Lead Borrower and Wells Fargo, setting forth certain fees payable by the
Borrowers in connection with the Revolving Credit Facility, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.

“Flood Laws” means the National Flood Insurance Act of 1968, Flood Disaster
Protection Act of 1973, and related laws, rules and regulations, including any
amendments or successor provisions.

“Flood Property” means a property located in a Flood Zone.

“Flood Zone” means any area having special flood hazards as described in the
National Flood Insurance Act of 1968, as amended from time to time, and any
successor statute, or in the Biggert-Waters Flood Insurance Reform Act of 2012,
as amended from time to time, and any successor statute, or any area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area.

“Food Security Act” means the Food Security Act of 1985, as amended, and any
successor statute thereto, including all rules and regulations thereunder all as
the same may be in effect from time to time.

“Foreign Lender” has the meaning specified in Section 10.15(a)(i).

 

43



--------------------------------------------------------------------------------

“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to by, or entered into with, any Loan Party
or any Subsidiary with respect to employees employed outside the United States.

“Foreign Subsidiary” means any direct or indirect Subsidiary of Holdings which
is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Tranche A Commitment
Percentage of the outstanding Letter of Credit Outstandings with respect to
Letters of Credit issued by such Issuing Bank other than Letter of Credit
Outstandings as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Tranche A Commitment Percentage of outstanding Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if the Lead
Borrower notifies the Administrative Agent that the Lead Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Third Restatement Effective Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Lead Borrower that the Required Lenders request an amendment
to any provision hereof for such purpose), regardless of whether any such notice
is given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided further that GAAP as it relates to lease accounting or in the
application thereof shall be subject, in all respects, to Section 1.03(c)
hereof.

“General Intangibles” has the meaning assigned to such term in the Security
Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 10.07(h).

 

44



--------------------------------------------------------------------------------

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Third
Restatement Effective Date or entered into in connection with any acquisition or
disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

“Guarantors” has the meaning specified in the definition of “Collateral and
Guarantee Requirement”.

“Guaranty” means (a) the Third Amended and Restated Guaranty made by Holdings
and the Subsidiary Guarantors on the Third Restatement Effective Date in favor
of the Administrative Agent on behalf of the Secured Parties and (b) each other
guaranty and guaranty supplement delivered pursuant to Section 6.11.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any applicable
Environmental Law.

“Hedge Bank” means any Person that is a Lender, or an Affiliate of a Lender at
the time it enters into a Secured Hedge Agreement, or is a party to such an
agreement as of the Third Restatement Effective Date, in its capacity as a party
thereto.

“Holdings” has the meaning set forth in the preamble to this Agreement.

 

45



--------------------------------------------------------------------------------

“Incremental Availability” means the additional amount available to be borrowed
by the Borrowers based upon the difference between the Tranche A-1 Borrowing
Base and the Tranche A Borrowing Base, as reflected on the most recent Borrowing
Base Certificate delivered by the Lead Borrower to the Administrative Agent
pursuant to Section 6.01(e) hereof.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds, performance
bonds and similar instruments issued or created by or for the account of such
Person;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with GAAP
and if not paid after becoming due and payable);

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)    all Attributable Indebtedness;

(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)    all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall in the case of
Holdings and its Subsidiaries, exclude all intercompany Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business consistent with past practice. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Liabilities” has the meaning specified in Section 10.05.

“Indemnitees” has the meaning specified in Section 10.05.

 

46



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.08.

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under Debtor Relief Laws, or the
initiation by any Person of any proceeding or filing under any other insolvency,
debtor relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, trustee, liquidator, administrator, monitor, conservator or other
custodian for such Person or any part of its property; or (c) an assignment or
trust mortgage for the benefit of creditors.

“Instruments” has the meaning assigned to such term in the Security Agreement.

“Intellectual Property” has the meaning assigned to such term in the Security
Agreement.

“Intellectual Property Security Agreement” means each Grant of Security Interest
in United States Trademarks, Grant of Security Interest in United States
Patents, and Grant of Security Interest in United States Copyrights, in each
case in the forms of Exhibit C, D, and E to the Security Agreement, executed and
delivered from time to time under or in connection with this Agreement or the
Security Agreement, and as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided that if any Interest Period for an LIBOR Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first day of each January, April, July and October and the
Maturity Date (provided, that if an Event of Default has occurred and is
continuing, such amounts shall be due and payable, in arrears on the first day
of each month).

“Interest Period” means, as to each LIBOR Loan, the period commencing on the
date such LIBOR Loan is disbursed or converted to or continued as an LIBOR Loan
and ending on the date one, three or six months thereafter, or to the extent
available from each Lender of such LIBOR Loan, nine or twelve months or less
than one month thereafter, as selected by the Lead Borrower in its Committed
Loan Notice; provided that:

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the Maturity Date.

 

47



--------------------------------------------------------------------------------

“Intermediate Holding Company” means any Subsidiary of Holdings (of which
Holdings, directly or indirectly, owns 100% of the issued and outstanding Equity
Interests) that, directly or indirectly, owns 100% of the issued and outstanding
Equity Interests of the Lead Borrower.

“Inventory” means any “inventory” as such term is defined in Article 9 of the
Uniform Commercial Code.

“Inventory Advance Rate” means (a) for Tranche A Loans, 90% and (b) for Tranche
A-1 Loans, 95%.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent, in its reasonable commercial discretion exercised
in good faith and not inconsistent with past practice, with respect to changes
in the determination of the salability, of the Eligible Inventory (or Eligible
In-Transit Inventory, as the case may be) or which reflect such other factors as
negatively affect the market value of the Eligible Inventory, but without
duplication of any Tax Stamp Reserves.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Lead
Borrower and its Subsidiaries, intercompany loans, advances, or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business consistent with past
practice) or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other nationally recognized statistical rating agency selected by
the Borrower.

“IP Rights” means the right to use all trademarks, service marks, trade names,
domain names and other source indicators and all goodwill associated with the
foregoing, copyrights, patents, patent rights, technology, software, know-how
database rights, design rights, trade secrets and other intellectual property
rights including any applications or registrations relating thereto and the
right to register and obtain renewals of any of the foregoing and the right to
sue for past, present and future infringement, misappropriation or other
violation thereof, including the right to all damages and proceeds therefrom.

“IRS” means the United States Internal Revenue Service.

 

48



--------------------------------------------------------------------------------

“Issuing Bank” means Wells Fargo, or any Additional Issuing Bank designated as
an Issuing Bank pursuant to Section 2.06(l), in each case in its capacity as
issuer of any Letter of Credit. The Issuing Bank may, in its reasonable
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Judgment Currency” has the meaning specified in Section 10.19.

“Junior Financing” means any Indebtedness that is or is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents.

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“LCA Election” has the meaning given such term in Section 1.11 of this
Agreement.

“LCA Test Date” has the meaning given such term in Section 1.11 of this
Agreement.

“Lead Borrower” has the meaning set forth in the preamble to this Agreement.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any space in a structure, land, improvements or premises for
any period of time.

“Lender” has the meaning specified in the preamble to this Agreement.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means (a) each Existing Letter of Credit and (b) each letter
of credit that (i) is issued by the Issuing Bank pursuant to this Agreement for
the account of a Borrower, (ii) constitutes a Standby Letter of Credit or
Commercial Letter of Credit (and for which the Issuing Bank is not otherwise
prohibited from issuing such letter of credit due to the internal general
policies of the Issuing Bank), and (iii) is in form reasonably satisfactory to
the Issuing Bank.

“Letter of Credit Disbursement” means a payment made by the Issuing Bank to the
beneficiary of, and pursuant to, a Letter of Credit.

“Letter of Credit Fees” means the fees payable in respect of Letters of Credit
pursuant to Section 2.11(c).

 

49



--------------------------------------------------------------------------------

“Letter of Credit Outstandings” means, at any time, the sum of (a) the Stated
Amount of all Letters of Credit outstanding at such time, plus, without
duplication, (b) all amounts theretofore drawn or paid under Letters of Credit
for which the Issuing Bank has not then been reimbursed.

“Letter of Credit Sublimit” means, at any time, $275,000,000, as such amount may
be increased or reduced in accordance with the provisions of this Agreement. The
Letter of Credit Sublimit is part of, and not in addition to, the Tranche A
Commitment.

“Liabilities” means any and all debts, liabilities and obligations of any nature
or kind.

“LIBOR” means, subject to the implementation of a replacement rate in accordance
with Section 10.01(e), the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source providing rate quotations comparable to those currently provided by ICE
Benchmark Administration Limited as the Agent may designate from time to time in
its reasonable discretion) as of 11:00 a.m., London time, two Business Days
prior to the commencement of the requested Interest Period, for a term, and in
an amount, comparable to the Interest Period and the amount of the LIBOR Loan
requested (whether as an initial LIBOR Loan or as a continuation of a LIBOR Loan
or as a conversion of a Base Rate Loan to a LIBOR Loan) by Borrowers in
accordance with this Agreement (and, if any such published rate is below zero,
then LIBOR shall be deemed to be zero). Each determination of LIBOR shall be
made by the Agent and shall be conclusive in the absence of manifest error.

“LIBOR Loan” means a Revolving Loan that bears interest at a rate based on
LIBOR.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Acquisition” means any Permitted Acquisition the consummation
of which is, pursuant to the terms of the definitive acquisition documentation
related thereto, subject to “funds certain” conditions or otherwise not
conditioned on the availability of, or on obtaining, third party financing.

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to the Administrative Agent under the Loan Documents and
applicable Law as a creditor of the Loan Parties, including (after the
occurrence and during the continuation of an Event of Default) the conduct by
any or all of the Loan Parties, acting with the consent of the Administrative
Agent, of any public, private or “Going-Out-Of-Business Sale” or other
Disposition of Collateral for the purpose of liquidating the Collateral.
Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
meaning in this Agreement.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Loan or a Swingline Loan and, as may be set forth in
any Additional Credit Amendment, any Additional Loans or, as may be set forth in
any Extension Amendment, any Extended Loans.

 

50



--------------------------------------------------------------------------------

“Loan Account” has the meaning specified in Section 2.20(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Borrowing
Base and (b) the Revolving Credit Amount.

“Loan Disbursement Account” means the Deposit Account of the Lead Borrower
identified on Schedule 2.19 to this Agreement (or such other Deposit Account of
the Lead Borrower located at the Administrative Agent that has been designated
as such, in writing, by the Borrowers to the Administrative Agent).

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, and (e) each Acceptable Intercreditor
Agreement.

“Loan Parties” means, collectively, (a) the Borrowers, (b) Holdings and (c) each
other Guarantor that satisfies the Collateral and Guarantee Requirement.

“Management Stockholders” means the members of management of Holdings or any
direct or indirect parent thereof or any of its Subsidiaries as of the Third
Restatement Effective Date, including the Lead Borrower, who are investors in
Holdings or any direct or indirect parent thereof as of the Third Restatement
Effective Date.

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Market Capitalization” means, with respect to any Restricted Payment made
pursuant to Section 7.06(h), an amount equal to (a) the total number of issued
and outstanding shares of common Equity Interests of Performance Food Group
Company on the date of the declaration of the relevant Restricted Payment,
multiplied by (b) the arithmetic mean of the closing prices per share of such
common Equity Interests for the 30 consecutive trading days immediately
preceding the date of declaration of such Restricted Payment.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Subsidiaries, taken as a whole, (b) a material adverse effect
on the ability of the Loan Parties and the Guarantors (taken as a whole) to
perform their respective payment obligations under any Loan Document to which
any of the Loan Parties or Guarantors is a party or (c) a material adverse
effect on the rights and remedies of the Lenders or the Agents under any Loan
Document.

“Material Domestic Subsidiary” means, at any date of determination, each of
Holdings’ Domestic Subsidiaries (other than the Borrowers) (a) whose total
assets at the last day of the Test Period were equal to or greater than 5% of
Total Assets at such date or (b) whose Consolidated EBITDA for such Test Period
were equal to or greater than 5% of the Consolidated EBITDA of

 

51



--------------------------------------------------------------------------------

Holdings, the Borrowers and the Restricted Subsidiaries for such period;
provided that “Material Domestic Subsidiary” shall also include any of Holding’s
Subsidiaries selected by the Lead Borrower which is required to ensure that all
Material Domestic Subsidiaries have in the aggregate (i) total assets at the
last day of the Test Period that were equal to or greater than 95% of the total
assets of Holdings, the Borrowers and the Restricted Subsidiaries that are
Domestic Subsidiaries at such date and (ii) Consolidated EBITDA for such Test
Period that were equal to or greater than 95% of the Consolidated EBITDA of
Holdings, the Borrowers and the Restricted Subsidiaries that are Domestic
Subsidiaries for such period.

“Material Foreign Subsidiary” means, at any date of determination, each of
Holdings’ Foreign Subsidiaries (a) whose total assets at the last day of the
Test Period were equal to or greater than 5% of Total Assets at such date or
(b) whose Consolidated EBITDA for such Test Period were equal to or greater than
5% of the Consolidated EBITDA of Holdings, the Borrowers and the Restricted
Subsidiaries for such period; provided that “Material Foreign Subsidiary” shall
also include any of Holding’s Subsidiaries selected by the Lead Borrower which
is required to ensure that all Material Foreign Subsidiaries have in the
aggregate (i) total assets at the last day of the Test Period that were equal to
or greater than 95% of the total assets of Holdings, the Borrowers and the
Restricted Subsidiaries that are Foreign Subsidiaries at such date and
(ii) Consolidated EBITDA for such Test Period that were equal to or greater than
95% of the Consolidated EBITDA of Holdings, the Borrowers and the Restricted
Subsidiaries that are Foreign Subsidiaries for such period.

“Material Real Property” means any Real Property owned by any Loan Party with a
book value in excess of $10,000,000.

“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.

“Maturity Date” means the fifth anniversary of the Third Restatement Effective
Date (the “Original Maturity Date”); provided that if such day is not a Business
Day, the Maturity Date shall be the Business Day immediately preceding such day;
provided further that if, on the 60th day immediately preceding the stated
maturity date of any Additional Permitted Debt (but only if such maturity date
is on or before the later of the Original Maturity Date and any Extended
Maturity Date), the outstanding principal amount of such Additional Permitted
Debt equals or exceeds $100,000,000 (excluding any principal thereof which, as
of such day, has been repaid, refinanced (including by exchange), defeased or,
in the reasonable determination of the Administrative Agent, adequately reserved
for or cash collateralized), then the Maturity Date will occur on such 60th day.
For purposes of this definition, any Additional Permitted Debt with a maturity
date within 90 days of any other Additional Permitted Debt thereof shall be
deemed to be the same Indebtedness (which shall be deemed to be the earlier
maturing Indebtedness).

“Maximum Rate” has the meaning specified in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

52



--------------------------------------------------------------------------------

“Mortgage” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages creating and evidencing a Lien on a Mortgaged Property made by the
Loan Parties in favor or for the benefit of the Collateral Agent on behalf of
the Secured Parties in form and substance reasonably satisfactory to the
Collateral Agent, and any other mortgages executed and delivered pursuant to
Sections 4.01(a)(iii), 6.11, 6.13 and 6.18.

“Mortgage Policies” has the meaning specified in clause (f) of the definition of
Collateral and Guarantee Requirement.

“Mortgaged Properties” has the meaning specified in clause (f) of the definition
of Collateral and Guarantee Requirement.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or in the past six years, has made
or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)    with respect to the Disposition of any asset by Holdings, the Lead
Borrower or any Restricted Subsidiary or any Casualty Event, the excess, if any,
of (i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash or Cash Equivalents received
by way of deferred payment pursuant to, or by monetization of, a note receivable
or otherwise, but only as and when so received and, with respect to any Casualty
Event, any insurance proceeds or condemnation awards in respect of such Casualty
Event actually received by or paid to or for the account of Holdings, the Lead
Borrower or any Restricted Subsidiary) over (ii) the sum of (A) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness that is secured by the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by Holdings, the Lead Borrower or such
Restricted Subsidiary in connection with such Disposition or Casualty Event,
(C) taxes paid or reasonably estimated to be actually payable in connection
therewith, and (D) any reserve for adjustment in respect of (x) the sale price
of such asset or assets established in accordance with GAAP and (y) any
liabilities associated with such asset or assets and retained by Holdings, the
Lead Borrower or any Restricted Subsidiary after such sale or other disposition
thereof, including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction and it being understood that “Net
Cash Proceeds” shall include (i) any cash or Cash Equivalents received upon the
Disposition of any non-cash consideration by Holdings, the Lead Borrower or any
Restricted Subsidiary in any such Disposition and (ii) upon the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) above or if such
liabilities have not been satisfied in cash and such reserve is not reversed
within 365 days after such Disposition or Casualty Event, the

 

53



--------------------------------------------------------------------------------

amount of such reserve; provided that (x) no net cash proceeds calculated in
accordance with the foregoing realized in a single transaction or series of
related transactions shall constitute Net Cash Proceeds unless such net cash
proceeds shall exceed $1,500,000 and (y) no such net cash proceeds shall
constitute Net Cash Proceeds under this clause (a) in any fiscal year until the
aggregate amount of all such net cash proceeds in such fiscal year shall exceed
$5,000,000 (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Cash Proceeds under this clause (a)); and

(b)    (i) with respect to the incurrence or issuance of any Equity Interest or
Indebtedness by Holdings, the Lead Borrower or any Restricted Subsidiary, the
excess, if any, of (x) the sum of the cash received in connection with such
incurrence or issuance over (y) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by Holdings, the Borrowers or such Restricted
Subsidiary in connection with such incurrence or issuance and (ii) with respect
to any Permitted Equity Issuance by any direct or indirect parent of Holdings or
the Lead Borrower the amount of cash from such Permitted Equity Issuance
contributed to the capital of (without duplication) Holdings or the Lead
Borrower.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“NOLV Percentage” means (i) with respect to Inventory, the net appraised
recovery value of the Loan Parties’ Inventory as set forth in the Loan Parties’
stock ledger (expressed as a percentage of the Cost of such Inventory) as
reasonably determined from time to time by reference to the most recent
inventory appraisal received by the Administrative Agent and conducted by an
independent appraiser reasonably satisfactory to the Administrative Agent and
(ii) with respect to Rolling Stock, the net orderly liquidation value of the
Loan Parties’ Rolling Stock (expressed as a percentage of net book value of such
Rolling Stock), as reasonably determined from time to time by reference to the
applicable Rolling Stock Appraisal received by the Administrative Agent.

“Non-Cash Charges” has the meaning specified in the definition of the term
“Consolidated EBITDA”.

“Noncompliance Notice” shall have the meaning provided in Section 2.05(b).

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” has the meaning specified in Section 2.23(e).

“Non-Loan Party” means any Subsidiary of Holdings that is not a Loan Party.

“Non-Territorial Caribbean Party” means a Caribbean Party which is not a
Territorial Caribbean Party.

 

54



--------------------------------------------------------------------------------

“Not Otherwise Applied” means, with reference to any amount of Net Cash Proceeds
of any transaction or event (excluding any Designated Funds, so long as they
remain Designated Funds) or of the Available Amount that is proposed to be
applied to a particular use or transaction, that such amount has not previously
been (and is not simultaneously being) applied to anything other than that
particular use or transaction.

“Notes” means, collectively, (a) Revolving Credit Notes and (b) the Swingline
Note.

“Obligations” means all (a) advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party, any Guarantor and their respective
Restricted Subsidiaries arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party, any Guarantor or any of their
respective Restricted Subsidiaries of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding, and
(b) obligations of any Loan Party, any Guarantor and their respective Restricted
Subsidiaries arising under any Other Liabilities. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties and the
Guarantors under the Loan Documents (and any of their Restricted Subsidiaries to
the extent they have obligations under the Loan Documents) include (x) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit commissions, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party, any
Guarantor or any of their respective Restricted Subsidiaries under any Loan
Document and (y) the obligation of any Loan Party, any Guarantor or any of their
respective Restricted Subsidiaries to reimburse any amount in respect of any of
the foregoing that any Lender, in its sole discretion, may elect to pay or
advance on behalf of such Loan Party, such Guarantor or such Restricted
Subsidiary.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating or limited liability company
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Closing Date” means May 23, 2008.

“Other Liabilities” means outstanding liabilities with respect to or arising
from (a) any Cash Management Services furnished to any of the Loan Parties
and/or “(including, without limitation, overdraft protections and similar
services or arrangements in connection with deposit accounts)” (b) any
transaction which arises out of any Bank Product entered into with any Loan
Party, as each may be amended from time to time.

 

55



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 3.01(b).

“Overadvance” means a Loan, advance, or providing of credit support (such as the
issuance of a Letter of Credit) to the Borrowers to the extent that, immediately
after the making of such loan or advance or the providing of such credit
support, Excess Availability is less than zero.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the Federal Funds Rate.

“PACA” means the Perishable Agricultural Commodities Act, 7 U.S.C. §499.

“Packers and Stockyards Act” means the Packers and Stockyards Act of 1921, as
amended, 7 U.S.C. Section 181 et seq.

“Participant” has the meaning specified in Section 10.07(e).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time in the past six years.

“Permitted Acquisition” has the meaning specified in Section 7.02(j).

“Permitted Equity Issuance” means any sale or issuance of any Qualified Equity
Interests of Holdings or any direct or indirect parent of Holdings, in each case
to the extent permitted hereunder, as applicable.

“Permitted Holders” means the Management Stockholders.

“Permitted Lien” has the meaning specified in Section 7.01.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its reasonable discretion, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Secured
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Secured Parties; or

 

56



--------------------------------------------------------------------------------

(b)    is made to enhance the likelihood of, or maximize the amount of,
repayment of any Obligation; or

(c)    is made to pay any other amount chargeable to any Borrower hereunder; and

(d)    together with all other Permitted Overadvances then outstanding, shall
not (i) exceed 5.00% of the Borrowing Base, in the aggregate outstanding at any
time or (ii) unless a Liquidation is taking place, remain outstanding for more
than 45 consecutive Business Days;

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.06(e) regarding any Lender’s obligations with
respect to Letter of Credit Disbursements, or (ii) result in any claim or
liability against the Administrative Agent (regardless of the amount of any
Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results
from changed circumstances beyond the control of the Administrative Agent (such
as a reduction in the collateral value)), and provided, further that in no event
shall the Administrative Agent make an Overadvance, if after giving effect
thereto, the principal amount of the Credit Extensions would exceed the
aggregate amount of the Commitments (as in effect prior to any termination of
the Commitments pursuant to Section 8.01 hereof).

“Permitted Receivables DDA” means a DDA (a) which is established in connection
with a Permitted Receivables Financing, is thereafter used by the Lead Borrower
or a Restricted Subsidiary solely for purposes of, and in connection with, such
Permitted Receivables Financing, and is used solely for the purposes of receipt
of collections and other proceeds of (i) Accounts (and Related Rights and
Property) sold, conveyed, or otherwise transferred, or over which a security
interest has been granted, pursuant to such Permitted Receivables Financing and
(ii) if applicable, any other Accounts owing by the Designated Account Debtor
associated with such Permitted Receivables Financing and (b) into which no
proceeds of Accounts of the Lead Borrower or any Restricted Subsidiary are
deposited, other than (i) Accounts (and Related Rights and Property) which have
been sold, conveyed, or otherwise transferred, or over which a security interest
has been granted, pursuant to such Permitted Receivables Financing and (ii) if
applicable, such other Accounts (and Related Rights and Property) owing by the
Designated Account Debtor associated with such Permitted Receivables Financing.
For the avoidance of doubt, a DDA shall constitute a Permitted Receivables DDA
only for so long as the related Permitted Receivables Financing remains in
effect.

“Permitted Receivables Financing” means any supply chain, factoring, discounting
securitization, or similar financing arrangements pursuant to which, in one or a
series of related transactions, the Lead Borrower or any of its Restricted
Subsidiaries sells, conveys, or otherwise transfers or grants a security
interest from time to time to a Receivables Purchaser one or more Accounts owing
by a Designated Account Debtor to a Borrower Party (and the Related Rights and
Property) (whether or not such Receivables Purchaser, in turn, sells, conveys,
or otherwise transfers or grants a security interest in such Account to a
subsequent Receivables Purchaser), so long as (a) the consideration therefor is
equal to or greater than the fair market value thereof (as determined by the
Lead Borrower in the exercise of its commercially reasonable discretion and
giving effect to such factors as early receipt of payment); (b) such financing
arrangements are

 

57



--------------------------------------------------------------------------------

non-recourse to any Borrower Party or Restricted Subsidiary, other than
Permitted Receivables Undertakings; (c) all payments of cash made pursuant to
the terms of such financing arrangements by a Receivables Purchaser to the Lead
Borrower or any Restricted Subsidiary are deposited into a Blocked Account;
(d) the documents evidencing such financing arrangements (including, if
reasonably requested by the Administrative Agent, an intercreditor agreement
with the applicable Receivables Purchaser(s)), and any amendments, restatements,
supplements, or other modifications thereto, have been approved by the
Administrative Agent, acting in its commercially reasonable discretion and in
good faith); and (e) within three Business Days before entering into such
financing arrangements, the Lead Borrower shall have delivered a pro forma
Borrowing Base Certificate to the Administrative Agent, prepared on a pro forma
basis by giving effect to the elimination of all Accounts of the applicable
Designated Account Debtor from the calculation of the Borrowing Base, and such
pro forma Borrowing Base Certificate shall demonstrate that no Overadvance
exists.

“Permitted Receivables Undertakings” means, with respect to any Permitted
Receivables Financing, (a) the obligations of the originator or seller of any
Account (and Related Rights and Property) sold, conveyed, or otherwise
transferred, or over which a security interest has been granted, pursuant to
such Permitted Receivables Financing to repurchase such Accounts in the case of
any breach of representation or warranty made in connection with such sale,
conveyance, or transfer; (b) the obligations of the Lead Borrower or any of its
Restricted Subsidiaries to cause the seller thereof (or any Special Purpose
Receivables Subsidiary) to comply with the terms and conditions of the documents
evidencing such Permitted Receivables Financing; (c) Indebtedness of the Lead
Borrower or any of its Restricted Subsidiaries arising solely as a result of the
recharacterization of any of the transactions comprising a Permitted Receivables
Financing as a secured financing (so long as such Indebtedness does not exceed
the face amount of the Accounts which are the subject of such
recharacterization, plus customary interest, fees, indemnities, and
reimbursements relating thereto); and (d) such other obligations and
undertakings customarily entered into, made, or undertaken in connection with a
Permitted Receivables Financing transaction.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) (i) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e) and any such modification,
refinancing, refunding, renewal or extension in the form of unsecured
Indebtedness, such modification, refinancing, refunding, renewal or extension
has a final maturity date equal to or later than the final maturity date of, and
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed or extended, and (ii) with respect to any such modification,
refinancing, refunding, renewal or extension in the form of unsecured
Indebtedness, (A) such modification, refinancing, refunding, renewal or
extension has a final maturity date which is equal to or later than the earlier
of (1) the final maturity date of the

 

58



--------------------------------------------------------------------------------

Indebtedness being modified, refinanced, refunded, renewed or extended and
(2) the date which is 91 days after the later of the Maturity Date and any
Extended Maturity Date existing at the time such Indebtedness is incurred, and
(B) such Indebtedness either (1) does not amortize or has a per annum rate of
amortization not to exceed 1.00% of the original principal amount thereof (or
such other rate or schedule of amortization or mandatory payments acceptable to
the Administrative Agent in its reasonable discretion) or (2) has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of the Indebtedness being modified, refinanced, refunded, renewed or
extended, (c) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), at the time thereof, no
Event of Default shall exist or would result therefrom, (d) if such Indebtedness
being modified, refinanced, refunded, renewed or extended is Indebtedness
permitted pursuant to Section 7.03(b)(i), 7.03(g) or 7.03(k) or 7.03(r) or is
Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirement
shall be conclusive evidence that such terms and conditions satisfy the
foregoing requirement unless the Administrative Agent notifies the Lead Borrower
within such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(iii) such modification, refinancing, refunding, renewal or extension is
incurred by the Person who is the obligor of the Indebtedness being modified,
refinanced, refunded, renewed or extended; provided further that modified,
refinanced, refunded, renewed or extended Indebtedness secured by Liens on the
Collateral which are junior to the Liens securing the Obligations and subject to
an Acceptable Intercreditor Agreement, to the extent such Liens are permitted by
Section 7.01 hereof, shall not be deemed to be materially adverse to the Loan
Parties or the Lenders, and (e) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is (i) unsecured, then such modified, refinanced,
refunded, renewed or extended Indebtedness is unsecured and (ii) secured, then
such modified, refinanced, refunded, renewed or extended Indebtedness is either
unsecured or secured only by Permitted Liens. Notwithstanding anything contained
herein to the contrary, the Excluded Sale-Leasebacks may be amended or replaced
to include a right to be exercised by the relevant lessees to purchase the
relevant real properties subject to such Excluded Sale-Leasebacks if the
indebtedness of the lessors under such Excluded Sale-Leasebacks is indefeasibly
repaid in full by the lessee or a guarantor thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

59



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established, maintained or
contributed to by any Loan Party or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning given such term in Section 10.08.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition, the
period beginning on the date such Permitted Acquisition is consummated and
ending on the last day of the sixth full consecutive fiscal quarter immediately
following the date on which such Permitted Acquisition is consummated.

“Preferred Stock” means any Equity Interest with preferential rights (in
relation to common equity of the same issuer) of payment of dividends or upon
liquidation, dissolution, or winding up.

“Prepayment Event” means the occurrence of any of the following events:

(a)    any sale, transfer or other Disposition (including pursuant to a sale and
leaseback transaction) of any Collateral (other than the transfer of any
Collateral among locations of the Loan Parties) unless the proceeds therefrom
are required to be paid to the holder of a Lien on such property or asset having
priority over the Lien of the Collateral Agent; or

(b)    any Casualty Event unless the proceeds therefrom are required to be paid
to the holder of a Lien on such property or asset having priority over the Lien
of the Collateral Agent.

“primary obligor” has the meaning specified in the definition of “Guarantee”.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its “prime rate” in effect for U.S. dollars at its
principal office in San Francisco, California; each change in the Prime Rate
shall be effective from and including the date such change is evidenced by the
recording thereof after its announcement in such internal publications as Wells
Fargo may designate (and, if any such announced rate is below zero, then the
rate shall be deemed to be zero). The Prime Rate is a reference rate and does
not necessarily represent the lowest or best rate actually charged to any
customer. The Administrative Agent or any other Lender may make commercial loans
or other loans at rates of interest at, above or below the Prime Rate.

“Priority Payable Reserves” means reserves established in the good faith credit
discretion of the Administrative Agent for amounts secured by any Liens, choate
or inchoate, which rank or are capable of ranking in priority to the Secured
Parties’ Liens and/or for amounts which may represent costs relating to the
enforcement of the Secured Parties’ Liens including, without limitation, in the
good faith credit discretion of the Administrative Agent, any such amounts due
and not paid for vacation pay, amounts due and not paid under any legislation
relating to workers’ compensation or to employment insurance, amounts currently
or past due and not paid for realty, municipal or similar taxes (to the extent
impacting personal or moveable property) and all amounts currently or past due
and not contributed, remitted or paid to any Plan.

 

60



--------------------------------------------------------------------------------

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of Holdings, the Borrowers and
the Restricted Subsidiaries, the pro forma increase or decrease in such Acquired
EBITDA or such Consolidated EBITDA, set forth in a certificate by a Responsible
Officer in form and substance reasonably satisfactory to the Administrative
Agent, as the case may be, projected by Holdings or the Lead Borrower in good
faith as a result of (a) actions taken during such Post-Acquisition Period for
the purposes of realizing reasonably identifiable and factually supportable
synergies and cost savings or (b) any additional costs incurred during such
Post-Acquisition Period, in each case in connection with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of Holdings, the Borrowers and the Restricted
Subsidiaries; provided that, (i) at the election of Holdings or the Lead
Borrower, such Pro Forma Adjustment shall not be required to be determined for
any Acquired Entity or Business or Converted Restricted Subsidiary to the extent
the aggregate consideration paid in connection with such acquisition was less
than $10,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such costs are incurred during such Post-Acquisition
Period, as applicable, for purposes of projecting such pro forma increase or
decrease to such Acquired EBITDA or such Consolidated EBITDA, as the case may
be, it may be assumed that such cost savings will be realizable during the
entirety of such Test Period, or such additional costs, as applicable, will be
incurred during the entirety of such Test Period; provided, further that any
such pro forma increase or decrease to such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, shall be without duplication for cost savings or
additional costs already included in such Acquired EBITDA or such Consolidated
EBITDA, as the case may be, for such Test Period; and provided, further that for
amounts in excess of the Add-Back Cushion Amount (A) the aggregate amount of Pro
Forma Adjustments shall not exceed 15% of Consolidated EBITDA for any Test
Period, and (B) the aggregate amount of Pro Forma Adjustments, together with the
aggregate amount of add-backs included pursuant to clauses (a)(v) and (a)(vi) of
the definition of Consolidated EBITDA, shall not exceed 20% of Consolidated
EBITDA for any Test Period (calculated in each case before giving effect to such
Pro Forma Adjustments and other add-backs).

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test hereunder, that (A) to the extent applicable, the Pro Forma Adjustment
shall have been made and (B) all Specified Transactions and the following
transactions in connection therewith shall be deemed to have occurred as of the
first day of the applicable period of measurement in such test: (a) income
statement items (whether positive or negative) attributable to the property or
Person subject to such Specified Transaction, (i) in the case of a Disposition
of all or substantially all Equity Interests in any Subsidiary of Holdings or
any division, product line, or facility used for operations of Holdings or any
of its Subsidiaries, shall be excluded, and (ii) in the case of a Permitted
Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by Holdings, any Borrower or any of the
Restricted Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an

 

61



--------------------------------------------------------------------------------

implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination; provided
that, without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by Holdings in good faith) (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings, the Borrowers and the Restricted Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.

“Pro Forma Excess Availability” means, for any date of calculation and with
respect to any Specified Payment or Certain Specified Payment, average Alternate
Availability calculated for the 90-day period ending immediately before the date
on which such Specified Payment or Certain Specified Payment is being made
(determined on each such relevant day by giving effect to such Specified Payment
or Certain Specified Payment and any Loans made, or Letters of Credit issued in
connection with or in contemplation of such Specified Payment or Certain
Specified Payment, the proceeds of which are to be applied to such Specified
Payment or Certain Specified Payment).

“Pro Forma Excess Availability Condition” means that, for any date of
calculation and with respect to any Specified Payment, Pro Forma Excess
Availability shall equal or exceed the Trigger Amount; provided that such
threshold amount shall be increased to the greater of (a) the Trigger Amount and
(b) $200,000,000 with respect to any Specified Payment under Section 7.02(j) or
(n), 7.03(n), or 7.05(f) in the event that the Lead Borrower shall have elected
to include any Restricted Subsidiary that is a Foreign Subsidiary in the
calculation of the Consolidated Fixed Charge Coverage Ratio required to be
tested in such Sections; provided further, that with respect to any transaction
consummated pursuant to Section 7.02(j) (solely to the extent the consideration
for such Permitted Acquisition exceeds $25,000,000), 7.02(d)(v) or (n), or
7.03(n) (solely to the extent such transaction exceeds $15,000,000),
satisfaction of such condition and any other financial tests in such section,
shall be evidenced by a certificate from the Chief Financial Officer or other
financial officer of the Lead Borrower demonstrating, in reasonable detail,
satisfaction thereof, which certificate shall be delivered to the Administrative
Agent prior to making any Specified Payment.

“Pro Forma Excess Availability Condition (Certain Covenants)” means that, for
any date of calculation and with respect to any Certain Specified Payment, Pro
Forma Excess Availability shall equal or exceed $135,000,000; provided that such
threshold amount shall be $200,000,000 with respect to any Certain Specified
Payment under Section 7.01(dd) in the event that the Lead Borrower shall have
elected to include any Restricted Subsidiary that is a Foreign Subsidiary in the
calculation of the Consolidated Fixed Charge Coverage Ratio required to be
tested in such Section; provided further, that, with respect to any transaction
consummated pursuant to Section 7.01(dd) (solely to the extent such transaction
exceeds $15,000,000) or 7.06(e) (solely to the extent such transaction exceeds
$15,000,000), satisfaction of such condition and any other financial tests in
such section shall be evidenced by a certificate from the Chief Financial
Officer or other financial officer of the Lead Borrower demonstrating, in
reasonable detail, satisfaction thereof, which certificate shall be delivered to
the Administrative Agent prior to making any Certain Specified Payment.

 

62



--------------------------------------------------------------------------------

“Pro Rata Share” means, (a) with respect to each Tranche A Lender, such Lender’s
Tranche A Commitment Percentage and (b) with respect to each Tranche A-1 Lender,
such Lender’s Tranche A-1 Commitment Percentage.

“Projections” has the meaning specified in Section 6.01(c).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning given such term in Section 10.08.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“RE Addition Amount” means the Appraised Value of Additional Real Property
determined as of the applicable RE Addition Date based on a Real Property
Appraisal dated not earlier than six months prior to such RE Addition Date.

“RE Addition Date” means the date on which any parcel of Additional Real
Property is added to Eligible Real Property after the Third Restatement
Effective Date.

“RE Borrowing Base Amount” has the meaning specified in clause (c) of the
definition of “Tranche A Borrowing Base”.

“RE Initial Amount” means the Appraised Value of Eligible Real Property of the
Borrower Parties determined as of the date of the Real Property Appraisals
thereof conducted on or most recently before the Third Restatement Effective
Date.

“RE Principal Reduction Amount” means, with respect to any fiscal quarter of
Holdings, an amount equal to the sum of (a) for Real Property included in the
Borrowing Base on the Third Restatement Effective Date, the product of (i) the
RE Initial Amount multiplied by (ii) 1/48th multiplied by (iii) the number of
full fiscal quarters that have elapsed since the Third Restatement Effective
Date, plus (b) for all Additional Real Property, the sum of each product of
(i) the applicable RE Addition Amount multiplied by (ii) 1/48th multiplied by
(iii) the number of full fiscal quarters that have elapsed since the applicable
RE Addition Date, in each case, excluding any component of the foregoing
attributable to any Real Property that is no longer Eligible Real Property.

“Real Property” means all Leases and all land, tenements, hereditaments and any
estate or interest therein, together with the buildings, structures, parking
areas, and other improvements thereon (including all fixtures), now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

63



--------------------------------------------------------------------------------

“Real Property Appraisal” means an M.A.I. appraisal prepared by an independent
M.A.I. appraiser reasonably acceptable to the Administrative Agent and prepared
in accordance with the Administrative Agent’s customary independent appraisal
requirements and in compliance with all applicable regulatory requirements,
including without limitation, FIRREA.

“Receivables Purchaser” means (a) any Special Purpose Receivables Subsidiary or
(b) any Person which is not an Affiliate of the Lead Borrower.

“Reference Date” has the meaning specified in the definition of “Available
Amount”.

“Register” has the meaning specified in Section 10.07(d).

“Related Rights and Property” means, with respect to any Account sold, conveyed,
or otherwise transferred, or over which a security interest has been granted,
pursuant to any Permitted Receivables Financing, all rights and properties
associated with such Account, including all proceeds of such Accounts, all
rights arising under any underlying contract or purchase order which gave rise
to such Account, all monetary and performance guarantees (of any Person which is
not an Affiliate of the Lead Borrower) guaranteeing such Account, all rights to
replevin of the Goods sold in the creation of such Account, all rights of
stoppage in transit, all returned Goods (to the extent constituting the Goods
sold in the creation of such Account), all collateral securing such Account,
Permitted Receivables DDAs established and maintained in connection with such
Permitted Receivables Financing, all supporting obligations relating to such
Account, and all other rights, assets, or properties customarily transferred (or
in which security interests are customarily granted) in connection with a
Permitted Receivables Financing.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the environment.

“Reportable Event” means with respect to any Plan any of the events set forth in
Section 4043(c) of ERISA or the regulations issued thereunder, other than events
for which the 30 day notice period has been waived.

“Reports” has the meaning specified in Section 9.15(b).

“Request for Credit Extension” means, with respect to a Borrowing, conversion or
continuation of Revolving Loans, a Committed Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments, or if the Aggregate Commitments have been
terminated, Lenders having more than 50% of the aggregate Credit Extensions
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders); provided that the portion of the aggregate Credit Extensions held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Reserves” means all (if any) Availability Reserves (including, without
limitation, Priority Payable Reserves, Cash Management Reserves, Bank Product
Reserves, Tax Stamp Reserves, Inventory Reserves, and any Designated Reserve;
provided, however, that the Designated Reserve, if any, shall not be included in
calculating average daily Excess Availability for purposes of determining the
Applicable Rate or calculating Unused Fees).

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party or a Guarantor and, as to any document delivered
on the Third Restatement Effective Date, any secretary or assistant secretary of
a Loan Party or a Guarantor. Any document delivered hereunder that is signed by
a Responsible Officer of a Loan Party or a Guarantor shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party or such Guarantor and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party or such Guarantor.

 

64



--------------------------------------------------------------------------------

“Restricted Cash” means when referring to cash or Cash Equivalents of the Lead
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (i) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Lead Borrower or of any such Restricted
Subsidiary prepared in accordance with GAAP (unless such appearance is related
to the Loan Documents or Liens created thereunder), (ii) are subject to any Lien
in favor of any Person other than the Collateral Agent for the benefit of the
Secured Parties or (iii) are not otherwise generally available for use by the
Lead Borrower or such Restricted Subsidiary.

“Restricted Debt” has the meaning specified in Section 7.12(a).

“Restricted Debt Payments” in respect of any Restricted Debt, means any
prepayments, redemptions, purchases and defeasances prior to the maturity
thereof in respect of such Restricted Debt, including pursuant to any sinking
fund or similar deposit.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Lead Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings or the Borrowers’ stockholders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings, or the Borrowers other
than an Unrestricted Subsidiary.

“Revolving Credit Amount” means $2,400,000,000, as such amount may be increased
or reduced in accordance with the terms of this Agreement.

“Revolving Credit Facility” means the asset based revolving credit facility
provided under this Agreement.

“Revolving Credit Notes” means the promissory notes of the Borrowers payable to
any Lender or its registered assigns, substantially in the form of Exhibit B-1
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Lender
resulting from Revolving Loans made by such Lender to the Borrowers, in each
case, as the same may be amended, restated, supplemented, or otherwise modified
from time to time.

 

65



--------------------------------------------------------------------------------

“Revolving Loans” means the Tranche A Loans and Tranche A-1 Loans.

“Rolling Stock” means all yard tractors, trucks used for delivery or back haul,
trailers and tractor/trailer rigs owned by the Borrower Parties (other than a
Caribbean Party).

“Rolling Stock Appraisal” means an appraisal prepared by an independent
appraiser reasonably acceptable to the Administrative Agent and prepared in
accordance with the Administrative Agent’s customary independent appraisal
requirements and in compliance with all applicable regulatory requirements.

“RS Addition Amount” means the Appraised Value of Additional Rolling Stock
determined as of the applicable RS Addition Date based on a Rolling Stock
Appraisal dated not earlier than six months prior to such RS Addition Date.

“RS Addition Date” means the date on which any Additional Rolling Stock is added
to Eligible Rolling Stock after the Second Restatement Effective Date.

“RS Borrowing Base Amount” has the meaning specified in clause (d) of the
definition of “Tranche A Borrowing Base”.

“RS Initial Amount” means the Appraised Value of Eligible Rolling Stock of the
Borrower Parties determined as of the date of the Rolling Stock Appraisals
thereof conducted on or most recently before the Second Restatement Effective
Date.

“RS Initial Date” means the Second Restatement Effective Date.

“RS Principal Reduction Amount” means, with respect to any fiscal quarter of
Holdings, an amount equal to the sum of (a) for Rolling Stock included in the
Borrowing Base on the Second Restatement Effective Date, the product of (i) the
RS Initial Amount multiplied by (ii) 1/28th multiplied by (iii) the number of
full fiscal quarters that have elapsed since the Second Restatement Effective
Date plus (b) for all Additional Rolling Stock, the sum of each product of
(i) the applicable RS Addition Amount multiplied by (ii) 1/28th multiplied by
(iii) the number of full fiscal quarters that have elapsed since the applicable
RS Addition Date, in each case, excluding any component of the foregoing
attributable to any Rolling Stock that is no longer Eligible Rolling Stock.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale-Leaseback” means any transaction or series of related transactions
pursuant to which the Lead Borrower or any of its Subsidiaries (a) Disposes of
any property, real or personal (other than Accounts and Inventory), whether now
owned, hereafter acquired or with respect to which the Lead Borrower or any of
its Subsidiaries at one time had a right to purchase, and (b) as part of such
transaction, thereafter rents or leases such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being Disposed.

 

66



--------------------------------------------------------------------------------

“Same Day Funds” means immediately available funds.

“Sanctioned Entity” means (a) a country or territory or a government of a
country or territory, (b) an agency of the government of a country or territory,
(c) an organization directly or indirectly controlled by a country or territory
or its government, or (d) a Person resident in or determined to be resident in a
country or territory, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectoral sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by: (a) the United States of America, including those
administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (e) any other
Governmental Authority with jurisdiction over any Credit Party or its Affiliates
or any Loan Party or any of their respective Subsidiaries or Affiliates.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Restatement Effective Date” means February 1, 2016.

“Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party and any Hedge
Bank.

“Secured Parties” means (a) each Credit Party, (b) any Person providing Cash
Management Services or entering into or furnishing any Bank Products (including
Bank Product Providers) to or with any Loan Party, (c) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (d) the successors and, subject to any limitations contained in this
Agreement, assigns of each of the foregoing.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means, collectively, that certain Third Amended and
Restated Security Agreement executed by the Loan Parties on the Third
Restatement Effective Date, together with each other security agreement
supplement executed and delivered pursuant to Sections 6.11, 6.13 or 6.18.

 

67



--------------------------------------------------------------------------------

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Settlement Date” has the meaning specified in Section 2.16(b).

“Sold Entity or Business” has the meaning specified in the definition of the
term “Consolidated EBITDA”.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property (for the
avoidance of doubt, calculated to include goodwill and other intangibles) of
such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPC” has the meaning specified in Section 10.07(h).

“Special Purpose Receivables Subsidiary” shall mean a direct Subsidiary of the
Lead Borrower or a Restricted Subsidiary which (a) is established in connection
with a Permitted Receivables Financing for the acquisition of Accounts (and
Related Rights and Property) or interests therein or the sale of Accounts (and
Related Rights and Property) or interests therein to a Receivables Purchaser;
(b) conducts no business other than business related to the establishment and
maintenance of its existence or dissolution and business related to Permitted
Receivables Financings; and (c) is organized in a manner intended to reduce the
likelihood that it would be substantively consolidated with the Lead Borrower or
any of its Subsidiaries (other than Special Purpose Receivables Subsidiaries) in
the event the Lead Borrower or any such Subsidiary becomes subject to any
Insolvency Proceeding.

“Specified Default” means the occurrence of any Event of Default specified in
Section 8.01(a), 8.01(b)(ii), 8.01(f) or 8.01(g).

“Specified Equity Contribution” means cash equity contributions (which if in the
form of preferred equity shall be on terms and conditions reasonably acceptable
to the Administrative Agent) made to the Lead Borrower after the Third
Restatement Effective Date and on or prior to the day on which any Borrowing
hereunder is requested during a Trigger Event Cure Period or on or after the
occurrence of any Trigger Event (FCCR), which equity contribution is added to
Consolidated EBITDA for the purposes of calculating compliance with
Section 6.17.

“Specified Existing Commitment” has the meaning specified in Section 2.23(a).

 

68



--------------------------------------------------------------------------------

“Specified Payments” means, with respect to any period, (A) any Investment
permitted under Section 7.02(d)(v), (j), or (n), (B) any Indebtedness permitted
under Section 7.03(h) or 7.03(n), or (C) any Disposition permitted by
Section 7.05(f).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, granting of a Lien, Restricted Payment, Subsidiary
designation or Additional Loan that by the terms of this Agreement requires such
test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect”;
provided that an Additional Commitment, for purposes of this “Specified
Transaction” definition, shall be deemed to be fully drawn.

“Standby Letter of Credit” means any Letter of Credit other than a Commercial
Letter of Credit.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Subordinated Captive Insurance Note” means the secured revolving note issued by
the Lead Borrower in favor of a Captive Insurance Subsidiary, in a principal
amount up to $25,000,000, a copy of which has been delivered to the
Administrative Agent, which note shall contain subordination terms reasonably
satisfactory to the Administrative Agent.

“Subordinated Contribution Note” means the subordinated promissory note issued
by the Lead Borrower in favor of Holdings evidencing the $450,792,794.57 loan
made by Holdings to the Lead Borrower on the Original Closing Date, which note
shall be unsecured and fully subordinated to the Obligations, shall bear only
pay-in-kind interest and shall mature not earlier than six months after the
Maturity Date.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” means, collectively, the Subsidiaries of the Borrowers
that are Guarantors.

“Successor Loan Party” has the meaning specified in Section 7.04(e).

“Super Majority of Lenders” means, as of any date of determination, Lenders
having more than 66 2/3% of the Aggregate Commitments, or if the Aggregate
Commitments have been terminated, Lenders having more than 66 2/3% of the
aggregate Credit Extensions (calculated assuming settlement and repayment of all
Swingline Loans by the Lenders); provided that the portion of the aggregate
Credit Extensions held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 

69



--------------------------------------------------------------------------------

“Supplemental Administrative Agent” has the meaning specified in Section 9.13(a)
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Suppressed Excess Availability” means, on any date of determination, the sum of
(a) Excess Availability plus (b) the lesser of (i) the Borrowing Base minus the
Revolving Credit Amount (but not less than zero) and (ii) 5.0% of the Revolving
Credit Amount.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined by the Hedge Bank
in accordance with the terms thereof and in accordance with customary methods
for calculating mark-to-market values under similar arrangements by the Hedge
Bank.

“Swingline Lender” means Wells Fargo, in its capacity as lender of Swingline
Loans hereunder to the Borrowers hereunder.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrowers
pursuant to Section 2.05.

“Swingline Loan Sublimit” means $125,000,000, as such amount may be increased or
reduced in accordance with the provisions of this Agreement.

“Swingline Note” means the promissory notes of the Borrowers payable to any
Lender or its registered assigns, substantially in the form of Exhibit B-2
hereto, evidencing the aggregate Indebtedness of the Borrowers to such Swingline
Lender resulting from Swingline Loans made by such Swingline Lender to the
Borrowers.

“Tax Stamp” means any tax stamp, excise tax stamp, adhesive stamp, meter stamp
and similar stamp, regardless of whether fixed or unaffixed, which in each case
evidence the valid and effective payment of taxes with respect to Tobacco
Inventory to applicable Governmental Authorities.

 

70



--------------------------------------------------------------------------------

“Tax Stamp Reserves” means, as of any date of determination, such amounts as the
Administrative Agent may from time to time establish and revise in its
commercially reasonable discretion, exercised in good faith, with respect to the
sum of the “net stamp tax obligations” in each jurisdiction in which any
Borrower Party or Guarantor purchases Tax Stamps, wherein the “net stamp tax
obligations” for such jurisdiction are equal to the aggregate obligations and
liabilities owing to any Governmental Authority in such jurisdiction for
purchases of Tax Stamps (including any checks or instruments of payment issued
by or on behalf of any Borrower Party or Guarantor which are held by such
Governmental Authorities and not yet submitted for presentment and collection
and the aggregate obligations and liabilities owing to any Governmental
Authority in such jurisdiction based on an audit of a Borrower Party’s or
Guarantor’s monthly Tax Stamp report delivered to any Governmental Authority in
such jurisdiction, but excluding all such obligations and liabilities owing to
any Governmental Authority in such jurisdictions as determined by Administrative
Agent in its commercially reasonable discretion, exercised in good faith);
provided, that, to the extent that any surety bonds have been issued to or for
the benefit of any Governmental Authority in a jurisdiction with respect to
which Administrative Agent has implemented a Tax Stamp Reserve, the Tax Stamp
Reserve with respect to such Governmental Authority in such jurisdiction shall
be equal to the greater of (a) the aggregate obligations and liabilities owing
to such Governmental Authority in such jurisdiction and (b) the face amount of
the surety bonds issued to or for the benefit of such Governmental Authority in
such jurisdiction.

“Taxes” has the meaning specified in Section 3.01(a).

“Term Collateral” means any and all of the following assets of any Loan Party:
(a) Real Property; (b) Equipment (including, without limitation, Rolling Stock);
and (c) Equity Interests issued to a Loan Party, certain intercompany loans (as
determined by the Administrative Agent in its reasonable discretion), and other
fixed or capital assets (but excluding Intellectual Property), and other assets
which would customarily constitute term loan priority collateral, as determined
by the Administrative Agent in its reasonable discretion, and (d) all proceeds
thereof.

“Term Collateral Conditions” means, with respect to any Term Collateral and the
occurrence of the Term Collateral Release or Term Collateral Subordination of
such Term Collateral, each of the following conditions precedent (the
satisfaction of which shall, in each case, be determined by the Administrative
Agent in its reasonable discretion):

(a) Administrative Agent shall have received a written request from Lead
Borrower identifying such Term Collateral and stating Lead Borrower’s desire to
cause a Term Collateral Release or Term Collateral Subordination with respect to
such Term Collateral (and, if such request relates to a Term Collateral
Subordination, the Additional Permitted Debt to be secured by the Liens to which
the Collateral Agent’s Liens will be subordinated);

(b)    Lead Borrower shall have delivered to Administrative Agent a pro forma
Borrowing Base Certificate, calculated by giving effect to the elimination of
such Term Collateral from the calculation of the Borrowing Base;

 

71



--------------------------------------------------------------------------------

(c)    Lead Borrower shall have delivered to Administrative Agent a Compliance
Certificate giving pro forma effect to such release or subordination and the
incurrence of any Additional Permitted Debt related to such release or
subordination;

(d)    in the case of a Term Collateral Subordination, the Administrative Agent
or the Collateral Agent shall have executed and delivered an Acceptable
Intercreditor Agreement;

(e)    immediately after giving effect to such Term Collateral Release or Term
Collateral Subordination, Alternate Availability (calculated on a pro forma
basis by giving effect to any payment of Obligations with the proceeds of any
Additional Permitted Debt which may be incurred in connection with such Term
Collateral Release or Term Collateral Subordination, to the extent the
Administrative Agent has been notified of such amount and such payment is made
substantially contemporaneously with the incurrence of such Additional Permitted
Debt) will equal or exceed 17.5% of the Loan Cap.

“Term Collateral Release” means, as to any Term Collateral which is Real
Property or Equipment (and proceeds thereof and any related assets approved by
the Administrative Agent in its discretion), the release of the Collateral
Agent’s Liens arising under this Agreement or any other Loan Document on such
Term Collateral, specifically or by type or class, as contemplated in
Section 6.18(c); provided, however, that any prior Term Collateral Release may,
with respect to any of such Term Collateral, be rescinded as contemplated in
Section 6.18(d) and, in such case, such Term Collateral shall thereafter be
deemed not to have been the subject of a Term Collateral Release (unless and
until a new Term Collateral Release with respect to such Term Collateral occurs
thereafter as contemplated in Section 6.18(c)).

“Term Collateral Subordination” means, as to any Term Collateral, the
subordination of the Collateral Agent’s Liens arising under this Agreement or
any other Loan Document on such Term Collateral, specifically or by type or
class, to Liens permitted under Section 7.01(ee) which secure Additional
Permitted Debt, as contemplated in Section 6.18; provided, however, that any
prior Term Collateral Subordination may, with respect to any of such Term
Collateral, be rescinded as contemplated in Section 6.18(d) and, in such case,
such Term Collateral shall thereafter be deemed not to have been the subject of
a Term Collateral Subordination (unless and until a new Term Collateral
Subordination with respect to such Term Collateral occurs thereafter as
contemplated in Section 6.18(c)).

“Termination Date” means the earlier to occur of (a) the Maturity Date or
(b) the date on which the maturity of the Obligations (other than the Other
Liabilities) is accelerated (or deemed accelerated) and the Commitments are
irrevocably terminated (or deemed terminated) in accordance with Article VIII.

“Territorial Caribbean Party” means a Caribbean Party organized in the U.S.
Virgin Islands or the Commonwealth of Puerto Rico.

“Test Period” means, at any time of determination, the then most recent period
of four consecutive fiscal quarters or twelve consecutive fiscal months of
Holdings, as applicable, ended on or prior to such time (taken as one accounting
period) in respect of which financial statements for each fiscal year, quarter
or month in such period have been or are required to be delivered

 

72



--------------------------------------------------------------------------------

pursuant to Section 6.01(a), (b) or (f), respectively. A Test Period may be
designated by reference to the last day thereof (i.e., “the March 31, 2012 Test
Period” refers to the period of four consecutive fiscal quarters of Holdings
ended March 31, 2012), and a Test Period shall be deemed to end on the last day
thereof.

“Third Restatement Effective Date” means the first date all the conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 4.01.

“Threshold Amount” means $25,000,000.

“Tobacco Inventory” means Inventory consisting of cigarettes and similar tobacco
based products (such as cigars, pipe tobacco, chewing tobacco, and snuff) and
any Tax Stamps permanently affixed thereto (with it being acknowledged and
agreed that smoking and tobacco related inventory which is not tobacco based
(such as e-cigarettes, vape pens, vape liquid, etc.) constitutes Inventory but
does not constitute Tobacco Inventory).

“Total Assets” means the total assets of Holdings, the Lead Borrower and the
Restricted Subsidiaries on a consolidated basis, as shown on the most recent
balance sheet of Holdings delivered pursuant to Section 6.01(a) or (b).

“Tranche A Borrowing Base” means, at any time of calculation, an amount equal
to:

(a)    the face amount of Eligible Accounts of the Borrower Parties multiplied
by the Accounts Advance Rate for Tranche A Loans;

plus

(b)    the sum of

(i)    the product of (A) the Cost of the sum of Eligible Inventory plus
Eligible In-Transit Inventory of the Borrower Parties (not including, in any
case under this clause (i), Tax Stamps or Tobacco Inventory), multiplied by the
Inventory Advance Rate for the Tranche A Borrowing Base, multiplied by (B) the
NOLV Percentage;

(ii)    the product of (A) the Cost of the sum of Eligible Tobacco Inventory
plus Eligible In-Transit Tobacco Inventory of the Borrower Parties, multiplied
by the Inventory Advance Rate for the Tranche A Borrowing Base, multiplied by
(B) the NOLV Percentage; and

(iii)    the product of (A) the Cost of Eligible Net Unaffixed Tax Stamps,
multiplied by the Inventory Advance Rate for the Tranche A Borrowing Base;

plus

(c)    the lesser of (i) 75% of the most recently determined Appraised Value of
all Eligible Real Property of the Borrower Parties and (ii) 75% of the sum of
(A) the RE Initial Amount plus (B) the total RE Addition Amounts, reduced at the
end of each fiscal quarter by the RE Principal Reduction Amount (such lesser
amount, the “RE Borrowing Base Amount”);

 

73



--------------------------------------------------------------------------------

plus

(d)    the lesser of (i) 80% of the most recently determined Appraised Value of
all Eligible Rolling Stock of the Borrower Parties and (ii) 80% of the sum of
(A) the RS Initial Amount plus (B) the total RS Addition Amounts, reduced at the
end of each fiscal quarter by the RS Principal Reduction Amount (such lesser
amount, the “RS Borrowing Base Amount”);

minus

(e)    the then amount of Availability Reserves;

provided that:

(1)    the aggregate amount calculated pursuant to the foregoing paragraphs
(c) and (d) included in the determination of the Tranche A Borrowing Base shall
not exceed 25% of the Revolving Credit Amount;

(2)    the aggregate amount calculated pursuant to the foregoing paragraph
(d) included in the determination of the Tranche A Borrowing Base shall not
exceed the Trigger Amount;

(3)    the aggregate amount of Eligible Accounts and Eligible Inventory of
Non-Territorial Caribbean Parties included in the determination of the Tranche A
Borrowing Base shall not exceed $50,000,000;

(4)    for a period not to exceed 60 days following the consummation of any
Permitted Acquisition, the Acquired Accounts and Acquired Inventory relating to
such Permitted Acquisition (excluding Acquired Inventory (EB)) may be included
in the calculation of the Tranche A Borrowing Base, so long as (aa) such assets
otherwise constitute Eligible Accounts or Eligible Inventory, as applicable;
(bb) the amount of availability under the Tranche A Borrowing Base derived from
such assets does not exceed the lesser of (I) 10% of the Tranche A Borrowing
Base and (II) the sum of 70% of the book value of such Acquired Accounts, plus
50% of the book value of such Acquired Inventory; and (cc) field examinations
and appraisals of such assets, as applicable, are commenced within 45 days
following the consummation of such Permitted Acquisition;

(5)    for a period not to exceed 180 days following the consummation of the EB
Acquisition, Acquired Inventory (EB) may be included in the calculation of the
Tranche A Borrowing Base, so long as (aa) the Acquired Inventory (EB) otherwise
constitutes Eligible Inventory; (bb) the amount of availability under the
Tranche A Borrowing Base derived from the Acquired Inventory (EB) does not
exceed the lesser of (I) $135,000,000 and (II) the sum of 55% of the book value
of the Acquired Inventory (EB); and (cc) an appraisal of the Acquired Inventory
(EB) is commenced within 150 days following the consummation of the EB
Acquisition; and

 

74



--------------------------------------------------------------------------------

(6)    unaffixed Tax Stamps acquired, or owned or purchased by a Person
acquired, in a Permitted Acquisition or any other acquisition shall not be
included in the Tranche A Borrowing Base until the Administrative Agent has
completed its collateral diligence with respect such Permitted Acquisition or
acquisition.

“Tranche A Commitment” means, with respect to each Tranche A Lender, the
commitment of such Tranche A Lender hereunder set forth as its Tranche A
Commitment opposite its name on Schedule I hereto or as may subsequently be set
forth in the Register from time to time, as the same may be increased or reduced
from time to time pursuant to this Agreement. As of the Third Restatement
Effective Date, the Tranche A Commitments aggregate $2,300,000,000.

“Tranche A Commitment Percentage” means, with respect to each Tranche A Lender,
that percentage of the Tranche A Commitments of all Lenders hereunder to make
Tranche A Loans to the Borrowers in the amount set forth opposite its name on
Schedule I hereto or as may subsequently be set forth in the Register from time
to time, as the same may be increased or reduced from time to time pursuant to
this Agreement, or if the Tranche A Commitments have been terminated, such
percentage as calculated immediately prior to such termination.

“Tranche A Credit Extensions” means Tranche A Loans and Letters of Credit issued
hereunder.

“Tranche A Lender” means each Lender which holds a Tranche A Commitment and any
other Person who becomes a “Tranche A Lender” in accordance with the provisions
of this Agreement.

“Tranche A Loans” means collectively, the Loans (including Swingline Loans) made
by the Lenders pursuant to Article II, other than Tranche A-1 Loans.

“Tranche A-1 Borrowing Base” means, at any time of calculation, an amount equal
to:

(a)    the face amount of Eligible Accounts of the Borrower Parties multiplied
by the Accounts Advance Rate for Tranche A-1 Loans;

plus

(b)    the sum of:

(i)    the product of (A) the Cost of the sum of Eligible Inventory plus
Eligible In-Transit Inventory of the Borrower Parties (not including, in any
case under this clause (i), Tax Stamps or Tobacco Inventory), multiplied by the
Inventory Advance Rate for the Tranche A-1 Borrowing Base, multiplied by (B) the
NOLV Percentage;

(ii)    the product of (A) the Cost of the sum of Eligible Tobacco Inventory
plus Eligible In-Transit Tobacco Inventory of the Borrower Parties, multiplied
by the Inventory Advance Rate for the Tranche A-1 Borrowing Base, multiplied by
(B) the NOLV Percentage; and

 

75



--------------------------------------------------------------------------------

(iii)    the product of (A) the Cost of Eligible Net Unaffixed Tax Stamps,
multiplied by the Inventory Advance Rate for the Tranche A-1 Borrowing Base;

plus

(c)    solely to the extent the Tranche A-1 Borrowing Base applies to Tranche A
Credit Extensions or the calculation of Excess Availability, Trigger Amount
(Collateral Reporting), Suppressed Excess Availability, Alternate Availability,
or Incremental Availability, the RE Borrowing Base Amount;

plus

(d)    solely to the extent the Tranche A-1 Borrowing Base applies to Tranche A
Credit Extensions or the calculation of Excess Availability, Trigger Amount
(Collateral Reporting), Suppressed Excess Availability, Alternate Availability,
or Incremental Availability, the RS Borrowing Base Amount;

minus

(e)    the then amount of Availability Reserves;

provided that (1) the aggregate amount calculated pursuant to the foregoing
paragraphs (c) and (d) included in the determination of the Tranche A-1
Borrowing Base shall not exceed 25% of the Revolving Credit Amount; (2) the
aggregate amount calculated pursuant to the foregoing paragraph (d) included in
the determination of the Tranche A-1 Borrowing Base shall not exceed the Trigger
Amount; (3) the aggregate amount of Eligible Accounts and Eligible Inventory of
Non-Territorial Caribbean Parties included in the determination of the Tranche
A-1 Borrowing Base shall not exceed $50,000,000; and (4) Tax Stamps acquired, or
owned or purchased by a Person acquired, in a Permitted Acquisition or any other
acquisition shall not be included in the Tranche A-1 Borrowing Base until the
Administrative Agent has completed its collateral diligence with respect such
Permitted Acquisition or acquisition.

“Tranche A-1 Commitment” means, with respect to each Tranche A-1 Lender, the
commitment of such Tranche A-1 Lender hereunder set forth as its Tranche A-1
Commitment opposite its name on Schedule I hereto or as may subsequently be set
forth in the Register from time to time, as the same may be reduced from time to
time pursuant to this Agreement. As of the Third Restatement Effective Date, the
Tranche A-1 Commitments aggregate $100,000,000.

“Tranche A-1 Commitment Percentage” means, with respect to each Tranche A-1
Lender, that percentage of the Tranche A-1 Commitments of all Lenders hereunder
to make Tranche A-1 Loans to the Borrowers in the amount set forth opposite its
name on Schedule I hereto or as may subsequently be set forth in the Register
from time to time, as the same may be reduced from time to time pursuant to this
Agreement, or if the Tranche A-1 Commitments have been terminated, such
percentage as calculated immediately prior to such termination.

 

76



--------------------------------------------------------------------------------

“Tranche A-1 Credit Extensions” means Tranche A-1 Loans.

“Tranche A-1 Lender” means each Lender which holds a Tranche A-1 Commitment and
any other Person who becomes a “Tranche A-1 Lender” in accordance with the
provisions of this Agreement.

“Tranche A-1 Loan” means, collectively, the Revolving Loans made by the Tranche
A-1 Lenders pursuant to Section 2.01(a).

“Transaction Expenses” means all arrangement, upfront and similar fees and other
out-of-pocket fees and expenses paid by the Borrowers in connection with the
closing of the Revolving Credit Facility.

“Transactions” means, collectively, (a) the execution and delivery of this
Agreement and the amendment and restatement of the other Loan Documents, (b) the
initial borrowings and other extensions of credit under the Revolving Credit
Facility hereunder on the Third Restatement Effective Date, and (c) the payment
of the Transaction Expenses.

“Trigger Amount” means an amount equal to the greater of (a) $180,000,000 and
(b) 10% of the lesser of (i) the Borrowing Base and (ii) the Revolving Credit
Amount.

“Trigger Amount (Collateral Reporting)” means an amount equal to 12.50% of the
lesser of (a) the Revolving Credit Amount and (b) the Borrowing Base.

“Trigger Event (Cash Dominion)” means either (a) the occurrence and continuance
of any Specified Default or Event of Default specified in Section 8.01(l)(i),
(b) Alternate Availability shall fall below the Trigger Amount for five
consecutive Business Days or (c) Excess Availability shall fall below $0 at any
time. For purposes of this Agreement, the occurrence of a Trigger Event (Cash
Dominion) shall be deemed continuing (unless the Administrative Agent otherwise
agrees in its reasonable discretion or the Administrative Agent, in its
reasonable judgment, has determined that the circumstances surrounding such
Specified Default or Event of Default specified in Section 8.01(l)(i) cease to
exist) until (i) all Specified Defaults and any Event of Default specified in
Section 8.01(l)(i) are no longer continuing or have been waived and/or (ii) if
the Trigger Event (Cash Dominion) arises under clause (b) or (c) above,
Alternate Availability for any thirty consecutive calendar days occurring
thereafter is equal to or greater than the Trigger Amount; provided that a
fourth Trigger Event (Cash Dominion) in any period of 365 consecutive days shall
be deemed to continue for the entire term of the Revolving Credit Facility
notwithstanding the occurrence of an event described in clause (i)or (ii) above.

“Trigger Event (FCCR)” means Alternate Availability shall fall below the Trigger
Amount for five consecutive Business Days. For purposes of this Agreement, the
occurrence of a Trigger Event (FCCR) shall be deemed continuing until Alternate
Availability for any 60 consecutive calendar days occurring thereafter is equal
to or greater than the Trigger Amount.

 

77



--------------------------------------------------------------------------------

“Trigger Event Cure Period” means the five consecutive Business Day period
starting on the day that Alternate Availability falls below the Trigger Amount.

“Type” means, with respect to any Loan or Borrowing, its character as a Base
Rate Loan or a LIBOR Loan.

“Uncontrolled Cash” means an amount equal to the lesser of (a) the sum of
$5,000,000 plus all Restricted Cash then held by the Loan Parties which was
received in the ordinary course of business, and (b) $15,000,000.

“Unfinanced Capital Expenditures” means, with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from the proceeds of Indebtedness (other than with the proceeds of
Credit Extensions).

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York; provided, however, that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided, further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“United States” and “U.S.” mean the United States of America.

“Unrestricted Subsidiaries” means (i) each Subsidiary of Holdings listed on
Schedule 1.01C and (ii) any Subsidiary of Holdings (other than the Borrowers)
designated by the board of directors of Holdings as an Unrestricted Subsidiary
pursuant to Section 7.15 after the Third Restatement Effective Date and any
Subsidiary of an Unrestricted Subsidiary.

“Unused Fee” has the meaning provided in Section 2.11(b).

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“U.S. Lender” has the meaning specified in Section 10.15(b).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

78



--------------------------------------------------------------------------------

“Wells Fargo” means Wells Fargo Bank, National Association (as successor by
merger to Wachovia Bank, National Association).

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means the liability owed to a Multiemployer Plan as a
result of a complete or partial withdrawal by a Borrower or any of its ERISA
Affiliates from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    (i) The words “herein”, “hereto”, “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(iii)    The term “including” is by way of example and not limitation.

(iv)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(e)    Any reference to “the Captive Insurance Subsidiary” shall be understood
to refer to “a Captive Insurance Subsidiary”.

 

79



--------------------------------------------------------------------------------

Section 1.03    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with historical practices in effect as of the Third Restatement
Effective Date, except as otherwise specifically prescribed herein.

(b)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated Fixed
Charge Coverage Ratio, Consolidated Secured Net Leverage Ratio, Consolidated
Total Leverage Ratio, or any other financial ratio hereunder, as applicable,
shall be calculated with respect to such period and all such Specified
Transactions on a Pro Forma Basis.

(c)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any change in accounting for leases pursuant to GAAP resulting
from the implementation by Holdings or any of its Subsidiaries of Accounting
Standards Codification 842, to the extent such adoption would require treating
any lease (or similar arrangement conveying the right-to-use or right-of-use) as
a Capitalized Lease or a Capitalized Lease Obligation where such lease (or
similar arrangement) would not have been required to be so treated under GAAP
immediately before the implementation and effectiveness of ASC 842.

Section 1.04    Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).

Section 1.05    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

 

80



--------------------------------------------------------------------------------

Section 1.08    Currency Equivalents Generally.

(a)    Any amount specified in this Agreement (other than in Articles II, IX and
X or as set forth in paragraph (b) of this Section) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Wall Street Journal (Western Edition) (which
shall be a Business Day on which the Wall Street Journal (Western Edition) is
published) for the applicable currency on such day (or, in the event such rate
does not appear on any Wall Street Journal (Western Edition), by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Lead Borrower, or, in the
absence of such agreement, such rate shall instead be the arithmetic average of
the spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York, New York time) on such date for the
purchase of Dollars for delivery two Business Days later); provided that the
determination of any amount shall be made in accordance with Section 1.08(b).
Notwithstanding the foregoing, for purposes of determining compliance with
Sections 7.01, 7.02 and 7.03 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of exchange occurring after the
time such Indebtedness or Investment is incurred; provided that, for the
avoidance of doubt, the foregoing provisions of this Section 1.08 shall
otherwise apply to such Sections, including with respect to determining whether
any Indebtedness or Investment may be incurred at any time under such Sections.

(b)    For purposes of determining compliance under Sections 7.02, 7.05 and
7.06, any amount in a currency other than Dollars will be converted to Dollars
in a manner consistent with that used in calculating net income in the
Borrower’s annual financial statements delivered pursuant to Section 6.01(a);
provided, however, that the foregoing shall not be deemed to apply to the
determination of any amount of Indebtedness.

Section 1.09    Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit in effect at
such time.

Section 1.10    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation, or liability of any Person becomes the asset, right,
obligation, or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

Section 1.11    Limited Condition Acquisitions. In connection with any action
being taken in connection with a Limited Condition Acquisition for purposes of
(a) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated Fixed Charge Coverage Ratio, the
Consolidated Secured Net Leverage Ratio, the Consolidated Total Leverage Ratio,
or any other financial ratio hereunder or any testing of baskets set forth in
this Agreement, in each case, at the option of the Lead Borrower (the Lead
Borrower’s election to

 

81



--------------------------------------------------------------------------------

exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), the date of determination of whether any such action is
permitted hereunder (including the incurrence of any Indebtedness and the making
of any Investment), shall be deemed to be the date on which the definitive
agreements for such Limited Condition Acquisition are entered into (except as
provided below, the “LCA Test Date”), and if, after giving Pro Forma Effect to
the Limited Condition Acquisition and the other transactions to be entered into
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
four consecutive fiscal quarters ending prior to the LCA Test Date for which
consolidated financial statements of the Lead Borrower are available, the Lead
Borrower could have taken such action on the relevant LCA Test Date in
compliance with such ratio or basket, such ratio or basket shall be deemed to
have been complied with and (b) determining compliance with any provisions of
this Agreement which requires that no Default, Event of Default, Specified
Default, or specified Event of Default, as applicable, has occurred, is
continuing, or would result from any such action, as applicable, such condition
shall be deemed satisfied so long as no Default, Event of Default, Specified
Default, or specified Event of Default, as applicable, exists on the LCA Test
Date; provided, however, that, in all cases, such Limited Condition Acquisition
shall be consummated on or before the date which is 180 days after the LCA Test
Date (provided, however, that if such Limited Condition Acquisition shall not
have been consummated on or before the such 180th day and the definitive
documents for such Limited Condition Acquisition shall have neither been
terminated nor expired, the Lead Borrower may elect to reset the LCA Test Date
for such Limited Condition Acquisition so that the LCA Test for all purposes of
this Section 1.11 relating to such Limited Condition Acquisition shall be the
same date on which such 180-day period would have otherwise ended and, in such
case, the LCA Test Date for such Limited Condition Acquisition shall be such
reset LCA Test Date and all determinations made on the LCA Test Date under this
Section 1.11 with respect to such Limited Condition Acquisition shall be made
anew on such reset LCA Test Date, taking into account all facts and
circumstances existing as of such reset LCA Test Date). If the Lead Borrower has
made an LCA Election for any Limited Condition Acquisition, then in connection
with any calculation of any ratio, test, or basket with respect to any
transaction permitted hereunder (each, a “Subsequent Transaction”) following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition is consummated or the date that the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, for purposes of
determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test or basket shall be required to be satisfied on a
pro forma basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof or the making of any Investment) have been
consummated.

 

82



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

Section 2.01    Commitment of the Lenders.

(a)    Each Lender, severally and not jointly with any other Lender, agrees,
upon the terms and subject to the conditions herein set forth, to make Credit
Extensions in Dollars to or for the benefit of the Borrowers subject, in each
case, to the following limitations:

(i)    the aggregate outstanding amount of the Credit Extensions to the
Borrowers shall not at any time cause Excess Availability to be less than zero;

(ii)    Letters of Credit shall be available from the Issuing Bank to the
Borrowers and their Restricted Subsidiaries; provided that the Borrowers shall
not at any time permit the aggregate Letter of Credit Outstandings at any time
to exceed the Letter of Credit Sublimit;

(iii)    no Lender shall be obligated to make any Credit Extension to the
Borrowers in excess of such Lender’s Tranche A Commitment or Tranche A-1
Commitment, as applicable;

(iv)    the aggregate outstanding amount of the Tranche A Credit Extensions
shall not exceed the lesser of (A) the Tranche A Commitments and (B) the Tranche
A Borrowing Base;

(v)    the aggregate outstanding amount of the Tranche A-1 Credit Extensions
shall not exceed the lesser of (A) the Tranche A-1 Commitments and
(B) Incremental Availability;

(vi)    the Lead Borrower shall not request, and the Tranche A Lenders shall be
under no obligation to fund, any Tranche A Loan unless the Borrowers have
borrowed the full amount of the lesser of the Tranche A-1 Commitments or
Incremental Availability (to the extent that such Tranche A-1 Commitments have
not been terminated);

(vii)    subject to all of the other provisions of this Agreement, Revolving
Loans to the Borrowers that are repaid may be reborrowed prior to the
Termination Date;

(viii)    no new Credit Extensions (other than Permitted Overadvances) shall be
made to the Borrowers after the Termination Date; and

(ix)    the aggregate outstanding amount of Credit Extensions in favor of
(A) all Caribbean Borrowers in the aggregate shall not exceed $100,000,000 and
(B) any Caribbean Borrower individually shall not exceed $50,000,000.

(b)    All Tranche A-1 Credit Extensions shall be Tranche A-1 Loans and all
Letters of Credit and Swingline Loans shall constitute Tranche A Credit
Extensions.

(c)    Except as provided in Section 2.01(a)(vi), each Borrowing of Revolving
Loans by the Borrowers shall be made by the Lenders pro rata in accordance with
their respective Tranche A Commitments or Tranche A-1 Commitments, as
applicable. The failure of any Lender to make any Loan to the Borrowers shall
neither relieve any other Lender of its obligation to fund its Loan to the
Borrowers in accordance with the provisions of this Agreement nor increase the
obligation of any such other Lender.

 

83



--------------------------------------------------------------------------------

Section 2.02    Reserves; Changes to Reserves.

(a)    The initial Inventory Reserves and Availability Reserves as of the Third
Restatement Effective Date are the following:

(i)    The reserve (an Inventory Reserve), if any, referenced in clause
(b)(ii)(B) of the definition of Eligible Inventory.

(ii)    A reserve (an Availability Reserve) for certain Environmental
Liabilities in an amount determined by the Administrative Agent in its
reasonable business judgment.

(iii)    A reserve (an Availability Reserve) in (A) an amount equal to all past
due rent for all of the Borrowers’ leased locations other than leased locations
with respect to which the Administrative Agent has received a Collateral Access
Agreement, plus (B) an amount equal to all past due rent for all of the
Borrowers’ distribution centers or warehouses, other than distribution centers
or warehouses with respect to which the Administrative Agent received a
Collateral Access Agreement.

(iv)    A reserve (an Availability Reserve) for so long as any Swap Contract is
in effect in an amount equal to the Swap Termination Value of such Swap Contract
(calculated substantially on a net basis for all such Swap Contracts).

(v)    A reserve (an Availability Reserve) for royalties payable in an amount
determined by the Administrative Agent in its reasonable business judgment.

(vi)    A reserve (an Availability Reserve) for (A) claims under PACA, the Food
Security Act and the Packers and Stockyards Act and (B) Permitted Liens
(including Liens arising from claims under PACA) on any Eligible Accounts,
Eligible In-Transit Inventory, Eligible Inventory, Eligible Real Property and
Eligible Rolling Stock that are prior to the Liens of the Loan Documents, in
each case in an amount determined by the Administrative Agent in its reasonable
business judgment.

(vii)    Without duplication of any other Reserve, a reserve (an Availability
Reserve) for repackaging costs.

(viii)    A reserve (a Tax Stamp Reserve) relating to Tax Stamps in an amount
determined by the Administrative Agent in its reasonable business judgment.

(b)    The Administrative Agent may hereafter establish additional Reserves or
change any of the foregoing Reserves, in the exercise of its reasonable business
judgment acting in accordance with industry standards for asset based lending in
the food and tobacco distribution industry. The amount of any Reserve
established by the Administrative Agent shall have a reasonable relationship to
the event, condition or other matter that is the basis for the Reserve.
Notwithstanding anything herein to the contrary, Reserves shall not duplicate
eligibility criteria contained in the definition of Eligible Inventory or
reserves or criteria deducted in computing the NOLV Percentage of Eligible
Inventory.

 

84



--------------------------------------------------------------------------------

Section 2.03    Borrowings, Conversions and Continuations of Revolving Loans.

(a)    Each Borrowing, each conversion of Revolving Loans from one Type to the
other, and each continuation of LIBOR Loans shall be made upon the Lead
Borrower’s irrevocable written notice to the Administrative Agent in the form of
a Committed Loan Notice, (which may be delivered through Agent’s electronic
platform or portal). Each such notice must be received by the Administrative
Agent not later than 12:00 noon (New York, New York time) (i) three Business
Days prior to the requested date of any Borrowing or continuation of LIBOR Loans
or any conversion of Base Rate Loans to LIBOR Loans, and (ii) one Business Day
before the requested date of any Borrowing of Base Rate Loans. Each Borrowing
of, conversion to or continuation of LIBOR Loans shall be in a principal amount
of $2,500,000 or a whole multiple of $500,000 in excess thereof. Except as
otherwise provided herein, each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the Lead
Borrower is requesting a Borrowing, a conversion of Revolving Loans from one
Type to the other, or a continuation of LIBOR Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Revolving Loans to be borrowed,
converted or continued, (iv) the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Lead Borrower fails
to specify a Type of Revolving Loan in a Committed Loan Notice or fails to give
a timely notice requesting a conversion or continuation, then the applicable
Revolving Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable LIBOR Loans.
If the Lead Borrower requests a Borrowing of, conversion to, or continuation of
LIBOR Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share of the
applicable Revolving Loan, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
or continuation described in Section 2.03(a). In the case of each Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office not later than 1:00
p.m. on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Lead
Borrower in like funds as received by the Administrative Agent by (i) crediting
the Loan Disbursement Account with the amount of such funds or (ii) if approved
by Administrative Agent in writing, wire transfer of such funds in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Lead Borrower.

 

85



--------------------------------------------------------------------------------

(c)    Except as otherwise provided herein, a LIBOR Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Loan unless
the Borrowers pay the amount due, if any, under Section 3.05 in connection
therewith. During the existence of an Event of Default, the Administrative Agent
or the Required Lenders may require that no Revolving Loans may be converted to
or continued as LIBOR Loans.

(d)    The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBOR Loans
upon determination of such interest rate. The determination of the LIBOR by the
Administrative Agent shall be conclusive in the absence of manifest error.

(e)    After giving effect to all Borrowings, all conversions of Revolving Loans
from one Type to the other, and all continuations of Revolving Loans as the same
Type, there shall not be more than 15 Interest Periods in effect.

(f)    The failure of any Lender to make the Revolving Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on the date of any Borrowing.

(g)    Notwithstanding anything to the contrary herein contained, all Revolving
Loans shall be Tranche A-1 Loans until the outstanding principal amount of such
Revolving Loans equals the lesser of Incremental Availability or the then
Tranche A-1 Commitments. If any Tranche A-1 Loan is prepaid in part pursuant to
Section 2.08, any Revolving Loans thereafter requested shall be Tranche A-1
Loans until the maximum principal amount of Tranche A-1 Loans outstanding equals
the lesser of Incremental Availability or Tranche A-1 Commitments and thereafter
all Revolving Loans shall be Tranche A Loans.

(h)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may, with the Borrowers’ consent, assume that such Lender
has made such portion available to the Administrative Agent on the date of such
Borrowing in accordance with clause (b) above, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrowers on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available, then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, each of such Lender and the Borrowers
severally agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrowers until the date such amount is
repaid to the Administrative Agent at (i) in the case of the Borrowers, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.03(h) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such

 

86



--------------------------------------------------------------------------------

Lender within two Business Days after the date of such Borrowing, the
Administrative Agent shall also be entitled to recover such amount with interest
thereon accruing from the date on which the Administrative Agent made the funds
available to the Borrowers at the rate per annum applicable to Base Rate Loans,
on demand, from the Borrowers. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement, and the Borrowers’
obligation to repay the Administrative Agent such corresponding amount pursuant
to this Section 2.03(h) shall cease.

Section 2.04    Overadvances.

(a)    The Administrative Agent and the Lenders shall have no obligation to make
any Loan (including, without limitation, any Swingline Loan) or to provide any
Letter of Credit if an Overadvance would result.

(b)    Notwithstanding anything to the contrary in Section 2.01(a), the
Administrative Agent may, in its discretion, make Permitted Overadvances without
the consent of the Lenders and each Lender shall be bound thereby. Any Permitted
Overadvances shall constitute Swingline Loans. The making of a Permitted
Overadvance is for the benefit of the Borrowers and shall constitute a Loan and
an Obligation. The making of any such Permitted Overadvance on any one occasion
shall not obligate the Administrative Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted
Overadvances to remain outstanding, nor shall the making of any such Permitted
Overadvance modify or abrogate the Borrowers’ obligations under Sections 2.09(a)
and (b) hereof.

(c)    The making by the Administrative Agent of a Permitted Overadvance shall
not modify or abrogate any of the provisions of Section 2.06(g) regarding the
Lenders’ obligations to purchase participations with respect to Letter of Credit
Disbursements.

Section 2.05    Swingline Loans.

(a)    The Swingline Lender is authorized by the Lenders to, and shall make,
Swingline Loans at any time (subject to Section 2.05(b)) to the Borrowers up to
the amount of the sum of (i) the Swingline Loan Sublimit, upon receipt of a
Committed Loan Notice from the Lead Borrower by the Administrative Agent and the
Swingline Lender (which notice, at the Swingline Lender’s discretion, may be
submitted prior to 3:00 p.m. on the Business Day on which such Swingline Loan is
requested), plus (ii) any Permitted Overadvances. Swingline Loans shall be Base
Rate Loans and shall be subject to periodic settlement with the Lenders under
Section 2.16 below. The proceeds of each Swingline Loan made in accordance with
this Agreement shall be credited by the Swingline Lender to the Loan
Disbursement Account.

(b)    The Lead Borrower’s request for a Swingline Loan shall be deemed a
representation that the applicable conditions for borrowing under Section 4.02
are satisfied (unless such conditions have been waived). If the conditions for
borrowing under Section 4.02 cannot in fact be fulfilled, (x) the Lead Borrower
shall give immediate notice (a “Noncompliance Notice”) thereof to the
Administrative Agent and the Swingline Lender, and the Administrative Agent
shall promptly provide each Lender with a copy of the Noncompliance

 

87



--------------------------------------------------------------------------------

Notice, and (y) the Required Lenders may direct the Swingline Lender to, and the
Swingline Lender thereupon shall, cease making Swingline Loans (other than
Permitted Overadvances) until such conditions can be satisfied or are waived in
accordance with Section 10.01. Unless the Required Lenders so direct the
Swingline Lender, the Swingline Lender may, but is not obligated to, continue to
make Swingline Loans commencing one Business Day after the Noncompliance Notice
is furnished to the Lenders. Notwithstanding the foregoing, no Swingline Loans
(other than Permitted Overadvances) shall be made pursuant to this
Section 2.05(b) if the Tranche A Credit Extensions and/or the aggregate
outstanding amount of the Credit Extensions and Swingline Loans would exceed the
limitations set forth in Section 2.01 and Section 2.05(a). Immediately upon the
issuance of any Swingline Loan by the Swingline Lender, and without any further
action on the part of the Swingline Lender, the Swingline Lender shall be deemed
to have sold to each Tranche A Lender, and each Tranche A Lender shall be deemed
unconditionally and irrevocably to have purchased from the Swingline Lender,
without recourse or warranty, an undivided interest and participation, to the
extent of such Tranche A Lender’s Tranche A Commitment Percentage, in such
Swingline Loan. Upon any change in the Tranche A Commitments pursuant to
Section 2.17 of this Agreement, it is hereby agreed that with respect to all
Swingline Loans outstanding, there shall be an automatic adjustment to the
participations hereby created to reflect the new Tranche A Commitment
Percentages of the assigning and assignee Tranche A Lenders and the Additional
Lenders, if applicable.

Section 2.06    Letters of Credit.

(a)    Upon the terms and subject to the conditions herein set forth, at any
time and from time to time after the Third Restatement Effective Date and prior
to the Termination Date, the Lead Borrower on behalf of the Borrowers may
request the Issuing Bank to issue, and subject to the terms and conditions
contained herein, the Issuing Bank shall issue, for the account of the Lead
Borrower or a Restricted Subsidiary, one or more Letters of Credit denominated
in Dollars; provided, however, that no Letter of Credit shall be issued if after
giving effect to such issuance (i) the aggregate Letter of Credit Outstandings
shall exceed the Letter of Credit Sublimit, or (ii) the Tranche A Credit
Extensions and/or the aggregate Credit Extensions (including Swingline Loans)
would exceed the limitations set forth in Section 2.01. If the Tranche A
Commitments are reduced to an amount less than the Letter of Credit Sublimit,
then the Letter of Credit Sublimit shall be reduced to an amount equal to (or,
at Lead Borrower’s option, less than) the Tranche A Commitments.

(b)    Each Standby Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the Issuing Bank may agree) (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) unless cash collateralized or otherwise credit supported to the reasonable
satisfaction of the Administrative Agent and the Issuing Bank (in which case,
the expiry may extend no longer than twelve months after the Maturity Date),
five Business Days prior to the Maturity Date; provided, however, that each
Standby Letter of Credit may, upon the request of the Lead Borrower, include a
provision whereby such Letter of Credit shall be renewed automatically (unless
the Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed)
for additional consecutive periods of 12 months or less (but not beyond the date
that is five Business Days

 

88



--------------------------------------------------------------------------------

prior to the Maturity Date, unless cash collateralized or otherwise credit
supported to the reasonable satisfaction of the Administrative Agent and the
Issuing Bank (in which case, the expiry may extend no longer than twelve months
after the Maturity Date)).

(c)    Each Commercial Letter of Credit shall expire at or prior to the close of
business on the earlier of the date which is (i) one year after the date of the
issuance of such Commercial Letter of Credit (or such other period as may be
acceptable to the Administrative Agent and the Issuing Bank) and (ii) unless
cash collateralized or otherwise credit supported to the reasonable satisfaction
of the Administrative Agent and the Issuing Bank (in which case, the expiry may
extend no longer than twelve months after the Maturity Date), five Business Days
prior to the Maturity Date.

(d)    Drafts drawn under each Letter of Credit shall be reimbursed by the
Borrowers by paying to the Administrative Agent an amount equal to such drawing
not later than 12:00 noon on the Business Day immediately following the day that
the Lead Borrower receives notice of such drawing and demand for payment by the
Issuing Bank; provided that (i) in the absence of written notice to the contrary
from the Lead Borrower, and subject to the other provisions of this Agreement
(including the conditions to making Base Rate Loans and Swingline Loans), such
payments shall be financed when due with a Base Rate Loan or Swingline Loan to
the applicable Borrower in an equivalent amount and, to the extent so financed,
the respective Borrower’s obligation to make such payment shall be discharged
and replaced by the resulting Base Rate Loan or Swingline Loan, and (ii) in the
event that the Lead Borrower has notified the Administrative Agent that it will
not so finance any such payments, the applicable Borrowers will make payment
directly to the Issuing Bank when due. The Administrative Agent shall promptly
remit the payments received by it from any Borrower in reimbursement of a draw
under a Letter of Credit or the proceeds of a Base Rate Loan or Swingline Loan,
as the case may be, used to finance such payment to the Issuing Bank. The
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of Credit.
The Issuing Bank shall promptly notify the Administrative Agent and the Lead
Borrower by telephone (confirmed by telecopy) of such demand for payment and
whether the Issuing Bank has made or will make payment thereunder; provided,
however, that any failure to give or delay in giving such notice shall not
relieve the Borrowers of their obligation to reimburse the Issuing Bank and the
Lenders with respect to any such payment.

(e)    If the Issuing Bank shall make any Letter of Credit Disbursement, then,
unless the applicable Borrowers shall reimburse the Issuing Bank in full on the
date provided in Section 2.06(d) above, the unpaid amount thereof shall bear
interest at the rate per annum then applicable to Base Rate Loans for each day
from and including the date such payment is made to, but excluding, the date
that such Borrowers reimburse the Issuing Bank therefor, provided, however,
that, if such Borrowers fail to reimburse the Issuing Bank when due pursuant to
Section 2.06(d), then interest shall accrue at the Default Rate. Interest
accrued pursuant to this paragraph shall be for the account of, and promptly
remitted by the Administrative Agent, upon receipt to, the Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
Section 2.06(g) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

 

89



--------------------------------------------------------------------------------

(f)    Immediately upon the issuance of any Letter of Credit by the Issuing Bank
(or the amendment of a Letter of Credit increasing the amount thereof), and
without any further action on the part of the Issuing Bank, the Issuing Bank
shall be deemed to have sold to each Tranche A Lender, and each Tranche A Lender
shall be deemed unconditionally and irrevocably to have purchased from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation, to the extent of such Tranche A Lender’s Tranche A Commitment
Percentage, in such Letter of Credit, each drawing thereunder and the
obligations of the Borrowers under this Agreement and the other Loan Documents
with respect thereto. Upon any change in the Tranche A Commitments pursuant to
Section 2.17 of this Agreement, it is hereby agreed that with respect to all
Letter of Credit Outstandings, there shall be an automatic adjustment to the
participations hereby created to reflect the new Tranche A Commitment
Percentages of the assigning and assignee Tranche A Lenders and the Additional
Lenders, if applicable. Any action taken or omitted by the Issuing Bank under or
in connection with a Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not create for the Issuing Bank
any resulting liability to any Lender.

(g)    In the event that the Issuing Bank makes any Letter of Credit
Disbursement and the Borrowers shall not have reimbursed such amount in full to
the Issuing Bank pursuant to this Section 2.06, the Issuing Bank shall promptly
notify the Administrative Agent, which shall promptly notify each Tranche A
Lender of such failure, and each Tranche A Lender shall promptly and
unconditionally pay to the Administrative Agent, for the account of the Issuing
Bank the amount of such Tranche A Lender’s Tranche A Commitment Percentage of
such unreimbursed payment in Dollars and in Same Day Funds. If the Issuing Bank
so notifies the Administrative Agent and the Administrative Agent so notifies
the Tranche A Lenders prior to 11:00 a.m. on any Business Day, each such Tranche
A Lender shall make available to the Issuing Bank such Tranche A Lender’s
Tranche A Commitment Percentage of the amount of such payment on such Business
Day in Same Day Funds (or if such notice is received by the Tranche A Lenders
after 11:00 a.m. on the day of receipt, payment shall be made on the immediately
following Business Day in Same Day Funds). If and to the extent such Tranche A
Lender shall not have so made its Tranche A Commitment Percentage of the amount
of such payment available to the Issuing Bank, such Tranche A Lender agrees to
pay to the Issuing Bank forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of the Issuing Bank at the Federal Funds
Rate. Each Tranche A Lender agrees to fund its Tranche A Commitment Percentage
of such unreimbursed payment notwithstanding a failure to satisfy any applicable
lending conditions or the provisions of this Section 2.06, or the occurrence of
the Termination Date. The failure of any Tranche A Lender to make available to
the Issuing Bank its Tranche A Commitment Percentage of any payment under any
Letter of Credit shall neither relieve any Tranche A Lender of its obligation
hereunder to make available to the Issuing Bank its Tranche A Commitment
Percentage of any payment under any Letter of Credit on the date required, as
specified above, nor increase the obligation of such other Tranche A Lender.
Whenever any Tranche A Lender has made payments to the Issuing Bank in respect
of any reimbursement obligation for any Letter of Credit, such Tranche A Lender
shall be entitled to share ratably, based on its Tranche A Commitment
Percentage, in all payments and collections thereafter received on account of
such reimbursement obligation.

 

90



--------------------------------------------------------------------------------

(h)    Whenever the Lead Borrower desires that the Issuing Bank issue a Letter
of Credit (or the amendment, renewal or extension (other than automatic renewal
or extensions) of an outstanding Letter of Credit), the Lead Borrower shall give
to the Issuing Bank and the Administrative Agent at least two Business Days’
prior written (including, without limitation, by via telefacsimile or other
electronic method of transmission reasonably acceptable to the Administrative
Agent and the Issuing Bank) notice (or such shorter period as may be agreed upon
in writing by the Issuing Bank, the Administrative Agent and the Lead Borrower)
specifying the date on which the proposed Letter of Credit is to be issued,
amended, renewed or extended (which shall be a Business Day), the Stated Amount
of the Letter of Credit so requested, the expiration date of such Letter of
Credit, the name and address of the beneficiary thereof, and the provisions
thereof. If requested by the Issuing Bank, the Lead Borrower shall also submit
documentation on the Issuing Bank’s standard form in connection with any request
for the issuance, amendment, renewal or extension of a Letter of Credit,
provided that in the event of a conflict or inconsistency between the terms of
such documentation and this Agreement, the terms of this Agreement shall
supersede any inconsistent or contrary terms in such documentation and this
Agreement shall control. The Issuing Bank shall promptly notify the
Administrative Agent of the termination of any Letter of Credit. In addition,
within five Business Days after the end of each month, and from time to time
upon request of the Administrative Agent, the Issuing Bank will disseminate to
the Administrative Agent a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of the prior report, and including
therein, among other things, the beneficiary, the face amount and the expiry
date as well as any payment or expirations which may have occurred.

(i)    Subject to the limitations set forth below, the obligations of the
Borrowers to reimburse the Issuing Bank for any Letter of Credit Disbursement
shall be unconditional and irrevocable and shall be paid strictly in accordance
with the terms of this Agreement under all circumstances, including, without
limitation (it being understood that any such payment by the Borrowers shall be
without prejudice to, and shall not constitute a waiver of, any rights the
Borrowers might have or might acquire hereunder as a result of the payment by
the Issuing Bank of any draft or the reimbursement by the Borrowers thereof):
(i) any lack of validity or enforceability of a Letter of Credit; (ii) the
existence of any claim, setoff, defense or other right which a Borrower may have
at any time against a beneficiary of any Letter of Credit or against the Issuing
Bank or any of the Lenders, whether in connection with this Agreement, the
transactions contemplated herein or any unrelated transaction; (iii) any draft,
demand, certificate or other document presented under any Letter of Credit
proving to be forged or fraudulent in any respect or any statement therein being
untrue or inaccurate in any respect; (iv) payment by the Issuing Bank of any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not strictly comply with the terms of such Letter of Credit;
(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 2.06,
constitute a legal or equitable discharge of, or provide a right of setoff
against, any Loan Party’s obligations hereunder; or (vi) the fact that any Event
of Default shall have occurred and be continuing; provided, that the Borrowers
shall have no obligation to reimburse the Issuing Bank to the extent that such
payment was made in error due to the gross negligence, bad faith or willful
misconduct of the Issuing Bank (as determined in a final judgment by a court of
competent jurisdiction or another independent tribunal having jurisdiction). No
Credit Party shall have any liability or responsibility by reason of or in

 

91



--------------------------------------------------------------------------------

connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank, provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable Law) suffered by
the Borrowers that are caused by the Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of the Issuing Bank (as determined by a court of competent jurisdiction or
another independent tribunal having jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
compliance with the terms of a Letter of Credit, the Issuing Bank may, in its
reasonable discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(j)    If any Specified Default shall occur and be continuing or if the
Termination Date shall occur, on the Business Day that the Lead Borrower
receives notice from the Administrative Agent (which notice may be given at the
election of the Administrative Agent or at the direction of the Required
Lenders) demanding the deposit of cash collateral pursuant to this paragraph,
the applicable Borrowers shall immediately deposit in the applicable Cash
Collateral Account an amount in cash equal to 101.5% of the Letter of Credit
Outstandings owing by such Borrowers as of such date, plus any accrued and
unpaid interest thereon. Each such deposit shall be held by the Collateral Agent
for the payment and performance of the Obligations. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such Cash Collateral Account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and in the sole discretion of the Administrative Agent (at the request of the
Lead Borrower and at the Borrowers’ risk and expense), such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such Cash Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for payments on account of
drawings under Letters of Credit for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Letter of Credit Outstandings
at such time or, if the maturity of the Loans has been accelerated, shall be
applied to satisfy the other respective Obligations of the applicable Borrower.
If the applicable Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence and continuance of a Specified Default,
such amount (to the extent not applied as aforesaid) shall be returned promptly
to the respective Borrower but in no event later than two Business Days after
all Specified Defaults have been cured or waived.

 

92



--------------------------------------------------------------------------------

(k)    The Loan Parties and the Credit Parties agree that the Existing Letters
of Credit shall be deemed Letters of Credit hereunder as if issued by the
Issuing Bank.

(l)    The Lead Borrower may appoint Additional Issuing Banks by delivering
written notice to the Administrative Agent at least five Business Days prior to
the issuance of any Letters of Credit by such Additional Issuing Bank. Any
Lender designated as an Additional Issuing Bank shall remain as such until the
Lead Borrower gives written notice to the Administrative Agent that such Lender
is no longer an Additional Issuing Bank. After the removal of an Additional
Issuing Bank hereunder, such Additional Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of such Additional
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such removal until no Letter of Credit Outstandings remain outstanding
with respect to such Additional Issuing Bank, but shall not be required or
permitted to issue additional Letters of Credit, unless such Additional Issuing
Bank has been reappointed in accordance with the terms hereof.

(m)    For the avoidance of doubt, each Borrower agrees that it is jointly and
severally liable with respect to each Letter of Credit issued (or deemed issued)
hereunder (together with all Letter of Credit Outstandings and all associated
fees, charges, and indemnities associated with such Letter of Credit), to the
same extent as it would have been liable had such Letter of Credit been issued
(or deemed issued) for its own account.

Section 2.07    Optional Termination or Reduction of Commitments.

(a)    Upon at least two Business Days’ prior written notice to the
Administrative Agent, the Lead Borrower may, at any time, in whole permanently
terminate, or from time to time in part permanently reduce, the Tranche A
Commitments. Each such reduction shall be in the principal amount of $5,000,000
or any integral multiple of $1,000,000 in excess thereof. Each such reduction or
termination shall (i) be applied ratably to the Tranche A Commitments of each
Tranche A Lender and (ii) be irrevocable at the effective time of any such
termination or reduction. The Borrowers shall pay to the Administrative Agent
for application as provided herein (i) at the effective time of any such
termination (but not any partial reduction), all earned and unpaid fees under
the Fee Letter and all Unused Fees accrued on the Tranche A Commitments so
terminated, and (ii) at the effective time of any such reduction or termination,
any amount by which the Tranche A Credit Extensions to the Borrowers outstanding
on such date exceed the amount to which the Tranche A Commitments are to be
reduced effective on such date.

(b)    The Lead Borrower may reduce or terminate the Tranche A-1 Commitments at
any time as long as immediately after giving effect to such reduction or
termination, there are no Tranche A Credit Extensions outstanding. In the event
that all of the Tranche A Commitments are terminated, the Lead Borrower shall
contemporaneously therewith terminate all Tranche A-1 Commitments. Each
reduction of the Tranche A-1 Commitments shall be in the principal amount of
$5,000,000 or any integral multiple of $1,000,000 in excess thereof. The
Borrowers shall pay to the Administrative Agent for application as provided
herein (i) at the effective time of any such termination (but not any partial
reduction), all Unused Fees accrued on the Tranche A-1 Commitments so
terminated, and (ii) at the effective time of any such reduction or termination,
any amount by which the Tranche A-1 Credit Extensions to the Borrowers
outstanding on such date exceed the amount to which the Tranche A-1 Commitments
are to be reduced effective on such date.

 

93



--------------------------------------------------------------------------------

(c)    From time to time (but not more than two times after the Third
Restatement Effective Date), the Lead Borrower may convert, all or a portion of
the Tranche A-1 Commitments to Tranche A Commitments (and effect a repayment of
Tranche A-1 Loans in connection therewith) (each such instance, a “Conversion”),
so long as (i) the Lead Borrower shall have given not less than ten Business
Days’ prior written notice of such Conversion to the Administrative Agent, which
notice must set forth the amount of the Tranche A-1 Commitments which the Lead
Borrower desires to convert to Tranche A Commitments and the date such
Conversion is to be effective (and which notice the Administrative Agent shall
promptly deliver to each Tranche A-1 Lender); (ii) no Default exists at the time
such Conversion becomes effective or would result therefrom; (iii) Excess
Availability on each of the 30 days immediately preceding the date such
Conversion becomes effective, and on the day such Conversion becomes effective,
calculated on a pro forma basis on each such day or date as if such Conversion
shall have occurred, shall be greater than or equal to 15% of the Loan Cap (as
determined on each such day or date); (iv) if Excess Availability on the day on
which such Conversion is to become effective (and calculated on a pro forma
basis on such day as if such Conversion shall have occurred) is less than 17.5%
of the Loan Cap on such day, then the Consolidated Fixed Charge Coverage Ratio
as of the end of the Test Period shall equal or exceed 1.10 to 1.00; (v) on the
date such Conversion is to become effective, the Chief Financial Officer or
other financial officer of the Lead Borrower shall have executed and delivered a
certificate to the Administrative Agent demonstrating in reasonable detail the
satisfaction of each of the conditions precedent to such Conversion as set forth
in this clause (c). Each Lender shall, within five Business Days after its
receipt of any notice of Conversion referred to above, notify the Administrative
Agent of its election to participate in such Conversion and any failure to so
notify the Administrative Agent within such period shall constitute such
Lender’s refusal to so participate. Any of the foregoing provisions of this
clause (c) to the contrary notwithstanding, (A) each Conversion shall be offered
pro rata to each Tranche A-1 Lender and shall be applied on a pro rata basis as
provided below; (B) no Tranche A-1 Lender shall be required to participate in
any Conversion; (C) if any Tranche A-1 Lender refuses any requested Conversion,
then that portion of such Tranche A-1 Lender’s Tranche A-1 Commitment as is
equal to the amount which would have otherwise been converted in connection with
such Conversion shall be terminated at the same time such Conversion is
otherwise effected; (D) if any Tranche A-1 Lender refuses to participate in any
requested Conversion, then the calculations of Excess Availability and Loan Cap
for purposes of the conditions precedent to such Conversion as set forth in this
paragraph shall be calculated on a pro forma basis giving effect to the
reduction of the Aggregate Commitments arising from the termination of such
refusing Tranche A-1 Lender’s Tranche A-1 Commitment; (vi) simultaneously with
the effectiveness of any Conversion, the Administrative Agent shall be
authorized to amend Schedule I to this Agreement to reflect such Conversion and
the corresponding adjustments to each Lender’s Commitments (without any further
consent of any Loan Party or Secured Party); (vii) the Lead Borrower may revoke
any requested Conversion at any time before the same shall have been effected;
(viii) each Lender will cooperate with the Administrative Agent in effecting
contemporaneously with effectiveness of any Conversion any applicable
reallocation of its Commitments arising from such Conversion such that each
Lender holds it Pro Rata Share of all Loans; and (ix) the Loan Parties shall
execute and deliver such documents, instruments, or agreements reasonably
requested by the Administrative Agent to evidence the Conversion (including,
without limitation, any new notes requested by any of the Lenders and a
ratification by any and all Loan Parties).

 

94



--------------------------------------------------------------------------------

(d)    In connection with any reduction in the Tranche A Commitments or the
Tranche A-1 Commitments before the Maturity Date, if any Loan Party or any of
its Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an
updated Form U-1 (with sufficient additional originals thereof for each Lender),
duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board. Nothing in the paragraph shall limit the terms of
Sections 5.13(a) or 7.10.

Section 2.08    Optional Prepayment of Loans; Reimbursement of Lenders.

(a)    Subject to the provisions of Section 2.08(b), the Borrowers shall have
the right at any time and from time to time to prepay without premium or penalty
(without a reduction in the Commitments) outstanding Loans in whole or in part,
(x) with respect to LIBOR Loans, upon at least one Business Day’s prior written,
telex or facsimile notice to the Administrative Agent, prior to 12:00 noon, and
(y) with respect to Base Rate Loans, on the same Business Day as such notice is
furnished to the Administrative Agent, prior to 12:00 noon, subject in each case
to the following limitations:

(i)    Subject to Section 2.09, all optional prepayments shall be paid to the
Administrative Agent for application (except as otherwise directed by the
applicable Borrower), first, to the prepayment of outstanding Swingline Loans,
second, to the prepayment of other outstanding Tranche A Loans (other than
Swingline Loans) ratably in accordance with each Tranche A Lender’s Tranche A
Commitment Percentage, third, to the prepayment of other outstanding Tranche A-1
Loans ratably in accordance with each Tranche A-1 Lender’s Tranche A-1
Commitment Percentage and fourth, if a Specified Default then exists or if the
Termination Date has occurred, to the funding of a cash collateral deposit in
the Cash Collateral Account in an amount equal to 101.5% of all Letter of Credit
Outstandings;

(ii)    Subject to the foregoing, outstanding Base Rate Loans shall be prepaid
before outstanding LIBOR Loans are prepaid (except as otherwise directed by the
Lead Borrower). Each partial prepayment of LIBOR Loans shall be in an integral
multiple of $500,000 (but in no event less than $2,500,000). No partial
prepayment of a Borrowing of LIBOR Loans shall result in the aggregate principal
amount of the LIBOR Loans remaining outstanding pursuant to such Borrowing being
less than $2,500,000 (unless all such outstanding LIBOR Loans are being prepaid
in full); and

(iii)    Each notice of prepayment shall specify the prepayment date, the
principal amount and Type of the Loans to be prepaid and, in the case of LIBOR
Loans, the Borrowing or Borrowings pursuant to which such Loans were made. Each
notice of prepayment shall be revocable, provided that, within five Business
Days of receiving a written demand for such reimbursement which sets forth the
calculation of such Breakage Costs in reasonable detail, the Borrowers shall
reimburse the Lenders for all Breakage

 

95



--------------------------------------------------------------------------------

Costs associated with the revocation of any notice of prepayment. The
Administrative Agent shall, promptly after receiving notice from the Lead
Borrower hereunder, notify each applicable Lender of the principal amount and
Type of the Loans held by such Lender which are to be prepaid, the prepayment
date and the manner of application of the prepayment.

(b)    Notwithstanding the provisions of Section 2.08(a) which generally permit
voluntary prepayments of the Loans, except as provided in Section 2.09, only if
all Tranche A Loans are repaid in full may the Borrowers prepay amounts owed
with respect to the Tranche A-1 Loans, provided, that any such prepayment shall
not reduce or terminate the Tranche A-1 Commitments. In addition, the Borrowers
shall also repay the Tranche A-1 Loans as required (i) under Section 2.09 hereof
and (ii) upon any reduction or termination of the Tranche A-1 Commitments in
accordance with the provisions of Section 2.07(b) hereof.

(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.08
and Section 2.09 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a LIBOR Loan on a date other than
the last day of an Interest Period therefor, Breakage Costs.

Notwithstanding any of the other provisions of this Section 2.08 or
Section 2.09, so long as no Event of Default shall have occurred and be
continuing, if any prepayment of LIBOR Loans is required to be made under this
Section 2.08 or Section 2.09, prior to the last day of the Interest Period
therefor and less than three months are remaining in such Interest Period, in
lieu of making any payment pursuant to this Section 2.08 or Section 2.09 in
respect of any such LIBOR Loan prior to the last day of the Interest Period
therefor, the Borrowers may, in their sole discretion, deposit the amount of any
such prepayment otherwise required to be made thereunder into a Cash Collateral
Account until the last day of such Interest Period, at which time the
Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrowers or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.08 or
Section 2.09. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrowers or any other Loan Party) to apply
such amount to the prepayment of the outstanding Loans in accordance with the
relevant provisions of this Section 2.08 or Section 2.09.

Section 2.09    Mandatory Prepayment; Commitment Termination; Cash Collateral.
The outstanding Obligations shall be subject to prepayment and/or cash
collateralization of Letters of Credit as follows:

(a)    If at any time the amount of the Tranche A Credit Extensions by the
Tranche A Lenders exceeds the lesser of the aggregate Tranche A Commitments or
the Tranche A Borrowing Base, the Borrowers will, immediately upon notice from
the Administrative Agent: (i) prepay the Tranche A Loans (including Swingline
Loans) in an amount necessary to eliminate such deficiency and (ii) if, after
giving effect to the prepayment in full of all outstanding Tranche A Loans such
deficiency has not been eliminated, deposit cash into the Cash Collateral
Account in an amount equal to 101.5% of the Letter of Credit Outstandings.

 

96



--------------------------------------------------------------------------------

(b)    If at any time the amount of the Credit Extensions by the Lenders causes
Excess Availability to be less than zero, the Borrowers will, immediately upon
notice from the Administrative Agent: (i) prepay the Tranche A Loans in an
amount necessary to eliminate such deficiency; (ii) if, after giving effect to
the prepayment in full of all outstanding Tranche A Loans such deficiency has
not been eliminated, prepay the Tranche A-1 Loans in an amount necessary to
eliminate such deficiency; and (iii) if, after giving effect to the prepayment
in full of all outstanding Tranche A Loans and Tranche A-1 Loans such deficiency
has not been eliminated, deposit cash into the Cash Collateral Account in an
amount equal to 101.5% of the Letter of Credit Outstandings.

(c)    The Loans shall be repaid daily in accordance with (and to the extent
required under) the provisions of Section 2.19, to the extent then applicable.

(d)    So long as a Liquidation has not been commenced and the conditions set
forth in Section 4.02 have been satisfied by the Loan Parties, at the time of
the delivery of each Borrowing Base Certificate, Tranche A Loans shall be made
by the Tranche A Lenders to repay the Tranche A-1 Loans to the extent that the
Tranche A-1 Loans exceed Incremental Availability as reflected in such Borrowing
Base Certificate.

(e)    Except during the continuance of a Trigger Event (Cash Dominion), any Net
Cash Proceeds, Cash Receipts and other payments received by the Administrative
Agent shall be applied as the Lead Borrower shall direct the Administrative
Agent in writing, and otherwise consistent with the provisions of
Section 2.08(b).

(f)    Subject to the foregoing, except as otherwise directed by the Lead
Borrower (whose direction may be given only if a Trigger Event (Cash Dominion)
has not occurred and is not continuing), outstanding Base Rate Loans shall be
prepaid before outstanding LIBOR Loans are prepaid.

(g)    A prepayment of the Loans pursuant to Section 2.08 or this Section 2.09
shall not permanently reduce the Commitments. Upon the Termination Date, the
Commitments and the credit facility provided hereunder shall be terminated in
full and the Borrowers shall pay, in full and in cash, all outstanding Loans and
all other outstanding Obligations then owing by them and the Letters of Credit
shall be cash collateralized as provided for in Section 2.06.

Section 2.10    Interest.

(a)    Subject to the provisions of Section 2.10(b) and Section 10.01(e), (i)
each LIBOR Loan shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the LIBOR for such
Interest Period plus the Applicable Rate, (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Tranche A Loans.

(b)    The Borrowers shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.

 

97



--------------------------------------------------------------------------------

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

(d)    Interest on each Loan shall be payable in Dollars.

Section 2.11    Fees.

(a)    The Borrowers shall pay to the Administrative Agent such fees as shall
have been separately agreed upon in the Fee Letter and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrowers and
the Administrative Agent).

(b)    The Borrowers shall pay the Administrative Agent, for the account of the
Tranche A Lenders and the Tranche A-1 Lenders, respectively, an aggregate fee
(the “Unused Fee”) equal to the average daily Excess Availability, during the
calendar quarter just ended (or relevant period with respect to the payment
being made on the Termination Date) at a rate of 0.250% per annum. The Unused
Fee shall be paid in arrears, on the first day of each calendar quarter ending
after the Third Restatement Effective Date and on the Termination Date. The
Administrative Agent shall pay the Unused Fee to the Tranche A Lenders and the
Tranche A-1 Lenders, as applicable, upon the Administrative Agent’s receipt of
the Unused Fee based upon their Tranche A Commitment Percentage or Tranche A-1
Commitment Percentage, as applicable, of an amount equal to the aggregate Unused
Fee to all Tranche A Lenders or Tranche A-1 Lenders, as applicable.

(c)    The Borrowers shall pay the Administrative Agent, for the account of the
Lenders who are then participating in the Letters of Credit, on the first
Business Day of each calendar quarter, in arrears, for the calendar quarter just
ended (or relevant period with respect to the payment being made through the
first calendar quarter ending after the Third Restatement Effective Date or on
the Termination Date), a fee (each, a “Letter of Credit Fee”) equal to the
following per annum percentages of the aggregate face amount of the of Letters
of Credit then outstanding:

(i)    With respect to Standby Letters of Credit, at a per annum rate equal to
the then Applicable Rate for LIBOR Loans with respect to Tranche A Loans;

(ii)    With respect to Commercial Letters of Credit, at a per annum rate equal
to (A) the Applicable Rate for LIBOR Loans with respect to Tranche A Loans minus
(B) 1/2 of 1 percent (0.50%);

(iii)    After the occurrence and during the continuance of a Specified Default,
at any time that the Administrative Agent is not holding in the Cash Collateral
Account an amount in cash equal to 101.5% of the Letter of Credit Outstandings
as of the

 

98



--------------------------------------------------------------------------------

date of occurrence, plus accrued and unpaid interest thereon, effective upon
written notice from the Administrative Agent (which notice may be given at the
election of the Administrative Agent or at the direction of the Required Lenders
after the occurrence of any such Event of Default), the Letter of Credit Fees
set forth in clauses (i) and (ii) of this Section 2.11(c) shall be increased, at
the option of the Administrative Agent or the Required Lenders, by an amount
equal to 2.00% per annum.

(d)    The Borrowers shall pay to each Issuing Bank, in addition to all Letter
of Credit Fees otherwise provided for herein, (i) the reasonable and customary
fees and charges of the Issuing Bank in connection with the negotiation,
settlement and amendment of each Letter of Credit issued by the Issuing Bank and
(ii) a fronting fee (each, a “Fronting Fee”) equal to 1/8 of 1% (0.125%) on the
aggregate Stated Amount of all Letters of Credit (or such lesser amount as
agreed to by the Borrowers and the applicable Issuing Bank). Each such Fronting
Fee shall be payable, in arrears, on the first day of each calendar quarter and
on demand on the Termination Date.

(e)    All fees shall be paid on the dates due, in immediately available funds
in Dollars, to the Administrative Agent for the account of the Administrative
Agent and other Credit Parties as provided herein. Once due, all fees shall be
fully earned and shall not be refundable under any circumstances.

Section 2.12    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by the “prime lending rate”
shall be made on the basis of a year of 365 days or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360 day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.14(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

Section 2.13    Evidence of Indebtedness.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c) and Proposed Treasury
Regulations Section 1.163-5(b) (or any amended or successor version), as agent
for the Borrowers, in each case in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any

 

99



--------------------------------------------------------------------------------

Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.13(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.13(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.13(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrowers to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

Section 2.14    Payments Generally.

(a)    All payments to be made by the Borrowers shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 4:00 p.m. on the date
specified herein; provided that, for the avoidance of doubt, any payments
received by the Administrative Agent shall be deemed not to be received by the
Administrative Agent on any Business Day unless immediately available funds have
been credited to Agent’s Account prior to 4:00 p.m. on such Business Day. The
Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent in immediately available funds after 4:00 p.m.,
shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.

(b)    If any payment to be made by the Borrowers shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be; provided that, if such extension would cause payment of
interest on or principal of LIBOR Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

 

100



--------------------------------------------------------------------------------

(c)    Unless the Borrowers or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrowers or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrowers or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in Same Day Funds, then:

(i)    if the Borrowers failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate; and

(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrowers to the date such amount
is recovered by the Administrative Agent (the “Compensation Period”) at a rate
per annum equal to the applicable Overnight Rate. When such Lender makes payment
to the Administrative Agent (together with all accrued interest thereon), then
such payment amount (excluding the amount of any interest which may have accrued
and been paid in respect of such late payment) shall constitute such Lender’s
Loan included in the applicable Borrowing. If such Lender does not pay such
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrowers, and the
Borrowers shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrowers may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this Section 2.14(c) shall be conclusive, absent
manifest error.

(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Lead Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

101



--------------------------------------------------------------------------------

(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swingline Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties and the Guarantors under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s Pro Rata Share of the Credit
Extensions, in repayment or prepayment of such of the outstanding Loans or other
Obligations then owing to such Lender.

Section 2.15    Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it or
the participations in Letters of Credit and Swingline Loans held by it, any
payment (whether voluntary, involuntary, through the exercise of any right of
setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in Letters of Credit or Swingline Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrowers agree that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation. The Administrative Agent will
keep records (which shall be conclusive and binding in the absence of manifest
error) of

 

102



--------------------------------------------------------------------------------

participations purchased under this Section 2.15 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.15 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Section 2.16    Settlement Among Lenders.

(a)    The Swingline Lender may, at any time (but, in any event shall weekly, as
provided in Section 2.16(b)), on behalf of the Borrowers (which hereby authorize
the Swingline Lender to act on their behalf in that regard) request the
Administrative Agent to cause the Tranche A Lenders to make a Tranche A Loan
(which shall be a Base Rate Loan) in an amount equal to such Lender’s Tranche A
Commitment Percentage of the outstanding amount of Swingline Loans made in
accordance with Section 2.05, which request may be made regardless of whether
the conditions set forth in Article IV have been satisfied. Upon such request,
each Tranche A Lender shall make available to the Administrative Agent the
proceeds of such Tranche A Loan for the account of the Swingline Lender. If the
Swingline Lender requires a Tranche A Loan to be made by the Tranche A Lenders
and the request therefor is received prior to 12:00 noon on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if the request therefor is received after 12:00 noon, then no
later than 3:00 p.m. on the next Business Day. The obligation of each such
Tranche A Lender to transfer such funds is irrevocable, unconditional and
without recourse to or warranty by the Administrative Agent or the Swingline
Lender. If and to the extent any Tranche A Lender shall not have so made its
transfer to the Administrative Agent, such Tranche A Lender agrees to pay to the
Administrative Agent, forthwith on demand, such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(b)    The amount of each Lender’s Tranche A Commitment Percentage or Tranche
A-1 Commitment Percentage of outstanding Loans shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans and repayments of Loans received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c)    The Administrative Agent shall deliver to each of the Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding Loans
for the period and the amount of repayments received for the period. As
reflected on the summary statement, (i) the Administrative Agent shall transfer
to each Tranche A Lender or Tranche A-1 Lender, as applicable, its Tranche A
Commitment Percentage or Tranche A-1 Commitment Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Loans made by each Tranche A Lender or Tranche A-1 Lender, as applicable,
shall be equal to such Tranche A Lender’s Tranche A Commitment Percentage, or
Tranche A-1 Lender’s Tranche A-1 Commitment Percentage of

 

103



--------------------------------------------------------------------------------

such Loans, as applicable outstanding as of such Settlement Date. If the summary
statement requires transfers to be made to the Administrative Agent by the
Lenders and is received prior to 12:00 noon on a Business Day, such transfers
shall be made in immediately available funds no later than 3:00 p.m. that day;
and, if received after 12:00 noon, then no later than 3:00 p.m. on the next
Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.

Section 2.17    Additional Commitments.

(a)    Requests for Additional Commitments. So long as no Default exists or
would arise therefrom, at any time and from time to time after the Third
Restatement Effective Date, subject to the terms and conditions set forth
herein, the Lead Borrower may (on behalf of the Borrowers), by notice to the
Administrative Agent, request (i) an increase of the Tranche A Commitment and/or
the Tranche A-1 Commitment or the making of any new revolving credit facility to
be included hereunder (provided, however, that no new revolving credit facility
may be provided hereunder so long as the Tranche A Commitments and the Tranche
A-1 Commitments remain in effect) (“Additional Revolving Commitments”) and/or
(ii) add a new term loan credit facility to be included under this Agreement
(the “Additional Term Loan Commitments”; the Additional Revolving Commitments
and the Additional Term Loan Commitments, the “Additional Commitments”; any
Loans made under or pursuant to any Additional Revolving Commitments, the
“Additional Revolving Loans”; any Loans made pursuant to any Additional Term
Loan Commitments, the “Additional Term Loans”; Additional Revolving Loans and
Additional Term Loans, collectively, the “Additional Loans”). Each Additional
Commitment shall be in an aggregate principal amount that is not less than
$25,000,000 (provided that such amount may be less than $25,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence). Notwithstanding anything to the contrary herein, the aggregate
amount of the Additional Commitments consummated, effected, or given effect
after the Third Restatement Effective Date shall not exceed the Available
Incremental Amount.

(b)    Additional Term Loan Commitments. At the Lead Borrower’s option, any
Additional Term Loans may (i) rank pari passu (“Additional Pari Passu Term
Loans”) in right of priority with respect to the Collateral and payment with
respect to the Obligations in respect of the Tranche A Commitments and any
corresponding and then existing Additional Pari Passu Term Loans or (ii) rank
junior (“Additional Junior Term Loans”) in right of priority with respect to the
Collateral and payment with respect to the Obligations in respect of the Tranche
A Commitments, the Tranche A-1 Commitments, any Additional Pari Passu Term
Loans, and any other Additional Junior Term Loans which remain outstanding at
the time such Additional Junior Term Loan is made. Additional Pari Passu Term
Loans shall constitute usage of the Tranche A Borrowing Base and during the
period commencing upon the issuance of any Additional Term Loan Commitment
providing for any Additional Pari Passu Term Loans and the making of such
Additional Pari Passu Term Loans, the Administrative Agent shall, in the
exercise of its commercially reasonable discretion, establish an Availability
Reserve in respect thereof in an

 

104



--------------------------------------------------------------------------------

amount reasonably determined by the Administrative Agent (and, in cases where
such Additional Pari Passu Term Loans are intended to fund all or a part of the
purchase price of a Permitted Acquisition, taking into account on a pro forma
basis any increase to Excess Availability which might arise upon the
consummation of such Permitted Acquisition).

(c)    Ranking and Other Provisions. The Additional Commitments and Additional
Loans may be effected by an Additional Credit Amendment (as defined below) as
may be necessary and appropriate in the opinion of the Lead Borrower and the
Administrative Agent to effect the provisions of this Section 2.17; provided
that:

(i)    the Additional Loans shall have the same guarantees as, and be secured by
the same Collateral securing, the Revolving Loans to such Borrower;

(ii)    in the case of Additional Revolving Commitments which will be Tranche A
Commitments, such Additional Revolving Commitments and the Additional Loans made
thereunder will be secured on a pari passu basis by the same Collateral securing
the Tranche A Loans and Additional Pari Passu Term Loans and shall rank pari
passu in right of payment with the Tranche A Loans and the Additional Pari Passu
Term Loans and the Obligations in respect thereof;

(iii)    in the case of Additional Revolving Commitments which will be Tranche
A-1 Commitments, such Additional Revolving Commitments and the Additional Loans
made thereunder will be secured on a pari passu basis by the same Collateral
securing the Tranche A-1 Loans and shall rank pari passu in right of payment
with the Tranche A-1 Loans and the Obligations in respect thereof;

(iv)    in the case of any Additional Term Loan Commitment which provides for
Additional Pari Passu Term Loans, (A) such Additional Term Loan Commitment and
such Additional Pari Passu Term Loans will be secured on a pari passu basis with
the same Collateral securing the Tranche A Loans and the other Additional Pari
Passu Term Loans and shall rank pari passu in right of payment with the Tranche
A Loans and the other Additional Pari Passu Term Loans and, in each case, the
Obligations in respect thereof and (B) the Additional Credit Amendment providing
for such Additional Term Loan Commitment may provide, at the Lead Borrower’s
option, that (1) so much of such Additional Term Loan Commitment as may, at any
time, be unfunded may be converted to a Tranche A Commitment and (2) any
Additional Pari Passu Term Loans made pursuant to such Additional Term Loan
Commitment may be converted to a Tranche A Loan and a corresponding and equal
Tranche A Commitment, subject, in each case, to (aa) the consent of the
Additional Committing Lenders providing such Additional Term Loan Commitment and
Additional Pari Passu Term Loans; (bb) the consent of the Administrative Agent;
and (cc) at the time of such conversion under the immediately preceding clause
(2) and after giving pro forma effect thereto, Excess Availability would exceed
$0.00 and the conditions precedent in Section 4.02 would be satisfied (and any
Tranche A Commitment arising upon the conversion of any Additional Term Loan
Commitment or Additional Pari Passu Term Loans in accordance with this clause
(iv) shall constitute, for other purposes of this Section 2.17, a new or
increased Tranche A Commitment, as if implemented pursuant to an Additional
Revolving Commitment);

 

105



--------------------------------------------------------------------------------

(v)    in the case of any Additional Term Loan Commitment which provides for
Additional Junior Term Loans, such Additional Term Loan Commitment and such
Additional Junior Term Loans will be secured, on a junior basis, by the same
Collateral securing the Revolving Loans, the Additional Pari Passu Term Loans,
and the other Additional Junior Term Loans and shall rank junior only to the
Revolving Loans, the Additional Pari Passu Term Loans, and such other Additional
Junior Term Loans which remain outstanding at the time such Additional Junior
Term Loans are made and, in each case, the Obligations in respect thereof;

(vi)    no amendment effecting an Additional Commitment may provide for (A) any
Additional Commitment or the Additional Loans made pursuant thereto to be
secured by any Collateral or other assets of any Loan Party that do not also
secure the Loans; (B) with respect to any Additional Revolving Commitment and
any Additional Term Loan Commitment providing for Additional Pari Passu Term
Loans and the Additional Loans made pursuant thereto, any mandatory prepayment
provisions that, so long as any Loans (other than Additional Junior Term Loans)
are outstanding, do not also apply to the Revolving Loans and the other
Additional Pari Passu Term Loans on a pro rata basis while an Event of Default
of the type described in clauses (a), (f) or (g) of Section 8.01 has occurred
and is continuing or upon an acceleration of the Obligations; or (C) with
respect to any Additional Term Loan Commitment and the Additional Junior Term
Loans made pursuant thereto, any mandatory prepayment provisions (other than
provisions which require mandatory prepayment upon an acceleration of the
Obligations or which require prepayment only if, at the time such mandatory
prepayment is to be made and after giving pro forma effect thereto, (1) no
Default shall exist or would result therefrom; (2) on the date such mandatory
prepayment is made, Pro Forma Excess Availability shall equal or exceed 15.00%
of the Loan Cap; and (3) if, on the date such mandatory prepayment is made, Pro
Forma Excess Availability is less than 17.50% of the Loan Cap, then the
Consolidated Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis as of
the last day of the Test Period) shall be at least 1.10 to 1.00);

(vii)    the maturity date of such Additional Commitments shall not be earlier
than the Maturity Date (provided, however, that at any time up to $200,000,000
of Additional Commitments (or the Additional Loans which have been made pursuant
to any such Additional Commitments) may have a maturity date that is earlier
than the Maturity Date, subject only to the written agreement of the Agent, the
Lead Borrower, and the Lenders extending such Additional Commitments (or
Additional Loans);

(viii)    the interest rate margins applicable to the Additional Loans shall be
determined by the Lead Borrower and the Lenders extending Additional
Commitments;

(ix)    such Additional Credit Amendment may provide for (A) the inclusion, as
appropriate, of (1) Lenders extending Additional Commitments in any required
vote or action of the Required Lenders and (2) Lenders extending Additional
Revolving Commitments or Additional Term Loan Commitments which provide for
Additional Pari Passu Term Loans in any required vote or action of the Super
Majority of Lenders and (B) class protection for the Tranche A Lenders, the
Tranche A-1 Lenders, and any Lenders providing Additional Loans pursuant to any
Additional Commitments;

 

106



--------------------------------------------------------------------------------

(x)    the other terms and documentation in respect thereof, to the extent not
consistent with this Agreement as in effect prior to giving effect to the
Additional Credit Amendment, shall otherwise be reasonably satisfactory to the
Lead Borrower and the Administrative Agent;

(xi)    upon each increase in the Tranche A Commitments pursuant to an
Additional Revolving Commitment under this Section 2.17, each Tranche A Lender
immediately prior to such increase will automatically and without further act be
deemed to have assigned to each Additional Committing Lender providing a portion
of the Additional Revolving Commitment in respect of its Additional Revolving
Commitment, and each such Additional Committing Lender will automatically and
without further act be deemed to have assumed, in the case of an increase to the
Tranche A Commitments, a portion of such Tranche A Lender’s participations
hereunder in outstanding Letters of Credit and Swingline Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations hereunder in
Letters of Credit and (B) participations hereunder in Swingline Loans held by
each Tranche A Lender (including each such Additional Committing Lender) will
equal the percentage of the aggregate Tranche A Commitments of all Tranche A
Lenders represented by such Tranche A Lender’s Tranche A Commitment;

(xii)    on each Additional Credit Closing Date and after giving effect to any
Additional Revolving Commitments which become effective on such Additional
Credit Closing Date:

(A)    to the extent such Additional Revolving Commitments are Tranche A
Commitments (including any Tranche A Commitments arising under
Section 2.17(c)(iv)), each Additional Lender providing a new Tranche A
Commitment shall thereafter be a Tranche A Lender, and each such Additional
Lender and each existing Tranche A Lender providing an increased Tranche A
Commitment shall make Tranche A Loans which will, as applicable and as
reasonably determined by the Administrative Agent, be applied to effect the
reallocation of the Tranche A Loans among the Tranche A Lenders (with any
repayment of a Tranche A Loan in connection with such reallocation being
accompanied by accrued interest on the Tranche A Loan being repaid and any
Breakage Costs) such that, after giving effect thereto and the reallocations
contemplated in the foregoing clause (vii), each Tranche A Lender’s share of all
Tranche A Credit Extensions shall equal its Pro Rata Share thereof;

(B)    to the extent such Additional Commitments are Tranche A-1 Commitments,
each Additional Lender providing a new Tranche A-1 Commitment shall thereafter
be a Tranche A-1 Lender, and each such Additional Lender and each existing
Tranche A-1 Lender providing an increased Tranche A-1 Commitment shall make
Tranche A-1 Loans which will, as applicable and as

 

107



--------------------------------------------------------------------------------

reasonably determined by the Administrative Agent, be applied to the repayment
of Tranche A Loans (which repayment shall be accompanied by accrued interest on
the Tranche A Loans being repaid and any Breakage Costs) until all Tranche A
Loans are repaid in full (or, if such Tranche A-1 Commitments are to become
effective contemporaneously with any particular transaction permitted hereunder
and the proceeds of Tranche A-1 Loans are to be used to finance or make payments
in connection with such transaction, then the proceeds of such Tranche A-1 Loans
may be applied directly to such financing or payments, subject to the
Administrative Agent’s reasonable approval of the funding mechanics relating to
such proceeds and the proceeds of any Tranche A Loans that might be made in
connection therewith) and, then, to effect the reallocation of Tranche A-1 Loans
among the Tranche A-1 Lenders (with each repayment of any Tranche A-1 Loan in
connection with such reallocation being accompanied by accrued interest on the
Tranche A-1 Loan being repaid and any Breakage Costs) such that, after giving
effect thereto, each Tranche A-1 Lender’s share of all Tranche A-1 Credit
Extensions shall equal its Pro Rata Share thereof;

(xiii)    this Section 2.17 shall supersede any provisions in Section 2.15 or
10.01 to the contrary.

(d)    Additional Amendments. Each notice from the Lead Borrower, on behalf of
the Borrowers, pursuant to this Section 2.17 shall set forth the requested
amount and proposed terms of the relevant Additional Commitment. Additional
Commitments (or any portion thereof) may be made by any existing Lender or by
any other bank, other financial institution or investing entity (any such bank,
investing entity or other financial institution, an “Additional Lender”), in
each case on terms permitted in this Section 2.17 or otherwise on terms
reasonably acceptable to the Administrative Agent. No Lender shall be obligated
to provide any Additional Commitments unless it so agrees. Additional
Commitments shall be included under this Agreement pursuant to an amendment (an
“Additional Credit Amendment”) to this Agreement and, as appropriate, the other
Loan Documents, pursuant to Section 2.17(b), executed by each Borrower that is a
borrower with respect to such Additional Commitments as of the Additional Credit
Closing Date (as defined below), each Lender agreeing to provide such Additional
Commitment, if any, each Additional Lender, if any (each such Lender or
Additional Lender, an “Additional Committing Lender”), and the Administrative
Agent. An Additional Credit Amendment may, without the consent of any other
Lenders, effect such amendments to any Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the Lead
Borrower, to effect the provisions of this Section 2.17.

(e)    Certain Conditions. The effectiveness of any Additional Credit Amendment
shall, unless otherwise agreed to by the Administrative Agent and each
Additional Committing Lender, be subject to the satisfaction on the date thereof
(each, an “Additional Credit Closing Date”) of each of the following conditions:

(i)    the Administrative Agent shall have received on or prior to the
Additional Credit Closing Date each of the following, each dated the applicable
Additional Credit Closing Date unless otherwise indicated or agreed to by the
Administrative Agent and each in form and substance reasonably satisfactory to
the Administrative Agent:

(A)    the applicable Additional Credit Amendment executed by each Additional
Committing Lender and each Borrower that is a borrower with respect to such
Additional Commitments as of the Additional Credit Closing Date (and each other
Borrower hereby consents to such Additional Credit Amendment);

 

108



--------------------------------------------------------------------------------

(B)    certified copies of resolutions of the Board of Directors of each
Borrower that is a borrower with respect to such Additional Commitments as of
the Additional Credit Closing Date, approving the execution, delivery and
performance of the Additional Credit Amendment; and

(C)    to the extent reasonably requested by the Administrative Agent, an
opinion of counsel for the Loan Parties dated the Additional Credit Closing
Date, addressed to the Administrative Agent and the Lenders and in form and
substance reasonably satisfactory to the Administrative Agent;

(ii)    to the extent the Additional Credit Amendment provides for Additional
Revolving Commitments, the conditions precedent set forth in Section 4.02 shall
have been satisfied both before and after giving effect to such Additional
Credit Amendment and the initial Additional Revolving Loans provided thereby;

(iii)    there shall have been paid to the Administrative Agent, for the account
of the Additional Committing Lenders, all reasonable fees, if any, as may have
been separately agreed in writing by the Lead Borrower to be due and payable to
the Additional Committing Lenders on or before the Additional Credit Closing
Date;

(iv)    on or before such Additional Credit Closing Date, the Lead Borrower
shall have received all of the confirmations required by Section 10.25(a); and

(f)    in connection with any Additional Credit Amendment, if any Loan Party or
any of its Subsidiaries owns or will acquire any Margin Stock, Borrowers shall
deliver to Agent an updated Form U-1 (with sufficient additional originals
thereof for each Lender), duly executed and delivered by the Borrowers, together
with such other documentation as Agent shall reasonably request, in order to
enable Agent and the Lenders to comply with any of the requirements under
Regulations T, U or X of the Federal Reserve Board (provided, that the
provisions of this clause (f) shall not limit the terms of Sections 5.13(a) or
7.10).

Section 2.18    Designation of Lead Borrower as Borrowers’ Agent.

(a)    Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Loans and Letters of Credit, the
proceeds of which shall be available to each Borrower for such uses as are
permitted under this Agreement. As the disclosed principal for its agent, each
Borrower shall be obligated to the Administrative Agent and each Lender on
account of Loans so made and Letters of Credit so issued as if made directly by
the Lenders to such Borrower, notwithstanding the manner by which such Loans and
Letters of Credit are recorded on the books and records of the Lead Borrower and
of any other Borrower.

 

109



--------------------------------------------------------------------------------

(b)    Each Borrower represents to the Credit Parties that it is an integral
part of a consolidated enterprise, and that each Loan Party will receive direct
and indirect benefits from the availability of the joint credit facility
provided for herein, and from the ability to access the collective credit
resources of the consolidated enterprise which the Loan Parties comprise. Each
Borrower recognizes that credit available to it hereunder is in excess of and on
better terms than it otherwise could obtain on and for its own account and that
one of the reasons therefor is its joining in the credit facility contemplated
herein with all other Borrowers. Consequently, each Borrower hereby assumes and
agrees to discharge all Obligations of each of the other Borrowers as if the
Borrower which is so assuming and agreeing were each of the other Borrowers.

(c)    The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a Borrower) on whose behalf the Lead Borrower has requested a Loan.
None of the Agents nor any other Credit Party shall have any obligation to see
to the application of such proceeds.

(d)    The authority of the Lead Borrower to request Loans and Letters of Credit
on behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of
such authority, (ii) the subsequent appointment of a successor Lead Borrower,
which notice is signed by the respective Responsible Officers of each Borrower
and (iii) written notice from such successive Lead Borrower accepting such
appointment and acknowledging that from and after the date of such appointment,
the newly appointed Lead Borrower shall be bound by the terms hereof, and that
as used herein, the term “Lead Borrower” shall mean and include the newly
appointed Lead Borrower.

Section 2.19    Cash Management.

(a)    Immediately upon the occurrence of any Trigger Event (Cash Dominion), the
Borrowers, upon the request of the Administrative Agent, shall deliver to the
Administrative Agent a schedule of all DDAs, that to the knowledge of the
Responsible Officers of the Loan Parties, are maintained by the Loan Parties,
which schedule includes, with respect to each depository (i) the name and
address of such depository, (ii) the account name and number(s) maintained with
such depository and (iii) a contact person at such depository.

(b)    Within 90 days after the Third Restatement Effective Date (or, so long as
no Trigger Event (Cash Dominion) has occurred, such longer period as the
Administrative Agent may agree), each Loan Party shall enter into a blocked
account agreement with any Blocked Account Bank (each, a “Blocked Account
Agreement”) with respect to the DDAs of such Loan Parties existing as of the
Third Restatement Effective Date that are not currently subject to a Blocked
Account Agreement in favor of the Administrative Agent (except with respect to
any payroll, trust and tax withholding accounts or any Permitted Receivables DDA
or unless expressly waived by the Administrative Agent), including such accounts
listed on Schedule 2.19(b) attached hereto (collectively, the “Blocked
Accounts”), which Blocked Account Agreement shall be reasonably satisfactory to
the Administrative Agent (but in any event giving

 

110



--------------------------------------------------------------------------------

the Administrative Agent control (as such term is used in Article 9 of the
Uniform Commercial Code) over such DDAs), with any Blocked Account Bank;
provided that, if a Trigger Event (Cash Dominion) has occurred, then each Loan
Party shall use commercially reasonable efforts to enter into such Blocked
Account Agreements within 10 Business Days after the commencement of such event
(or such longer period as the Administrative Agent may agree).

(c)    Each Blocked Account Agreement entered into by a Loan Party shall
require, during the continuance of a Trigger Event (Cash Dominion) (and delivery
of notice thereof from the Collateral Agent), the ACH or wire transfer on each
Business Day (and whether or not there is then an outstanding balance in the
Loan Account) of all available cash receipts (the “Cash Receipts”) (other than
Uncontrolled Cash which may be deposited into a segregated DDA which the Lead
Borrower designates in writing to the Administrative Agent as being the
“Uncontrolled Cash Account” (the “Designated Account”)) to the Concentration
Account, from:

(i)    the sale of Inventory and other Collateral (whether or not constituting a
Prepayment Event);

(ii)    all proceeds of collections of Accounts (whether or not constituting a
Prepayment Event);

(iii)    all Net Cash Proceeds on account of any Prepayment Event;

(iv)    each Blocked Account (including all cash deposited therein from each
DDA) (including any Designated Funds which are on deposit in any Blocked
Account).

If, at any time during the continuance of a Trigger Event (Cash Dominion),
except with respect to deposit accounts which are and have been used exclusively
for payroll, trust and tax withholding purposes, any cash or Cash Equivalents
owned by any Loan Party (other than Uncontrolled Cash) are deposited to any
account, or held or invested in any manner, otherwise than in a Blocked Account
that is subject to a Blocked Account Agreement (or a DDA which is swept daily to
a Blocked Account), the Collateral Agent may require the applicable Loan Party
to close such account and have all funds therein transferred to a Blocked
Account, and all future deposits made to a Blocked Account which is subject to a
Blocked Account Agreement. In addition to the foregoing, during the continuance
of a Trigger Event (Cash Dominion), the Loan Parties shall provide the
Collateral Agent with an accounting of the contents of the Blocked Accounts.

(d)    The Loan Parties may close DDAs or Blocked Accounts and/or open new DDAs
or Blocked Accounts, subject to the execution and delivery to the Administrative
Agent of appropriate Blocked Account Agreements (except with respect to any
payroll, trust, and tax withholding accounts or any Permitted Receivables DDA or
unless expressly waived by the Administrative Agent) consistent with the
provisions of this Section 2.19 and otherwise reasonably satisfactory to the
Administrative Agent. The Loan Parties shall furnish the Administrative Agent
with prior written notice of its intention to open or close a Blocked Account
and the Administrative Agent shall promptly notify the Lead Borrower as to
whether the Administrative Agent shall require a Blocked Account Agreement with
the Person with whom such account will be maintained.

 

111



--------------------------------------------------------------------------------

(e)    The Borrowers may also maintain one or more disbursement accounts (the
“Disbursement Accounts”) to be used by the Borrowers for disbursements and
payments (including payroll) in the ordinary course of business or as otherwise
permitted hereunder.

(f)    The Concentration Account shall at all times be under the sole dominion
and control of the Collateral Agent. Each Borrower hereby acknowledges and
agrees that (i) such Borrower has no right of withdrawal from the Concentration
Account, (ii) the funds on deposit in the Concentration Account shall at all
times continue to be collateral security for all of the Obligations, and
(iii) the funds on deposit in the Concentration Account shall be applied as
provided in this Agreement. In the event that, notwithstanding the provisions of
this Section 2.19, during the continuation of a Trigger Event (Cash Dominion),
any Borrower receives or otherwise has dominion and control of any such proceeds
or collections (other than Uncontrolled Cash), such proceeds and collections
shall be held in trust by such Borrower for the Collateral Agent, shall not be
commingled with any of such Borrower’s other funds or deposited in any account
of such Borrower and shall promptly be deposited into the Concentration Account
or dealt with in such other fashion as such Borrower may be instructed by the
Collateral Agent.

(g)    Any amounts received in the Concentration Account at any time when all of
the Obligations then due have been and remain fully repaid shall be remitted to
the operating account of the Borrowers maintained with the Administrative Agent.

(h)    The Collateral Agent shall promptly (but in any event within five
Business Days) furnish written notice to each Person with whom a Blocked Account
is maintained of any termination of a Trigger Event (Cash Dominion).

(i)    The following shall apply to deposits and payments under and pursuant to
this Agreement:

(i)    funds shall be deemed to have been deposited to the Concentration Account
on the Business Day on which deposited, provided that such deposit is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations are being paid in full, by 2:00 p.m. New York, New York time, on
that Business Day);

(ii)    funds paid to the Administrative Agent, other than by deposit to the
Concentration Account, shall be deemed to have been received on the Business Day
when they are good and collected funds, provided that such payment is available
to the Administrative Agent by 4:00 p.m. on that Business Day (except that if
the Obligations are being paid in full, by 2:00 p.m. New York, New York time, on
that Business Day);

(iii)    if a deposit to the Concentration Account or payment is not available
to the Administrative Agent until after 4:00 p.m. on a Business Day, such
deposit or payment shall be deemed to have been made at 9:00 a.m. on the then
next Business Day;

 

112



--------------------------------------------------------------------------------

(iv)    if any item deposited to the Concentration Account and credited to the
Loan Account is dishonored or returned unpaid for any reason, whether or not
such return is rightful or timely, the Administrative Agent shall have the right
to reverse such credit and charge the amount of such item to the applicable Loan
Account and the Borrowers shall indemnify the Secured Parties against all
out-of-pocket claims and losses resulting from such dishonor or return;

(v)    all amounts received under this Section 2.19 shall be applied in the
manner set forth in Section 8.04.

(j)    During any Trigger Event Cure Period, unless and until the Lead Borrower
has demonstrated that Consolidated Fixed Charge Coverage Ratio is at least 1.00
to 1.00 (determined on a consolidated twelve-month (or four-quarter, if
applicable) basis as of the fiscal month end immediately preceding the
commencement of such Trigger Event Cure Period for which financial statements
are available (but in any event as of the most recent fiscal month ending at
least 30 days prior to the commencement of such Trigger Event Cure Period)) by
delivery to the Administrative Agent of the monthly financial statements
required by Section 6.01(f) for the fiscal month specified above and the related
Compliance Certificate, (i) the Borrowers shall not be permitted to request any
Loans or the issuance of any Letters of Credit and (ii) Holdings, the Borrowers
and their respective Restricted Subsidiaries shall not be permitted to
(A) declare any Restricted Payment in the form of a dividend under Sections
7.06(h), (j), or (k), (B) consummate any transaction described under Sections
7.02(d)(v), 7.02(j), 7.02(n), .06(h), 7.06(j), 7.06(k) or 7.12(a)(vi) (other
than the payment of dividends which were not declared in violation of the
preceding clause (A)), or (C) without the consent of the Administrative Agent,
any transaction described under Section 7.05(f), 7.05(j) or 7.05(n).

Section 2.20    Maintenance of Loan Account; Statements of Account.

(a)    The Administrative Agent shall maintain an account on its books in the
name of the Borrowers (the “Loan Account”) which will reflect (i) all Loans and
other advances made by the Lenders to the Borrowers or for the Borrowers’
account, (ii) all Letter of Credit Disbursements, fees and interest that have
become payable as herein set forth, and (iii) any and all other monetary
Obligations that have become payable.

(b)    The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’
account, including all amounts received in the Concentration Account from the
Blocked Account Banks, and the amounts so credited shall be applied as set forth
in and to the extent required by Section 2.09(e) or Section 8.04, as applicable.
After the end of each month, the Administrative Agent shall send to the
Borrowers a statement accounting for the charges (including interest), loans,
advances and other transactions occurring among and between the Administrative
Agent, the Lenders and the Borrowers during that month. The monthly statements,
absent manifest error, shall be deemed presumptively correct.

 

113



--------------------------------------------------------------------------------

Section 2.21    Additional Borrowers.

(a)    The Lead Borrower may at any time, upon not less than 15 Business Days’
notice from the Lead Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
designate any Material Subsidiary that is a Domestic Subsidiary of the Lead
Borrower (an “Applicant Borrower”) as a Borrower to receive Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed Borrower Request and
Assumption Agreement. The parties hereto acknowledge and agree that prior to any
Applicant Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent and the Lenders shall have received such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form and substance reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its
reasonable discretion, and Notes signed by such new Borrowers to the extent any
Lenders so require and the Applicant Borrower shall have complied with the terms
and conditions of Sections 6.11 and 6.13 as if such Applicant Borrower were a
Restricted Subsidiary referenced therein. If the Administrative Agent agrees
that an Applicant Borrower shall be entitled to receive Loans hereunder, then
promptly following receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send Borrower Notice to the Lead Borrower and the
Lenders specifying the effective date upon which the Applicant Borrower shall
constitute a Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Borrower to receive Loans hereunder, on the terms and conditions
set forth herein, and each of the parties agrees that such Borrower otherwise
shall be a Borrower for all purposes of this Agreement.

(b)    The Lead Borrower may from time to time, upon not less than 15 Business
Days’ notice from the Lead Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Borrower’s status as such, provided that there are no outstanding
Loans payable by such Borrower, or other amounts payable by such Borrower on
account of any Loans made to it, as of the effective date of such termination;
provided, further no Borrower’s status shall be terminated as such until and
unless such Borrower satisfies the requirements of Sections 6.11 and 6.13 to
become a Guarantor as if such Borrower were the Restricted Subsidiary referenced
therein. The Administrative Agent will promptly notify the Lenders of any such
termination of a Borrower’s status.

Section 2.22    Additional Caribbean Parties.

(a)    The Lead Borrower may at any time, upon not less than 15 Business Days’
notice from the Lead Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
designate any Subsidiary that is a Caribbean Subsidiary of the Lead Borrower (an
“Applicant Caribbean Party”) as a Guarantor or a Borrower hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed Borrower Request and
Assumption Agreement, with such changes as are necessary or advisable under
local Law; provided that (i) such Applicant Caribbean Party which would be a
Non-Territorial Caribbean Party shall have, in the aggregate, at least
$3,000,000 in combined Eligible Accounts and Eligible Inventory at the time it
is made a Guarantor or Borrower, (ii) the Administrative Agent shall have
received satisfactory inventory appraisals and conducted such field exams with
respect to the Eligible Accounts and Eligible Inventory of such Applicant
Caribbean Party as it deems necessary in its

 

114



--------------------------------------------------------------------------------

discretion and (iii) such Applicant Caribbean Party is organized in an Approved
Caribbean Jurisdiction. The parties hereto acknowledge and agree that prior to
any Applicant Caribbean Party becoming a Guarantor or a Borrower, (1) the
Administrative Agent and the Lenders shall have received (x) such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent in its
reasonable discretion, and (y) Notes signed by such new Borrowers to the extent
any Lenders so require and (2) such Applicant Caribbean Party shall have
complied with the terms and conditions of Sections 6.11 and 6.13 as if such
Applicant Caribbean Party were the Restricted Subsidiary referenced therein,
which shall include the execution and delivery of such agreements, instruments
and documents as are necessary or customary in the jurisdiction of such
Caribbean Party for (x) such Applicant Caribbean Party to become a Guarantor or
a Borrower, as applicable, to Guarantee the Obligations and to grant a perfected
first priority security interest in its Accounts and Inventory and (y) 100% of
the issued and outstanding Equity Interests of such Caribbean Party to be
pledged in favor of the Administrative Agent. If the Administrative Agent agrees
that an Applicant Caribbean Party that is a Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a Borrower Notice to the Lead
Borrower and the Lenders specifying the effective date upon which the Applicant
Caribbean Party shall constitute a Borrower for purposes hereof, whereupon each
of the Lenders agrees to permit such Borrower to receive Loans hereunder, on the
terms and conditions set forth herein, and each of the parties agrees that such
Borrower otherwise shall be a Borrower for all purposes of this Agreement unless
expressly stated otherwise.

(b)    The Lead Borrower may from time to time, upon not less than 15 Business
Days’ notice from the Lead Borrower to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
terminate a Caribbean Party’s status as a Loan Party, provided that (i) there
are no outstanding Loans payable by such Caribbean Party if it is a Caribbean
Borrower, or other amounts payable by such Caribbean Party if it is a Caribbean
Borrower on account of any Loans made to it, as of the effective date of such
termination and (ii) no Event of Default shall have occurred and be continuing
or would occur after giving effect thereto. Upon the termination of a Caribbean
Party’s status as a Loan Party, any Investment by the other Loan Parties therein
or Indebtedness of such Caribbean Party owed to any other Loan Parties shall
automatically constitute an Investment in or Indebtedness of, as applicable, a
Non-Loan Party in accordance with Sections 7.02 and 7.03, respectively, and
shall be required to comply with the provisions thereof. The Administrative
Agent will promptly notify the Lenders of any such termination of a Caribbean
Party’s status.

Section 2.23    Extension Amendments.

(a)    The Lead Borrower may at any time and from time to time request that all
or a portion of the Tranche A Commitments, the Tranche A-1 Commitments or any
Additional Commitments, each existing at the time of such request (each, an
“Existing Commitment” and any related Revolving Loans thereunder, “Existing
Loans”; each Existing Commitment and related Existing Loans together being
referred to as an “Existing Tranche”) be converted to extend the Maturity Date
thereof and the scheduled maturity date(s) (each, an “Extended

 

115



--------------------------------------------------------------------------------

Maturity Date”) of any payment of principal with respect to all or a portion of
any principal amount of Existing Loans related to such Existing Commitments (any
such Existing Commitments which have been so extended, “Extended Commitments”
and any related Existing Loans, “Extended Loans” being together referred to as
an “Extended Tranche”) and to provide for other terms consistent with this
Section 2.23. In order to establish any Extended Commitments, the Lead Borrower
shall provide a notice to the Administrative Agent (an “Extension Notice”)
setting forth the terms of the Extended Commitments to be established, which
terms shall be identical to those applicable to the Existing Commitments from
which they are to be extended (the “Specified Existing Commitment”) except:

(i)    all or any of the final maturity dates of such Extended Commitments may
be delayed to later dates than the final maturity dates of the Specified
Existing Commitments;

(ii)    (A) the Applicable Rate with respect to the Extended Commitments may be
higher or lower than the Applicable Rate for the Specified Existing Commitments
and/or (B) additional fees may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any increased Applicable Rate
contemplated by the preceding clause (A);

(iii)    the Unused Fee with respect to the Extended Commitments may be higher
or lower than the Unused Fee for the Specified Existing Commitment, in each case
to the extent provided in the applicable Extension Amendment; and

(iv)    the Lead Borrower may select, at its option, Extended Commitments or
earlier maturing Tranche A Commitments, Tranche A-1 Commitments or Additional
Commitments for permanent reduction and/or termination on a non-pro rata basis;

provided that:

(A)    the borrowing and repayment (other than in connection with a permanent
reduction and/or termination of commitments) of Loans with respect to any
Commitments (including all Extended Commitments) shall be made on a pro rata
basis with all other outstanding Tranche A Commitments, Tranche A-1 Commitments
or Additional Commitments, as applicable (including all Extended Commitments);
and

(B)    assignments and participations of Extended Commitments and Extended Loans
shall be governed by the same assignment and participation provisions applicable
to Commitments and the Revolving Loans related to such Commitments set forth in
Section 10.07.

No Lender shall have any obligation to agree to have any of its Existing Loans
or Existing Commitments of any Existing Tranche converted into Extended Loans or
Extended Commitments pursuant to any Extension Notice. Any Extended Commitments
shall constitute a separate Extended Tranche of Commitments from the Specified
Existing Commitments and from any other Existing Commitments (together with any
other Extended Commitments so established on such date).

 

116



--------------------------------------------------------------------------------

(b)    Notwithstanding the conversion of any Existing Commitment into an
Extended Commitment, such Extended Commitment (if a revolving Commitment) shall
be treated identically to all revolving Commitments for purposes of the
obligations of a Lender in respect of Letters of Credit under Section 2.06 and
Swingline Loans under Section 2.05, except that the applicable Extension
Amendment may provide that the maturity date for Swingline Loans and/or Letters
of Credit may be extended and the related obligations to make Swingline Loans
and issue Letters of Credit may be continued so long as the Swingline Lender
and/or the applicable Issuing Bank, as applicable, have consented to such
extensions in their sole discretion (it being understood that no consent of any
other Lender shall be required in connection with any such extension).

(c)    Extended Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins, fees and/or commitment
reductions and terminations referenced in Section 2.23(a)(i)-(iv) and which,
except to the extent expressly contemplated by the penultimate sentence of this
Section 2.23(c) and notwithstanding anything to the contrary set forth in
Section 10.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Commitments established thereby)
executed by the Loan Parties, the Administrative Agent, the Collateral Agent and
the applicable Extending Lenders. Notwithstanding anything to the contrary in
this Agreement and without limiting the generality or applicability of
Section 10.01 to any Additional Extension Amendments (as defined below), any
Extension Amendment may provide for additional terms and/or additional
amendments other than those referred to or contemplated above (any such
additional amendment, an “Additional Extension Amendment”) to this Agreement and
the other Loan Documents; provided that such Additional Extension Amendments do
not become effective prior to the time that such Additional Extension Amendments
have been consented to (including, without limitation, pursuant to consents
applicable to holders of any Extended Commitments provided for in any Extension
Amendment) by such of the Lenders, Loan Parties and other parties (if any) as
may be required in order for such Additional Extension Amendments to become
effective in accordance with Section 10.01; provided, further, that no Extension
Amendment may provide for (a) any Extended Commitment or Extended Loans to be
secured by any Collateral or other assets of any Loan Party that does not also
secure the Existing Tranches and (b) so long as any Existing Tranches are
outstanding, any mandatory prepayment provisions that do not also apply to the
Existing Tranches on a pro rata basis upon an acceleration of the Loans. It is
understood and agreed that each Lender has consented for all purposes requiring
its consent, and shall at the effective time thereof be deemed to consent to
each amendment to this Agreement and the other Loan Documents authorized by this
Section 2.23 and the arrangements described above in connection therewith except
that the foregoing shall not constitute a consent on behalf of any Lender to the
terms of any Additional Extension Amendment. In connection with any Extension
Amendment, the Lead Borrower shall deliver an opinion of counsel reasonably
acceptable to the Administrative Agent as to the enforceability of such
Extension Amendment, this Agreement as amended thereby, and such of the other
Loan Documents (if any) as may be amended thereby.

(d)    Notwithstanding anything to the contrary contained in this Agreement,

 

117



--------------------------------------------------------------------------------

(i)    on any date on which any Existing Tranche is converted to extend the
related scheduled maturity date(s) in accordance with clause (a) above (an
“Extension Date”), in the case of the Specified Existing Commitments of each
Extending Lender, the aggregate principal amount of such Specified Existing
Commitments shall be deemed reduced by an amount equal to the aggregate
principal amount of Extended Commitments so converted by such Lender on such
date, and such Extended Commitments shall be established as a separate Extended
Tranche of Commitments from the Specified Existing Commitments and from any
other Existing Commitments (together with any other Extended Commitments so
established on such date), and

(ii)    if, on any Extension Date, any Revolving Loans of any Extending Lender
are outstanding under the applicable Specified Existing Commitments, such Loans
(and any related participations) shall be deemed to be allocated as Extended
Loans (and related participations) and Existing Loans (and related
participations) in the same proportion as such Extending Lender’s Specified
Existing Commitments to Extended Commitments so converted by such Lender on such
date.

(e)    If, in connection with any proposed Extension Amendment, any Lender
declines to consent to the extension of its Commitment on the terms set forth in
the applicable Extension Notice (each such other Lender, a “Non-Extending
Lender”) then the Lead Borrower may, on notice to the Administrative Agent and
the Non-Extending Lender:

(i)    cause such Non-Extending Lender to (and such Lender shall be obligated
to) assign pursuant to Section 10.07 (with the assignment fee and any other
costs and expenses to be paid by the Lead Borrower in such instance) all or a
portion of its rights and obligations under this Agreement to one or more
assignees; provided that (A) neither the Administrative Agent nor any Lender
shall have any obligation to the Lead Borrower to find a new Lender, (B) the
applicable assignee shall have agreed to provide a Commitment on the terms set
forth in such Extension Amendment and (C) all obligations of the Borrowers
(other than assignment fee and any other costs and expenses paid by the Lead
Borrower) owing to the Non-Extending Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
Non-Extending Lender concurrently with such Assignment and Assumption, or

(ii)    upon notice to the Administrative Agent, to prepay the Loans and, at the
Lead Borrower’s option, terminate the Commitments of such Non-Extending Lender,
in whole or in part, subject to Section 3.05, without premium or penalty.

(f)    No Extension Amendment or Additional Extension Amendment shall become
effective unless and until the Lead Borrower shall have received all of the
confirmations required by Section 10.25(a).

In connection with any assignment by a Non-Extending Lender under
Section 2.23(e)(i), if the Non-Extending Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Assumption and/or any
other documentation necessary to reflect such assignment by the later of (A) the
date on which the new Lender executes and delivers such

 

118



--------------------------------------------------------------------------------

Assignment and Assumption and/or such other documentation and (B) the date as of
which all obligations of the Borrowers owing to the Non-Extending Lender
relating to the Loans and participations so assigned shall be paid in full by
the assignee Lender to such Non-Extending Lender, then such Non-Extending Lender
shall be deemed to have executed and delivered such Assignment and Assumption
and/or such other documentation as of such date and the Lead Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Assumption and/or such other documentation on behalf of such Non-Extending
Lender.

Section 2.24    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01 and the definition of Required
Lenders or Super Majority of Lenders, as applicable.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.09 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent and the Collateral Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any Issuing Bank or the
Swingline Lender hereunder; third, to cash collateralize the Issuing Banks’
Fronting Exposure in accordance with Section 2.24(d); fourth, as the Lead
Borrower may request (so long as no Default exists), to the funding of any
Revolving Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) cash collateralize the
Issuing Banks’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.24(a)(iv); sixth, to the payment of any amounts owing
to the Lenders, the Issuing Banks or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Banks or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal

 

119



--------------------------------------------------------------------------------

amount of any Revolving Loans or Letter of Credit Disbursements in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Revolving Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Revolving Loans of, and
Letter of Credit Disbursements owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Revolving Loans of, or Letter
of Credit Disbursements owed to, such Defaulting Lender until such time as all
Revolving Loans and funded and unfunded participations in Letter of Credit
Outstandings and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments without giving effect to Section 2.24(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Tranche A Commitment Percentage of the Stated Amount of
Letters of Credit for which it has provided cash collateral pursuant to
Section 2.24(a)(iv).

(C)    With respect to any Unused Fee or Letter of Credit Fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers
shall (x) pay to the Administrative Agent for the account of each applicable
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Outstandings or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Outstandings
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Tranche A Commitment Percentage (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that such reallocation does not cause the aggregate Tranche A Credit Extensions
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Tranche A
Commitment. No reallocation

 

120



--------------------------------------------------------------------------------

hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, cash collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
Section 2.24(c).

(b)    Defaulting Lender Cure. If the Lead Borrower, the Administrative Agent
and the Swingline Lender and each Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any cash collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Revolving Loans of the other Lenders
or take such other actions as the Administrative Agent may determine to be
necessary to cause the Revolving Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Commitments (without giving effect to Section 2.24(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c)    Cash Collateralization. At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrowers shall deposit cash collateral into the Cash Collateral
Account in an amount not less than 101.5% of the Issuing Banks’ Fronting
Exposure (determined after giving effect to Section 2.24(a)(iv) and any cash
collateral provided by such Defaulting Lender); provided that such cash
collateral (or the appropriate portion thereof) provided to reduce any Issuing
Bank’s Fronting Exposure shall no longer be required to be held in the Cash
Collateral Account pursuant to this Section following (i) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (ii) the determination by the
Administrative Agent and each Issuing Bank that there exists excess cash
collateral; provided, further, that, subject to Section 2.24, the Person
providing cash collateral and each Issuing Bank may agree that cash collateral
shall be held to support future anticipated Fronting Exposure or other
obligations.

(d)    The Lead Borrower may terminate the unused amount of the Commitment of
any Lender that is a Defaulting Lender upon not less than two Business Days’
prior notice to the Administrative Agent (which shall promptly notify the
Lenders thereof), and in such event the provisions of Section 2.24(a)(ii) will
apply to all amounts thereafter paid by the Borrowers

 

121



--------------------------------------------------------------------------------

for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrowers, the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender. The Administrative Agent and
the Lenders agree that the pro rata payment and commitment reduction and
termination requirements contained elsewhere in this Agreement shall not apply
to the transactions effected pursuant to the immediately preceding sentence.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

Section 3.01    Taxes.

(a)    Except as provided in this Section 3.01, any and all payments by the
Borrowers (the term Borrower under this Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, United States federal withholding taxes imposed under FATCA and taxes
imposed on or measured by its net income (including any branch profits taxes),
and franchise (and similar) taxes imposed on it in lieu of net income taxes
(however denominated), by the jurisdiction (or any political subdivision
thereof) as a result of such Agent or such Lender, as the case may be, being
organized or maintaining a Lending Office, or engaging in business (other than a
business such Agent or Lender is deemed to be engaging in by reason of the
transactions contemplated by this Agreement or any other Loan Document), in such
jurisdiction, and all liabilities (including additions to tax, penalties and
interest) with respect thereto (all such non-excluded taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and
liabilities being hereinafter referred to as “Taxes”). If any Laws require the
deduction or withholding of any Taxes or Other Taxes from or in respect of any
sum payable under any Loan Document to any Agent or any Lender, (i) the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all such required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrowers or a Guarantor shall make such
deductions, (iii) the Borrowers or a Guarantor shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment
(or, if receipts or evidence are not available within 30 days, as soon as
possible thereafter), the Borrowers or a Guarantor shall furnish to such Agent
or Lender (as the case may be) the original or a facsimile copy of a receipt
evidencing payment thereof to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. If the Borrowers fail to pay any Taxes or Other Taxes when
due to the appropriate taxing authority or fails to remit to any Agent or any
Lender the required receipts or other required

 

122



--------------------------------------------------------------------------------

documentary evidence, the Borrowers shall indemnify such Agent and such Lender
for any incremental taxes, interest or penalties that may become payable by such
Agent or such Lender arising out of such failure.

(b)    In addition, the Borrowers agree to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible,
recording, filing or similar taxes, charges or levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, such amounts that result from an
Assignment and Assumption, grant of a participation, transfer or assignment to
or designation of a new applicable Lending Office or other office for receiving
payments under any Loan Document, except to the extent that any such change is
requested or required in writing by the Lead Borrower (all such non-excluded
taxes described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”).

(c)    The Borrowers agree to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes (including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01)
withheld or deducted on payments to, or payable by, such Agent or such Lender
and (ii) any reasonable expenses arising therefrom or with respect thereto, in
each case whether or not such Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided such Agent
or Lender, as the case may be, provides the Borrowers with a written statement
thereof setting forth in reasonable detail the basis and calculation of such
amounts. Payment under this Section 3.01(c) shall be made within 20 days after
the date such Lender or such Agent makes a demand therefor; provided that if the
Lead Borrower reasonably believes that such Taxes or Other Taxes were not
correctly or legally asserted, each Agent and each Lender will use reasonable
efforts to cooperate with the Lead Borrower to obtain a refund of such Taxes or
Other Taxes so long as such efforts would not, in the sole determination of such
Agent or Lender, result in any additional costs, expenses or risks or be
otherwise disadvantageous to it.

(d)    The Borrowers shall not be required pursuant to this Section 3.01 to pay
any additional amount to, or to indemnify, any Lender or Agent, as the case may
be, for any U.S. federal withholding taxes to the extent that such Lender or
such Agent becomes subject to such taxes after the Third Restatement Effective
Date (or, if later, the date such Lender or Agent becomes a party to this
Agreement) as a result of a change in the place of organization or place of
doing business of such Lender or Agent or a change in the Lending Office of such
Lender, except to the extent that any such change is requested or required in
writing by the Borrowers (and provided that nothing in this clause (d) shall be
construed as relieving the Borrowers from any obligation to make such payments
or indemnification in the event of a change in Lending Office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).

(e)    Notwithstanding anything else herein to the contrary, if a Foreign Lender
or an Agent is subject to U.S. federal withholding tax at a rate in excess of
zero percent at the time such Lender or such Agent, as the case may be, first
becomes a party to this Agreement, U.S. federal withholding tax (including
additions to tax, penalties and interest imposed with respect to such U.S.
federal withholding tax which is excluded from Taxes under this clause (e))

 

123



--------------------------------------------------------------------------------

imposed by such jurisdiction at such rate shall be considered excluded from
Taxes; provided that, if at the date of the Assignment and Assumption pursuant
to which a Foreign Lender becomes a party to this Agreement, the Lender assignor
was entitled to payments under clause (a) of this Section 3.01 in respect of
U.S. federal withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include the U.S. federal withholding tax,
if any, applicable with respect to the Lender assignee on such date.

(f)    If any Lender or Agent determines, in its reasonable discretion, that it
is entitled to receive a refund in respect of any Taxes or Other Taxes as to
which indemnification or additional amounts have been paid to it by any Loan
Party pursuant to this Section 3.01, it shall use reasonable efforts to receive
such refund and upon receipt of any such refund shall promptly remit such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund plus any interest included in such refund by
the relevant taxing authority attributable thereto) to the Borrowers, net of all
reasonable out-of-pocket expenses of the Lender or Agent, as the case may be and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided that the Borrowers, upon the request of
the Lender or Agent, as the case may be, agrees promptly to return such refund
(including any interest or penalties imposed by the relevant taxing authority)
to such party in the event such party is required to repay such refund to the
relevant taxing authority. Such Lender or Agent, as the case may be, shall, at
the Lead Borrower’s request, provide the Lead Borrower with a copy of any notice
of assessment or other evidence of the requirement to repay such refund received
from the relevant taxing authority (provided that such Lender or Agent may
delete any information therein that such Lender or Agent deems confidential).
Nothing herein contained shall interfere with the right of a Lender or Agent to
arrange its tax affairs in whatever manner it thinks fit nor oblige any Lender
or Agent to make available its tax returns or any other information it deems
confidential or disclose any information relating to its tax affairs or any
computations in respect thereof or require any Lender or Agent to do anything
that would prejudice its ability to benefit from any other refunds, credits,
reliefs, remissions or repayments to which it may be entitled.

(g)    Each Lender agrees that, upon the occurrence of any event giving rise to
the operation of Section 3.01(a) or (c) with respect to such Lender it will, if
requested by the Lead Borrower, use commercially reasonable efforts (subject to
legal and regulatory restrictions) at Borrowers’ expense to designate another
Lending Office for any Loan or Letter of Credit affected by such event; provided
that such efforts are made on terms that, in the sole judgment of such Lender,
cause such Lender and its Lending Office(s) to suffer no material economic,
legal or regulatory disadvantage, and provided, further that nothing in this
Section 3.01(g) shall affect or postpone any of the Obligations of the Borrowers
or the rights of such Lender pursuant to Section 3.01(a) or (c).

(h)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
and Other Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such Taxes
and Other Taxes and without limiting the obligation of the Borrowers to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.07(f) relating to the maintenance of a Participant

 

124



--------------------------------------------------------------------------------

Register and (iii) any taxes and related interest, penalties and additions to
tax (other than Taxes) attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). Each Lender’s obligations
under this Section 3.01(h) shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

(i)    Issuing Bank. For the avoidance of doubt, for purposes of this
Section 3.01 and Section 10.15, the term “Lender” includes each Issuing Bank.

(j)    FATCA Grandfathering. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Third Restatement Effective Date, the
Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loan as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

Section 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon the LIBOR, then, on
notice thereof by such Lender to the Lead Borrower through the Administrative
Agent, any obligation of such Lender to make or continue LIBOR Loans or to
convert Base Rate Loans to LIBOR Loans shall be suspended until such Lender
notifies the Administrative Agent and the Lead Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers shall upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all LIBOR Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
LIBOR Loans. Upon any such prepayment or conversion, the Borrowers shall also
pay accrued interest on the amount so prepaid or converted and all amounts due,
if any, in connection with such prepayment or conversion under Section 3.05.
Each Lender agrees to designate a different Lending Office if such designation
will avoid the need for such notice and will not, in the good faith judgment of
such Lender, otherwise be materially disadvantageous to such Lender.

Section 3.03    Inability to Determine Rates. If the Required Lenders determine
that for any reason adequate and reasonable means do not exist for determining
the LIBOR for any requested Interest Period with respect to a proposed LIBOR
Loan, or that the LIBOR for any requested Interest Period with respect to a
proposed LIBOR Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
the

 

125



--------------------------------------------------------------------------------

Interest Period of such LIBOR Loan, the Administrative Agent will promptly so
notify the Lead Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Lead Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of LIBOR Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04    Increased Cost and Reduced Return; Capital Adequacy; Reserves on
LIBOR Loans.

(a)    If any Lender determines that as a result of the introduction of or any
change in or in the interpretation of any Law, in each case after the Third
Restatement Effective Date, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining LIBOR Loans or issuing or participating in Letters of
Credit, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes covered by Section 3.01, (ii) the imposition of, or any
change in the rate of, any net income taxes and franchise taxes imposed in lieu
of net income taxes (however denominated) payable by such Lender (including
additions to tax, penalties and interest with respect thereto), (iii) taxes
(including additions to tax, penalties and interest) excluded from the
definition of Taxes pursuant to Section 3.01(a) or described in Section 3.01(d)
or 10.15(a)(iii), or (iv) reserve requirements contemplated by Section 3.04(c)),
then from time to time within 15 days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrowers shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction.

(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Third Restatement Effective Date,
or compliance by such Lender (or its Lending Office) therewith, has the effect
of reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of such Lender’s obligations hereunder
(taking into consideration its policies with respect to capital adequacy and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrowers shall pay to such
Lender such additional amounts as will compensate such Lender for such reduction
within 15 days after receipt of such demand.

(c)    The Borrowers shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including LIBOR funds or deposits, additional interest on the
unpaid principal amount of each LIBOR Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve

 

126



--------------------------------------------------------------------------------

ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error) which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least 15 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest or cost from such Lender.
If a Lender fails to give notice 15 days prior to the relevant Interest Payment
Date, such additional interest or cost shall be due and payable 15 days from
receipt of such notice.

(d)    Subject to Section 3.06(b), failure or delay on the part of any Lender to
demand compensation pursuant to this Section 3.04 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided that the Borrowers
shall not be required to compensate a Lender pursuant to Section 3.04(a), (b) or
(c) for any such increased cost or reduction incurred more than 180 days prior
to the date that such Lender demands, or notifies the Lead Borrower of its
intention to demand, compensation therefor; provided, further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Lead Borrower, use commercially reasonable
efforts at Borrowers’ expense to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts are made
on terms that, in the reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage; and provided, further that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrowers or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).

(f)    Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities,
pursuant to Basel III, shall in each case be deemed to be a change in Law under
subsection (a) above and/or a change in Law regarding capital adequacy under
subsection (b) above, as applicable, regardless of the date enacted, adopted or
issued; provided that the increased costs associated with such a change in Law
may only be imposed to the extent the applicable Lender imposes the same charges
on other similarly situated borrowers under comparable facilities.

 

127



--------------------------------------------------------------------------------

Section 3.05    Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
(collectively, “Breakage Costs”) incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan; or

(b)    any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Loan made by it at the LIBOR for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such LIBOR Loan was in fact so funded.

Section 3.06    Matters Applicable to All Requests for Compensation.

(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Lead Borrower setting forth the additional
amount or amounts to be paid to it hereunder which shall be conclusive in the
absence of manifest error. In determining such amount, such Agent or such Lender
may use any reasonable averaging and attribution methods.

(b)    With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, no Borrower shall be required to compensate such Lender for
any amount incurred more than 180 days prior to the date that such Lender
notifies the Lead Borrower of the event that gives rise to such claim; provided
that, if the circumstance giving rise to such claim is retroactive, then such
180-day period referred to above shall be extended to include the period of
retroactive effect thereof. If any Lender requests compensation by the Borrowers
under Section 3.04, the Borrowers may, by notice to such Lender (with a copy to
the Administrative Agent), suspend the obligation of such Lender to make or
continue from one Interest Period to another LIBOR Loans, or to convert Base
Rate Loans into LIBOR Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c)    If the obligation of any Lender to make or continue from one Interest
Period to another any LIBOR Loan, or to convert Base Rate Loans into LIBOR Loans
shall be suspended pursuant to Section 3.06(b), such Lender’s LIBOR Loans shall
be automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such LIBOR Loans (or, in the case of an immediate
conversion required by Section 3.02, on such earlier date as required by Law)
and, unless and until such Lender gives notice as provided below that the
circumstances specified in Section 3.01, 3.02, 3.03 or 3.04 hereof that gave
rise to such conversion no longer exist:

(i)    to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

128



--------------------------------------------------------------------------------

(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as LIBOR Loans shall be made or continued
instead as Base Rate Loans, and all Base Rate Loans of such Lender that would
otherwise be converted into LIBOR Loans shall remain as Base Rate Loans.

(d)    If any Lender gives notice to the Lead Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s LIBOR
Loans pursuant to this Section 3.06 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, interest rate
basis, and Interest Periods) in accordance with their respective Commitments.

Section 3.07    Replacement of Lenders under Certain Circumstances.

(a)    If at any time (i) any Lender requests reimbursement for amounts owing
pursuant to Section 3.01 or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make LIBOR Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) any Lender becomes a Defaulting
Lender or (iii) any Lender becomes a Non-Consenting Lender, then the Lead
Borrower may, upon written notice to the Administrative Agent and such Lender,
replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 10.07(b) (with the assignment fee to be
paid by the Borrowers in such instance) all of its rights and obligations under
this Agreement (or, with respect to clause (iii) above, all of its rights and
obligations with respect to the class of Loans or Commitments that is the
subject of the related consent, waiver or amendment) to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrowers to find a replacement Lender or other such
Person; and provided, further that (A) in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments, (B) in the case of any such assignment
resulting from a Lender becoming a Non-Consenting Lender under
Section 3.07(d)(i), the applicable Eligible Assignees shall have agreed to the
applicable departure, waiver or amendment of the Loan Documents, and (C) in the
case of any such assignment resulting from a Lender becoming a Non-Consenting
Lender under Section 3.07(d)(ii), the applicable Eligible Assignees shall have
provided the applicable confirmations.

(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in Letter of Credit
Disbursements and Swingline Loans, and (ii) deliver any Notes evidencing such
Loans to the Borrowers or the

 

129



--------------------------------------------------------------------------------

Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in Letter
of Credit Disbursements and Swingline Loans, (B) all obligations of the
Borrowers owing to the assigning Lender relating to the Loans and participations
so assigned and all other amounts owing by the Borrowers to the assigning
Lenders including, if applicable, the compensation or payments giving rise to
the required assignment shall be paid in full by the assignee Lender (or the
Borrowers, if applicable) to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the Borrowers, the assignee Lender shall become a Lender
hereunder and the assigning Lender shall cease to constitute a Lender hereunder
with respect to such assigned Revolving Loans, Commitments and participations,
except with respect to indemnification provisions under this Agreement, which
shall survive as to such assigning Lender.

(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as the Issuing Bank may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to the Administrative Agent and the Issuing Bank (including the
furnishing of a back-up Standby Letter of Credit in form and substance, and
issued by an issuer reasonably satisfactory to the Administrative Agent and the
Issuing Bank or the depositing of cash collateral into a Cash Collateral Account
in amounts and pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank) have been made with respect to each
such outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d)    A Lender shall be a “Non-Consenting Lender” if:

(i)     (A) the Lead Borrower or the Administrative Agent has requested that the
Lenders consent to a departure or waiver of any provisions of the Loan Documents
or agree to any amendment thereto, (B) the consent, waiver or amendment in
question requires the agreement of all affected Lenders in accordance with the
terms of Section 10.01 or all the Lenders, (C) the Required Lenders have agreed
to such consent, waiver or amendment, and (D) such Lender has not agreed to such
consent, waiver, or amendment; or

(ii) (A) a Lender shall have been notified by the Administrative Agent of any
contemplated Additional Credit Amendment, Extension Amendment, or Additional
Extension Amendment, or other amendment hereto which has the effect of extending
the Maturity Date, and such Lender shall not, for whatever reason, have provided
to the Lead Borrower all of such Lender’s confirmations under Section 10.25
within the time period specified in Section 10.25, and (B) the Required Lenders
shall have provided such confirmation within such time period.

(e)    In connection with any replacement of a Non-Consenting Lender under
Section 3.07(a), if the Non-Consenting Lender does not execute and deliver to
the Administrative Agent a duly completed Assignment and Assumption and/or any
other

 

130



--------------------------------------------------------------------------------

documentation necessary to reflect such replacement by the later of (i) the date
on which the replacement Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (ii) the date as of which all
obligations of the Borrowers owing to the Non-Consenting Lender relating to the
Loans and participations so assigned shall be paid in full by the assignee
Lender to such Non-Consenting Lender, then such Non-Consenting Lender shall be
deemed to have executed and delivered such Assignment and Assumption and/or such
other documentation as of such date and the Lead Borrower shall be entitled (but
not obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Non-Consenting Lender.

Section 3.08    Survival. All of the Borrowers’ obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

Section 4.01    Conditions of Initial Credit Extension. The obligation of each
Lender to make its initial Credit Extension hereunder on or after the Third
Restatement Effective Date is subject to satisfaction of the following
conditions precedent except as otherwise agreed between the Borrowers and the
Administrative Agent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or facsimiles (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or a Guarantor, as applicable, each in form and substance reasonably
satisfactory to the Administrative Agent and its legal counsel (subject to
Section 6.13(c)):

(i)    executed counterparts of this Agreement, the Security Agreement, and each
Guaranty;

(ii)    a Note executed by the Borrowers in favor of each Lender that has
requested a Note at least two Business Days in advance of the Third Restatement
Effective Date;

(iii)    the elements of the Collateral and Guarantee Requirement required to be
satisfied on the Third Restatement Effective Date shall have been satisfied and
each Collateral Document set forth on Schedule 1.01B required to be executed on
the Third Restatement Effective Date as indicated on such schedule, duly
executed by each Loan Party or a Guarantor, as applicable, thereto, together
with evidence that all other actions, searches, recordings and filings that the
Administrative Agent or Collateral Agent may deem reasonably necessary to
satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent; provided that to the extent any lien search, Guarantee,
Collateral or insurance referred to in this clause (iii) (other than pledge and
perfection of security interests in Equity Interests of Domestic Subsidiaries of
the Borrowers and the

 

131



--------------------------------------------------------------------------------

Guarantors (to the extent required hereunder) and other assets with respect to
which a Lien may be perfected by the filing of a financing agreement under the
Uniform Commercial Code) is not provided on the Third Restatement Effective Date
after the Borrowers’ use of commercially reasonable efforts to do so, the
delivery of such lien search, Guarantee, Collateral or insurance referred to in
clause (iii) above shall not constitute a condition precedent to the
availability of the Revolving Loans on the Third Restatement Effective Date but
shall be required to be delivered after the Third Restatement Effective Date
pursuant to Section 6.13(c) (it being understood that, due to the eligibility
requirements set forth in the definitions of “Eligible Accounts”, “Eligible
Inventory”, “Eligible In-Transit Inventory”, “Eligible Real Property” and
“Eligible Rolling Stock”, Excess Availability may be adversely affected if the
above mentioned conditions are not satisfied);

(iv)    (A) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party and each Guarantor as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party or such
Guarantor is a party or is to be a party on the Third Restatement Effective
Date, and (B) a good standing certificate from the applicable Governmental
Authority of each Loan Party’s and each Guarantor’s jurisdiction of
incorporation, organization or formation, each dated a recent date prior to the
Third Restatement Effective Date;

(v)    (A) an opinion from Hunton Andrews Kurth LLP, New York counsel to the
Loan Parties, and (B) opinions of local counsel to the Loan Parties, which
opinions, in each case, shall be reasonably acceptable to the Administrative
Agent with regard to such matters of law as the Administrative Agent shall
reasonably request;

(vi)    a certificate signed by a Responsible Officer of the Lead Borrower
certifying that since June 30, 2018, there has been no Material Adverse Effect;

(vii)    a certificate attesting to the Solvency of Holdings and its
Subsidiaries (taken as a whole) on the Third Restatement Effective Date after
giving effect to the Transactions, from the Treasurer of Holdings;

(viii)    subject to clause (iii) above, evidence that all insurance (other than
title insurance) required to be maintained pursuant to the Loan Documents has
been obtained and is in effect and that the Administrative Agent has been named
as loss payee and additional insured under each insurance policy with respect to
such insurance as to which the Administrative Agent shall have requested to be
so named;

(b)    All fees and expenses required to be paid hereunder, under the Fee Letter
and invoiced on or before the Third Restatement Effective Date shall have been
paid in full in cash or will be paid on the Third Restatement Effective Date.

 

132



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received (i) unaudited consolidated
balance sheets and related statements of income and cash flows of Holdings and
its Subsidiaries and, if different, of Holdings and its Restricted Subsidiaries
for the most recently ended fiscal quarter ending at least 45 days before the
Third Restatement Effective Date, (ii) quarterly projected consolidated balance
sheets of Holdings and its Subsidiaries as of each fiscal quarter end through
the end of the fiscal year 2019, and the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto, and (iii) annual projected
consolidated balance sheets of Holdings and its Subsidiaries as of each fiscal
year end for each of fiscal years 2020 and 2021, and the related consolidated
statements of projected cash flow and projected income and a summary of the
material underlying assumptions applicable thereto (and such projections shall
not be inconsistent with information provided to Wells Fargo before the Third
Restatement Effective Date).

(d)    The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act that has been requested reasonably in advance of the Third
Restatement Effective Date.

Section 4.02    Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (excluding a Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of LIBOR Loans) and of the Issuing Bank to issue each Letter of
Credit is subject to the following conditions precedent:

(a)    The representations and warranties of the Borrowers and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.

(b)    no Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

(c)    The Administrative Agent and, if applicable, the relevant Issuing Bank or
the Swingline Lender shall have received a Request for Credit Extension (or with
respect to Letters of Credit, such other notice required hereunder) in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of LIBOR Loans)
submitted by the Lead Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension and that
after giving effect to such Credit Extension the Borrowers shall continue to be
in compliance with the Borrowing Base.

 

133



--------------------------------------------------------------------------------

ARTICLE V

Representations and Warranties

Holdings and the Borrowers represent and warrant to the Agents and the Lenders
that:

Section 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions (to the extent of such Person’s
involvement therein), are within such Loan Party’s corporate or other powers,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any material order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any material
Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clause (b)(i), to the extent that
such conflict, breach, contravention or payment could not reasonably be expected
to have a Material Adverse Effect.

Section 5.03    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transactions, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

 

134



--------------------------------------------------------------------------------

Section 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party and each Guarantor that is
party thereto. This Agreement and each other Loan Document constitutes a legal,
valid and binding obligation of such Loan Party or Guarantor, as the case may
be, enforceable against each Loan Party and each Guarantor that is party thereto
in accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws, by general principles of equity and by a covenant of good
faith and fair dealing.

Section 5.05    Financial Statements; No Material Adverse Effect.

(a)    (i) The audited consolidated balance sheet of Holdings and its
Subsidiaries for and as of the fiscal year ending June 30, 2018, and related
statements of income, stockholders’ equity and cash flows and (ii) the
consolidated balance sheet of Holdings and its Subsidiaries for and as of the
fiscal quarters ending September 29, 2018, and December 29, 2018, and related
statements of income, stockholders’ equity and cash flows, in each case, fairly
present in all material respects the financial condition of Holdings and its
Subsidiaries as of the dates thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the periods covered thereby, except for (in the case of interim statements)
customary year-end adjustments and the absence of complete footnotes and as
otherwise expressly noted therein.

(b)    Since June 30, 2018, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(c)    The forecasts of consolidated balance sheets, income statements and cash
flow statements of Holdings and its Restricted Subsidiaries, copies of which
have been furnished to the Administrative Agent before the Third Restatement
Effective Date in a form reasonably satisfactory to it, have been prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed to be reasonable at the time of preparation of such forecasts, it
being understood that actual results may vary from such forecasts and that such
variations may be material.

Section 5.06    Litigation. Except as set forth in Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
Holdings or the Borrowers, threatened in writing or contemplated, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings, the Borrowers or any of their respective Restricted Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 5.07    No Default. Neither Holdings, any Borrower nor any Subsidiary is
in default under or with respect to, or a party to, any Contractual Obligation
that could, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

135



--------------------------------------------------------------------------------

Section 5.08    Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all Real Property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or other interest could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 5.09    Environmental Compliance.

(a)    There are no pending or, to the knowledge of Holdings or the Borrowers,
threatened claims, actions, suits, or proceedings alleging potential liability
under or violation of any applicable Environmental Law that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b)    Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) there are no and never have been
any underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned, leased or
operated by any Loan Party or any of its Restricted Subsidiaries or, to its
knowledge, on any property formerly owned or operated by any Loan Party or any
of its Restricted Subsidiaries; (ii) there is no asbestos or asbestos-containing
material on or at any property or facility currently owned or operated by any
Loan Party or any of its Restricted Subsidiaries; and (iii) there has been no
Release of Hazardous Materials by any of the Loan Parties and their Restricted
Subsidiaries at, on, under or from any location in a manner which could
reasonably be expected to give rise to liability under applicable Environmental
Laws.

(c)    There are no Hazardous Materials at, on, under or migrating from any of
the properties currently or formerly owned, leased or operated by Holdings, the
Borrowers and the Restricted Subsidiaries in amounts or concentrations which
(i) constitute a violation of, (ii) require investigation or remediation under,
or (iii) could reasonably be expected to give rise to liability under,
applicable Environmental Laws, which violations, investigations or remediations
and liabilities, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

(d)    None of Holdings, the Borrowers nor any of their respective Restricted
Subsidiaries are conducting, either individually or together with other
potentially responsible parties, any investigation or remediation relating to
any actual or threatened Release, discharge or disposal of Hazardous Materials
at, on, under or from any site or location, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any applicable
Environmental Law except for such investigation or remediation that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(e)    All Hazardous Materials generated, used, treated, handled or stored at or
transported by or on behalf of Holdings or any of its Restricted Subsidiaries
from any property currently or formerly owned or operated by any Loan Party or
any of its Restricted Subsidiaries for off-site treatment or disposal have been
treated or disposed of in a manner which would not reasonably be expected to
result, individually or in the aggregate, in a Material Adverse Effect.

 

136



--------------------------------------------------------------------------------

(f)    Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, none of the Loan Parties and their
Restricted Subsidiaries has contractually assumed any liability or obligation
under or relating to any applicable Environmental Law.

(g)    The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any applicable Environmental Law, except for
any requirement the noncompliance with which could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(h)    As of the Third Restatement Effective Date, the Lead Borrower has made
available to the Agents and the Lenders all material documents, studies, and
reports in the possession, custody or control of the Loan Parties concerning
compliance with or liability under Environmental Law, including those concerning
the actual or suspected existence of Hazardous Material at Real Property or
facilities currently or formerly owned, operated, leased or used by the Loan
Parties which could reasonably be expected to have a Material Adverse Effect.

(i)    Except as could not reasonably be expected to result, individually or in
the aggregate, in a Material Adverse Effect, the Loan Parties and each of their
Restricted Subsidiaries and their respective businesses, operations and
properties are and have been in compliance with all applicable Environmental
Laws and have all Environmental Permits which are in full force and effect.

Section 5.10    Taxes. Except as could not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Loan Parties and each of their Restricted Subsidiaries have timely filed all
federal, state, foreign and other tax returns and reports required to be filed,
and have timely paid all federal, state, foreign and other taxes (including in
its capacity as a withholding agent), assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP.

Section 5.11    ERISA Compliance.

(a)    Except as set forth in Schedule 5.11(a) or as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in with the applicable provisions of
ERISA, the Code and other federal or state Laws.

(b)    (i) No ERISA Event has occurred during the period beginning six years
prior to the date on which this representation is made through the date on which
this representation is made or deemed made; (ii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to

 

137



--------------------------------------------------------------------------------

any Pension Plan (other than premiums due and not delinquent under Section 4007
of ERISA); (iii) neither any Loan Party nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 et seq. with respect to a Multiemployer Plan; and
(iv) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this Section 5.11(b), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c)    Except where noncompliance could not reasonably be expected individually
or in the aggregate to result in a Material Adverse Effect, (i) each Foreign
Plan has been maintained in substantial compliance with its terms and with the
requirements of any and all applicable Laws, statutes, rules, regulations and
orders, and (ii) neither a Loan Party nor any Restricted Subsidiary have
incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan. Except as could not reasonably be expected to
result in a Material Adverse Effect, the present value of the accrued benefit
liabilities (whether or not vested) under each Foreign Plan which is funded,
determined as of the end of the most recently ended fiscal year of a Loan Party
or Restricted Subsidiary (based on the actuarial assumptions used for purposes
of the applicable jurisdiction’s financial reporting requirements), did not
exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.

Section 5.12    Subsidiaries; Equity Interests. As of the Third Restatement
Effective Date, no Loan Party has any Subsidiaries other than those specifically
disclosed in Schedule 5.12, and all of the outstanding Equity Interests in the
Borrowers and the Material Subsidiaries have been validly issued, are fully paid
and nonassessable and all such Equity Interests owned by any Loan Party are
owned free and clear of all Liens except (i) those created under the Collateral
Documents and (ii) any nonconsensual Lien that is permitted under Section 7.01.
As of the Third Restatement Effective Date, Schedule 5.12 (a) sets forth the
name and jurisdiction of each Subsidiary, (b) sets forth the ownership interest
of Holdings, the Borrowers and any of their Subsidiaries in each of their
Subsidiaries, including the percentage of such ownership and (c) identifies each
Person the Equity Interests of which are required to be pledged on the Third
Restatement Effective Date pursuant to the Collateral and Guarantee Requirement.

Section 5.13    Margin Regulations; Investment Company Act.

(a)    Neither any Loan Party nor any of its Subsidiaries owns any Margin Stock
or is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of the loans made to Borrowers will be
used to purchase or carry any Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors.
Neither any Loan Party nor any of its Subsidiaries expects to acquire any Margin
Stock.

(b)    None of Holdings, the Borrowers, any Person Controlling Holdings, the
Borrowers or any Restricted Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

138



--------------------------------------------------------------------------------

Section 5.14    Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to any Agent or
any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information and pro forma financial information,
the Borrowers represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation; it
being understood that such projections may vary from actual results and that
such variances may be material. The information provided in any Beneficial
Ownership Certificate delivered under this Agreement shall be true and correct
in all respects on the date on which such Beneficial Ownership Certificate is
delivered.

Section 5.15    Solvency. On the Third Restatement Effective Date, after giving
effect to the Transactions, Holdings and its Subsidiaries, on a consolidated
basis, are Solvent.

Section 5.16    Subordination of Junior Financing. The Obligations are (a)
“Senior Debt”, “Senior Indebtedness”, “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) and “Designated Senior Debt”, “Designated
Senior Indenture”, “Designated Guaranteed Secured Debt”, or “Designated Senior
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation and (b) “First Lien Debt” (or any comparable term)
under, and as defined in, any intercreditor or subordination agreement relating
to any Additional Permitted Debt (in cases where the Collateral Agent’s Liens
arising under this Agreement and the other Loan Documents are intended to be
senior to the Liens securing such Additional Permitted Debt, as contemplated in
Section 6.18(c)).

Section 5.17    Collateral Documents. The Collateral Documents create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein as security for the Obligations to the extent that a legal, valid,
binding and enforceable security interest in such Collateral may be created
under any applicable Law, including, without limitation, the applicable Uniform
Commercial Code, which security interest, upon the filing of financing
statements or the obtaining of “control”, in each case, as applicable, with
respect to the relevant Collateral as required under the applicable Uniform
Commercial Code, will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Borrowers and each Guarantor
thereunder in such Collateral, in each case prior and superior in right to any
other Person (other than Permitted Liens), in each case to the extent that a
security interest may be perfected by the filing of a financing statement under
the applicable Uniform Commercial Code, or by obtaining “control”.

Section 5.18    Senior Indebtedness. The monetary Obligations hereunder rank at
least pari passu in right of payment (to the fullest extent permitted by law)
with all other senior indebtedness of the Borrowers; provided that the prior
secured claims of any other senior indebtedness solely with respect to
particular collateral will not be deemed to result in such Obligations not being
at least pari passu in right of payment to such other senior indebtedness.

 

139



--------------------------------------------------------------------------------

Section 5.19    Anti-Corruption Laws and Sanctions. No Loan Party or any of its
Subsidiaries is in violation of any Sanctions. No Loan Party nor any of its
Subsidiaries nor, to the knowledge of such Loan Party, any director, officer,
employee, agent or Affiliate of such Loan Party or such Subsidiary (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities. Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws. Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance (i) with all Sanctions, and (ii) in all material
respects, with all Anti-Corruption Laws and Anti-Money Laundering Laws. No
proceeds of any Loan made or Letter of Credit issued hereunder will be used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity, or otherwise used in
any manner that would result in a violation of any Sanction, Anti-Corruption Law
or Anti-Money Laundering Law by any Person (including any Lender, Bank Product
Provider, or other individual or entity participating in any transaction).

Section 5.20    Certain Licenses. Each Borrower Party (to the extent that its
business activities would require it to do so under applicable law) is a
licensed stamping agent and licensed distributor of Tobacco Inventory in each
jurisdiction in which the conduct or nature of its business activities requires
that it be a licensed stamping agent and licensed distributor of Tobacco
Inventory, as applicable.

Section 5.21    Representations as to Caribbean Parties. Each of the Lead
Borrower and each Caribbean Party represents and warrants to the Administrative
Agent and the Lenders that:

(a)    Such Caribbean Party is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Caribbean Party, the “Applicable Caribbean
Party Documents”), and the execution, delivery and performance by such Caribbean
Party of the Applicable Caribbean Party Documents constitute and will constitute
private and commercial acts and not public or governmental acts. Neither such
Caribbean Party nor any of its property has any immunity from jurisdiction of
any court or from any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the laws of the jurisdiction in which such Caribbean Party is
organized and existing in respect of its obligations under the Applicable
Caribbean Party Documents.

(b)    The Applicable Caribbean Party Documents are in proper legal form under
the Laws of the jurisdiction in which such Caribbean Party is organized and
existing for the enforcement thereof against such Caribbean Party under the Laws
of such jurisdiction, and to ensure the legality, validity, enforceability
(except as such enforceability may be limited by Debtor Relief Laws, by general
principles of equity and by a covenant of good faith and fair dealing), priority
or admissibility in evidence of the Applicable Caribbean Party Documents. It is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Caribbean Party Documents that the
Applicable Caribbean Party Documents be filed, registered or recorded with, or
executed or notarized before, any court or

 

140



--------------------------------------------------------------------------------

other authority in the jurisdiction in which such Caribbean Party is organized
and existing or that any registration charge or stamp or similar tax be paid on
or in respect of the Applicable Caribbean Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the Applicable
Caribbean Party Document or any other document is sought to be enforced and
(ii) any charge or tax as has been timely paid.

(c)    To the knowledge of the Lead Borrower and the applicable Caribbean Party,
there is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Caribbean Party is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Caribbean Party Documents or (ii) on any payment to be made by such
Caribbean Party pursuant to the Applicable Caribbean Party Documents, except as
has been disclosed to the Administrative Agent.

(d)    The execution, delivery and performance of the Applicable Caribbean Party
Documents executed by such Caribbean Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Caribbean Party
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

(e)    The Collateral Documents with respect to each Caribbean Party create in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in Eligible Accounts and Eligible
Inventory of such Caribbean Party under the laws of such Caribbean Party’s
jurisdiction of organization, which security interest, upon taking the
appropriate actions under the local Law (including, without limitation, the
filing of financing statements or the equivalent thereof), will constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of each such Caribbean Party thereunder in such Collateral, in each case prior
and superior in right to any other Person (other than Permitted Liens).

ARTICLE VI

Affirmative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan and all fees and other Obligations (other than
contingent indemnity obligations with respect to then unasserted claims and the
Other Liabilities) shall have been paid in full, (iii) all Letters of Credit
shall have expired or terminated (or been cash collateralized or backstopped in
a manner reasonably satisfactory to the Issuing Bank) and (iv) all Letter of
Credit Outstandings have been reduced to zero (or cash collateralized or
backstopped in a manner reasonably satisfactory to the Issuing Bank), Holdings
and the Borrowers shall, and Holdings and the Borrowers shall cause (except in
the case of the covenants set forth in Sections 6.01, 6.02 and 6.03) each
Restricted Subsidiary to:

 

141



--------------------------------------------------------------------------------

Section 6.01    Financial Statements. Deliver to the Administrative Agent for
prompt further distribution to each Lender:

(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries and, if different, Holdings and its Restricted Subsidiaries, in
each case as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year (or, in lieu of such audited financial statements for
Holdings and its Restricted Subsidiaries, a reconciliation, reflecting such
financial information for Holdings and its Restricted Subsidiaries, on the one
hand, and Holdings and its Subsidiaries, on the other hand), all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Deloitte & Touche LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings, a
consolidated balance sheet of Holdings and its Subsidiaries and, if different,
Holdings and its Restricted Subsidiaries, in each case as at the end of such
fiscal quarter, and the related (i) consolidated statements of income or
operations for such fiscal quarter and for the portion of the fiscal year then
ended and (ii) a consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year (or, in lieu of such unaudited
financial statements for Holdings and its Restricted Subsidiaries, a
reconciliation, reflecting such financial information for Holdings and its
Restricted Subsidiaries, on the one hand, and Holdings and its Subsidiaries, on
the other hand), all in reasonable detail and certified by a Responsible Officer
of Holdings as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries and Holdings and its Restricted Subsidiaries, as
applicable, in accordance with GAAP, subject only to normal year-end adjustments
and the absence of footnotes, and delivered together with the related management
discussion and analysis for such fiscal quarter, in form and detail consistent
with that previously delivered under the Existing Credit Agreement;

(c)    as soon as available, and in any event no later than 90 days after the
end of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Holdings and its Restricted Subsidiaries as of the end of the following fiscal
year, the related consolidated statements of projected cash flow and projected
income and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;

 

142



--------------------------------------------------------------------------------

(d)    simultaneously with the delivery of each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, statements
reflecting the adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

(e)    on the 10th Business Day of each fiscal month (or more frequently as the
Lead Borrower may elect), a certificate substantially in the form of Exhibit J
(which such form of certificate may be amended, restated, supplemented, or
otherwise modified from time to time (including, without limitation, changes to
the format thereof) as approved by Administrative Agent in Administrative
Agent’s sole discretion, each, a “Borrowing Base Certificate”) showing the
Tranche A Borrowing Base and the Tranche A-1 Borrowing Base as of the close of
business for the immediately preceding fiscal month (or in the case of a
voluntary delivery of a Borrowing Base Certificate at the election of the Lead
Borrower, a subsequent date), each Borrowing Base Certificate to be certified as
complete and correct in all material respects on behalf of the Lead Borrower by
a Responsible Officer of the Lead Borrower; provided that if Alternate
Availability is at any time less than the Trigger Amount (Collateral Reporting),
such Borrowing Base Certificate shall be furnished, at the election of the
Administrative Agent in its sole discretion, within twelve days following the
close of business of the second and fourth fiscal weeks of each fiscal month
(or, if such twelfth day is not a Business Day, on the next succeeding Business
Day), as of the close of business of such preceding second or fourth fiscal week
of the fiscal month; and provided, further that after any Disposition or
Casualty Event with respect to Collateral subject to the Borrowing Base having a
fair market value in excess of $5,000,000 (other than sales of inventory in the
ordinary course of business), the Lead Borrower shall promptly (and in any event
prior to the next Borrowing) deliver a revised Borrowing Base Certificate
reflecting such Disposition or Casualty Event; and provided, further that Lead
Borrower and the Administrative Agent hereby agree that the delivery of the
Borrowing Base Certificate through the Administrative Agent’s electronic
platform or portal, subject to the Administrative Agent’s authentication
process, by such other electronic method as may be approved by the
Administrative Agent from time to time in its sole discretion, or by such other
electronic input of information necessary to calculate any Borrowing Base as may
be approved by the Administrative Agent from time to time in its sole
discretion, shall in each case be deemed to satisfy the obligation of Borrowers
to deliver such Borrowing Base Certificate with the same legal effect as if such
Borrowing Base Certificate had been manually executed by Lead Borrower and
delivered to the Administrative Agent; and

(f)    as soon as available, and in any event no later than 30 days after the
end of each fiscal month of Holdings for which the Consolidated Fixed Charge
Coverage Ratio is required to be tested pursuant to Section 6.17, an unaudited
consolidated balance sheet of Holdings and its Subsidiaries and, if different,
Holdings and its Restricted Subsidiaries, in each case as at the end of such
fiscal month, and the related (i) consolidated statements of income or
operations for such fiscal month and for the portion of the fiscal year then
ended and (ii) a consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal month of the previous fiscal year and the
corresponding portion of the previous fiscal year (or, in lieu of such unaudited
financial statements for Holdings and its Restricted Subsidiaries, a
reconciliation, reflecting such financial information for Holdings and its
Restricted Subsidiaries, on the one hand, and Holdings and its Subsidiaries, on
the other hand), all in reasonable detail (and setting forth Consolidated

 

143



--------------------------------------------------------------------------------

Interest Expense paid in cash, Unfinanced Capital Expenditures and cash taxes
referenced in clause (a)(iii) of the definition of Consolidated Fixed Charge
Coverage Ratio for such fiscal month) and certified by a Responsible Officer of
Holdings as fairly presenting in all material respects the financial condition,
results of operations, stockholders’ equity and cash flows of Holdings and its
Subsidiaries and Holdings and its Restricted Subsidiaries, as applicable, in
accordance with GAAP, subject only to normal year-end and quarter-end
adjustments and the absence of footnotes.

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
any direct or indirect parent of Holdings that holds all of the Equity Interests
of Holdings or (B) Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to a parent of Holdings, such information is accompanied by
consolidating information that explains in reasonable detail the differences
between the information relating to Holdings, on the one hand, and the
information relating to Holdings and the Restricted Subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 6.01(a), such financial
statements are accompanied by a report and opinion of Deloitte & Touche LLP or
any other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

Section 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a)    no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a), (b) and (f), a duly completed Compliance
Certificate signed by a Responsible Officer of Holdings substantially in form of
Exhibit C (including, without limitation, reasonably detailed calculations with
respect to the average daily Excess Availability (based on the most recent
monthly and/or weekly Borrowing Base Certificates furnished to the
Administrative Agent) and the Consolidated Fixed Charge Coverage Ratio,
including a reconciliation reflecting any impact from the application of
Section 1.03(c) (it being understood and agreed that calculation of the
Consolidated Fixed Charge Coverage Ratio shall be for informational purposes
only, other than as required by Section 6.17 or pursuant to Section 2.19(j)));

(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which any Loan
Party files with the SEC or with any Governmental Authority that may be
substituted therefor (other than amendments to any registration statement (to
the extent such registration statement, in the form it became effective, is
delivered), exhibits to any registration statement and, if applicable, any
registration statement on Form S-8) and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

144



--------------------------------------------------------------------------------

(c)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) from or material statements or material reports furnished (i) to
any holder of debt securities of any Loan Party or of any of its Subsidiaries
having an aggregate outstanding principal amount greater than the Threshold
Amount, or (ii) pursuant to the terms of any Junior Financing Documentation
having an aggregate outstanding principal amount greater than the Threshold
Amount;

(d)    together with (i) the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(a) with
respect to such financial statements, a report setting forth the information
required by Section 3.03(c) of the Security Agreement or confirming that there
has been no change in such information since the Third Restatement Effective
Date or the date of the last such report and (ii) the delivery of the financial
statements pursuant to Sections 6.01(a), (b), and (f) and each Compliance
Certificate pursuant to Section 6.02(a), (A) a description of each Disposition
or Casualty Event (but only if the Net Cash Proceeds arising from a single
transaction or series of related transactions are or are anticipated to be
greater than $1,500,000) during the last fiscal period covered by such
Compliance Certificate and (B) a list of Subsidiaries that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Third Restatement Effective
Date and the date of the last such list;

(e)    (i) promptly following any request by a Lender or the Administrative
Agent therefor, copies of (i) any documents described in Section 101(k)(1) of
ERISA that Holdings and any of its ERISA Affiliates may request with respect to
any Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of
ERISA that Holdings or any of its ERISA Affiliates may request with respect to
any Plan or Multiemployer Plan; provided that if Holdings or any of its ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Plan or Multiemployer Plan, Holdings or its ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

(f)    The financial and collateral reports described on Schedule 6.02(f)
hereto, at the times set forth in such Schedule 6.02(f);

(g)    at least five Business Days prior to the making of any Specified Payment
or any Certain Specified Payment (other than with respect to the proviso at the
end of Section 7.02 and Section 7.05(d)), a detailed calculation of the
Alternate Availability and all components thereof, with such supporting
documentation as the Administrative Agent may reasonably request;

(h)    promptly upon the request of any Agent or Lender, an update to the
information provided in any Beneficial Ownership Certificate delivered pursuant
to this Agreement, if there has been any change to the list of beneficial owners
identified in the then most recently delivered Beneficial Ownership
Certification (or, if there has been no such change, written confirmation from
the Lead Borrower that there has been no such change); and

 

145



--------------------------------------------------------------------------------

(i)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Restricted Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request (including a list of jurisdictions in which any Borrower Party is a
licensed stamping agent or a licensed distributor of Tobacco Inventory and the
locations at which any Borrower Party keeps and maintains any unaffixed Tax
Stamps).

Documents required to be delivered pursuant to Section 6.01(a) or (b) or 6.02
(a), (b) or (c) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Lead Borrower posts
such documents, or provides a link thereto on the Lead Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Lead Borrower’s behalf on SyndTrak or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Lead Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Lead Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Lead Borrower shall be required
to provide paper copies of the Compliance Certificates required by
Section 6.02(a) to the Administrative Agent. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

Section 6.03    Notices. Promptly after obtaining actual knowledge thereof,
notify the Administrative Agent:

(a)    of the occurrence of any Default;

(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including such matters arising out of or resulting
from (i) breach or non-performance of, or any default or event of default under,
a Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation or proceeding between any Loan Party or any Subsidiary
and any Governmental Authority, (iii) the commencement of, or any material
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or any of its Subsidiaries with, or liability under, any applicable
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event or similar event with respect to Foreign Plans;

(c)    any casualty or other insured damage to any portion of the Collateral
subject to the Borrowing Base in excess of $5,000,000, or the commencement of
any action or proceeding for the taking of any interest in a portion of the
Collateral subject to the Borrowing Base in excess of $5,000,000 or any part
thereof or interest therein under power of eminent domain or by condemnation or
similar proceedings;

 

146



--------------------------------------------------------------------------------

(d)    the existence of any Liens on Collateral subject to the Borrowing Base
arising from claims under PACA and, promptly upon the reasonable request by the
Administrative Agent, the existence of any Liens on Collateral subject to the
Borrowing Base arising from claims under the Food Security Act or the Packers
and Stockyards Act; and

(e)    the receipt of any notice of default by a Loan Party under, or notice of
termination of, any Lease for any of the Loan Parties’ distribution centers or
warehouses.

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Lead Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b), (c),(d) or (e) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Lead Borrower has taken and proposes to take with respect thereto.

Section 6.04    Payment of Obligations. Pay, discharge or otherwise satisfy as
the same shall become due and payable, all its obligations and liabilities in
respect of taxes, assessments and governmental charges or levies imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect, it being understood
that neither Holdings, the Borrowers nor any of their respective Restricted
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.

Section 6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except in the case
of clauses (a) and (b), (i) to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 7.04 or 7.05.

Section 6.06    Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice.

Section 6.07    Maintenance of Insurance. (a) Maintain with financially sound
and reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable

 

147



--------------------------------------------------------------------------------

and customary for similarly situated Persons engaged in the same or similar
businesses as Holdings, the Borrowers and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.

(b)    Subject to Section 6.13(c) and the terms of any Acceptable Intercreditor
Agreement, property coverage policies maintained with respect to any Collateral
shall be endorsed or otherwise amended to include (i) a mortgage clause
(regarding improvements to Real Property) and a lenders’ loss payable clause
(regarding personal property), in form and substance reasonably satisfactory to
the Agents, which endorsements or amendments shall provide that the insurer
shall pay all proceeds otherwise payable to the Loan Parties under the policies
directly to the Administrative Agent, and (ii) such other provisions as the
Administrative Agent may reasonably require from time to time to protect the
interests of the Credit Parties. Commercial general liability policies shall be
endorsed to name the Administrative Agent as an additional insured. Each
endorsement to such casualty or liability policy referred to in this
Section 6.07(b) shall also provide that it shall not be canceled (x) by reason
of nonpayment of premium except upon (A) in the case of liability policies, not
less than 10 days’ prior notice thereof by the insurer to the Administrative
Agent or (B) in the case of casualty policies, not less than 30 days’ prior
notice thereof by the insurer to the Administrative Agent or (y) for any other
reason except upon not less than 30 days’ prior notice thereof by the insurer to
the Administrative Agent. The Lead Borrower shall deliver to the Administrative
Agent, prior to the cancellation, modification or non-renewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Administrative Agent, including
an insurance binder) together with evidence satisfactory to the Administrative
Agent of payment of the premium therefor.

(c)    Flood Insurance. With respect to each Mortgaged Property, obtain flood
insurance in such total amounts and on terms that are satisfactory to the
Administrative Agent and all Lenders, if at any time the area in which any
improvements located on any Mortgaged Property is designated as a “flood hazard
area” in any Flood Insurance Rate Map established by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with all Flood
Laws.

Section 6.08    Compliance with Laws. Comply in all respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, other than such orders, writs,
injunctions and decrees as to which an appeal has been timely and properly taken
in good faith, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

Section 6.09    Books and Records. Maintain (a) proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of Holdings, the Lead Borrower or any Restricted Subsidiary, as the
case may be and (b) to the extent applicable, written records pertaining to any
claims filed against Holdings, the Lead Borrower or any Restricted Subsidiary
under PACA or under the Packers and Stockyards Act.

 

148



--------------------------------------------------------------------------------

Section 6.10    Inspection Rights.

(a)    Permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom (other than the records of the Board of Directors of such Loan Party
or such Subsidiary) and to discuss its affairs, finances and accounts with its
directors, officers, and independent public accountants, all at the reasonable
expense of the Borrowers and at such reasonable times during normal business
hours and as often as may be reasonably desired, upon reasonable advance notice
to the Lead Borrower; provided that, excluding any such visits and inspections
during the continuation of an Event of Default, only the Administrative Agent on
behalf of the Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 6.10 and the Administrative Agent shall not exercise
such rights more often than two times during any calendar year absent the
existence of an Event of Default and only one such time shall be at the
Borrowers’ expense; provided, further that when an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and upon reasonable advance
notice. The Administrative Agent and the Lenders shall give the Lead Borrower
the opportunity to participate in any discussions with the Borrowers’
independent public accountants. Notwithstanding anything to the contrary in this
Section 6.10, none of the Loan Parties or any Restricted Subsidiary will be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Administrative Agent or
any Lender (or their respective representatives or contractors) is prohibited by
Law or any binding agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

(b)    In addition to the foregoing, from time to time upon the request of the
Administrative Agent, permit the Administrative Agent or professionals
(including consultants, accountants, lawyers and appraisers) retained by the
Administrative Agent, on reasonable prior notice and during normal business
hours, to conduct appraisals and field examinations, including, without
limitation, of (i) the Borrowers’ practices in the computation of the Borrowing
Base, and (ii) the assets subject to the Borrowing Base and related financial
information such as, but not limited to, sales, gross margins, payables,
accruals and reserves. The Loan Parties shall pay the reasonable out-of-pocket
fees and expenses of the Administrative Agent or such professionals with respect
to such evaluations and appraisals and a fee of up to $1,000 per day, per
examiner, for each such field examination performed by personnel employed by the
Administrative Agent; provided that:

(i)    the Administrative Agent may conduct no more than one field examination
in any calendar year; provided, further that the Administrative Agent, in its
reasonable discretion, (A) if any Event of Default exists, may cause such
additional field examinations to be taken as the Administrative Agent reasonably
determines (each, at the expense of the Loan Parties) and (B) at any time that
Alternate Availability is or has been less than 15.00% of the Loan Cap during
any calendar year, the Administrative Agent may conduct up to two field
examinations in such calendar year at the Loan Parties’ expense (provided that,
the Administrative Agent may undertake at its sole expense whether or not an
Event of Default exists, one additional field examination); and

 

149



--------------------------------------------------------------------------------

(ii)    the Administrative Agent may undertake no more than one appraisal of
Inventory (including for each category) of each Loan Party and, to the extent it
remains in the Borrowing Base, each of Real Property and Rolling Stock of each
Loan Party in any calendar year; provided, further that the Administrative
Agent, in its reasonable discretion, (A) if any Event of Default exists, may
cause such additional appraisals to be taken as the Administrative Agent
reasonably determines (each, at the expense of the Loan Parties) and (B) at any
time that Alternate Availability is or has been less than 15.00% of the Loan Cap
during any calendar year, the Administrative Agent may conduct up to two
appraisals of Inventory (including for each category) of each Loan Party and, to
the extent it remains in the Borrowing Base, each of Real Property and Rolling
Stock of the Loan Parties in such calendar year at the Loan Parties’ expense
(provided that, the Administrative Agent may undertake at its sole expense
whether or not an Event of Default exists, one additional appraisal of Inventory
(including for each category), Real Property and Rolling Stock);

provided that appraisals and field examinations of assets acquired in connection
with a Permitted Acquisition shall not count toward the number of appraisals and
field examinations specified above in this Section 6.10(b). With respect to
Acquired Inventory and Acquired Accounts, as long as the Administrative Agent
has received reasonable prior notice of a relevant Permitted Acquisition and the
Borrower Parties reasonably cooperate (and cause the Person being acquired to
reasonably cooperate) with the Administrative Agent, the Administrative Agent
shall use commercially reasonable efforts to complete such due diligence and a
related appraisal on or prior to such Person becoming a Borrower Party or the
closing date of such Permitted Acquisition.

Section 6.11    Covenant to Guarantee Obligations and Give Security. At the
Borrowers’ expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:

(a)    upon the formation or acquisition of any new direct or indirect
Subsidiary (in each case, other than an Unrestricted Subsidiary or an Excluded
Subsidiary) by any Loan Party, the designation in accordance with Section 7.15
of any existing direct or indirect Subsidiary as a Restricted Subsidiary or any
Subsidiary becoming a Material Subsidiary (but subject, in the case of Material
Real Property, to Section 10.25(b)):

(i)    within 45 days after such formation, acquisition or designation or such
longer period as the Collateral Agent or the Administrative Agent may agree in
its discretion:

(A)    cause each such Domestic Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent or the Collateral Agent (as appropriate) a description of
the Material Real Properties owned by such Restricted Subsidiary in detail
reasonably satisfactory to the Administrative Agent;

 

150



--------------------------------------------------------------------------------

(B)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent or the Collateral Agent (as appropriate)
Mortgages with respect to Material Real Property located in the United States,
Security Agreement Supplements, Intellectual Property Security Agreements and
other security agreements and documents (including, with respect to Mortgages
with respect to Material Real Property located in the United States, the
documents listed in Section 6.13(b)), as reasonably requested by and in form and
substance reasonably satisfactory to the Administrative Agent or the Collateral
Agent (as appropriate) (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Third Restatement Effective Date or executed and delivered on a
post-closing basis after, but pursuant to the terms and conditions of, this
Agreement), in each case granting Liens required by the Collateral and Guarantee
Requirement;

(C)    cause each such Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests (to the extent certificated)
that are required to be pledged pursuant to the Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank (or any other documents customary
under local Law) and instruments evidencing the intercompany Indebtedness held
by such Restricted Subsidiary and required to be pledged pursuant to the
Collateral Documents, indorsed in blank to the Collateral Agent;

(D)    take and cause such Domestic Subsidiary and each direct or indirect
parent of such Domestic Subsidiary that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including the recording of Mortgages with respect to Material Real Property
located in the United States, the filing of Uniform Commercial Code financing
statements and delivery of stock and membership interest certificates) may be
necessary in the reasonable opinion of the Administrative Agent or the
Collateral Agent (as appropriate) to vest in the Administrative Agent or the
Collateral Agent (as appropriate) (or in any representative of the
Administrative Agent or the Collateral Agent (as appropriate) designated by it)
valid Liens required by the Collateral and Guarantee Requirement, enforceable
against all third parties in accordance with their terms, except as such
enforceability may be limited by Debtor Relief Laws, and by general principles
of equity (regardless of whether enforcement is sought in equity or at law) and
by an implied covenant of good faith and fair dealing,

(ii)    within 45 days after the request therefor by the Administrative Agent or
the Collateral Agent (as appropriate) (or such longer period as the
Administrative Agent or the Collateral Agent (as appropriate) may agree in its
sole discretion), deliver to the Administrative Agent or the Collateral Agent
(as appropriate) a signed copy of an opinion, addressed to the Administrative
Agent or the Collateral Agent (as appropriate) and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request, and

 

151



--------------------------------------------------------------------------------

(iii)    as promptly as practicable after the request therefor by the Collateral
Agent, deliver to the Collateral Agent with respect to each Material Real
Property, any existing title reports, surveys or environmental assessment
reports; provided, however, that this clause (iii) shall not apply with respect
to any Material Real Property, to the extent a Term Collateral Release has
occurred with respect to such Material Real Property, specifically or by type or
class (and has not been rescinded, as contemplated in Section 6.18(d)).

(b)    (i) the Borrowers shall obtain the security interests and Guarantees set
forth on Schedule 1.01B on or prior to the dates corresponding to such security
interests and Guarantees set forth on Schedule 1.01B; and

(ii)    after the Third Restatement Effective Date, promptly after the
acquisition of any Material Real Property by any Loan Party, and such Material
Real Property shall not already be subject to a perfected Lien pursuant to the
Collateral and Guarantee Requirement, the Lead Borrower shall give notice
thereof to the Administrative Agent and promptly thereafter shall cause such
Real Property to be subjected to a Lien to the extent required by the Collateral
and Guarantee Requirement and will take, or cause the relevant Loan Party to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent or the Collateral Agent to grant and perfect or record such
Lien, including, as applicable, the actions referred to in Section 6.13(b).

Section 6.12    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (a) comply, and
take all commercially reasonable actions to cause any lessees and other Persons
operating or occupying its properties to comply with all applicable
Environmental Laws and Environmental Permits; (b) obtain and renew all
Environmental Permits necessary for its operations and properties; and, (c) in
each case to the extent required by applicable Environmental Laws, conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to address all Hazardous Materials at, on,
under or emanating from any currently or formerly owned or operated property or
facility, in accordance with the requirements of all applicable Environmental
Laws.

Section 6.13    Further Assurances and Post Closing Conditions.

(a)    Promptly upon reasonable request by the Administrative Agent (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Collateral Document or other
document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments including any amendments or assignments thereto as the
Administrative Agent or Collateral Agent may reasonably request from time to
time in order to carry out more effectively the

 

152



--------------------------------------------------------------------------------

purposes of the Collateral Documents as set forth therein. Without limiting the
foregoing, the Loan Parties shall use commercially reasonable efforts to obtain
a Collateral Access Agreement from any Person from whom a Loan Party enters into
a Lease after the Closing Date for a warehouse or distribution center prior to
entering into such Lease.

(b)    In the case of any Material Real Property of a Loan Party (other than a
Caribbean Party) located in the United States (but subject to Section 10.25(b)),
provide the Administrative Agent with Mortgages and otherwise satisfy the
applicable Collateral and Guarantee Requirements with respect to such owned Real
Property within 60 days (or such longer period as the Administrative Agent may
agree in its sole discretion) of the acquisition of, or, if requested by the
Administrative Agent, entry into, or renewal of, a ground lease in respect of,
such Real Property in each case together with:

(i)    evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem reasonably
necessary or desirable in order to create a valid and subsisting perfected Lien
on the Mortgaged Property described therein in favor of the Collateral Agent for
the benefit of the Secured Parties and that all filing and recording taxes and
fees have been paid or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;

(ii)    Mortgage Policies in form and substance, with endorsements and in
amount, reasonably acceptable to the Collateral Agent (not to exceed the value
of the real properties covered thereby), issued, coinsured and reinsured by
title insurers reasonably acceptable to the Collateral Agent, insuring the
Mortgages to be valid subsisting Liens on the Mortgaged Property described
therein, free and clear of all defects and encumbrances, subject to Liens
permitted by Section 7.01, and providing for such other affirmative insurance
(including endorsements for future advances under the Loan Documents) and such
coinsurance and direct access reinsurance as the Collateral Agent may reasonably
request;

(iii)    opinions of local counsel for the Loan Parties in states in which the
Mortgaged Properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Collateral Agent; and

(iv)    such other evidence that all other actions that the Collateral Agent may
reasonably deem necessary or desirable in order to create valid and subsisting
Liens on the property described in the Mortgages has been taken;

(v)    provided that, with respect to any obligation set forth in clauses (b)(i)
through (iv) above for any ground lease requiring the consent of a third party
not controlled by Holdings or its Restricted Subsidiaries, such Loan Party shall
only be required to use its commercially reasonable efforts to perform such
obligation; and

(vi)    provided, further, that this clause (b) shall not apply with respect to
any such Real Property, to the extent a Term Collateral Release has occurred
with respect to such Term Collateral, specifically or by type or class (and has
not been rescinded, as contemplated in Section 6.18(d)).

 

153



--------------------------------------------------------------------------------

(c)    Perform the obligations set forth on Schedule 6.13(c) in each case within
the time limits set forth on Schedule 6.13(c) or such longer period as
determined by the Administrative Agent in its sole discretion; provided that,
with respect to any obligation set forth on Schedule 6.13(c) requiring the
consent, waiver, approval or other participation of a third party not controlled
by Holdings or its Restricted Subsidiaries, such Loan Party shall only be
required to use its commercially reasonable efforts to perform such obligation,
and the Administrative Agent may, in its sole discretion, extend or waive such
obligations to the extent such Loan Party’s use of commercially reasonable
efforts has not resulted, and in the judgment of the Administrative Agent will
not result, in the performance of such obligation.

(d)    Upon the request of the Collateral Agent (which the Collateral Agent
shall not request unless either negotiable documents of title are issued for the
Inventory in transit or an Event of Default exists), use commercially reasonable
efforts to cause each of its customs brokers to deliver an agreement (including,
without limitation, a Customs Broker Agreement) to the Collateral Agent covering
such matters and in such form as the Collateral Agent may reasonably require. In
the event Inventory is in the possession or control of a customs broker that has
not delivered an agreement as required by the preceding sentence, such Inventory
shall not be considered Eligible In-Transit Inventory hereunder.

Section 6.14    Information Regarding Collateral. Furnish to the Agents prompt
written notice of any change in: (a) any Loan Party’s name; (b) the location of
any Loan Party’s chief executive office or its principal place of business;
(c) any Loan Party’s organizational structure or jurisdiction of incorporation
or formation; or (d) any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number assigned to it by its state of
organization. The Loan Parties agree not to effect or permit any change referred
to in the preceding sentence unless all filings, publications and registrations,
have been made (or will be made in a timely fashion) under the Uniform
Commercial Code or other applicable Law that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected first priority security interest to the extent required
under the Collateral Documents (subject only to Permitted Liens having priority
under applicable Law) in all the Collateral for its own benefit and the benefit
of the other Secured Parties.

Section 6.15    Physical Inventories. Cause, at their own expense, not less than
one physical count of Inventory to be undertaken in each 12-month period (or
alternatively, periodic cycle counts) in conjunction with the preparation of its
annual audited financial statements, conducted in a manner, at the times and
following such methodology as is, in each case, consistent with historical
practice in effect immediately prior to the Third Restatement Effective Date or
as otherwise may be reasonably satisfactory to the Agents. Following the
completion of such Inventory count, and in any event by the next date required
for the delivery of a Borrowing Base Certificate hereunder, the Borrowers shall
deliver the results of such physical inventory to the Administrative Agent and
shall post such results to the Loan Parties’ stock ledgers and general ledgers,
as applicable.

 

154



--------------------------------------------------------------------------------

Section 6.16    Corporate Separateness.

(a)    Satisfy, and cause each of its Restricted Subsidiaries and Unrestricted
Subsidiaries to satisfy, customary corporate and other formalities, including,
as applicable, the holding of regular board of directors’ and shareholders’
meetings or action by directors or shareholders without a meeting, in each case,
to the extent required by law and the maintenance of corporate offices and
records.

(b)    Ensure that (i) no payment is made by it or any of its Restricted
Subsidiaries to a creditor of any Unrestricted Subsidiary in respect of any
liability of any Unrestricted Subsidiary, (ii) no bank account of any
Unrestricted Subsidiary shall be commingled with any bank account of the
Borrowers, Holdings or any direct or indirect parent of the Borrowers or any of
their Restricted Subsidiaries, and (iii) any financial statements distributed to
any creditors of any Unrestricted Subsidiary shall clearly establish or indicate
the corporate separateness of such Unrestricted Subsidiary from the Borrowers,
Holdings or any direct or indirect parent of the Borrowers or any of their
Restricted Subsidiaries.

Section 6.17    Consolidated Fixed Charge Coverage Ratio.

(a)    Immediately upon and during the occurrence of any Trigger Event (FCCR),
maintain a Consolidated Fixed Charge Coverage Ratio of at least 1.00 to 1.00
determined on a consolidated 12-month (or four-quarter, if applicable) basis as
of the immediately preceding fiscal month end for which financial statements are
available (but in any event as of the most recent fiscal month ending at least
30 days prior to such Trigger Event (FCCR) and as of each subsequent fiscal
month end thereafter); provided that during any Trigger Event (FCCR) and during
any Trigger Event Cure Period, unless and until the Lead Borrower has
demonstrated its compliance with the Consolidated Fixed Charge Coverage Ratio
requirement set forth above by delivery to the Administrative Agent of the
monthly financial statements for the fiscal month specified above and the
related Compliance Certificate, (i) the Borrowers shall not be permitted to
request any Loans or the issuance of any Letters of Credit and (ii) Holdings,
the Borrowers and their respective Restricted Subsidiaries shall not be
permitted to (A) declare any Restricted Payment in the form of a dividend under
Sections 7.06(h), (j), or (k), (B) consummate any transaction described under
Sections 7.02(d)(v), 7.02(j), 7.02(n), 7.06(h), 7.06(j), 7.06(k) or 7.12(a)(vi)
(other than the payment of dividends which were not declared in violation of the
preceding clause (A)), or (C) without the consent of the Administrative Agent,
consummate any transaction described under Section 7.05(f), 7.05(j) or 7.05(n).

(b)    For purposes of determining satisfaction with the foregoing Consolidated
Fixed Charge Coverage Ratio under this Section 6.17, any Specified Equity
Contribution made during the period from the last day of the relevant period
until the expiration of the 10th day after the date on which financial
statements are required to be delivered hereunder with respect to the relevant
period will, at the request of the Lead Borrower, be included in the calculation
of Consolidated EBITDA for any period of calculation which includes the month in
which such Specified Equity Contribution was received by the Loan Parties,
provided that (A) during the term of the Revolving Credit Facility, Specified
Equity Contributions shall be made no more than four times, (B) the amount of
any Specified Equity Contribution shall be no greater than the amount required
to cause Holdings and the Borrowers to be in compliance with the Consolidated
Fixed Charge Coverage Ratio specified above on a Pro Forma Basis and (C) all
Specified Equity Contributions shall be disregarded for purposes of determining
the amount or availability of any baskets with respect to the covenants
contained herein.

 

155



--------------------------------------------------------------------------------

Section 6.18    Additional Real Property and Rolling Stock; Term Collateral
Release; Term Collateral Subordination.

(a)    The Borrowers (other than a Caribbean Party) may, at the election of the
Lead Borrower, add Real Property to the Borrowing Base after the Third
Restatement Effective Date (“Additional Real Property”); provided that (i) the
Lead Borrower shall provide 30 days’ (or such shorter period as the
Administrative Agent may agree in its sole discretion) prior written notice of
its intent to add any Additional Real Property (including a list of such Real
Property identifying the owner and address of such Real Property), (ii) the
Additional Real Property shall meet the requirements of Eligible Real Property
(including the requirements of the Collateral and Guarantee Requirement and
Sections 6.11 and 6.13, in each case as if such provisions were directly
applicable to such Additional Real Property), (iii) Additional Real Property
shall not be added to the Borrowing Base more than one time per fiscal quarter
unless the Administrative Agent otherwise agrees in its sole discretion, and
(iv) such Real Property, specifically or by type or class, has not been the
subject of a Term Collateral Release or Term Collateral Subordination (unless
such Term Collateral Release or Term Collateral Subordination has been rescinded
as contemplated in Section 6.18(d)).

(b)    The Borrowers (other than a Caribbean Party) may, at the election of the
Lead Borrower, add Rolling Stock to the Borrowing Base after the RS Initial Date
(“Additional Rolling Stock”); provided that (i) the Lead Borrower shall provide
30 days’ (or such shorter period as the Administrative Agent may agree in its
sole discretion) prior written notice of its intent to add any Additional
Rolling Stock (including a list of such Rolling Stock identifying the owner,
make, model, year, state of registration, vehicle identification number, title
number and company identification number of such Rolling Stock), (ii) the
Additional Rolling Stock shall meet the requirements of Eligible Rolling Stock
(including the requirements of the Collateral and Guarantee Requirement and
Sections 6.11 and 6.13, in each case as if such provisions were directly
applicable to such Additional Rolling Stock), (iii) Additional Rolling Stock
shall not be added to the Borrowing Base more than one time per fiscal quarter
unless the Administrative Agent otherwise agrees in its sole discretion, and
(iv) such Rolling Stock, specifically or by type or class, has not been the
subject a Term Collateral Release or Term Collateral Subordination (unless such
Term Collateral Release or Term Collateral Subordination has been rescinded as
contemplated in Section 6.18(d)).

(c)    From time to time, the Lead Borrower may direct a Term Collateral Release
or Term Collateral Subordination with respect to any Term Collateral (provided,
however, that a Term Collateral Release shall apply only with respect to Real
Property and/or Equipment (and proceeds thereof and any related assets approved
by the Administrative Agent in its reasonable discretion)), all as provided in
this Section 6.18(c). Upon the satisfaction of the Term Collateral Conditions
with respect to any Term Collateral:

(i)    in the case of any Term Collateral Release (as specified in the notice
contemplated in clause (a) of the definition of “Term Collateral Conditions”),
the Collateral Agent’s Liens arising under this Agreement and the other Loan
Documents on

 

156



--------------------------------------------------------------------------------

such Term Collateral shall be deemed released and the Collateral Agent may,
without further consent of any Lender, take such actions to effect the release
of such Liens as are requested by the Borrowers or as the Collateral Agent may
deem necessary, all at the Borrowers’ sole cost and expense; and

(ii)    in the case of any Term Collateral Subordination (as specified in the
notice contemplated in clause (a) of the definition of “Term Collateral
Conditions”), the Collateral Agent’s Liens arising under this Agreement and the
other Loan Documents on such Term Collateral shall be subordinated to the
applicable Additional Permitted Debt (specified in the notice delivered to the
Administrative Agent as contemplated in the definition of “Term Collateral
Conditions”) on the terms set forth in the applicable Acceptable Intercreditor
Agreement.

(d)    Term Collateral which constitutes Real Property and Rolling Stock which
has been the subject of a Term Collateral Release or Term Collateral
Subordination may be reintroduced to the calculation of the Borrowing Base (as
Eligible Real Property and Eligible Rolling Stock, as applicable), subject to
the satisfaction of the following conditions precedent (as reasonably determined
by the Administrative Agent): (i) the Administrative Agent shall have received a
written request from Lead Borrower specifically identifying such Term
Collateral, stating Lead Borrower’s desire to cause such Term Collateral to be
reintroduced to the calculation of the Borrowing Base, and specifying the
intended date on which such Term Collateral shall be reintroduced to the
calculation of the Borrowing Base (which date may be determined by the
satisfaction of conditions specified in such notice (such as the payment or
other satisfaction of other Indebtedness or the release of certain Liens)) and
(ii) the Loan Parties satisfy, with respect to such Term Collateral, all
applicable requirements of including Additional Real Property and Additional
Rolling Stock (as set forth in Sections 6.18(a) and (b)), as if such Real
Property and Rolling Stock, as applicable, were Additional Real Property and
Additional Rolling Stock, as applicable (and the Loan Parties agree that any
such Term Collateral shall constitute Additional Real Property and Additional
Rolling Stock, as applicable). Any Term Collateral reintroduced to the
calculation of the Borrowing Base under this clause (d) must also constitute
Eligible Real Property or Eligible Rolling Stock, as applicable, before any
availability is derived from such assets. Upon the date specified in such notice
(or the satisfaction of the conditions set forth in such notice), the Term
Collateral Release and Term Collateral Subordination applicable to the Term
Collateral specified in such notice shall be deemed rescinded.

(e)    Subject to the satisfaction of the Term Collateral Conditions and the
provisions of Section 6.18(c), as applicable, nothing in this Agreement or any
other Loan Document shall prohibit the Borrowers from (A) first, obtaining Term
Collateral Subordination with respect to any Term Collateral and, thereafter,
obtaining Term Collateral Release with respect to the same, and (B) obtaining
Term Collateral Subordination with respect to a portion of the Term Collateral
while the Collateral Agent’s Liens in and to other Term Collateral remains
senior to other Liens (including, by way of example, in connection with any
“split-lien” or “reciprocal lien” transaction). The Borrowers may effect a Term
Collateral Release or Term Collateral Subordination on specific items of Term
Collateral or on a class or type of Term Collateral and, thereafter, such item
or items of Term Collateral or class of Term Collateral shall be deemed to have
been the subject of a Term Collateral Release or a Term Collateral

 

157



--------------------------------------------------------------------------------

Subordination until such time, if ever, such Term Collateral Release or Term
Collateral Subordination is rescinded as contemplated in the preceding clause
(d). Upon the occurrence of a Term Collateral Release or Term Collateral
Subordination with respect to any Term Collateral, such Term Collateral shall
automatically be eliminated from the calculation of the Borrowing Base and may
not thereafter be included in the calculation of the Borrowing Base, except as
provided in the preceding clause (d).

Section 6.19    OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws. Each Loan Party will, and will cause each of its Subsidiaries to, comply
(i) with all Sanctions, and (ii) in all material respects, with all
Anti-Corruption Laws and Anti-Money Laundering Laws. Each of the Loan Parties
and its Subsidiaries shall implement and maintain in effect policies and
procedures designed to ensure compliance by the Loan Parties and their
Subsidiaries and their respective directors, officers, employees, agents and
Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering
Laws. Each of the Loan Parties shall and shall cause their respective
Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.

ARTICLE VII

Negative Covenants

Until (i) the Commitments have expired or been terminated, (ii) the principal of
and interest on each Loan (including Swingline Loans) and all fees and other
Obligations (other than contingent indemnity obligations with respect to then
unasserted claims and the Other Liabilities) shall have been paid in full,
(iii) all Letters of Credit shall have expired or terminated (or been cash
collateralized or backstopped in a manner reasonably satisfactory to the Issuing
Bank) and (iv) all Letter of Credit Outstandings have been reduced to zero (or
cash collateralized or backstopped in a manner reasonably satisfactory to the
Issuing Bank), neither Holdings nor any Borrower shall, nor shall any of them
permit any of its Restricted Subsidiaries to, directly or indirectly:

Section 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of their property, assets or revenues, whether now owned or hereafter
acquired, other than the following (each of the following, a “Permitted Lien”):

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the Third Restatement Effective Date (other than
consensual Liens on Inventory, Accounts, Real Property and Rolling Stock that,
in each case is subject to the Borrowing Base); provided that any Lien securing
Indebtedness in excess of $1,000,000 individually or in the aggregate (when
taken together with all other Liens securing obligations outstanding in reliance
on this clause (b) that are not listed on Schedule 7.01(b)) shall only be
permitted to the extent such Lien is listed on Schedule 7.01(b);

(c)    Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person to the
extent required in accordance with GAAP;

 

158



--------------------------------------------------------------------------------

(d)    statutory or common law Liens of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen, construction contractors or other like Liens
arising in the ordinary course of business which secure amounts not overdue for
a period of more than 30 days or if more than 30 days overdue, are unfiled and
no other action has been taken to enforce such Lien or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the Loan Parties,
as applicable, to the extent required in accordance with GAAP;

(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrowers or any Restricted Subsidiary thereof;

(f)    (i) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business and
(ii) Liens which are granted to an issuer of surety bonds and secure only the
obligations of the Lead Borrower or any of its Restricted Subsidiaries to such
issuer in respect of surety bonds obtained, issued, or entered into in the
ordinary course of the Lead Borrower or such Restricted Subsidiaries’ business
in support of Tax Stamp obligations, but only if (A) such Liens are at all times
unperfected or (B) Agent shall have received an intercreditor agreement, in form
and substance reasonably satisfactory to Agent, duly authorized, executed, and
delivered by such issuer;

(g)    easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting Real Property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of Holdings, the Borrowers or any Material
Subsidiary, and any exceptions on the title policies issued in connection with
the Mortgaged Property;

(h)    (i) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h) and (ii) Liens arising from claims under
PACA, the Food Security Act or the Packers and Stockyards Act;

(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens attach concurrently with or within 270 days after the
acquisition, construction, repair, replacement or improvement (as applicable) of
the property subject to such Liens, (ii) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness, replacements
thereof and additions and accessions to such property and the proceeds and the
products thereof and customary security deposits and (iii) with respect to
Capitalized Lease Obligations, such Liens do not at any time extend to or cover
any assets

 

159



--------------------------------------------------------------------------------

(except for additions and accessions to such assets, replacements and products
thereof and customary security deposits) other than the assets subject to such
Capitalized Lease Obligations; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(j)    leases, licenses, subleases or sublicenses (in each case, including
without limitation, with respect to Intellectual Property) granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrowers or any Material Subsidiary, taken as
a whole, or (ii) secure any Indebtedness;

(k)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(l)    Liens (i) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on the items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, and (iii) in favor of a banking or other
financial institution arising as a matter of law encumbering deposits or other
funds maintained with a financial institution (including the right of set off)
and which are within the general parameters customary in the banking industry;

(m)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Section 7.02(j) or (n) to be
applied against the purchase price for such Investment and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;

(n)    Liens in favor of Holdings, the Borrowers or a Restricted Subsidiary
securing Indebtedness permitted under Section 7.03(d);

(o)    Liens existing on property (other than consensual Liens on Inventory,
Accounts, Real Property and Rolling Stock that, in each case is subject to the
Borrowing Base) at the time of its acquisition or existing on the property of
any Person at the time such Person becomes a Restricted Subsidiary (other than
by designation as a Restricted Subsidiary pursuant to Section 7.15), in each
case after the Third Restatement Effective Date (other than Liens on the Equity
Interests of any Person that becomes a Restricted Subsidiary); provided that
(i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e) or (g);

 

160



--------------------------------------------------------------------------------

(p)    any interest or title of a lessor under leases entered into by Holdings,
the Borrowers or any of the Restricted Subsidiaries in the ordinary course of
business;

(q)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings, the Borrowers
or any of the Restricted Subsidiaries in the ordinary course of business;

(r)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts maintained in the ordinary course of business and not
for speculative purposes;

(s)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of Holdings, the Borrowers or any of their
respective Restricted Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of Holdings, the
Borrowers and any of their respective Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings,
the Borrowers or any Restricted Subsidiary thereof in the ordinary course of
business;

(t)    Liens solely on any cash earnest money deposits made by Holdings, the
Borrowers or any of their respective Restricted Subsidiaries in connection with
any letter of intent or purchase agreement permitted hereunder;

(u)    (i) Liens placed upon the Equity Interests of any Restricted Subsidiary
acquired pursuant to a Permitted Acquisition to secure Indebtedness permitted
under Section 7.03(g) in connection with such Permitted Acquisition and
(ii) Liens placed upon the assets of such Restricted Subsidiary and any of its
Subsidiaries to secure Indebtedness (or to secure a Guarantee of such
Indebtedness) permitted under Section 7.03(g) in connection with such Permitted
Acquisition;

(v)    ground leases in respect of Real Property on which facilities owned or
leased by Holdings, the Borrowers or any of their Subsidiaries are located;

(w)    Liens arising from precautionary Uniform Commercial Code financing
statement filings;

(x)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(y)    any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any Real Property that
does not materially interfere with the ordinary conduct of the business of
Holdings, the Borrowers or any Material Subsidiary;

(z)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

161



--------------------------------------------------------------------------------

(aa)    Liens on (i) assets and Equity Interests of Foreign Subsidiaries
securing Indebtedness permitted pursuant to Section 7.03(h) and (ii) the CIS
Assets securing any Indebtedness owed to the Captive Insurance Subsidiary by any
Borrower or any Restricted Subsidiary;

(bb)    the modification, replacement, renewal or extension of any Lien
permitted by clause (b), (i), (o) or (u) of this Section 7.01; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03;

(cc)    any encumbrance or restriction (including put and call arrangements)
with respect to capital stock of any joint venture or similar arrangement
pursuant to any joint venture or similar agreement;

(dd)    (i) other Liens (other than consensual Liens on Inventory, Accounts,
Real Property and Rolling Stock that is, in each case subject to the Borrowing
Base) securing Indebtedness of Holdings, the Lead Borrower or the Restricted
Subsidiaries, or other obligations in an aggregate principal amount such that
the Pro Forma Excess Availability Condition (Certain Covenants) shall have been
satisfied with respect thereto, no Event of Default exists or would result
therefrom and the Consolidated Fixed Charge Coverage Ratio (calculated on a Pro
Forma Basis) shall for the Test Period (determined by reference to the date on
which such Indebtedness is incurred) be at least 1.10 to 1.00; provided that, to
the extent such Liens are on Collateral, other than Collateral subject to the
Borrowing Base, such Liens shall be junior to the Liens securing the Obligations
and be subject to a customary intercreditor agreement reasonably satisfactory to
the Administrative Agent, and (ii) other Liens securing Indebtedness of
Holdings, the Lead Borrower or the Restricted Subsidiaries, or other obligations
in an aggregate principal amount not to exceed $35,000,000, provided that, to
the extent such Liens are on Collateral of the type included in the calculation
of the Borrowing Base, the Collateral subject to such Liens shall not be
included in the calculation of the Borrowing Base after the applicable Borrower
Party obtains knowledge thereof and, as soon as practicable (but, in any event,
within five Business Days) after obtaining such knowledge, the Lead Borrower
submits a corrected Borrowing Base which demonstrates that Alternate
Availability is equal to or greater than the Trigger Amount;

(ee)    Liens securing Additional Permitted Debt, so long as:

(i)    to the extent such Liens are on Collateral (other than Term Collateral),
such Liens are subordinate to the Collateral Agent’s Liens on such Collateral
pursuant to the terms of an Acceptable Intercreditor Agreement; and

 

162



--------------------------------------------------------------------------------

(ii)    to the extent such Liens are on Term Collateral, either (A) a Term
Collateral Release has occurred with respect to such Term Collateral (and has
not been rescinded as contemplated in Section 6.18(d)) or (B) either (1) to the
extent such Liens are or are intended to be senior to the Collateral Agent’s
Liens on such Term Collateral arising under this Agreement or the other Loan
Documents, as contemplated in Section 6.18(c), then a Term Collateral
Subordination has occurred with respect to such Term Collateral (and has not
been rescinded as contemplated in Section 6.18(d)) and such Liens are subject to
an Acceptable Intercreditor Agreement or (2) to the extent such Liens are
intended to be junior to the Collateral Agent’s Liens on such Term Collateral
arising under this Agreement and the other Loan Documents, as contemplated in
Section 6.18(c), then such Liens are subject to the terms of an Acceptable
Intercreditor Agreement; and

(ff)    (i) Liens on Accounts (and Related Rights and Property) sold,
transferred, or conveyed, or over which a security interest is granted, pursuant
to a Permitted Receivables Financing and (ii) Liens granted by any Special
Purpose Receivables Subsidiary on its assets to secure its obligations under any
Permitted Receivables Financing.

Section 7.02    Investments. Make or hold any Investments, except:

(a)    Investments by Holdings, the Borrowers or a Restricted Subsidiary in
assets that were Cash Equivalents when such Investment was made;

(b)    loans or advances to officers, directors and employees of Holdings (or
any direct or indirect parent thereof), any Intermediate Holding Company, the
Borrowers or the Restricted Subsidiaries (i) for reasonable and customary
business-related travel, entertainment, relocation and analogous ordinary
business purposes, (ii) to the extent permitted by Law and not resulting in any
Change of Control, in connection with such Person’s purchase of Equity Interests
of Holdings (or any direct or indirect parent thereof) (provided that the amount
of such loans and advances shall be contributed to a Loan Party in cash as
common equity) and (iii) for purposes not described in the foregoing clauses
(i) and (ii), in an aggregate principal amount outstanding not to exceed
$10,000,000 at any time outstanding (net of any realized return representing a
return of capital in respect of any such Investment);

(c)    asset purchases (including purchases of inventory, supplies and
materials) and the licensing or contribution of Intellectual Property pursuant
to joint marketing arrangements with other Persons, in each case in the ordinary
course of business;

(d)    Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Non-Loan Party in any other Non-Loan Party, (iii) by any Non-Loan Party in any
Loan Party (provided, that any such Investment by any Non-Loan Party in any Loan
Party shall be subordinated to the Obligations pursuant to a subordination
agreement or terms of subordination, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent), (iv) [reserved], and
(v) by any Loan Party in any Non-Loan Party that is a Restricted Subsidiary (so
long as (A) such Investment is made in the ordinary course of business or (B) at
the time such Investment is made (1) such Investment is evidenced by a note (in
form and substance reasonably satisfactory to the Administrative Agent) pledged
to the Collateral Agent as Collateral on a first-priority basis as collateral
security for the Obligations (but subject to the terms of any Acceptable
Intercreditor Agreement), (2) no Event of Default exists or would result
therefrom, and (3) the Pro Forma Excess Availability Condition shall have been
satisfied with respect thereto);

 

163



--------------------------------------------------------------------------------

(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(f)    Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Sections 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

(g)    Investments (i) existing or contemplated on the Third Restatement
Effective Date and set forth on Schedule 7.02(g) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
Third Restatement Effective Date by Holdings, the Borrowers or any Restricted
Subsidiary in the Borrowers or any other Restricted Subsidiary and any
modification, renewal, reinvestment or extension thereof; provided that the
amount of any Investment permitted pursuant to this Section 7.02(g) is not
increased from the amount of such Investment on the Third Restatement Effective
Date except pursuant to the terms of such Investment as of the Third Restatement
Effective Date or as otherwise permitted by this Section 7.02;

(h)    Investments in Swap Contracts permitted under Section 7.03;

(i)    promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;

(j)    the purchase or other acquisition of property and assets or businesses of
any Person or of assets constituting a business unit, a line of business or
division of such Person, or Equity Interests in a Person that, upon the
consummation thereof, will be a Subsidiary of Holdings or the Borrowers
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(j) (each, a “Permitted Acquisition”):

(A)    subject to clause (B) below, a majority of all property, assets and
businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);

(B)    [reserved];

(C)    the purchased or acquired property, assets, business or Person is in the
same or substantially the same line of business as Holdings and its
Subsidiaries, taken as a whole (or a business that is reasonably related or
ancillary thereto);

 

164



--------------------------------------------------------------------------------

(D)    the board of directors (or similar governing body) of the Person to be so
purchased or acquired shall not have indicated publicly its opposition to the
consummation of such purchase or acquisition (which opposition has not been
publicly withdrawn);

(E)    immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, but subject to Section 1.11 with respect to
any Limited Condition Acquisitions, (1) no Default shall exist or would result
therefrom and (2) the aggregate amount of consideration paid in respect of such
purchases or acquisitions does not exceed, during any period of 12 consecutive
fiscal months, $50,000,000 (but excluding the consideration payable in
connection with the EB Acquisition pursuant to the EB Acquisition Agreement),
unless either of the following is satisfied: (aa) after giving effect to such
purchase or acquisition, Pro Forma Excess Availability shall equal or exceed 20%
of the Loan Cap or (bb) (I) the Pro Forma Excess Availability Condition shall
have been satisfied with respect thereto and (II) the Consolidated Fixed Charge
Coverage Ratio (calculated on a Pro Forma Basis) shall for the Test Period
(determined by reference to the date on which such purchase or other acquisition
is consummated) be at least 1.10 to 1.00; and

(F)    the Lead Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five Business Days after the date on which
any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (j) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m)    loans and advances to Holdings or the Borrowers (or any direct or
indirect parent thereof) in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to Holdings or
the Borrowers (or such direct or indirect parent) in accordance with
Section 7.06(e) or (f);

 

165



--------------------------------------------------------------------------------

(n)    so long as immediately after giving effect to any such Investment no
Default has occurred and is continuing, other Investments that do not exceed at
any time (x) the greater of $100,000,000 and 4.00% of Total Assets (determined
as of the date such Investment is made), or (y) if the Pro Forma Excess
Availability Condition shall have been satisfied with respect thereto, the
greater of $150,000,000 and 4.00% of Total Assets (determined as of the date
such Investment is made), in each case in the aggregate and net of any return
representing return of capital in respect of any such investment and valued at
the time of the making thereof; provided that, if the Pro Forma Excess
Availability Condition shall have been satisfied with respect thereto, such
amount shall be increased by, (i) the Net Cash Proceeds of Permitted Equity
Issuances (other than Specified Equity Contributions) that are Not Otherwise
Applied and (ii) if as of the last day of the Test Period, the Consolidated
Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) is at least 1.10
to 1.00, the Available Amount that is Not Otherwise Applied; provided, further
that if any Investment made under this clause (n) is for the purchase or other
acquisition of property and assets or businesses of any Person or of assets
constituting a business unit, a line of business or division of such Person, or
Equity Interests in a Person, then the conditions of clause (j) above (other
than clauses (E) and (F) of the proviso thereto) shall be satisfied prior to any
such Investment and such Investment shall be deemed to be a Permitted
Acquisition for purposes of clause (q) of the definition of “Eligible Accounts”
and clause (m) of the definition of “Eligible Inventory”;

(o)    advances of payroll payments to employees in the ordinary course of
business;

(p)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests of Holdings (or by the Borrowers (other
than a Caribbean Borrower) or any Intermediate Holding Company or any direct or
indirect parent of Holdings);

(q)    Investments held by a Restricted Subsidiary acquired after the Third
Restatement Effective Date or of a corporation merged into Holdings or the
Borrowers or merged or consolidated with a Restricted Subsidiary in accordance
with Section 7.04 after the Third Restatement Effective Date to the extent that
such Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r)    Guarantees by Holdings, the Borrowers or any Restricted Subsidiary of
leases (other than Capitalized Lease Obligations) or of other obligations that
do not constitute Indebtedness, in each case entered into in the ordinary course
of business;

(s)    Investments in the Captive Insurance Subsidiary in an aggregate amount
that does not exceed the sum of $1,000,000 plus the minimum amount of capital
required under the laws of the jurisdiction in which the Captive Insurance
Subsidiary is formed or any jurisdiction in which it does business;

(t)    Investments constituting the non-cash portion of consideration received
in a Disposition permitted by Section 7.05;

 

166



--------------------------------------------------------------------------------

(u)    (i) the formation of Special Purpose Receivables Subsidiaries (but
excluding the capitalization thereof, other than di minimus amounts necessary to
pay costs and fees relating directly to the formation and organization of such
Special Purpose Receivables Subsidiaries) and (ii) other Investments by the Lead
Borrower or any Restricted Subsidiary in any Special Purpose Receivables
Subsidiary in connection with any Permitted Receivables Financing (A) which are
made in the form of contributions to the capital of such Special Purpose
Receivables Subsidiary of Accounts (and Related Rights and Property) owing by
the Designated Account Debtor associated with such Permitted Receivables
Financing, (B) which constitute Indebtedness owing by such Special Purpose
Receivables Subsidiary to the Lead Borrower or any Restricted Subsidiary, to the
extent such Indebtedness arises from the deferred payment of the purchase price
or other consideration payable by such Special Purpose Receivables Subsidiary in
connection with such Permitted Receivables Financing, and (C) which constitute
contributions made in cash or other immediately available funds to the capital
of such Special Purpose Receivables Subsidiary, but only if (for purposes of
this clause (C) (1) no Default shall exist or would result therefrom and (2) if,
after giving effect to such contribution, the aggregate amount of all cash
contributions made by the Lead Borrower or any Restricted Subsidiary in all
Special Purpose Receivables Subsidiaries (net of any returns of equity actually
received in cash by the Lead Borrower or the Restricted Subsidiary making such
contributions, as applicable) exceeds $15,000,000, (aa) on the date such
contribution is made, Pro Forma Excess Availability shall equal or exceed 15.00%
of the Loan Cap, (bb) if, on the date such contribution is made, Pro Forma
Excess Availability is less than 17.50% of the Loan Cap, then the Consolidated
Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis as of the last day
of the Test Period) shall be at least 1.10 to 1.00, and (cc) if the amount of
such contribution exceeds $10,000,000, the Chief Financial Officer or other
financial officer of the Lead Borrower shall have executed and delivered a
certificate to the Administrative Agent demonstrating in reasonable detail the
satisfaction of each of the conditions set forth in this clause (C); and

(v)    to the extent constituting an Investment, the undertaking and
consummation of Permitted Receivables Financings and Permitted Receivables
Undertakings;

provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder (w) to the
extent that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of any
Restricted Debt to the extent prohibited under Section 7.12, (x) if such
Investment consists of a transfer of any property (other than Real Property or
Rolling Stock) of the type subject to the Borrowing Base, (y) if the Pro Forma
Excess Availability Condition (Certain Covenants) shall not have been satisfied
with respect to such Investment or (z) any Event of Default exists or would
result therefrom. For purposes of this Section 7.02, the term “Investment” shall
include the acquisition of the Equity Interests of the owner/lessor under any
Excluded Sale-Leaseback or the acquisition of the Real Property subject to such
Excluded Sale-Leaseback.

Section 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)    Indebtedness of Holdings, the Borrowers or any of their respective
Subsidiaries under the Loan Documents;

 

167



--------------------------------------------------------------------------------

(b)    (i) Indebtedness outstanding on the Third Restatement Effective Date and
listed on Schedule 7.03(b) and any Permitted Refinancing thereof and
(ii) intercompany Indebtedness outstanding on the Third Restatement Effective
Date;

(c)    Guarantees by Holdings, the Borrowers and the Restricted Subsidiaries in
respect of Indebtedness of Holdings, the Borrowers or any Restricted Subsidiary
otherwise permitted hereunder (except that a Restricted Subsidiary that is not a
Loan Party may not, by virtue of this Section 7.03(c), Guarantee Indebtedness
that such Restricted Subsidiary could not otherwise incur under this
Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary of
any Junior Financing shall be permitted unless such Restricted Subsidiary shall
have also provided a Guarantee of the Obligations substantially on the terms set
forth in the Guaranty and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

(d)    Indebtedness of Holdings, the Borrowers or any Restricted Subsidiary
owing to Holdings, the Borrowers or any other Restricted Subsidiary to the
extent constituting an Investment permitted by Section 7.02; provided that all
such Indebtedness of any Loan Party owed to any Person that (x) is not a Loan
Party or (y) is a Caribbean Party, in each case, shall be subject to
subordination terms reasonably satisfactory to the Administrative Agent;

(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets; provided that such Indebtedness is
incurred concurrently with or within 360 days after the applicable acquisition,
construction, repair, replacement or improvement, (ii) Attributable Indebtedness
arising out of Sale-Leaseback transactions permitted by Section 7.05(f) and
(iii) any Permitted Refinancing of any Indebtedness set forth in the immediately
preceding clauses (i) and (ii); provided that the aggregate amount of such
Indebtedness incurred pursuant to clause (i) of this paragraph (e) (and any
Permitted Refinancing thereof) and outstanding at any one time shall not exceed
the greater of (A) $350,000,000 and (B) an amount equal to 5.00% of Total Assets
(determined as of the date of incurrence);

(f)    Indebtedness in respect of Swap Contracts designed to hedge against
interest rates, foreign exchange rates or commodities pricing risks incurred in
the ordinary course of business and not for speculative purposes;

(g)    Indebtedness of Holdings, the Borrowers or of any Restricted Subsidiary
assumed in connection with any Permitted Acquisition, provided that (x) such
Indebtedness (i) was not incurred in contemplation of such Permitted
Acquisition, (ii) is secured only by the assets acquired in the applicable
Permitted Acquisition (including any acquired Equity Interests), (iii) the only
obligors with respect to any Indebtedness incurred pursuant to this clause
(g) shall be those Persons who were obligors of such Indebtedness prior to such
Permitted Acquisition, and (y) both immediately prior and after giving effect
thereto (A) no Default shall exist or would result therefrom and (B) the
aggregate principal amount of such Indebtedness and all Indebtedness resulting
from any Permitted Refinancing thereof at any time outstanding pursuant to this
clause (g) does not exceed (x) for all Loan Parties, the greater of $100,000,000
and 3.00% of Total Assets (determined as of the date of incurrence) and (y) for
all Non-Loan Parties, the

 

168



--------------------------------------------------------------------------------

greater of $75,000,000 and 2.25% of Total Assets (determined as of the date of
incurrence) (provided that the aggregate amount of Indebtedness outstanding for
all Non-Loan Parties pursuant to this clause (g) and clause (h) below shall not
exceed at any one time $150,000,000);

(h)    Indebtedness of Non-Loan Parties in an aggregate principal amount
outstanding not to exceed at any time (x) $50,000,000 or (y) if no Default shall
exist or would result therefrom and the Pro Forma Excess Availability Condition
shall have been satisfied with respect thereto, $75,000,000 (provided that
(A) up to an additional $75,000,000 of Indebtedness in aggregate principal
amount outstanding at any time may be incurred in connection with Permitted
Acquisitions of Persons which are or become a Foreign Subsidiary and (B) the
aggregate amount of Indebtedness outstanding among Non-Loan Parties pursuant to
this clause (h) and clause (g) above shall not exceed at any one time
$150,000,000);

(i)    Indebtedness representing deferred compensation to employees of Holdings
or the Borrowers (or any direct or indirect parent of the Borrowers) and the
Restricted Subsidiaries incurred in the ordinary course of business;

(j)    Indebtedness to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings (or any
direct or indirect parent thereof) permitted by Section 7.06;

(k)    Indebtedness incurred by Holdings, the Borrowers or any of the Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition permitted hereunder, in each case to the
extent constituting indemnification obligations or obligations in respect of
purchase price (including earn-outs) or other similar adjustments;

(l)    Indebtedness consisting of obligations of Holdings, the Borrowers or any
of the Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

(m)    Obligations with respect to Cash Management Services and other
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

(n)    Indebtedness of Holdings, the Borrowers or any of the Restricted
Subsidiaries that are Guarantors not otherwise permitted under this
Section 7.03; provided that the aggregate outstanding principal amount of such
Indebtedness shall not exceed $150,000,000 at any time unless, both immediately
prior and after giving Pro Forma Effect to such incurrence (A) the Consolidated
Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis) for the Test
Period (determined by reference to the date on which such Indebtedness is
incurred) is at least 1.10 to 1.00, (B) the Pro Forma Excess Availability
Condition shall have been satisfied with respect thereto and (C) no Default
shall exist or would result therefrom;

 

169



--------------------------------------------------------------------------------

(o)    Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p)    Indebtedness incurred by Holdings, the Borrowers or any of the Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
days following the incurrence thereof;

(q)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings, the Borrowers or any of the Restricted Subsidiaries or obligations in
respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;

(r)    Additional Permitted Debt;

(s)    customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(t)    Indebtedness owed on a short-term basis of no longer than 30 days to
banks and other financial institutions incurred in the ordinary course of
business with such banks or financial institutions that arises in connection
with ordinary banking arrangements to manage cash balances;

(u)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (t) above;

(v)    Contingent Obligations incurred in the ordinary course of business;

(w)    Indebtedness in respect of the Excluded Sale-Leasebacks in the event that
such Excluded Sale-Leasebacks constitute Capitalized Leases, including as a
result of a conversion to or re-characterization as Capitalized Leases in
accordance with GAAP; provided that the aggregate principal amount of
Indebtedness under this clause (x) shall not exceed $100,000,000; and

(x)    Indebtedness of (i) any Special Purpose Receivables Subsidiary in
connection with any Permitted Receivables Financing and (ii) the Lead Borrower
or any of its Restricted Subsidiaries in the form of Permitted Receivables
Undertakings.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange

 

170



--------------------------------------------------------------------------------

rate in effect on the date such Indebtedness was incurred, in the case of term
debt, or first committed, in the case of revolving credit debt; provided that if
such Indebtedness is incurred to extend, replace, refund, refinance, renew or
defease other Indebtedness denominated in a foreign currency, and such
extension, replacement, refunding, refinancing, renewal or defeasance would
cause the applicable Dollar-denominated restriction to be exceeded if calculated
at the relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (w) above, the Lead Borrower
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that (i) all Indebtedness outstanding under the
Loan Documents will be deemed to have been incurred on such date in reliance
only on the exception in clause (a) of Section 7.03, and (ii) all Additional
Permitted Debt will be deemed to have been incurred on such date in reliance
only on the exception set forth in Section 7.03(r).

The accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of interest
or dividends in the form of additional Indebtedness or Disqualified Equity
Interests shall not be deemed to be an incurrence of Indebtedness for purposes
of this Section 7.03.

Section 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that:

(a)    (i) any Restricted Subsidiary may merge with any Loan Party (other than a
Caribbean Party) (including a merger, the purpose of which is to reorganize such
Loan Party into a new jurisdiction); provided that (A) such Loan Party shall be
the continuing or surviving Person, (B) if a Borrower is a party to such merger,
then such Borrower shall be the continuing and surviving Person and (C) such
Loan Party shall be incorporated under the Laws of the United States, any state
thereof or the District of Columbia or (ii) any Restricted Subsidiary (other
than a Loan Party that is a Domestic Subsidiary) may merge with any Caribbean
Party (including a merger, the purpose of which is to reorganize such Loan Party
into a new jurisdiction); provided that (A) such Caribbean Party shall be the
continuing or surviving Person, (B) if a Caribbean Borrower is a party to such
merger, then such Caribbean Borrower shall be the continuing and surviving
Person and (C) such Caribbean Party shall be incorporated under the Laws of an
Approved Caribbean Jurisdiction;

(b)    (i) any Subsidiary that is not a Loan Party may merge or consolidate with
or into any other Subsidiary that is not a Loan Party and (ii) (A) any
Subsidiary may liquidate or dissolve or (B) any Borrower or any Subsidiary may
change its legal form if, in each case, such Borrower or Subsidiary determines
in good faith that such action is in the best interests of such Borrower and its
Subsidiaries and is not materially disadvantageous to the Lenders;

 

171



--------------------------------------------------------------------------------

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to a Borrower or another
Restricted Subsidiary; provided that (i) if the transferor in such a transaction
is a Loan Party which is not a Caribbean Party, then the transferee must be a
Loan Party (other than a Caribbean Party), (ii) if the transferor in such a
transaction is a Caribbean Party, then the transferee must be a Loan Party and
(iii) if the transferor in such a transaction is a Loan Party, to the extent
constituting an Investment, such Investment must be a permitted Investment in or
Indebtedness of a Restricted Subsidiary which is not a Loan Party or which is a
Caribbean Party in accordance with Sections 7.02 and 7.03, respectively;

(d)    so long as no Default exists or would result therefrom, Holdings and each
Borrower may merge or consolidate with any other Person; provided that
(i) Holdings or such Borrower, as the case may be, shall be the continuing or
surviving entity or (ii) if the Person formed by or surviving any such merger or
consolidation is not Holdings or such Borrower, as the case may be (any such
Person, the “Successor Loan Party”), (A) the Successor Loan Party shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof (except that, in the
case of a merger or consolidation of a Caribbean Borrower and not involving
Holdings, the Lead Borrower, any other Borrower which is a Domestic Subsidiary,
or any Loan Party which is a Domestic Subsidiary, the Successor Loan Party may
be organized in an Approved Caribbean Jurisdiction), (B) the Successor Loan
Party shall expressly assume all the obligations of Holdings or such Borrower,
as the case may be, under this Agreement and the other Loan Documents to which
Holdings or such Borrower, as the case may be, is party pursuant to a supplement
hereto or thereto in form reasonably satisfactory to the Administrative Agent,
(C) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guaranty confirmed that its
Guarantee shall apply to the Successor Loan Party’s obligations under this
Agreement, (D) each Loan Party, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Loan Party’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage (or other instrument
reasonably satisfactory to the Administrative Agent) confirmed that its
obligations thereunder shall apply to the Successor Loan Party’s obligations
under this Agreement, and (F) the Lead Borrower shall have delivered to the
Administrative Agent an officer’s certificate and an opinion of counsel, each
stating that such merger or consolidation and such supplement to this Agreement
or any other Loan Document comply with this Agreement; provided, further that if
the foregoing are satisfied, the Successor Loan Party will succeed to, and be
substituted for, the applicable Loan Party under this Agreement;

(e)    so long as no Default exists or would result therefrom, any Restricted
Subsidiary may merge with any other Person in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary, which together with each of its
Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 to the extent applicable; and

 

172



--------------------------------------------------------------------------------

(f)    so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

Section 7.05    Dispositions. Make any Disposition, except:

(a)    Dispositions or abandonment of obsolete, worn out or surplus property,
(including, without limitation, Intellectual Property), whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Holdings,
the Borrowers and the Restricted Subsidiaries;

(b)    Dispositions or discounts of inventory and Dispositions of immaterial
assets in the ordinary course of business (including allowing any registrations
or any applications for registration of any immaterial IP Rights to lapse or
become abandoned in the ordinary course of business);

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);

(d)    Dispositions of property to Holdings, the Borrowers or a Restricted
Subsidiary; provided that if the transferor of such property is a Loan Party
(i) which is not a Caribbean Party, the transferee thereof must be a Loan Party
(other than a Caribbean Party), (ii) which is a Caribbean Party, the transferee
must be a Loan Party or (iii) to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 7.02; provided, further
that (A) if the property being disposed of is transferred to a Subsidiary that
is not a Loan Party or is a Caribbean Party, the Administrative Agent may
require, in the exercise of its reasonable business judgment, that the
transferee execute an agreement granting the Administrative Agent access to such
property for purposes of conducting a Liquidation, and (B) if the property being
disposed of constitutes Eligible Accounts, Eligible Inventory, Eligible
In-Transit Inventory, Eligible Real Property or Eligible Rolling Stock and is
being transferred to (x) a Subsidiary which is not a Loan Party or (y) a
Caribbean Party (other than a transfer by a Caribbean Party), such disposition
shall be made only if the Pro Forma Excess Availability Condition (Certain
Covenants) shall have been satisfied with respect thereto and no Event of
Default exists or would result therefrom;

(e)    Dispositions permitted by Sections 7.02, 7.04 and 7.06 and Liens
permitted by Section 7.01;

(f)    (i) Dispositions of property pursuant to Sale-Leaseback transactions
related to Real Property and Rolling Stock; provided that no Default shall exist
or would result from such Disposition and any such Disposition related to Real
Property (other than Excluded Property) or Rolling Stock shall only be permitted
to the extent that on a pro forma basis after giving effect to such Disposition,
(x) the Consolidated Fixed Charge Coverage Ratio (calculated on a Pro Forma
Basis) shall for the Test Period (determined by reference to the date on which
such Disposition is effected) be at least 1.10 to 1.00 and (y) the Pro Forma
Excess Availability

 

173



--------------------------------------------------------------------------------

Condition shall have been satisfied with respect thereto and (ii) Dispositions
of property pursuant to Sale-Leaseback transactions related to property (other
than Real Property, Rolling Stock or other property that is subject to the
Borrowing Base); provided that no Default shall exist or would result from such
Disposition and with respect to such property owned by Holdings, the Borrowers
and their Restricted Subsidiaries on the Third Restatement Effective Date, the
fair market value of all property so Disposed of after the Third Restatement
Effective Date shall not exceed $25,000,000 per calendar year (with any unused
amounts in any calendar year being carried over to the next succeeding calendar
year only) and in each case, with respect to any such property acquired by
Holdings, the Borrowers or any Restricted Subsidiary after the Third Restatement
Effective Date, the applicable Sale-Leaseback transaction occurs within 360 days
after the acquisition or construction (as applicable) of such property;

(g)    Dispositions in the ordinary course of business of Cash Equivalents;

(h)    leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not materially interfere with the business of Holdings,
the Borrowers and the Restricted Subsidiaries, taken as a whole;

(i)    transfers of property subject to Casualty Events upon receipt of the Net
Cash Proceeds of such Casualty Event;

(j)    Dispositions of property not otherwise permitted under this Section 7.05;
provided that:

(i)    at the time of such Disposition (other than any such Disposition made
pursuant to a legally binding commitment entered into at a time when no Default
exists), no Default shall exist or would result from such Disposition,

(ii)    the aggregate book value of all property Disposed of in reliance on this
clause (j) shall not exceed $150,000,000 per calendar year (with unused amounts
in any calendar year being carried over to the succeeding calendar years);
provided that (A) such amount may, at the option of the Lead Borrower, be
increased by an amount up to $20,000,000 (which such amount shall reduce the
annual amount for the subsequent calendar year), (B) in no event shall the
aggregate book value of all property Disposed of in reliance on this clause
(j) exceed $300,000,000 in any period of 12 consecutive fiscal months, and
(C) if the property being Disposed of in reliance on this clause (j) constitutes
Inventory or Accounts or other property subject to the Borrowing Base and has an
aggregate book value greater than $50,000,000 (calculated with respect to such
Disposition or series of related Dispositions) or if the aggregate book value of
all Inventory or Accounts or other property subject to the Borrowing Base
Disposed of (whether in a single Disposition or different Dispositions) since
the date of the then most recent Borrowing Base Certificate delivered pursuant
to this Agreement exceeds $50,000,000, then, in each case, Lead Borrower shall
have demonstrated that, after giving effect thereto, Alternate Availability
shall equal or exceed the Trigger Amount, and

 

174



--------------------------------------------------------------------------------

(iii)    with respect to any Disposition pursuant to this clause (j) for a
purchase price in excess of $10,000,000, Holdings, the Borrowers or a Restricted
Subsidiary shall receive not less than 75% of such consideration in the form of
cash or Cash Equivalents (in each case, free and clear of all Liens at the time
received, other than nonconsensual Liens permitted by Section 7.01 and Liens
permitted by Section 7.01(a), Section 7.01(l) and clauses (i) and (ii) of
Section 7.01(u)); provided, however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on Holdings, such Borrower’s or such Restricted
Subsidiary’s most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings, such Borrower or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which all of the Restricted Subsidiaries shall have been
validly released by all applicable creditors in writing, (B) any securities
received by such Borrower or such Restricted Subsidiary from such transferee
that are converted by such Borrower or such Restricted Subsidiary into cash (to
the extent of the cash received) within 180 days following the closing of the
applicable Disposition and (C) any Designated Non-Cash Consideration received in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (C) that is at that time outstanding, not in excess of 1.00% of
Total Assets (determined as of the date of such Disposition) at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;

(k)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(l)    (i) Dispositions of accounts receivable or notes receivable in the
ordinary course of business in connection with the collection or compromise
thereof or the conversion of accounts receivable to notes receivable and
(ii) dispositions of Accounts (and Related Rights and Properties) in connection
with Permitted Receivables Financings;

(m)    any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(n)    Dispositions to the Captive Insurance Subsidiary of CIS Assets; provided
that (i) at the time of such Disposition, no Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (n) shall not exceed (A) $5,000,000 in any calendar
year (with unused amounts in any calendar year being carried over to the
succeeding calendar years) and (B) $30,000,000 (after the Third Restatement
Effective Date), plus in each case of clause (A) and (B), the dollar amount of
any CIS Assets resold by the Captive Insurance Subsidiary to any Loan Party
(such dollar amount not to exceed the original dollar amount paid by the Captive
Insurance Subsidiary for any such CIS Assets), and (iii) Holdings, the Borrowers
or a Restricted Subsidiary shall receive 100% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than nonconsensual Liens permitted by Section 7.01 and
Liens permitted by Section 7.01(a) and Section 7.01(l)).

 

175



--------------------------------------------------------------------------------

(o)    the unwinding of any Swap Contract pursuant to its terms;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Section 7.05(e) and (o) and except for Dispositions from a
Loan Party to another Loan Party or from a Non-Loan Party to another Non-Loan
Party or from a Non-Loan Party to a Loan Party), shall be for no less than the
fair market value of such property at the time of such Disposition and, in the
case of Accounts and Inventory, solely for cash consideration. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 to any
Person other than the Borrowers or any Restricted Subsidiary, such Collateral
shall be sold free and clear of the Liens created by the Loan Documents, and, if
requested of the Administrative Agent, upon the certification by the Lead
Borrower that such Disposition is permitted by this Agreement, the
Administrative Agent or the Collateral Agent, as applicable, shall be authorized
to take any actions deemed appropriate in order to effect the foregoing.

Section 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:

(a)    each Restricted Subsidiary may make Restricted Payments to the Borrowers
and to other Restricted Subsidiaries (and, in the case of a Restricted Payment
by a non-wholly owned Restricted Subsidiary, to the Borrowers and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b)    (i) Holdings and the Lead Borrower may purchase or redeem in whole or in
part any of its Equity Interests for another class of Equity Interests or rights
to acquire its Equity Interests or with proceeds from substantially concurrent
equity contributions or issuances of new Equity Interests, provided that any
terms and provisions material to the interests of the Lenders, when taken as a
whole, contained in such other class of Equity Interests are at least as
advantageous to the Lenders as those contained in the Equity Interests redeemed
thereby and (ii) Holdings, the Borrowers and each Restricted Subsidiary may
declare and make dividend payments or other distributions payable solely in the
Equity Interests (other than Disqualified Equity Interests not otherwise
permitted by Section 7.03) of such Person;

(c)    to the extent constituting Restricted Payments, Holdings, the Borrowers
and the Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Section 7.02, 7.04 or 7.08 (other than
Section 7.08(e));

(d)    repurchases of Equity Interests in Holdings, the Borrowers or any
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represent all or part of the exercise price of such
options or warrants or tax withholdings upon the exercise of stock options or
warrants or the vesting or settlement of shares of restricted stock or other
Equity Interests;

 

176



--------------------------------------------------------------------------------

(e)    Holdings, any Borrower or any Restricted Subsidiary may pay (or make
Restricted Payments to allow any direct or indirect parent thereof to pay) for
the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Holdings (or of any such direct or indirect parent thereof)
held by any future, present or former employee, director or consultant (or any
spouses, former spouses, successors, executors, administrators, heirs, legatees
or distributees of any of the foregoing) of Holdings, any Intermediate Holding
Company, any Borrower (or any direct or indirect parent of the Borrowers) or any
of their respective Subsidiaries pursuant to any employee or director equity
plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director or consultant of Holdings (or any direct
or indirect parent thereof), any Intermediate Holding Company, the Borrowers or
any of their Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this clause (e) shall not exceed $25,000,000 in any
calendar year (with unused amounts in any calendar year being carried over to
succeeding calendar years); provided, further that such amount in any calendar
year may be increased by an amount not to exceed:

(i)    to the extent contributed to Holdings or the Lead Borrower, the Net Cash
Proceeds from the sale of Equity Interests (other than Disqualified Equity
Interests or Specified Equity Contributions) of Holdings or the Lead Borrower
and, to the extent contributed to Holdings or the Lead Borrower, Equity
Interests of any of the Borrowers’ direct or indirect parent companies, in each
case to members of management, directors or consultants of Holdings, the
Borrowers, any of their Subsidiaries or any of its direct or indirect parent
companies that occurs after the Third Restatement Effective Date; plus

(ii)    the Net Cash Proceeds of key man life insurance policies received by
Holdings, the Borrowers or their Restricted Subsidiaries; less

(iii)    the amount of any Restricted Payments previously made with the cash
proceeds described in clauses (i) and (ii) of this Section 7.06(e);

provided, further that cancellation of Indebtedness owing to Holdings or any
Borrower from members of management of Holdings or such Borrower, any of the
Borrowers’ direct or indirect parent companies or any of the Borrowers’
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Borrowers’ direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement; provided, further that the value of any Equity
Interests repurchased, retired or acquired pursuant to this clause (e) shall be
determined based on the imputed per share (or interest) price of any such Equity
Interest as of the Third Restatement Effective Date; provided, further that the
aggregate amount of Restricted Payments made pursuant to this clause (e) shall
not exceed $50,000,000 in any calendar year (including any amounts carried over)
unless the Pro Forma Excess Availability Condition (Certain Covenants) shall
have been satisfied with respect thereto.

 

177



--------------------------------------------------------------------------------

(f)    Holdings and the Borrowers may make Restricted Payments to Holdings or
any direct or indirect parent of Holdings and the Borrowers:

(i)    the proceeds of which shall be used to pay (A) its operating costs and
expenses incurred in the ordinary course of business and other corporate
overhead costs and expenses (including administrative, legal, accounting and
similar expenses provided by third parties), which are reasonable and customary
and incurred in the ordinary course of business, attributable to the ownership
or operations of Holdings, the Borrowers and their respective Subsidiaries
(including any reasonable and customary indemnification claims made by directors
or officers of any direct or indirect parent of Holdings and the Borrowers
attributable to the ownership or operations of Holdings, the Borrowers and their
respective Subsidiaries) and (B) management fees in accordance with
Section 7.08;

(ii)    the proceeds of which will be used to pay consolidated, combined or
unitary federal, state or local income taxes attributable to the income of
Holdings, the Borrowers and their respective Subsidiaries in an amount not to
exceed such income taxes that would have been payable by Holdings, the Borrowers
and their respective Subsidiaries on a stand-alone basis, excluding any such
income taxes paid or to be paid directly by Holdings, the Borrowers or their
respective Subsidiaries (other than, in the case of a Restricted Payment to
Holdings, payments by Holdings as parent of the applicable consolidated,
combined or unitary group); provided that, in determining the stand-alone income
tax liability of Holdings, the Borrowers and their respective Subsidiaries, any
interest expense in a direct or indirect parent of Holdings and the Borrowers
substantially all of whose assets consist (directly or indirectly) of equity and
debt of Holdings or the Borrowers, shall be treated as an interest expense of
Holdings or the Borrowers, as the case may be.

(iii)    the proceeds of which shall be used to pay franchise and excise taxes
and other fees, taxes and expenses required to maintain its (or so long as its
direct or indirect parents directly or indirectly own no other assets than the
Equity Interest in Holdings, the Borrowers or any of their direct or indirect
parents’) corporate existence;

(iv)    to finance any Investment permitted to be made pursuant to Section 7.02;
provided that (A) such Restricted Payment shall be made substantially
concurrently with the closing of such Investment and (B) Holdings or the
Borrowers, as the case may be, shall, immediately following the closing thereof,
cause (1) all property acquired (whether assets or Equity Interests) to be held
by it or contributed to a Restricted Subsidiary or (2) the merger (to the extent
permitted in Section 7.04) of the Person formed or acquired into a Restricted
Subsidiary in order to consummate such Permitted Acquisition, in each case, in
accordance with the requirements of Section 6.11;

(v)    the proceeds of which shall be used to pay customary costs, fees and
expenses related to any unsuccessful equity or debt offering permitted by this
Agreement; and

(vi)    the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of any direct or indirect
parent company of Holdings and the Borrowers to the extent such salaries,
bonuses and other benefits are attributable to the ownership or operation of
Holdings, the Borrowers and their respective Restricted Subsidiaries;

 

178



--------------------------------------------------------------------------------

(g)    Holdings, any Borrower or any Restricted Subsidiary may (i) pay cash in
lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(h)    the declaration and payment of Restricted Payments, so long as (i) no
Default exists or would result therefrom, (ii) Alternate Availability for each
of the 30 days immediately preceding the making of such Restricted Payment and
on the date on which such Restricted Payment is made (determined on each such
relevant date on a pro forma basis by giving effect to any Loans made or Letters
of Credit issued in connection with or in contemplation of such Restricted
Payment, the proceeds of which are to be applied to the payment of such
Restricted Payment), equals or exceeds the Trigger Amount, and (iii) the amount
of such Restricted Payment does not exceed the greater of (A) $25,000,000 per
annum and (B) a per annum amount determined by the following:

(1) 3.50% of Market Capitalization, if, on a Pro Forma Basis for the Test
Period, the Consolidated Total Net Leverage Ratio is greater than 5.00 to 1.00;

(2) 4.75% of Market Capitalization, if, on a Pro Forma Basis for the Test Period
after giving effect to the payment of any such Restricted Payment, the
Consolidated Total Net Leverage Ratio is greater than 4.00 to 1.00 and less than
or equal to 5.00 to 1.00;

(3) 7.50% of Market Capitalization, if, on a Pro Forma Basis for the Test Period
after giving effect to the payment of any such Restricted Payment, the
Consolidated Total Net Leverage Ratio is greater than 3.50 to 1.00 and less than
or equal to 4.00 to 1.00; and

(4) an unlimited amount, if, on a Pro Forma Basis for the Test Period after
giving effect to the payment of any such Restricted Payment, the Consolidated
Total Net Leverage Ratio is less than or equal to 3.50 to 1.00;

(i)    payments made or expected to be made by Holdings, the Borrowers or any of
the Restricted Subsidiaries in respect of withholding or similar Taxes payable
by any future, present or former employee, director, manager or consultant (or
any spouses, former spouses, successors, executors, administrators, heirs,
legatees or distributees of any of the foregoing) and any repurchases of Equity
Interests in consideration of such payments including deemed repurchases in
connection with the exercise of stock options;

(j)    [reserved]; and

(k)    in addition to the foregoing Restricted Payments:

(i)    Holdings and Borrowers may make additional Restricted Payments, so long
as (A) no Default shall exist or would result therefrom and (B) the aggregate
amount of such Restricted Payments (together with the aggregate amount of loans
and advances to any direct or indirect parent of the Borrowers made pursuant to
Section 7.02(m) in lieu of Restricted Payments permitted by this clause (k))
does not

 

179



--------------------------------------------------------------------------------

exceed an amount per fiscal year equal to $50,000,000, plus (1) if Alternate
Availability for each of the five days immediately preceding the making of such
Restricted Payment and on the date on which such Restricted Payment is made
(determined on each such relevant date on a pro forma basis by giving effect to
any Loans made or Letters of Credit issued in connection with or in
contemplation of such Restricted Payment, the proceeds of which are to be
applied to the payment of such Restricted Payment), equals or exceeds the
Trigger Amount, the Net Cash Proceeds of Permitted Equity Issuances (other than
Specified Equity Contributions) that are Not Otherwise Applied, and (2) if as of
the last day of the Test Period, the Consolidated Fixed Charge Coverage Ratio
(calculated on a Pro Forma Basis) is at least 1.10 to 1.00, the Available Amount
that is Not Otherwise Applied; and

(ii)    Holdings and Borrowers may make additional Restricted Payments, so long
as (A) no Default shall exist or would result therefrom; (B) on the date such
Restricted Payment is made, Pro Forma Excess Availability shall equal or exceed
15.00% of the Loan Cap; (C) if, on the date such Restricted Payment is made, Pro
Forma Excess Availability is less than 17.50% of the Loan Cap, then the
Consolidated Fixed Charge Coverage Ratio (calculated on a Pro Forma Basis as of
the last day of the Test Period) shall be at least 1.10 to 1.00; and (D) the
Chief Financial Officer or other financial officer of the Lead Borrower shall
have executed and delivered a certificate to the Administrative Agent
demonstrating in reasonable detail the satisfaction of each of the conditions
set forth in this clause (ii).

Section 7.07    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings, the Borrowers and the Restricted Subsidiaries on the Third Restatement
Effective Date or any business reasonably related or ancillary thereto or any
business acquired as a result of Permitted Acquisition.

Section 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Holdings or the Borrowers, whether or not in the
ordinary course of business, other than (a) transactions between or among the
Loan Parties or any entity that becomes a Loan Party as a result of such
transaction or between or among Non-Loan Parties, including entities that become
Restricted Subsidiaries as a result of such transaction, (b) transactions on
terms not materially less favorable to Holdings, such Borrower or such
Restricted Subsidiary as would be obtainable by Holdings, such Borrower or such
Restricted Subsidiary at the time in a comparable arm’s-length transaction with
a Person other than an Affiliate, (c) the issuance of Equity Interests to any
officer, director, employee or consultant of Holdings, the Borrowers or any of
their respective Subsidiaries or any direct or indirect parent of Holdings or
the Borrowers in connection with any Transaction, (d) [reserved], (e) equity
issuances, repurchases, retirements or other acquisitions or retirements of
Equity Interests by Holdings, the Borrowers or any of their respective
Restricted Subsidiaries to any Permitted Holder or to any director, officer,
employee or consultant of Holdings, any of its direct or indirect parent
companies or any of its Restricted Subsidiaries, or as otherwise permitted under
Section 7.06, (f) loans and other transactions by Holdings, the Borrowers and
the Subsidiaries to the extent permitted under this Article VII, (g) employment
and severance arrangements between Holdings, the Borrowers and the Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and

 

180



--------------------------------------------------------------------------------

arrangements, (h) payments by Holdings, the Borrowers (and any direct or
indirect parent thereof) and the Restricted Subsidiaries pursuant to the tax
sharing agreements among Holdings, the Borrowers (and any such direct or
indirect parent thereof) and the Restricted Subsidiaries on customary terms to
the extent attributable to the ownership or operation of Holdings, the Borrowers
and the Restricted Subsidiaries, (i) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
current and former directors, officers, employees and consultants of Holdings,
the Borrowers and the Restricted Subsidiaries or any direct or indirect parent
of Holdings and the Borrowers in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrowers and the
Restricted Subsidiaries, (j) transactions pursuant to permitted agreements in
existence on the Third Restatement Effective Date and set forth on Schedule 7.08
or any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect, (k) dividends, redemptions, repurchases and
other Restricted Payments permitted under Section 7.06, (l) customary payments
by Holdings, the Borrowers and any Restricted Subsidiaries made for any
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities (including in connection with
acquisitions or divestitures), which payments are approved by the majority of
the members of the board of directors or a majority of the disinterested members
of the board of directors of Holdings, the Lead Borrower or the entity making
such payment in good faith, (m) the existence of, or the performance by any of
Holdings, the Borrowers or any of their respective Restricted Subsidiaries of
its obligations under the terms of any stockholders agreement (including any
registration rights agreement or purchase agreement related thereto) to which it
is a party as of the Third Restatement Effective Date and any similar agreements
which it may enter into thereafter; provided that the existence of, or the
performance by Holdings, the Borrowers or any of their respective Restricted
Subsidiaries of obligations under any future amendment to any such existing
agreement or under any similar agreement entered into after the Third
Restatement Effective Date shall be permitted by this clause (m) only to the
extent that the terms of any such amendment or new agreement are not otherwise
disadvantageous to the Lenders when taken as a whole, and (n) the transactions
comprising Permitted Receivables Financings.

Section 7.09    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document, or
any Additional Permitted Debt Documents) that limits the ability of (a) any
Restricted Subsidiary that is not a Loan Party to make Restricted Payments to
any Loan Party or (b) any Loan Party to create, incur, assume or suffer to exist
Liens on property of such Person for the benefit of the Lenders with respect to
this Agreement and the Obligations or under the other Loan Documents; provided
that the foregoing clauses (a) and (b) shall not apply to Contractual
Obligations which (i) (x) exist on the Third Restatement Effective Date and (to
the extent not otherwise permitted by this Section 7.09) are listed on Schedule
7.09 hereto and (y) to the extent Contractual Obligations permitted by clause
(x) are set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted renewal, extension or refinancing of such
Indebtedness so long as such renewal, extension or refinancing does not expand
the scope of such Contractual Obligation, (ii) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary or at the time such Restricted Subsidiary merges with or into the
Lead Borrower or any of its Restricted Subsidiaries or is assumed in connection
with the acquisition of assets from such Person, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, further that this

 

181



--------------------------------------------------------------------------------

clause (ii) shall not apply to Contractual Obligations that are binding on a
Person that becomes a Restricted Subsidiary pursuant to Section 7.15, (iii)
represent Indebtedness of a Restricted Subsidiary which is not a Loan Party
which is permitted by Section 7.03, (iv) arise in connection with any Lien
permitted by Section 7.01(t) or any Disposition permitted by Section 7.05, (v)
are customary provisions in joint venture agreements and other similar
agreements or written arrangements applicable to joint ventures permitted under
Section 7.02 and applicable solely to such joint venture entered into in the
ordinary course of business, (vi) are negative pledges and restrictions on Liens
in favor of any holder of Indebtedness permitted under Section 7.03 but solely
to the extent any negative pledge relates to the property financed by or the
subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing) and the proceeds and products thereof,
(vii) are customary restrictions in leases, subleases, licenses, asset sale or
similar agreements, including with respect to intellectual property and other
similar agreements, otherwise permitted hereby so long as such restrictions
relate to the assets subject thereto, (viii) comprise restrictions imposed by
any agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(e), 7.03(g), 7.03(n) or 7.03(u) to the extent that such
restrictions apply only to the property or assets securing such Indebtedness or,
in the case of Indebtedness incurred pursuant to Section 7.03(g) only, to the
Restricted Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of any Restricted Subsidiary, (x) are customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business, (xi) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business, (xii) arise in
connection with cash or other deposits permitted under Section 7.01, (xiii) are
obligations under any Swap Contracts or other derivative instruments entered
into for the purpose of hedging interest rate or currency risks in effect on the
Third Restatement Effective Date, or (xiv) are (A) applicable to any Special
Purpose Receivables Subsidiary in connection with any Permitted Receivables
Financing, (B) applicable only to the Accounts (and Related Rights and Property)
which are owing by the Designated Account Debtor associated with such Permitted
Receivables Financing, or (C) are customary in the context of a Permitted
Receivables Financing and have been approved by the Administrative Agent (in its
commercially reasonable discretion exercised in good faith).

Section 7.10    Use of Proceeds. (a) Use the proceeds of any Borrowing or Letter
of Credit, whether directly or indirectly, for any purpose other than (i) to pay
Transaction Expenses, (ii) to provide working capital from time to time for the
Borrowers and their respective subsidiaries or (iii) for other lawful general
corporate purposes (including, without limitation, for Permitted Acquisitions,
permitted Restricted Payments, permitted Investments and permitted payments with
respect to Indebtedness) or (b) request any Borrowing or Letter of Credit, and
the Loan Parties shall not use, and shall not permit their Subsidiaries to use
any part of the proceeds of the any Borrowing or Letter of Credit (x) to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates the provisions of Regulation T, U or X of the Board of Governors,
(y) directly or to Lead Borrower’s knowledge after due care and inquiry,
indirectly, to make any payments to a Sanctioned Entity or a Sanctioned Person,
to fund any investments, loans or contributions in, or otherwise make such
proceeds available to, a Sanctioned Entity or a Sanctioned Person, to fund any
operations, activities or business of a Sanctioned Entity or a Sanctioned
Person, or in any other manner that would result in a violation of Sanctions by
any Person, or (z) directly or to Lead Borrower’s knowledge after due care and
inquiry, indirectly, in

 

182



--------------------------------------------------------------------------------

furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

Section 7.11    Accounting Changes. Make any change in fiscal year; provided,
however, that Holdings and any Borrower may, upon written notice to the
Administrative Agent, change their fiscal year to any other fiscal year
reasonably acceptable to the Administrative Agent, in which case, Holdings and
the Borrowers and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

Section 7.12    Prepayments, Etc. of Indebtedness.

(a)    Make any Restricted Debt Payments (whether in cash, securities or other
property) of any Additional Permitted Debt, any Junior Financing (other than the
Subordinated Contribution Note), any Excluded Sale-Leaseback or any Permitted
Refinancing of the foregoing (collectively, the “Restricted Debt”), except:

(i)    Restricted Debt Payments in the form of Equity Interests (so long as no
Change of Control would result therefrom) of Holdings or any Intermediate
Holding Company, the conversion of such Restricted Debt to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any Intermediate
Holding Company (as long as no Change of Control would result therefrom);

(ii)    payments of principal as and when due in respect of any Restricted Debt
(subject to applicable subordination provisions relating thereto);

(iii)    Restricted Debt Payments with the Net Cash Proceeds of any Permitted
Equity Issuances for the purpose of making such payment or prepayment;

(iv)    Restricted Debt Payments from any Permitted Refinancing thereof;

(v)    Restricted Debt Payments in respect of the Subordinated Captive Insurance
Note so long as no Default then exists or would arise as a result of the making
of such payment and such payments are not restricted by the subordination
provisions thereof; and

(vi)    in addition to the foregoing Restricted Debt Payments:

(A)    additional Restricted Debt Payments, so long as (1) no Default shall
exist or would result therefrom and (2) the aggregate amount of such Restricted
Debt Payments does not exceed an amount per fiscal year equal to $50,000,000,
plus (aa) if Alternate Availability for each of the five days immediately
preceding the making of such Restricted Debt Payment and on the date on which
such Restricted Debt Payment is made (determined on each such relevant date on a
pro forma basis by giving effect to any Loans made or Letters of Credit issued
in connection with or in contemplation of such Restricted Debt Payment, the
proceeds of which are to be applied to the payment of such

 

183



--------------------------------------------------------------------------------

Restricted Debt Payment), equals or exceeds the Trigger Amount, the Net Cash
Proceeds of Permitted Equity Issuances (other than Specified Equity
Contributions) that are Not Otherwise Applied, and (bb) if as of the last day of
the Test Period, the Consolidated Fixed Charge Coverage Ratio (calculated on a
Pro Forma Basis) is at least 1.10 to 1.00, the Available Amount that is Not
Otherwise Applied; and

(B)    additional Restricted Debt Payments, so long as (1) no Default shall
exist or would result therefrom; (2) on the date such Restricted Debt Payment is
made, Pro Forma Excess Availability shall equal or exceed 15.00% of the Loan
Cap; (3) if, on the date such Restricted Debt Payment is made, Pro Forma Excess
Availability is less than 17.50% of the Loan Cap, then the Consolidated Fixed
Charge Coverage Ratio (calculated on a Pro Forma Basis as of the last day of the
Test Period) shall be at least 1.10 to 1.00; and (4) the Chief Financial Officer
or other financial officer of the Lead Borrower shall have executed and
delivered a certificate to the Administrative Agent demonstrating in reasonable
detail the satisfaction of each of the conditions set forth in this clause (ii);

(C)    [reserved];

(D)    additional Restricted Debt Payments in the form of payments of principal
of Additional Permitted Debt (and any related payment of interest, fees, and
expenses which are paid simultaneously) which constitutes senior, unsecured
Indebtedness, so long as (1) no Default shall exist or would result therefrom;
(2) Alternate Availability (determined on a pro forma basis by giving effect to
such Restricted Debt Payment) equals or exceeds the Trigger Amount; and
(3) until such time as (x) the Tranche A-1 Commitments have been terminated or
have expired, and (y) either fixed assets are not eligible for inclusion in, and
are not included in, the calculation of the Borrowing Base, or the amount of
availability derived from Eligible Real Property and Eligible Rolling Stock is
equal to or less than 15% of the Tranche A Borrowing Base, such payment is made
with Designated Funds; and

(E)    additional Restricted Debt Payments in the form of payments of principal
of Additional Permitted Debt which constitutes senior, first-lien Indebtedness,
so long as (1) until such time as (aa) the Tranche A-1 Commitments have been
terminated or have expired and (bb) fixed assets are neither eligible for
inclusion in, nor included in, the calculation of the Borrowing Base, Alternate
Availability (determined on a pro forma basis by giving effect to any Loans made
or Letters of Credit issued in connection with or in contemplation of such
Restricted Debt Payment), equals or exceeds the Trigger Amount or (2) at all
other times, Alternate Availability (determined on a pro forma basis by giving
effect to any Loans made or Letters of Credit issued in connection with or in
contemplation of such Restricted Debt Payment), equals or exceeds $0.00.

 

184



--------------------------------------------------------------------------------

(b)    Amend, modify or change in any manner materially adverse to interests of
the Lenders any term or condition of any Junior Financing Documentation, any
Additional Permitted Debt Documents or any documents relating to any Permitted
Refinancing of the foregoing without the consent of the Administrative Agent;
provided that amending, modifying or changing any Additional Permitted Debt
Documents to secure the obligations with respect thereto with Liens on the
Collateral which are permitted by Section 7.01(ee) hereof and, if applicable,
subject to the terms of an Acceptable Intercreditor Agreement, shall not be
deemed to be materially adverse to the interests of the Lenders. For the
avoidance of doubt, any amendment, modification or change to any term or
provision contained in any Additional Permitted Debt Document which directly or
indirectly restricts, prohibits or otherwise limits the amount of secured Loans
and secured Letters of Credit permitted to be incurred by the Borrowers and the
Guarantors under this Agreement or any of the other Loan Documents, shall be
deemed to be materially adverse to the interests of the Lenders (it being
understood and agreed that the restrictions in the Additional Permitted Debt
Documents evidencing the 2024 Senior Notes and in any other Additional Permitted
Debt Documents which are no more restrictive than the restrictions in effect as
of the Third Restatement Effective Date shall be deemed not to be materially
adverse to the interests of the Lenders).

Section 7.13    Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than Indebtedness and obligations under this Agreement and the
other Loan Documents (other than such Indebtedness represented by Holdings’
guarantee of obligations under any Additional Permitted Debt Documents, the
Excluded Sale-Leasebacks, any documents relating to any Permitted Refinancing of
the foregoing and operating leases of its Subsidiaries), (b) create or suffer to
exist any Lien upon any property or assets now owned or hereafter acquired by it
other than Liens permitted by Section 7.01 (but only to the extent securing
obligations or liabilities which Holdings is not prohibited from incurring or
owing under the terms of this Agreement and the other Loan Documents), or
(c) engage in any business or activity or own any assets (other than (i) those
incidental to its ownership of the Equity Interests of the Borrowers and any
Captive Insurance Subsidiary, (ii) holding the Subordinated Contribution Note,
(iii) maintenance of its legal existence (including the ability to incur fees,
costs and expenses relating to such maintenance), (iv) the performance of its
obligations with respect to the Loan Documents and any other Indebtedness
permitted to be incurred by Holdings under this Agreement or the other Loan
Documents, (v) to the extent not otherwise prohibited by the terms of this
Agreement or the other Loan Documents, financing activities relating to the
issuance of its securities, the declaration and payment of dividends, the making
of contributions to the capital of the Borrower, and guaranteeing the
obligations of the Borrowers, (vi) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and the
Borrower, (vii) holding any cash incidental to any activities permitted under
this Section 7.13, (viii) providing indemnification to officers, managers and
directors and (ix) any activities incidental to the foregoing). Holdings shall
not incur any Liens on Equity Interests of the Lead Borrower other than those
permitted by Sections 7.01(a) and (ee).

Section 7.14    Designated Account. After the occurrence and during the
continuance of a Trigger Event (Cash Dominion), use the funds on deposit in the
Designated Account for any purposes other than (a) the payment of operating
expenses incurred by the Loan Parties in the ordinary course of business
(including payments of interest when due on account of any Additional Permitted
Debt), and (b) for such other ordinary course purposes as the Loan Parties deem
appropriate.

 

185



--------------------------------------------------------------------------------

Section 7.15    Designation of Subsidiaries. Designate any Restricted Subsidiary
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary, unless such designation is made by the board of directors of
Holdings; provided that no Subsidiary shall be designated an Unrestricted
Subsidiary if (i) a Default shall exist or would result therefrom, (ii) such
Subsidiary is a Borrower or such Subsidiary owns any property subject to the
Borrowing Base or (iii) such Subsidiary continues to be a guarantor in respect
of any Additional Permitted Debt, any Junior Financing or any Permitted
Refinancing of the foregoing. The designation of any Subsidiary as an
Unrestricted Subsidiary shall constitute an Investment by the Borrowers therein
at the date of designation in an amount equal to the net book value of the Lead
Borrower’s investment therein. The designation of any Unrestricted Subsidiary as
a Restricted Subsidiary shall constitute the incurrence at the time of
designation of any Indebtedness or Liens of such Subsidiary existing at such
time.

ARTICLE VIII

Events of Default and Remedies

Section 8.01    Events of Default. Any of the following events referred to in
any of clauses (a) through (m) inclusive of this Section 8.01 shall constitute
an “Event of Default”:

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any reimbursement obligation
in respect of any Letter of Credit Disbursement, (ii) within three Business Days
after the same becomes due, any interest on any Loan or (iii) within 20 calendar
days after the same become due, any other amount, including fees, payable
hereunder or with respect to any other Loan Document; or

(b)    Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Section 6.02(a), 6.03(a), 6.05(a)
(solely with respect to the Borrowers) or 6.17 or Article VII or
(ii) Section 6.01(e), 6.01(f), 6.07(b) or 6.10(b) and such failure continues for
15 days after such covenant was required to be satisfied; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after receipt by the Lead Borrower of written notice
thereof by the Administrative Agent; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document required to be
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made (or, in the case of any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect,” or words of similar import, such representation and warranty
shall be incorrect or misleading in any respect when made or deemed made); or

 

186



--------------------------------------------------------------------------------

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(B) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; provided,
further that such failure is unremedied and is not waived by the holders of such
Indebtedness; provided, further that, with respect to any Default arising under
this clause (e) as a result of a default under any Excluded Sale-Leaseback,
Holdings, the Borrowers and their respective Restricted Subsidiaries shall have
30 days following the occurrence of any such event (subject to any applicable
grace period) to cure such default (it being understood that no such default
will become an Event of Default until the end of such 30 day period); or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of the Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days; or an order for relief is entered
in any such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts in excess of the Threshold Amount as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of the Loan Parties,
taken as a whole, and is not released, vacated or fully bonded within 60 days
after its issue or levy; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied or failed to acknowledge coverage thereof) and such
judgment or order shall not have been satisfied, vacated, discharged or stayed
or bonded pending an appeal for a period of 60 consecutive days; or

 

187



--------------------------------------------------------------------------------

(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which, when taken together with all other ERISA Events, has
resulted or could reasonably be expected to result in liability of any Loan
Party under Title IV of ERISA in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its Withdrawal Liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect, or
(iii) a termination, withdrawal or noncompliance with applicable law or plan
terms or termination, withdrawal or other event similar to an ERISA Event occurs
with respect to a Foreign Plan that, when taken together with other such events,
could reasonably be expected to result in a Material Adverse Effect; or

(j)    Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
or any Guarantor contests in writing the validity or enforceability of any
provision of any Loan Document; or any Loan Party or any Guarantor denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations and
termination of the Aggregate Commitments), or purports in writing to revoke or
rescind any Loan Document; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.11 shall for any reason (other than pursuant to
the terms hereof or thereof including as a result of a transaction permitted
under Section 7.04 or 7.05 or as contemplated in Section 6.18) cease to create a
valid and perfected lien, with the priority required by the Collateral Documents
(or other security purported to be created on the applicable Collateral) on and
security interest in any material portion of the Collateral purported to be
covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such loss of perfection or priority results from the failure of
the Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Documents or to file Uniform Commercial Code continuation statements
and except as to Collateral consisting of Real Property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied or failed to acknowledge coverage, or (ii) except to the extent
contemplated in Section 6.18, any of the Equity Interests of the Borrowers
ceasing to be pledged pursuant to the Security Agreement free of Liens other
than Liens created by the Security Agreement, Liens created pursuant to
Section 7.01(ee) or any nonconsensual Liens arising solely by operation of Law;
or

 

188



--------------------------------------------------------------------------------

(m)    Subordinated Financing Documentation. (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions and lien priorities set forth in any Junior
Financing Documentation or, in the event any Additional Permitted Debt is
secured, the documents relating to such Additional Permitted Debt (or any
documents relating to any Permitted Refinancing of the foregoing if such
Indebtedness is secured), including any Acceptable Intercreditor Agreement,
shall, in whole or in part, cease to be effective or cease to be legally valid,
binding and enforceable against the holders of any Junior Financing, any
Additional Permitted Debt or any Permitted Refinancing of the foregoing, if
applicable.

Section 8.02    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may and, at the request of the
Required Lenders, shall take any or all of the following actions:

(a)    declare the Commitment of each Lender to make Loans (including Swingline
Loans) and any obligation of the Issuing Bank to issue Letters of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans (including
Swingline Loans), all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrowers;

(c)    subject to Section 2.07(j), require that the Borrowers cash collateralize
the amount of the Letter of Credit Outstandings (in an amount equal to 101.5% of
the then Stated Amount of outstanding Letters of Credit plus 100% of the then
unreimbursed amounts due to the Issuing Bank); and

(d)    exercise on behalf of itself and the Secured Parties all rights and
remedies available to it and the Secured Parties under the Loan Documents or
applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrowers under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans (including Swingline Loans)
and any obligation of the Issuing Bank to issue Letters of Credit shall
automatically terminate, the unpaid principal amount of all outstanding Loans
(including Swingline Loans) and all interest and other amounts as aforesaid
shall automatically become due and payable and the obligations of the Borrowers
to cash collateralize the amount of the Letter of Credit Outstandings as
aforesaid shall automatically become effective, in each case, without further
act of the Administrative Agent or any Lender.

Section 8.03    Exclusion of Immaterial Subsidiaries. Solely for the purpose of
determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be deemed not to include any Restricted Subsidiary affected by
any event or circumstances referred to in any such clause that is not a Material
Subsidiary (it being agreed that all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause shall be considered
together, as a single consolidated Restricted Subsidiary, for purposes of
determining whether the condition specified above is satisfied).

 

189



--------------------------------------------------------------------------------

Section 8.04    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Collateral Agent, the
Swingline Lender and the Issuing Banks, in their respective capacities as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article III, but other than fees owed to Tranche A-1 Lenders),
ratably among the Lenders in proportion to the amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans (other than Tranche A-1 Loans), ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Swingline Loans, payable to the Swingline Lender, in its
capacity as such;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans (other than Tranche A-1 Loans) and any amounts due and
owing under Secured Hedge Agreements (including the Swap Termination Value under
Secured Hedge Agreements), ratably among the Secured Parties in proportion to
the respective amounts described in this clause Fifth payable to them;

Sixth, to the Administrative Agent, to be held by the Administrative Agent, for
the ratable benefit of the Issuing Bank and the Tranche A Lenders as cash
collateral in an amount up to 101.5% of the then Stated Amount of Letters of
Credit (other than those in which the Tranche A-1 Lenders participate) until
paid in full;

Seventh, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Tranche A-1 Lenders (including Attorney Costs payable under Section 10.05 and
amounts payable under Article III), ratably among the Tranche A-1 Lenders in
proportion to the amounts described in this clause Seventh payable to them;

Eighth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Tranche A-1 Loans, ratably among the Tranche A-1 Lenders
in proportion to the respective amounts described in this clause Eighth payable
to them;

 

190



--------------------------------------------------------------------------------

Ninth, to payment of that portion of the Obligations constituting unpaid
principal of the Tranche A-1 Loans, ratably among the Tranche A-1 Lenders in
proportion to the respective amounts described in this clause Ninth payable to
them;

Tenth, to pay outstanding Obligations with respect to Cash Management Services
furnished to any Loan Party by the Secured Parties; and

Eleventh, to the payment of all other Obligations (including any other
outstanding Other Liabilities) that are due and payable to the Administrative
Agent and the other Secured Parties on such date, ratably based upon the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

ARTICLE IX

Agents

Section 9.01    Appointment and Authorization of Agents.

(a)    Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall have no duties or responsibilities, except those expressly set forth
herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

(b)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
the Issuing Bank shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by the Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and the applications and agreements for letters
of credit pertaining to such Letters of Credit as fully as if the term “Agent”
as used in this Article IX and in the definition of “Agent-Related Person”
included the Issuing Bank with respect to such acts or omissions, and (ii) as
additionally provided herein with respect to the Issuing Bank.

 

191



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall also act as the “Collateral Agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swingline Lender (if applicable), Issuing Bank (if applicable) and a potential
Bank Product Provider) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “Collateral Agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX (including Section 9.07, as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

Section 9.02    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final judgment of a court of competent
jurisdiction).

Section 9.03    Liability of Agents. No Agent-Related Person shall (a) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct,
as determined by the final judgment of a court of competent jurisdiction, in
connection with its duties expressly set forth herein), or (b) be responsible in
any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party, any Guarantor or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

192



--------------------------------------------------------------------------------

Section 9.04    Reliance by Agents.

(a)    Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message or other electronic method of
transmission, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party or a Guarantor), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

(b)    For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Third Restatement Effective Date specifying
its objection thereto.

Section 9.05    Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default and stating that
such notice is a “notice of default”. The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

Section 9.06    Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their

 

193



--------------------------------------------------------------------------------

respective Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers and the other
Loan Parties hereunder. Each Lender also represents that it will, independently
and without reliance upon any Agent-Related Person and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers and the other Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.

Section 9.07    Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction; provided that no action taken in accordance with the directions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be required by the Loan Documents) shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07. In the case
of any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, any other Loan Document, or any document contemplated by or
referred to herein, to the extent that the Administrative Agent is not
reimbursed for such expenses by or on behalf of the Borrowers, provided that
such reimbursement by the Lenders shall not affect the Borrowers’ continuing
reimbursement obligations with respect thereto. The undertaking in this
Section 9.07 shall survive termination of the Aggregate Commitments, the payment
of all other Obligations and the resignation of the Administrative Agent.

Section 9.08    Agents in their Individual Capacities. The Administrative Agent
and its Affiliates may make loans to, issue letters of credit for the account
of, accept deposits from, acquire Equity Interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with each of the Loan Parties, the Guarantors and their respective Affiliates as
though the Administrative Agent were not the Administrative Agent hereunder and
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such

 

194



--------------------------------------------------------------------------------

activities, the Administrative Agent or its Affiliates may receive information
regarding any Loan Party, any Guarantor or any of their Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party, such Guarantor or such Affiliate) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Loans, the Administrative Agent shall have the same
rights and powers under this Agreement as any other Lender and may exercise such
rights and powers as though it were not the Administrative Agent, and the terms
“Lender” and “Lenders” include the Administrative Agent in its individual
capacity.

Section 9.09    Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders and the Borrowers. If
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrowers at all times other than
during the existence of an Event of Default under Section 8.01(f) or (g) (which
consent of the Borrowers shall not be unreasonably withheld or delayed). If no
successor agent is appointed prior to the effective date of the resignation of
the Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrowers, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”,
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article IX and Sections 10.04
and 10.05 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is 30 days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as the Administrative Agent hereunder by a successor and upon
the execution and filing or recording of such financing statements, or
amendments thereto, and such amendments or supplements to the Mortgages, and
such other instruments or notices, as may be necessary or desirable, or as the
Required Lenders may request, in order to (a) continue the perfection of the
Liens granted or purported to be granted by the Collateral Documents or
(b) otherwise ensure that the Collateral and Guarantee Requirement is satisfied,
the Administrative Agent shall thereupon succeed to and become vested with all
the rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Administrative Agent.

Section 9.10    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the

 

195



--------------------------------------------------------------------------------

Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.11 and 10.04) allowed in such judicial
proceeding;

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

(c)    any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.11 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 9.11    Collateral and Guaranty Matters. The Lenders irrevocably agree:

(a)    that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) Other Liabilities not yet due and payable and
(y) contingent indemnification obligations not yet accrued and payable), the
expiration, cash collateralization or termination of all Letters of Credit and
any other obligation (including a guarantee that is contingent in nature), (ii)
at the time the property subject to such Lien is transferred or to be
transferred as part of or in connection with any transfer permitted hereunder or
under any other Loan Document to any Person other than the Borrowers or any of
their Domestic Subsidiaries that are Restricted Subsidiaries, (iii) subject to
Section 10.01, if the release of such Lien is approved, authorized or ratified
in writing by the Required Lenders, (iv) if the property subject to such Lien is
owned by a Guarantor, upon release of such Guarantor from its obligations under
its Guaranty pursuant to clause (c) below, (v) if the property subject to such
Lien is owned by a Caribbean Party, upon release of such Caribbean Party from
its obligations pursuant to clause (f) below, (vi) as provided in
Section 6.18(c), (vii) at any time selected by the Administrative Agent, in its
discretion, but only with the consent of

 

196



--------------------------------------------------------------------------------

the Lead Borrower, if such property is a Mortgaged Property (A) which the
Administrative Agent, the Collateral Agent, or any Lender has reasonably
determined to be a Flood Property and (B) as to which the Lead Borrower has not
received all of the confirmations contemplated in Section 10.25 within the time
period specified in Section 10.25, or (viii) with respect to any Account (and
Related Rights and Property), at the time the same is sold, transferred, or
conveyed, or a security interest therein is granted, pursuant to a Permitted
Receivables Financing;

(b)    to release or subordinate, as applicable, any Lien on any property
granted to or held by the Administrative Agent or the Collateral Agent under any
Loan Document to the holder of any Lien on such property that is permitted by
Section 7.01(i), 7.01(aa), 7.01(ff), or, if such property constitutes Term
Collateral, to the extent a Term Collateral Release or Term Collateral
Subordination has occurred with respect to such Term Collateral (and has not
been rescinded as contemplated in Section 6.18(d));

(c)    if such Person ceases to be a Restricted Subsidiary as a result of a
transaction or designation permitted hereunder, (i) such Subsidiary shall be
automatically released from its obligations under any Guaranty and (ii) any
Liens granted by such Subsidiary or Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Guarantor continues to be a guarantor in respect of any Additional
Permitted Debt, any Junior Financing or any Permitted Refinancing of the
foregoing;

(d)    if any Subsidiary Guarantor shall cease to be a Material Subsidiary (as
certified in writing by a Responsible Officer), (i) such Subsidiary shall be
automatically released from its obligations under any Guaranty and (ii) any
Liens granted by such Subsidiary and Liens on the Equity Interests of such
Subsidiary shall be automatically released; provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of any
Additional Permitted Debt, any Junior Financing or any Permitted Refinancing of
the foregoing;

(e)    the Agents (or either of them) may amend, restate, supplement or
otherwise modify the Collateral Documents or any Acceptable Intercreditor
Agreements or enter into new Collateral Documents or new Acceptable
Intercreditor Agreements in connection with (A) any Additional Credit Amendment
as provided in Section 2.17 and any Extension Amendment as provided in
Section 2.23, (B) the addition or removal of any Caribbean Party as provided in
Section 2.22 or (C) any Additional Permitted Debt;

(f)    if any Caribbean Subsidiary shall cease to be a Caribbean Party pursuant
to Section 2.22, (i) such Caribbean Subsidiary shall be automatically released
from its obligations under any Guaranty and (ii) any Liens granted by such
Caribbean Subsidiary and, subject to the requirements of the Collateral and
Guarantee Requirement, Liens on the Equity Interests of such Caribbean
Subsidiary shall be automatically released; provided that no such release shall
occur if such Subsidiary continues to be a guarantor in respect of any
Additional Permitted Debt, any Junior Financing or any Permitted Refinancing of
the foregoing; and

(g)    the Agents (or either of them) may enter into any intercreditor or
subordination agreement in connection, or amend, restate, supplement or
otherwise modify any existing intercreditor or subordination agreement, in each
case, in connection with any Permitted

 

197



--------------------------------------------------------------------------------

Receivables Financing (to the extent such intercreditor or subordination
agreement relates to the Accounts (and Related Rights and Property) sold,
transferred, or conveyed, or in which security interests are granted, pursuant
to such Permitted Receivables Financing).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will promptly (and each Lender irrevocably authorizes the Administrative
Agent to), at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to evidence the
release of such Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

Section 9.12    Other Agents; Arranger and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent”, “documentation agent”, “managing agent”, “joint
bookrunner” or “joint lead arranger” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

Section 9.13    Appointment of Supplemental Administrative Agents.

(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).

(b)    In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and

 

198



--------------------------------------------------------------------------------

only to the extent, necessary to enable such Supplemental Administrative Agent
to exercise such rights, powers and privileges with respect to such Collateral
and to perform such duties with respect to such Collateral, and every covenant
and obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrowers shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.

Section 9.14    Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding tax
ineffective), such Lender shall indemnify and hold harmless the Administrative
Agent (to the extent that the Administrative Agent has not already been
reimbursed by the Borrowers and without limiting the obligation of the Borrowers
to do so) for all amounts paid, directly or indirectly, by the Administrative
Agent as tax or otherwise, including any interest, additions to tax or penalties
thereto, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses.

Section 9.15    Reports and Financial Statements.

By signing this Agreement, each Lender (and with respect to clause (a), each
Secured Party):

(a)    agrees to furnish the Administrative Agent on the first day of each month
(or such other times as may be permitted, or may be reasonably requested, by the
Administrative Agent in its sole discretion) with a summary of all Other
Liabilities due or to become due to such Lender, including amounts due and owing
under Secured Hedge Agreements (including the Swap Termination Value under
Secured Hedge Agreements);

 

199



--------------------------------------------------------------------------------

(b)    is deemed to have requested that the Agents furnish such Lender, promptly
after they become available, copies of all financial statements required to be
delivered by the Lead Borrower under Section 6.01(a) through and including
Section 6.01(f), and all field examinations and appraisals of the Collateral
received by the Agents (collectively, the “Reports”) (and the Agents agree to
furnish such Reports promptly to the Lenders, which Reports may be furnished in
accordance with the final paragraph of Section 6.01);

(c)    expressly agrees and acknowledges that no Agent makes any representation
or warranty as to the accuracy of the Reports, and shall not be liable for any
information contained in any Report;

(d)    expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agents or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(e)    agrees to keep all Reports confidential and strictly for its internal
use, and not to distribute, or use any Report in any other manner, subject to
the same exceptions provided with respect to the Information furnished by the
Borrowers to the Lenders set forth in Section 10.08, mutatis mutandis; and

(f)    without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold each Agent preparing a Report
harmless from any action the indemnifying Lender may take or conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
Credit Extensions that the indemnifying Lender has made or may make to the
Borrowers, or the indemnifying Lender’s participation in Swingline Loans and
Letters of Credit, or the indemnifying Lender’s purchase of, Revolving Loans of
the Borrowers; and (ii) to pay and protect, and indemnify, defend, and hold each
Agent preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including Attorney
Costs) incurred by the Agents preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender in violation of the terms hereof.

Section 9.16    Acceptable Intercreditor Agreements.

(a)    Each of the Lenders agrees to be bound by each Acceptable Intercreditor
Agreement.

(b)    Each Lender (and each person that becomes a Lender hereunder pursuant to
Section 10.07) hereby authorizes and directs the Administrative Agent to enter
into each Acceptable Intercreditor Agreement on behalf of such Lender and agrees
that the Administrative Agent may take such actions on its behalf as is
contemplated by the terms of each Acceptable Intercreditor Agreement.

(c)    Notwithstanding anything contained herein to the contrary, the Liens
granted to the Administrative Agent, for the benefit of the Secured Parties,
pursuant to this Agreement and the other Loan Documents, and the exercise of any
right or remedy by the

 

200



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Secured Parties, under this
Agreement and the other Loan Documents (other than the Acceptable Intercreditor
Agreements), are subject to the provisions of the Acceptable Intercreditor
Agreements. In the event of any conflict between the terms of any Acceptable
Intercreditor Agreement, on the one hand, and this Agreement and the other Loan
Documents (other than the Acceptable Intercreditor Agreements), on the other
hand, the terms of the Acceptable Intercreditor Agreements shall govern and
control.

ARTICLE X

Miscellaneous

Section 10.01    Amendments, Etc.

(a)    Except as otherwise set forth in this Agreement, no amendment or waiver
of any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrowers or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Lead Borrower
or the applicable Loan Party, as the case may be, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

(i)    extend or increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or the waiver of any Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

(ii)    postpone any date scheduled for, or reduce the amount of, any payment of
principal, interest (subject to Section 10.01(e), below), or fees payable under
the Loan Documents without the written consent of each Lender directly affected
thereby, it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans shall not constitute a postponement of any
date scheduled for the payment of principal or interest;

(iii)    reduce the principal of, or (subject to Section 10.01(e), below) the
rate of interest specified herein on, any Loan, or (subject to clause (C) of the
second proviso to this Section 10.01(a)) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby; it being understood that any change to the
definition of Excess Availability or in each case in the component definitions
thereof shall not constitute a reduction in the rate of interest; provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrowers to pay
interest at the Default Rate;

(iv)    change any provision of this Section 10.01, the definition of “Required
Lenders,” “Pro Rata Share,” “Super Majority of Lenders” or Section 2.09, 2.12 or
8.04 without the written consent of each Lender affected thereby;

 

201



--------------------------------------------------------------------------------

(v)    (A) subordinate the Obligations to the obligations owing to any other
Person or (B) other than Liens permitted pursuant to, and in accordance with,
Sections 7.01(i) and 7.01(aa), subordinate the priority of any Liens on
Collateral subject to the Borrowing Base granted to the Administrative Agent
under the Loan Documents to Liens granted to any other Person, in each case,
without the consent of each Lender;

(vi)    other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

(vii)    other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;

(viii)    permit any assignment or transfer by Borrowers of any of their rights
and obligations under this Agreement or the other Loan Documents, or release any
Borrower without the consent of each Lender;

(ix)    change the definition of “Excess Availability,” “Suppressed Excess
Availability,” “Alternate Availability,” “Tranche A Borrowing Base,” “Tranche
A-1 Borrowing Base,” or “Borrowing Base” or, in any case, any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written consent of a Super
Majority of Lenders, provided that the foregoing shall not limit the discretion
of the Administrative Agent to change, establish or eliminate any Reserves or to
add Inventory, Accounts, Real Property or Rolling Stock acquired in a Permitted
Acquisition or any other acquisition to the Borrowing Base as provided herein;
or

(x)    modify the definition of Permitted Overadvance so as to increase the
amount thereof, or to cause the aggregate Commitments (or the Commitment of any
Lender) to be exceeded as a result thereof, or, except as provided in such
definition, the time period for a Permitted Overadvance without the written
consent of each Lender;

provided, further that (A) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank in addition to the Lenders required
above, affect the rights or duties of the Issuing Bank under this Agreement or
any Letter of Credit application relating to any Letter of Credit issued or to
be issued by it; (B) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; (C) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and (D) Section 10.07(h)
may not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Defaulting Lender may not be increased

 

202



--------------------------------------------------------------------------------

or extended without the consent of such Defaulting Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).

(b)    Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended, supplemented and waived with the consent of the Administrative Agent at
the request of the Lead Borrower without the need to obtain the consent of any
other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities, omissions, mistakes or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

(c)    Notwithstanding any provision herein to the contrary, (i) this Agreement
and the other Loan Documents may be amended in accordance with Section 2.17 to
incorporate the terms of any Additional Commitments (including to add a new
revolving or term loan facility under this Agreement with respect to any
Additional Commitments) with the written consent of the Lead Borrower, the
Lenders providing such Additional Commitments and the Administrative Agent;
provided that if such amendment includes an Additional Commitment of a bank or
other financial institution that is not at such time a Lender or an Affiliate of
a Lender, the inclusion of such bank or other financial institution as an
Additional Lender shall be subject to the consent (not to be unreasonably
withheld or delayed) of the Administrative Agent, the Swingline Lender and each
Issuing Bank at the time of such amendment, (ii) the Commitment of a Lender may
be increased as contemplated by Section 2.17 with the written consent (not to be
unreasonably withheld or delayed) of the Lead Borrower, such Lender, the
Swingline Lender and each Issuing Bank, (iii) this Agreement and the other Loan
Documents may be amended in accordance with Section 2.22 to incorporate such
terms as may be necessary or customary under the local Laws of the jurisdiction
of any Applicant Caribbean Party or advisable by local counsel in the
jurisdiction of any Applicant Caribbean Party to make such Person a Guarantor or
a Borrower and to add additional exclusionary criteria or eligibility criteria
to the eligibility definitions in this Agreement with the written consent of the
Lead Borrower and the Administrative Agent, and (iv) the scheduled date of
maturity of any Loan owed to any Lender may be extended, and this Agreement and
the other Loan Documents may be extended with the written consent of the Lead
Borrower, such Lender and the Administrative Agent, as contemplated by
Section 2.23 or otherwise. Without limiting the generality of the foregoing,
subject to the limitations on non-pro rata payments in Sections 2.17 and 2.23,
any provision of this Agreement and the other Loan Documents, including Sections
2.15 or 10.09 hereof, may be amended to the extent set forth in the immediately
preceding sentence pursuant to any Additional Credit Amendment or any Extension
Amendment, as the case may be, to provide for non-pro rata borrowings and
payments of any amounts hereunder as between any Loans, including any Additional
Commitments or Additional Loans and any Extended Loan.

(d)    Notwithstanding any provision herein to the contrary, the Administrative
Agent may, in connection with any Conversion, amend Schedule I to this Agreement
as contemplated in Section 2.07(c).

 

203



--------------------------------------------------------------------------------

(e)    Notwithstanding any provision herein to the contrary, if at any time the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Required Lenders notify the Agent (with a copy to the
Lead Borrower) that the Required Lenders have determined, that (i) adequate and
reasonable means do not exist for ascertaining LIBOR (including because LIBOR is
not available or published on a current basis or the circumstances set forth in
Section 3.03 have occurred) and such circumstances are unlikely to be temporary
or (ii) the administrator of LIBOR or a Governmental Authority has made a public
statement identifying a specific date after which LIBOR shall no longer be made
available or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), then the Administrative Agent and
the Lead Borrower shall endeavor to establish an alternate rate of interest to
LIBOR and agree on the margin applicable thereto, giving due consideration to
any selection, endorsement, or recommendation of a replacement rate and/or
replacement spread or the mechanism for determining such a rate or spread by the
relevant Governmental Authority in effect at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest, the
margin applicable thereto and such other related changes to this Agreement as
may be applicable; provided that such amendment shall provide that if such
alternate rate of interest shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement. Notwithstanding anything to the contrary
in this Section 10.01, such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within ten Business Days of the
date a copy of such amendment is provided to the Lenders, written notice from
the Required Lenders stating that such Required Lenders object to such
amendment. If no such alternate rate has been determined and the circumstances
under the immediately preceding clause (i) above exist or the Scheduled
Unavailability Date has occurred (as applicable), the Administrative Agent will
promptly so notify the Lead Borrower and each Lender, and thereafter until
execution of an amendment to implement an alternative rate in accordance with
the foregoing, (A) the obligation of the Lenders to make or maintain LIBOR Loans
shall be suspended and (B) the LIBOR component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Lead Borrower may
revoke any pending request for a LIBOR Loan or any conversion to or continuation
of a LIBOR Loan (to the extent of the affected LIBOR Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Base Rate Loan (subject to the immediately preceding clause (B)) in the
amount specified therein.

Section 10.02    Notices and Other Communications; Facsimile Copies.

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

(i)    if to the Borrowers, the Administrative Agent, the Collateral Agent, the
Issuing Bank or the Swingline Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02 or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the other parties; and

 

204



--------------------------------------------------------------------------------

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrowers, the
Administrative Agent, the Collateral Agent, the Issuing Bank and the Swingline
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four Business Days after
deposit in the mails, postage prepaid; (C) if delivered by facsimile, when sent
and receipt has been confirmed by telephone; and (D) if delivered by electronic
mail (which form of delivery is subject to the provisions of Section 10.02(c)),
when delivered; provided that notices and other communications to the
Administrative Agent, the Collateral Agent, the Issuing Bank, and the Swingline
Lender pursuant to Article II shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Guarantors, the Agents and the Lenders.

(c)    Reliance by Agents and Lenders. The Agents and the Lenders shall be
entitled to rely and act upon any notices purportedly given by or on behalf of
the Borrowers even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrowers in the absence of gross
negligence or willful misconduct. All telephonic notices to the Agents may be
recorded by the Agents, and each of the parties hereto hereby consents to such
recording.

Section 10.03    Joint and Several Obligations; No Waiver; Cumulative Remedies.
Except as otherwise specifically provided herein, each Borrower is obligated to
repay the Obligations as joint and several obligors under this Agreement. No
failure by any Lender or the Agents to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by Law.

 

205



--------------------------------------------------------------------------------

Section 10.04    Attorney Costs and Expenses. The Borrowers agree (a) to pay or
reimburse (i) the Administrative Agent, the Collateral Agent and Wells Fargo, in
its capacity as a joint lead arranger, for all reasonable and documented
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including (x) all Attorney Costs
of Greenberg Traurig, LLP, and one local and foreign counsel in each relevant
jurisdiction and (y) outside consultants for the Agents consisting of one
inventory appraisal firm, one real estate appraisal firm, and one field
examination firm, in each case in accordance with Section 6.10(b), and (ii) the
Issuing Bank for all reasonable out-of-pocket expenses incurred in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (b) to pay or reimburse the
Administrative Agent, the Collateral Agent, the Swingline Lender, the Issuing
Bank and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all Attorney Costs of counsel to the Agents
and outside consultants for the Agents (including, without limitation, inventory
appraisal firms, real estate appraisal firms and field examination firms)). The
foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
(reasonable, in the case of Section 10.04(a)) and documented out-of-pocket
expenses incurred by the Agents. The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within ten
Business Days of receipt by the Lead Borrower of an invoice relating thereto
setting forth such expenses in reasonable detail. If any Loan Party or Guarantor
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party or such Guarantor by the Administrative Agent in its sole discretion.

Section 10.05    Indemnification by the Borrowers. Whether or not the
transactions contemplated hereby are consummated, the Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Lender and their respective
Affiliates, directors, officers, employees, agents, trustees and investment
advisors (collectively the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs)
of any kind or nature whatsoever which may at any time be imposed on, incurred
by or asserted against any such Indemnitee in any way relating to or arising out
of or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) any Commitment,
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrowers, any Subsidiary or

 

206



--------------------------------------------------------------------------------

any other Loan Party, or any Environmental Liability related in any way to the
Borrowers, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence, fraud, bad faith or willful misconduct of such
Indemnitee or of any affiliate, director, officer, employee or agent of such
Indemnitee, (y) a material breach of the Loan Documents by such Indemnitee or of
any affiliate, director, officer, employee or agent of such Indemnitee or
(z) any dispute among Indemnitees other than claims against any Indemnitee in
its capacity or in fulfilling its role as an agent or arranger or any other
similar role hereunder and other than any claims arising out of any act or
omission of the Borrowers or their affiliates. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through the Platform in connection with this Agreement, nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Third Restatement Effective Date). In the case of
an investigation, litigation or other proceeding to which the indemnity in this
Section 10.05 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 10.05 shall be paid
within ten Business Days after demand therefor; provided, however, that such
Indemnitee shall promptly refund such amount to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification or contribution rights with respect to such payment pursuant to
the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

Section 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate.

 

207



--------------------------------------------------------------------------------

Section 10.07    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrowers may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    (i)    Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more assignees (other than (1) the Lead Borrower or
any of its respective Affiliates, (2) an entity designated in writing by the
Lead Borrower as a “disqualified lender” on or prior to the Third Restatement
Effective Date (each such “disqualified lender”, a “Disqualified Lender”), (3) a
Defaulting Lender or any of its Subsidiaries, (4) any Person who, upon becoming
a Lender hereunder, would be a Defaulting Lender, or (5) any natural person)
(“Assignees”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this Section 10.07(b), participations in Letters of Credit and
in Swingline Loans) at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A)    the Lead Borrower, provided that no consent of the Lead Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund, or if a Specified Default has occurred and is continuing;

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund;

(C)    each Issuing Bank at the time of such assignment, provided that no
consent of the Issuing Bank shall be required for any assignment to an Agent or
an Affiliate of an Agent; and

(D)    the Swingline Lender.

 

208



--------------------------------------------------------------------------------

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
the Lead Borrower and the Administrative Agent otherwise consent, provided that
(1) no such consent of the Lead Borrower shall be required if a Specified
Default has occurred and is continuing and (2) such amounts shall be aggregated
in respect of each Lender and its Affiliates or Approved Funds, if any;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption; and

(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment); provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, and the surrender by the
assigning Lender of its Notes, the Borrowers (at their expense) shall execute
and deliver new Notes to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this clause (c) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.07(e).

(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrowers, shall maintain at the Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, Letters of
Credit, Letter of Credit Outstandings and amounts due under Sections 2.08 and
2.09 owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrowers, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Agent and any Lender (with respect to any entry relating to such Lender’s
Loans), at any reasonable time and from time to time upon reasonable prior
notice.

 

209



--------------------------------------------------------------------------------

(e)    Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person or a Disqualified Lender) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letters of Credit and/or Swingline Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements of Section 10.15),
3.04 and 3.05 (through the applicable Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17 as though it were a
Lender.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Lead
Borrower’s prior written consent. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Lead Borrower’s,
maintain a register on which it enters the name and address of each participant
and the principal amounts of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations and
Section 1.163-5(b) of the Proposed Treasury Regulations (or any amended or
successor version). The entries in the Participant Register shall be conclusive,
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such Loan or other
obligation hereunder as the owner thereof for all purposes of this Agreement
notwithstanding any notice to the contrary. Any such Participant Register shall
be available for inspection by the Administrative Agent at any reasonable time
and from time to time upon reasonable prior notice for the limited purpose set
forth in the proviso above in this clause (f). For the avoidance of doubt, the
Administrative Agent (in its capacity as the Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

210



--------------------------------------------------------------------------------

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Lead Borrower (an “SPC”) the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make pursuant
to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the Borrowers under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Lead Borrower
and the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i)    Notwithstanding anything to the contrary contained herein, (1) any Lender
may in accordance with applicable Law create a security interest in all or any
portion of the Loans owing to it and the Note, if any, held by it and (2) any
Lender that is a Fund may create a security interest in all or any portion of
the Loans owing to it and the Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 10.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise.

(j)    Notwithstanding anything to the contrary contained herein, the Issuing
Bank or the Swingline Lender may, upon 30 days’ notice to the Lead Borrower and
the Lenders,

 

211



--------------------------------------------------------------------------------

resign as the Issuing Bank or the Swingline Lender, respectively; provided that
on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant Issuing Bank or the Swingline Lender shall have
identified, in consultation with the Lead Borrower, a successor Issuing Bank or
Swingline Lender willing to accept its appointment as successor Issuing Bank or
Swingline Lender, as applicable. In the event of any such resignation of the
Issuing Bank or the Swingline Lender, the Lead Borrower shall be entitled to
appoint from among the Lenders willing to accept such appointment a successor
Issuing Bank or Swingline Lender hereunder; provided that no failure by the Lead
Borrower to appoint any such successor shall affect the resignation of the
relevant Issuing Bank or the Swingline Lender, as the case may be. If the
Issuing Bank resigns as an “Issuing Bank”, it shall retain all the rights and
obligations of the Issuing Bank hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as the Issuing Bank and
all Letter of Credit Outstandings with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in the
Letter of Credit Outstandings pursuant to Section 2.08(c)). If the Swingline
Lender resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.05.

Section 10.08    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information and to not use or disclose such
information, except that Information may be disclosed (a) to its Affiliates and
its and its Affiliates’ directors, officers, employees, trustees, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Lead Borrower), to any pledgee referred to in Section 10.07(g), counterparty to
a Swap Contract or to any swap or derivative transaction relating to the
Borrowers and their obligations, Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement; (f) with the written consent of the Lead
Borrower; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08; (h) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (i) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to the Loan Parties received by it
from such Lender); or (j) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder. In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Borrowings. For the purposes of this Section 10.08, “Information” means all
information received from any Loan Party or its Affiliates or its

 

212



--------------------------------------------------------------------------------

Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, relating to Holdings, the Borrowers or any of their subsidiaries or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 10.08.

Each Borrower Party agrees that the Administrative Agent may make materials or
information provided by or on behalf of Holdings and its Subsidiaries hereunder
(collectively, “Borrower Materials”) available to the Lenders by posting the
communications on IntraLinks, SyndTrak, or a substantially similar secure
electronic transmission system (the “Platform”). The Platform is provided “as
is” and “as available.” The Administrative Agent does not warrant the accuracy
or completeness of the Borrower Materials or the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the communications. No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent in connection with the Borrower Materials or the Platform.
Each of Holdings and the Borrowers (and each other Loan Party by virtue of its
execution and delivery of the Guaranty) further agrees that certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Loan Parties or their
securities) (each, a “Public Lender”). The Lead Borrower shall be deemed to have
authorized Agent and its Affiliates and the Lenders to treat Borrower Materials
marked “PUBLIC” or otherwise at any time filed with the SEC as not containing
any material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state securities laws. All
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor” (or another similar
term). The Administrative Agent and its Affiliates and the Lenders shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” or that
are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).

Section 10.09    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates and each Issuing Bank and its Affiliates
is authorized at any time and from time to time, without prior notice to the
Lead Borrower or any other Loan Party, any such notice being waived by the Lead
Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or the Issuing Bank and its Affiliates, as the case
may be, to or for the credit or the account of the respective Loan Parties and
their Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or the Issuing Bank and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that, in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.24 and, pending such payment, shall
be segregated by such Defaulting Lender from its

 

213



--------------------------------------------------------------------------------

other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Notwithstanding anything to the contrary
contained herein, no Lender or its Affiliates and no Issuing Bank or its
Affiliates shall have a right to set off and apply any deposits held or other
Indebtedness owing by such Lender or its Affiliates or the Issuing Bank or its
Affiliates, as the case may be, to or for the credit or the account of any
Subsidiary of a Loan Party which is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code unless such Subsidiary is not a
direct or indirect subsidiary of the Borrowers. Each Lender and Issuing Bank
agrees promptly to notify the Lead Borrower and the Administrative Agent after
any such set off and application made by such Lender or Issuing Bank, as the
case may be; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
each Lender and each Issuing Bank under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, such Lender and the Issuing Bank may have.

Section 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Lead Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Section 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier or other electronic communications of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by telecopier or other electronic
communications be confirmed by a manually signed original thereof; provided that
the failure to request or deliver the same shall not limit the effectiveness of
any document or signature delivered by telecopier.

Section 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

 

214



--------------------------------------------------------------------------------

Section 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.15    Tax Forms.

(a)    (i) Each Lender and Agent that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”) shall, to
the extent it is legally entitled to do so, deliver to the Lead Borrower and the
Administrative Agent, on or prior to the date which is ten Business Days after
the Closing Date (or upon accepting an assignment of an interest herein), two
duly signed, properly completed copies of either IRS Form W-8BEN, W-8BEN-E or
any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender by the Borrowers or any other Loan Party
pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrowers or any other Loan Party pursuant to this Agreement or any other
Loan Document) or such other evidence reasonably satisfactory to the Lead
Borrower and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States federal withholding tax,
including any exemption pursuant to Section 871(h) or 881(c) of the Code, and in
the case of a Foreign Lender claiming such an exemption under Section 881(c) of
the Code, a certificate that establishes in writing to the Lead Borrower and the
Administrative Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrowers within the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it is legally entitled to do so, (A) promptly submit to the Lead Borrower
and the Administrative Agent such additional duly completed and signed copies of
one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
Laws and regulations to avoid or reduce any United States federal withholding
tax, or such evidence as is reasonably satisfactory to the Lead Borrower and the
Administrative Agent of any available exemption from, or reduction of, United

 

215



--------------------------------------------------------------------------------

States federal withholding taxes in respect of all payments to be made to such
Foreign Lender by the Borrowers or other Loan Party pursuant to this Agreement,
or any other Loan Document, in each case, (1) on or before the date that any
such form, certificate or other evidence expires or becomes obsolete, (2) after
the occurrence of a change in the Lender’s circumstances requiring a change in
the most recent form, certificate or evidence previously delivered by it to the
Borrowers and the Administrative Agent and (3) from time to time thereafter if
reasonably requested by the Lead Borrower or the Administrative Agent, and
(B) promptly notify the Lead Borrower and the Administrative Agent of any change
in the Lender’s circumstances which would modify or render invalid any claimed
exemption or reduction. Any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Lead Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Lead Borrower or
the Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit any Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.

(ii)    Each Foreign Lender, to the extent it does not act or ceases to act for
its own account with respect to any portion of any sums paid or payable to such
Foreign Lender under any of the Loan Documents, shall, to the extent it is
legally entitled to do so, deliver to the Lead Borrower and the Administrative
Agent on the date when such Foreign Lender ceases to act for its own account
with respect to any portion of any such sums paid or payable, and at such other
times as may be necessary in the determination of the Lead Borrower or the
Administrative Agent (in either case, in the reasonable exercise of its
discretion), (A) two duly signed completed copies of the forms or statements
required to be provided by such Foreign Lender as set forth above, to establish
that the portion of any such sums paid or payable with respect to which such
Foreign Lender acts for its own account is not subject to United States federal
withholding tax or is subject to a reduced rate of such tax, and (B) two duly
signed completed copies of IRS Form W-8IMY (or any successor thereto), together
with any information such Foreign Lender is required to transmit with such form,
and any other certificate or statement of exemption required under the Code, to
establish that such Foreign Lender is not acting for its own account with
respect to a portion of any such sums payable to such Foreign Lender and that
such portion is not subject to United States federal withholding tax or is
subject to a reduced rate of such tax.

(iii)    The Borrowers shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 with respect to any U.S. federal
withholding tax resulting from (A) any Foreign Lender’s failure to comply with
the foregoing provisions of this Section 10.15(a), (B) any U.S. Lender’s failure
to comply with the provisions of Section 10.15(b) or (C) any Lender’s failure to
comply with the provisions of Section 10.15(c); provided nothing in this
Section 10.15(a) shall relieve the Borrowers of their obligation to pay any
amounts pursuant to Section 3.01 in the event that Section 10.15(a)(ii) has not
been complied with if the Borrowers are entitled, under applicable Law, to rely
(for purposes of establishing that the amounts payable under the

 

216



--------------------------------------------------------------------------------

Loan Documents are not subject to United States federal withholding tax) on any
applicable forms and statements required to be provided under this Section 10.15
and that have been provided by the Foreign Lender that does not act or has
ceased to act for its own account under any of the Loan Documents.

(iv)    The Administrative Agent may deduct and withhold any taxes required by
any Laws to be deducted and withheld from any payment under any of the Loan
Documents.

(b)    Each Lender and Agent that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Lead Borrower two duly signed, properly completed
copies of IRS Form W-9, or any successor thereto, certifying that such U.S.
Lender is entitled to an exemption from United States backup withholding tax
(i) on or prior to the Closing Date (or on or prior to the date it becomes a
party to this Agreement), (ii) on or before the date that such form expires or
becomes obsolete, (iii) after the occurrence of a change in the Lender’s
circumstances requiring a change in the most recent form previously delivered by
it to the Lead Borrower and the Administrative Agent and (iv) from time to time
thereafter if reasonably requested by the Lead Borrower or the Administrative
Agent. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.

(c)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Lead Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Lead Borrower or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (c), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement. Each Lender agrees that if any
form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Lead Borrower and the Administrative Agent in writing of its
legal inability to do so.

Section 10.16    GOVERNING LAW.

(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED THEREIN).

 

217



--------------------------------------------------------------------------------

(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, WILL BE
TRIED EXCLUSIVELY IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK OR, IF SUCH COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, THE BORROWERS, HOLDINGS, EACH AGENT AND EACH LENDER CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF, AND
VENUE IN, SUCH COURTS. THE BORROWERS, HOLDINGS, EACH AGENT AND EACH LENDER
IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

Section 10.17    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 10.18    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrowers and Holdings and the Administrative
Agent shall have been notified by each Lender, Swingline Lender and Issuing Bank
that each such Lender, Swingline Lender and Issuing Bank has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrowers, each
Agent and each Lender and their respective successors and assigns, except that
the Borrowers shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

Section 10.19    Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The

 

218



--------------------------------------------------------------------------------

obligation of the Borrowers in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).

Section 10.20    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents or any of the Secured Hedge Agreements or other Swap Contracts
(including the exercise of any right of setoff, rights on account of any
banker’s lien or similar claim or other rights of self-help), or institute any
actions or proceedings, or otherwise commence any remedial procedures, with
respect to any Collateral or any other property of any such Loan Party, without
the prior written consent of the Administrative Agent. The provision of this
Section 10.20 are for the sole benefit of the Lenders and shall not afford any
right to, or constitute a defense available to, any Loan Party.

Section 10.21    USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the Patriot Act. In
addition, Agent and each Lender shall have the right to periodically conduct due
diligence on all Loan Parties, their senior management and key principals and
legal and beneficial owners. Each Loan Party agrees to cooperate in respect of
the conduct of such due diligence and further agrees that the reasonable costs
and charges for any such due diligence by Agent shall be at the expense of the
Borrowers. If any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation (after giving effect to exemptions thereunder),
the Lead Borrower shall cause such Borrower to provide a Beneficial Ownership
Certification promptly upon the request of the Administrative Agent or any
Lender and thereafter provide information and documentation reasonably requested
by the Administrative Agent or any Lender in connection therewith for purposes
of compliance with the Beneficial Ownership Regulation.

Section 10.22    Agent for Service of Process. The Borrowers agree that promptly
following request by the Administrative Agent it shall cause each Material
Foreign Subsidiary or for whose account a Letter of Credit is issued to appoint
and maintain an agent reasonably satisfactory to the Administrative Agent to
receive service of process in New York City on behalf of such Material Foreign
Subsidiary.

 

219



--------------------------------------------------------------------------------

Section 10.23    Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement, as
amended, effective from and after the Third Restatement Effective Date. The
execution and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing before the execution and delivery of this Agreement. On the Third
Restatement Effective Date, the credit facilities described in the Existing
Credit Agreement, as amended, shall be amended, supplemented, modified and
restated in their entirety by the credit facilities described herein, and all
loans and other obligations of the Borrowers and the obligations of the other
Loan Parties outstanding or existing as of such date under the Existing Credit
Agreement are and shall be deemed to be loans and obligations outstanding under
the corresponding facilities described herein, without any further action by any
Person, except that the Administrative Agent shall make such transfers of funds
as are necessary for the outstanding balance of such Loans, together with any
Loans funded on the Third Restatement Effective Date, to comport with the
respective Commitments of the Lenders hereunder (and each Lender party hereto
agrees to cooperate with the Administrative Agent in determining and making such
transfers and in accepting such transfers). In furtherance of (but not limited
to) the foregoing, (a) all interest and fees of the Loan Parties under the
Existing Credit Agreement shall accrue at the rates therefor under the Existing
Credit Agreement and shall, on and after the Third Restatement Effective Date,
accrue at the rates set forth in this Agreement and be payable on the dates set
forth in this Agreement and (b) all Letters of Credit issued pursuant to the
Existing Credit Agreement and outstanding on the Third Restatement Effective
Date are and shall be deemed to be Letters of Credit under this Agreement.

Section 10.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

220



--------------------------------------------------------------------------------

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.25    Certain Real Property Matters.

(a)    Each of the parties hereto acknowledges and agrees that, any other term
or provision of this Agreement or any other Loan Document to the contrary
notwithstanding, no Additional Credit Amendment, Extension Amendment, or
Additional Extension Amendment, nor any other amendment hereto which has the
effect of extending the Maturity Date or increasing the Aggregate Commitments,
shall become effective or be consummated unless and until the Lead Borrower
shall have received (within 30 days after the Administrative Agent notified the
Lenders of such contemplated Additional Credit Amendment, Extension Amendment,
or Additional Extension Amount, or other such amendment having the effect of
extending the Maturity Date), confirmation from each of the Administrative
Agent, the Collateral Agent, and each Lender that (i) such Person’s due
diligence with respect to flood insurance requirements for all Mortgaged
Properties has been completed, (ii) the results of such due diligence are
satisfactory to such Person, and (iii) such Person has received all evidence of
compliance with flood insurance requirements set forth in the Loan Documents and
found such evidence reasonably satisfactory.

(b)    Any other term or provision of this Agreement or any other Loan Document
to the contrary notwithstanding (i) the Lead Borrower shall provide at least 30
days’ prior written notice to the Administrative Agent and the Lenders before
delivering a Mortgage with respect to any Material Real Property and shall not
execute and deliver any Mortgage with respect to any Material Real Property
before receiving confirmation from each of the Administrative Agent, the
Collateral Agent, and each of the Lenders of the completion of their respective
due diligence with respect to flood insurance requirements for such Real
Property and receipt of evidence of compliance with flood insurance requirements
set forth in the Loan Documents that is reasonably satisfactory thereto and
(ii) if, solely because of the effect of this clause (b), any Loan Party is
unable to satisfy any requirement under this Agreement or any other Loan
Document (including, without limitation, the Collateral and Guarantee
Requirement), then such Loan Party’s performance of such requirement shall be
excused, but only for so long as this clause (b) is the sole reason for such
Loan Party’s failure to satisfy such requirement.

Section 10.26    Certain ERISA Matters.

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments, or this
Agreement,

 

221



--------------------------------------------------------------------------------

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

Section 10.27    Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Swap Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable

 

222



--------------------------------------------------------------------------------

notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 10.27, the following terms have the following
meanings:

(i)     “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii)    “Covered Entity” means any of the following: (i) a “covered entity” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. §
252.82(b); (ii) a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 382.2(b).

(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

[Continued on following page.]

 

223



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

PERFORMANCE FOOD GROUP, INC. By:  

/s/ Jeffery W. Fender

Name:   Jeffery W. Fender Title:   Vice President and Treasurer PFGC, INC. By:  

/s/ Jeffery W. Fender

Name:   Jeffery W. Fender Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Administrative Agent, Collateral Agent, Swingline Lender, Issuing Bank and
Lender By:  

/s/ Daniel L. Denton

Name:   Daniel L. Denton Title:   Vice President



--------------------------------------------------------------------------------

Bank of America, N.A., as Lender By:  

/s/ Dennis S. Losin

Name:   Dennis S. Losin Title:   Senior Vice President



--------------------------------------------------------------------------------

BANK OF MONTREAL, as Lender By:  

/s/ Terrence McKenna

Name:   Terrence McKenna Title:   Director



--------------------------------------------------------------------------------

Barclays Bank PLC, as Lender By:  

/s/ Ritam Bhalla

Name:   Ritam Bhalla Title:   Director



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as Lender By:  

/s/ David Miller

Name:   David Miller Title:   Vice President



--------------------------------------------------------------------------------

Capital One, National Association, as Lender By:  

/s/ Micah Spellman

Name:   Micah Spellman Title:   Director



--------------------------------------------------------------------------------

Citizens Bank, National Association, as Lender By:  

/s/ James Horn

Name:   James Horn Title:   Vice President



--------------------------------------------------------------------------------

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION, as Lender By:  

/s/ Catherine Chiavetta

Name:   Catherine Chiavetta Title:   Senior Vice President



--------------------------------------------------------------------------------

COMPASS BANK, as Lender By:  

/s/ Jason Nichols

Name:   Jason Nichols Title:   Sr. Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:  

/s/ Judith E. Smith

Name:   Judith E. Smith Title:   Authorized Signatory By:  

/s/ Brady Bingham

Name:   Brady Bingham Title:   Authorized Signatory



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Lender By:  

/s/ Donna DiForio

Name:   Donna DiForio Title:   Authorized Officer



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as Lender By:  

/s/ Michael King

Name:   Michael King Title:   Authorized Signatory



--------------------------------------------------------------------------------

PNC Bank, National Association, as Lender By:  

/s/ Parameswar Sivaramakrishnan

Name:   Parameswar Sivaramakrishnan Title:   Vice President



--------------------------------------------------------------------------------

Coöperatieve Rabobank U.A., New York Branch, as Lender By:  

/s/ Sarah Fleet

Name:   Sarah Fleet Title:   Executive Director By:  

/s/ Jennifer Smith

Name:   Jennifer Smith Title:   Vice President



--------------------------------------------------------------------------------

Regions Bank, as Lender By:  

/s/ Bruce Kasper

Name:   Bruce Kasper Title:   Managing Director



--------------------------------------------------------------------------------

TD Bank, N.A., as Lender By:  

/s/ Antimo Barbieri

Name:   Antimo Barbieri Title:   Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Christopher D. Fudge

Name:   Christopher D. Fudge Title:   Vice President



--------------------------------------------------------------------------------

UNION BANK & TRUST, as Lender By:  

/s/ Charlie Vaughters

Name:   Charlie Vaughters Title:   Director – Corporate Banking



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

COMMITTED LOAN NOTICE

 

To:

Wells Fargo Bank, National Association, as Administrative Agent

MAC G0189-160

1100 Abernathy Road, Suite 1600

Atlanta, Georgia 30328

United States of America

Attn: Dan Denton/Portfolio Manager

[Date]

Ladies and Gentlemen:

Reference is made to the Third Amended and Restated Credit Agreement dated as of
May 17, 2019 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC., a Colorado
corporation (the “Lead Borrower”), the other Borrowers from time to time party
thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent and each
lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

The Lead Borrower hereby requests (select one):

A Borrowing of new Revolving Loans

A Borrowing of new Swingline Loans

A conversion of Loans

A continuation of Loans

to be made on the terms set forth below:

 

(A)    Date of Borrowing, conversion or continuation (which is a Business Day)
                                                          

 

(B)    Principal amount         

 



--------------------------------------------------------------------------------

(C)    Type of Loan1                                                           

 

(D)    Interest Period2                                      

 

[The Lead Borrower hereby represents and warrants to the Administrative Agent
and the Lenders that, on the date of this Committed Loan Notice and on the date
of the related Borrowing, the conditions to lending specified in Section 4.02 of
the Credit Agreement have been satisfied.]3

 

PERFORMANCE FOOD GROUP, INC., as Lead Borrower

By:  

 

Name:  

 

Title:  

 

 

1 

Specify LIBOR or Base Rate.

2 

Applicable for LIBOR Rate Loans only.

3 

Insert bracketed language if any Borrower is requesting a Borrowing of new
Loans.



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF

REVOLVING CREDIT NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
[                    ] or registered assigns (the “Lender”), in Dollars (such
term, and each other capitalized term used but not defined herein, having the
meaning assigned to it in the Third Amended and Restated Credit Agreement dated
as of May 17, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC.,
a Colorado corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and each lender from time to time
party thereto) in immediately available funds at the Administrative Agent’s
Office (i) on the dates set forth in the Credit Agreement, the principal amounts
set forth in the Credit Agreement with respect to Revolving Loans made by the
Lender to the Borrowers pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Revolving Loans made
by the Lender to the Borrowers pursuant to the Credit Agreement. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate in accordance with the terms
of the Credit Agreement.

The Borrowers promise to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement. The Borrowers’ obligations
hereunder and under the Credit Agreement are joint and several obligations
together with the obligations of the other Borrowers under their respective
Revolving Credit Notes and the Credit Agreement.

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Credit Agreement, all amounts then remaining unpaid on this Revolving Credit
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Revolving Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.



--------------------------------------------------------------------------------

[This Revolving Credit Note amends and restates all other Revolving Credit Notes
issued before the date hereof (or any amendments and restatements thereof) to
Lender in connection with or pursuant to the Credit Agreement (collectively, the
“Prior Notes”), and no novation of the indebtedness evidenced thereby is
intended nor shall any such novation be deemed to have occurred on account of
the execution and delivery of this Revolving Credit Note or otherwise. Upon
execution and delivery of this Revolving Credit Note, all Prior Notes shall be
deemed superseded, replaced, and no longer in effect.]4

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

 

4 

Include this paragraph if applicable.



--------------------------------------------------------------------------------

PERFORMANCE FOOD GROUP, INC., as a Borrower5 By:       Name:   Title:

 

 

5 

Include other Borrowers, if any.



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF

SWINGLINE NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
[                    ] or registered assigns (the “Lender”), in Dollars (such
term, and each other capitalized term used but not defined herein, having the
meaning assigned to it in the Third Amended and Restated Credit Agreement dated
as of May 17, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC.,
a Colorado corporation (the “Lead Borrower”), the other Borrowers from time to
time party thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and each lender from time to time
party thereto) in immediately available funds at the Administrative Agent’s
Office (i) on the dates set forth in the Credit Agreement, the principal amounts
set forth in the Credit Agreement with respect to Swingline Loans made by the
Lender to the Borrowers pursuant to the Credit Agreement and (ii) on each
Interest Payment Date, interest at the rate or rates per annum as provided in
the Credit Agreement on the unpaid principal amount of all Swingline Loans made
by the Lender to the Borrowers pursuant to the Credit Agreement. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
from the due date thereof until the date of actual payment (and before as well
as after judgment) computed at the per annum rate in accordance with the terms
of the Credit Agreement.

The Borrowers promise to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Credit Agreement. The Borrowers’ obligations
hereunder and under the Credit Agreement are joint and several obligations
together with the obligations of the other Borrowers under their respective
Swingline Notes and the Credit Agreement.

The Borrowers hereby waive diligence, presentment, demand, protest and notice of
any kind whatsoever. The nonexercise by the holder hereof of any of its rights
hereunder in any particular instance shall not constitute a waiver thereof in
that or any subsequent instance.

This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Swingline Note
is also entitled to the benefits of the Guaranty. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Credit Agreement. Swingline Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Swingline Note
and endorse thereon the date, amount and maturity of its Swingline Loans and
payments with respect thereto.



--------------------------------------------------------------------------------

This Swingline Note amends and restates that certain Swingline Note dated as of
February 1, 2016, made by the Lead Borrower to the order of Lender (the “Prior
Note”), and no novation of the indebtedness evidenced thereby is intended nor
shall any such novation be deemed to have occurred on account of the execution
and delivery of this Swingline Note or otherwise. Upon execution and delivery of
this Swingline Note, the Prior Note shall be deemed superseded, replaced, and no
longer in effect.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

PERFORMANCE FOOD GROUP, INC., as a Borrower6 By:       Name:   Title:

 

 

6 

Include other Borrowers, if any.



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

Reference is made to the Third Amended and Restated Credit Agreement dated as of
May 17, 2019 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC., a Colorado
corporation (the “Lead Borrower”), the other Borrowers from time to time party
thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent, and each
lender from time to time party thereto (capitalized terms used herein have the
meanings attributed thereto in the Credit Agreement unless otherwise defined
herein). Pursuant to Section 6.02 of the Credit Agreement, the undersigned, in
his/her capacity as a Responsible Officer of Holdings, certifies as follows:

 

  1.

[Attached hereto as Exhibit [A] is the consolidated balance sheet of Holdings
and its Subsidiaries and, if different, Holdings and its Restricted
Subsidiaries, in each case as at the fiscal year ended [        ], and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year setting forth in each case in comparative
form the figures for the previous fiscal year (or, in lieu of such audited
financial statements for Holdings and its Restricted Subsidiaries, a
reconciliation, reflecting such financial information for Holdings and its
Restricted Subsidiaries, on the one hand, and Holdings and its Subsidiaries, on
the other hand), all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of [                    ], which
report and opinion has been prepared in accordance with generally accepted
auditing standards and is not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.]

 

  2.

[Attached hereto as Exhibit [B] is the consolidated balance sheet of Holdings
and its Subsidiaries and, if different, Holdings and its Restricted
Subsidiaries, in each case as at the fiscal quarter ended [        ], and the
related (i) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year (or, in lieu of such unaudited financial statements for
Holdings and its Restricted Subsidiaries, a reconciliation, reflecting such
financial information for Holdings and its Restricted Subsidiaries, on the one
hand, and Holdings and its Subsidiaries, on the other hand), all in reasonable
detail and each of which fairly presents in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries and Holdings and its Restricted Subsidiaries, as
applicable, in accordance with GAAP, subject only to normal year-end adjustments
and the absence of footnotes, and delivered together with the related management
discussion and analysis for such fiscal quarter.]



--------------------------------------------------------------------------------

  3.

[Attached hereto as Exhibit [C] is the unaudited consolidated balance sheet of
Holdings and its Subsidiaries and, if different, Holdings and its Restricted
Subsidiaries, in each case as at the end of such fiscal month, and the related
(i) consolidated statements of income or operations for such fiscal month and
for the portion of the fiscal year then ended and (ii) a consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding fiscal month of
the previous fiscal year and the corresponding portion of the previous fiscal
year (or, in lieu of such unaudited financial statements for Holdings and its
Restricted Subsidiaries, a reconciliation, reflecting such financial information
for Holdings and its Restricted Subsidiaries, on the one hand, and Holdings and
its Subsidiaries, on the other hand), all in reasonable detail (and setting
forth Consolidated Interest Expense paid in cash, Unfinanced Capital
Expenditures and cash taxes and other amounts referenced in clause (a)(iii) of
the definition of Consolidated Fixed Charge Coverage Ratio for such fiscal
month) and each of which fairly presents in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries and Holdings and its Restricted Subsidiaries, as
applicable, in accordance with GAAP, subject only to normal year-end and
quarter-end adjustments and the absence of footnotes.]1

 

  4.

Attached hereto as Exhibit [D] are (i) [a report setting forth the information
required by Section 3.03(c) of the Security Agreement or confirming that there
has been no change in such information since the Third Restatement Effective
Date or the date of the last such report), (ii) a description of each
Disposition or Casualty Event during the last fiscal quarter covered by such
Compliance Certificate; (iii) a list of each Subsidiary that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or a confirmation that there is
no change in such information since the later of the Third Restatement Effective
Date or the date of the last such list;]2 [and (iv) a list of all Rolling Stock
(including the owner, make, model, year, state of registration, vehicle
identification number, title number, company identification number and appraisal
as set forth in the Rolling Stock Appraisal) that has been (A) added to Eligible
Rolling Stock during the last fiscal quarter covered by such Compliance
Certificate or (B) removed from Eligible Rolling Stock during the last fiscal
quarter covered by such Compliance Certificate.]3

 

  5.

Except as otherwise disclosed to the Administrative Agent in writing pursuant to
the Credit Agreement, at no time during the period between [        ] and
[        ] (the “Certificate Period”) did a Default or an Event of Default
exist.

 

1 

Include bracketed language only with delivery of monthly financial statements.

2 

Include bracketed language only with delivery of annual financial statements.

3 

Include bracketed language only with respect to Compliance Certificates
delivered on a quarterly basis.



--------------------------------------------------------------------------------

  6.

Exhibit [E] attached hereto sets forth true, accurate and reasonably detailed
calculations with respect to the average daily Excess Availability and
Suppressed Excess Availability (in each case, based on the most recent monthly
and/or weekly Borrowing Base Certificates furnished to the Administrative Agent)
for the Certificate Period.

 

  7.

The Consolidated Fixed Charge Coverage Ratio for the Certificate Period is
[    ]:1.00, and Exhibit [F] attached hereto sets forth a true and accurate
calculation of such Consolidated Fixed Charge Coverage Ratio.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Responsible
Officer of Holdings, has executed this certificate for and on behalf of Holdings
and has caused this certificate to be delivered this          day of
                    .

 

PFGC, INC., as Holdings By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT [A] TO

COMPLIANCE CERTIFICATE

ANNUAL FINANCIAL STATEMENTS



--------------------------------------------------------------------------------

EXHIBIT [B] TO

COMPLIANCE CERTIFICATE

QUARTERLY FINANCIAL STATEMENTS



--------------------------------------------------------------------------------

EXHIBIT [C] TO

COMPLIANCE CERTIFICATE

MONTHLY FINANCIAL STATEMENTS



--------------------------------------------------------------------------------

EXHIBIT [D] TO

COMPLIANCE CERTIFICATE

REPORTING INFORMATION



--------------------------------------------------------------------------------

EXHIBIT [E] TO

COMPLIANCE CERTIFICATE

AVERAGE DAILY EXCESS AVAILABILITY

AND

SUPPRESSED EXCESS AVAILABILITY



--------------------------------------------------------------------------------

EXHIBIT [F] TO

COMPLIANCE CERTIFICATE

CONSOLIDATED FIXED CHARGE COVERAGE RATIO

on ____________ ___ , _____

(the “Computation Date”)

 

1.  Consolidated EBITDA (see Attachment 1 hereto)

   $                                   

 

 

 

2.  Net Cash Proceeds of capital contributions received or Permitted Equity
Issuances made during such period to the extent used to make payments on account
of Debt Service Charges or Taxes4

   $       

 

 

 

3.  Taxes based on income or profits or capital5

   $       

 

 

 

4.  Unfinanced Capital Expenditures made during the Certificate Period

   $       

 

 

 

5.  Restricted Payments made pursuant to Section 7.06(h) and (k) of the Credit
Agreement

   $       

 

 

 

6.  Item 1 plus Item 2

   $       

 

 

 

7.  Sum of Item 3 through Item 5

   $       

 

 

 

8.  Item 6 minus Item 7

   $       

 

 

 

9.  Debt Service Charges payable in cash during such period

   $       

 

 

 

10.  Item 8 to Item 9

     : 1.00     

 

 

 

 

4 

Only Specified Equity Contributions (and no other equity contributions) may be
included for purposes of the calculation of the Consolidated Fixed Charge
Coverage Ratio under, and as provided in, Section 6.17 of the Credit Agreement.

5 

Including, without limitation, state, franchise and similar taxes (such as the
Delaware franchise tax, the Pennsylvania capital tax, Texas margin tax and
provincial income taxes paid in Canada) and foreign withholding taxes and
penalties and interest relating to taxes, net of cash refunds received, of such
Person paid in cash during the Certificate Period.



--------------------------------------------------------------------------------

ATTACHMENT 1

CONSOLIDATED EBITDA6

on ____________ ___ , _____

(the “Computation Date”)

 

1.  For the period that includes the fiscal quarter(s) ending after March 30,
2019, the Consolidated Net Income:

   $                                   

 

 

 

2.  Increased, without duplication, in each case to the extent deducted (and not
added back) in determining Consolidated Net Income:

  

(a)   Taxes based on income or profits or capital

   $       

 

 

 

(b)   Consolidated Interest Expense

   $       

 

 

 

(c)   Consolidated Depreciation and Amortization Expense

   $       

 

 

 

(d)   Fees, charges and expenses incurred during such period (other than
depreciation or amortization expense), in connection with any acquisition,
Investment, Disposition, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including any such transaction consummated prior
to the Third Restatement Effective Date and any such transaction undertaken but
not completed) and any charges or non-recurring merger costs incurred during
such period as a result of any such transaction

   $       

 

 

 

(e)   Restructuring charges, integration costs, retention charges, or other
business optimization expenses; provided that for amounts in excess of the
Add-Back Cushion Amount, shall not exceed 15% of Consolidated EBITDA for such
period7

   $       

 

 

 

 

6 

Please review the Credit Agreement for definition of Consolidated EBITDA and
provisions relating thereto.

7 

The aggregate amount added pursuant to clauses (e) and (f), taken together with
any Pro Forma Adjustments to Consolidated EBITDA cannot exceed 20% of
Consolidated EBITDA for any Test Period (calculated in each case before giving
effect to such add-backs and Pro Forma Adjustments).



--------------------------------------------------------------------------------

(f)   Non-recurring or unusual losses or expenses, severance, relocation costs,
payments made pursuant to the terms of change in control agreements that
Holdings or any of its Subsidiaries had entered into with employees of Holdings
or its Subsidiaries as of the Original Closing Date and curtailments or
modifications to pension and post-retirement employee benefit plans not to
exceed 15% of Consolidated EBITDA for any Test Period)8

   $                                   

 

 

 

(g)   Extraordinary losses

   $       

 

 

 

(h)   Stock option and other equity-based compensation expenses

   $       

 

 

 

(i) Non-Cash Charges

   $       

 

 

 

(j) Subsidiary income attributable to minority Equity Interests of third parties
in any non-wholly owned Subsidiary

   $       

 

 

 

(k)   Costs/expenses incurred pursuant to management equity plan, stock option
plan or any other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement, incurred by Holdings, Lead Borrower or a
Restricted Subsidiary

   $       

 

 

 

(l) Net loss from disposed/discontinued operations

   $       

 

 

 

(m) Cash receipts not representing Consolidated EBITDA or Consolidated Net
Income

   $       

 

 

 

(n)   Proceeds from business interruption insurance and reimbursements of any
expenses and charges covered by indemnification or other reimbursement
provisions in connection with any investment or any sale, conveyance, transfer
or other disposition of assets

   $       

 

 

 

(o)   Sum of Item 2(a) through Item 2(n)

   $       

 

 

 

3.  Decreased, without duplication, in each case to the extent included in
determining Consolidated Net Income:

  

(a)   Non-cash gains increasing Consolidated Net Income

   $       

 

 

 

 

8 

The aggregate amount added pursuant to clauses (e) and (f), taken together with
any Pro Forma Adjustments to Consolidated EBITDA cannot exceed 20% of
Consolidated EBITDA for any Test Period (calculated in each case before giving
effect to such add-backs and Pro Forma Adjustments).



--------------------------------------------------------------------------------

(b)   Net income from disposed or discontinued operations

   $                                   

 

 

 

(c)   Extraordinary, unusual or non-recurring revenue or gains

   $       

 

 

 

(d)   Sum of Item 3(a) through Item 3(c)

   $       

 

 

 

4.  Item 1 plus Item 2(o) minus Item 3(d)

   $       

 

 

 

5.  Additions (or subtractions) resulting from the application of FASB
Interpretation No. 45 (Guarantees), without duplication

   $       

 

 

 

6.  Item 4 plus (or minus, as applicable) Item 5

   $       

 

 

 

7.  Other additions to Consolidated EBITDA

   $       

 

 

 

8.  Consolidated EBITDA: Item 6 plus Item 7

   $       

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each]2 Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the Assignors]
[the Assignees]3 hereunder are several and not joint.]4 Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by [the] [each] Assignee. The Standard
Terms and Conditions set forth in Annex I attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the] [any] Assignor
to [the] [any] Assignee pursuant to

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”). Each such sale and assignment is without recourse to [the]
[any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.

1. Assignor[s]:                 ______________________________

                                          ______________________________

    [Assignor[s] [is/are not a] Defaulting Lender]

2. Assignee[s]:                 ______________________________

                                          ______________________________

    [for each Assignee, indicate [Affiliate] [Approved Fund] of [identify
Lender]]

3. Borrowers: PERFORMANCE FOOD GROUP, INC. as the Lead Borrower, and the other
Borrowers from time to time party to the Credit Agreement (defined below).

4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement.

5. Credit Agreement: The Third Amended and Restated Credit Agreement dated as of
May 17, 2019 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC., a Colorado
corporation (the “Lead Borrower”), the other Borrowers from time to time party
thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Collateral Agent, and each
lender from time to time party thereto.



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]5

  Assignee[s]6     Aggregate
Amount of
Commitment
/ Loans for
all Lenders     Amount of
Commitment
/ Loans
Assigned7     Percentage
Assigned of
Commitment
/ Loans8     CUSIP
Number       $                   $                         $       $        
         %   

[7. Trade Date:                 ______________]9

Effective Date: _____________ ___, 20___10

 

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

10 

To be inserted by Administrative Agent and which shall be the effective date of
recordation of transfer in the register therefor.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR], as Assignor, By:       Name:   Title:
ASSIGNEE[S]12 [NAME OF ASSIGNEE], as Assignee, By:       Name:   Title:

 

 

11 

Add additional signature blocks as needed.

12 

Add additional signature blocks as needed.



--------------------------------------------------------------------------------

[Consented to and]13 Accepted: WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as Administrative Agent,

By:       Name:   Title: By:       Name:   Title:

 

 

13 

No consent of the Administrative Agent shall be required for (i) an assignment
made to Wells Fargo Bank, National Association or its Affiliates, (ii) an
assignment made by Wells Fargo Bank, National Association or by its Affiliates
to the extent such assignment is made in the primary syndication to any Assignee
to whom Lead Borrower has consented prior to the Third Restatement Effective
Date or (iii) an assignment of all or any portion of a Loan to another Lender,
an Affiliate of a Lender or an Approved Fund.



--------------------------------------------------------------------------------

PERFORMANCE FOOD GROUP, INC., as Lead Borrower

By:       Name:   Title:14

 

 

14 

No consent of the Lead Borrower shall be required for (i) an assignment made to
Wells Fargo Bank, National Association or its Affiliates, (ii) an assignment
made by Wells Fargo Bank, National Association or by its Affiliates to the
extent such assignment is made in the primary syndication to any Assignee to
whom Lead Borrower has consented prior to the Third Restatement Effective Date
or (iii) an assignment to another Lender, an Affiliate of a Lender or an
Approved Fund or, if an Event of Default under Section 8.01(a), (b)(ii), (f) or
(g) of the Credit Agreement has occurred and is continuing, any Assignee.



--------------------------------------------------------------------------------

Annex I

CREDIT AGREEMENT1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.07(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 10.07(b)(i) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the] [the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own

 

 

1 

Capitalized terms used in this Assignment and Assumption and not otherwise
defined herein have the meanings specified in the Third Amended and Restated
Credit Agreement dated as of May 17, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among PERFORMANCE
FOOD GROUP, INC., a Colorado corporation (the “Lead Borrower”), the other
Borrowers from time to time party thereto, PFGC, INC., a Delaware corporation
(“Holdings”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
and Collateral Agent, and each lender from time to time party thereto.



--------------------------------------------------------------------------------

credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the] [such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to the [relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
regard to conflict of laws principles thereof.



--------------------------------------------------------------------------------

EXHIBIT E

RESERVED



--------------------------------------------------------------------------------

EXHIBIT F

RESERVED



--------------------------------------------------------------------------------

EXHIBIT G

RESERVED



--------------------------------------------------------------------------------

EXHIBIT H

RESERVED



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] CUSTOMS BROKER AGREEMENT

Name and Address of Customs Broker:

     

Dear Sir/Madam:

                    , a                      with its principal executive
offices at                      (the “Company”), among others, has entered into
various financing agreements with Wells Fargo Bank, National Association, as
Collateral Agent (in such capacity, herein the “Collateral Agent”) for the
ratable benefit of a syndicate of lenders and certain other secured parties
(collectively, the “Secured Parties”), pursuant to which agreements the Company,
among others, has granted a security interest to the Collateral Agent in and to,
among other things, all of the Company’s inventory, goods, documents, bills of
lading and other documents of title.

The Collateral Agent has requested that you (the “Customs Broker”) act as its
agent for the limited purpose of more fully perfecting and protecting the
interest of the Collateral Agent in such bills of lading, documents and other
documents of title and in the goods and inventory for which such bills of
lading, documents, or other documents of title have been issued, and the Customs
Broker has agreed to do so. This letter shall set forth the terms of the Customs
Broker’s engagement.

1. Appointment Of Customs Broker as Agent of Collateral Agent: The Customs
Broker is hereby appointed as agent for the Collateral Agent to receive and
retain possession of all bills of lading and airway bills (collectively, the
“Title Documents”) heretofore or at any time hereafter issued for any goods,
inventory, or other property of the Company which are received by the Customs
Broker for processing (collectively, the “Property”), such receipt and retention
of possession being for the purpose of more fully perfecting and preserving the
Collateral Agent’s security interest in the Title Documents and the Property.
The Customs Broker will maintain possession of the Title Documents, subject to
the security interests of the Collateral Agent, and will note the security
interests of the Collateral Agent on the Customs Broker’s books and records.

2. Delivery of Title Documents. Release of Goods: Until the Customs Broker
receives written notification from the Collateral Agent pursuant to paragraph 3
below to the contrary, the Customs Broker is authorized by the Collateral Agent
to, and the Customs Broker may, deliver:

(a) the Title Documents to the issuing carrier or to its agent (who shall act on
the Custom Broker’s behalf as the Customs Broker’s sub-agent hereunder) for the
purpose of permitting Company, as consignee, to obtain possession or control of
the Property subject to such Title Documents; and



--------------------------------------------------------------------------------

(b) the Property, in each instance as directed by Company.

3. Notice From Collateral Agent To Follow Collateral Agent’s Instructions: Upon
the Customs Broker’s receipt of written notification from the Collateral Agent,
the Customs Broker shall thereafter follow solely the instructions of the
Collateral Agent concerning the disposition of the Title Documents and the
Property and will not follow any instructions of Company or any other person
concerning the same. Such notifications and instructions shall be given to the
following address (or to such other address, written notice of which is given to
the Collateral Agent by or on behalf of the Customs Broker):

 

                                                                    
                                                                  
                                                                  
Attn: __________________________   

4. Limited Authority. The Customs Broker’s sole authority as the agent of the
Collateral Agent is to receive and maintain possession of the Title Documents
and Property on behalf of the Collateral Agent and to follow the instructions of
the Collateral Agent as provided herein. Except as may be specifically
authorized and instructed in writing by the Collateral Agent, the Customs Broker
shall have no authority as the agent of the Collateral Agent to undertake any
other action or to enter into any other commitments on behalf of the Collateral
Agent.

5. Expenses: The Collateral Agent shall not be obligated to compensate the
Customs Broker for serving as agent hereunder, nor shall the Collateral Agent be
responsible for any fees, expenses, customs, duties, taxes, or other charges
relating to the Title Documents or the Property. The Customs Broker acknowledges
that the Company is solely responsible for payment of any compensation and
charges which are to Company’s account. The Company is further responsible for
paying any fees, expenses, customs, duties, taxes, or other charges which are,
or may accrue, to the account of the Property. The Collateral Agent, at the
Collateral Agent’s sole option, may authorize the Customs Broker to perform
specified services on behalf of the Collateral Agent at mutually agreed rates of
compensation, which shall be to the Collateral Agent’s account, and payable to
the Customs Broker by the Collateral Agent (provided, however, such payment
shall not affect any obligation of the Company to reimburse the Collateral Agent
for any such compensation or other costs or expenses incurred by the Collateral
Agent).

6. Term:

(a) In the event that the Customs Broker desires to terminate this Agreement,
the Customs Broker shall furnish the Collateral Agent with sixty (60) days prior
written notice of the Customs Broker’s intention to do so. During such 60 day
period (which may be shortened by written notice to the Customs Broker by the
Collateral Agent), the Customs Broker shall continue to serve as agent
hereunder. The Customs Broker shall also cooperate with the Collateral Agent and
execute all such documentation and undertake all



--------------------------------------------------------------------------------

such action as may be reasonably required by the Collateral Agent in connection
with such termination. Such notice shall be given to the following address (or
to such other address, written notice of which is given the Customs Broker by or
on behalf of the Collateral Agent):

Wells Fargo Bank, National Association

MAC G0189-160

1100 Abernathy Road, Suite 1600

Atlanta, Georgia 30328

United States of America

Attn: Dan Denton/Portfolio Manager

Fax: (855) 277-7303

Tel: (770) 508-1387

(b) Except as provided in Section 6(a) above, this Agreement shall remain in
full force and effect until the Customs Broker receives written notification
from the Collateral Agent of the termination of the Customs Broker’s
responsibilities hereunder.

7. Customs Broker’s Lien: The Customs Broker shall have a lien, to the extent
provided by law, on any Property then in the possession of the Customs Broker,
which lien shall be to the extent of any costs, fees, freight charges, storage
charges, or other charges or expenses incurred or paid by the Customs Broker
with respect to that Property then in the possession of the Customs Broker, for
which the Customs Broker has not received payment, but not for any amount owed
on account of any other Property, item or matter. Upon receipt by the Customs
Broker of payment in full of all outstanding amounts, including, but not limited
to, any costs, fees, freight charges, storage charges, or other charges or
expenses incurred or paid by the Customs Broker with respect to the Property
then in the possession of the Customs Broker, the Customs Broker shall not
assert against such Property any statutory, possessory, or other lien, including
without limitation, any right of levy or distraint.

[Continued on following page.]



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please indicate your
assent below following which this letter will take effect as a sealed
instrument.

 

Very truly yours, COMPANY:   By:     Name:     Title:    

 

Agreed: CUSTOMS BROKER:   By:     Name:     Title:    



--------------------------------------------------------------------------------

COLLATERAL AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION  

By:     Name:     Title:    



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF] BORROWING BASE CERTIFICATE

[To be Provided]



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF BORROWER

REQUEST AND ASSUMPTION AGREEMENT

Date: ___________, _____

To:     Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

This Borrower Request and Assumption Agreement is made and delivered pursuant to
Section [2.21][2.22] of that certain Third Amended and Restated Credit Agreement
dated as of May 17, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among PERFORMANCE FOOD
GROUP, INC., a Colorado corporation (the “Lead Borrower”), the other Borrowers
from time to time party thereto, PFGC, INC., a Delaware corporation
(“Holdings”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
(in such capacity, the “Administrative Agent”) and Collateral Agent, and each
lender from time to time party thereto.

Each of                      (the “Designated Party”) and the Lead Borrower
hereby confirms, represents and warrants to the Administrative Agent and the
Lenders that the Designated Party is a [Material][Caribbean] Subsidiary of the
Lead Borrower.

The documents required to be delivered to the Administrative Agent under Section
[2.21][2.22] of the Credit Agreement will be furnished to the Administrative
Agent in accordance with the requirements of the Credit Agreement.

Complete if the Designated Party is a Domestic Subsidiary: The true and correct
US taxpayer identification number of the Designated Subsidiary is
                    .

Complete if the Designated Party is a Caribbean Subsidiary: The true and correct
unique identification number that has been issued to the Designated Party by its
jurisdiction of organization and the name of such jurisdiction are set forth
below:

 

Identification Number   Jurisdiction of Organization

The parties hereto hereby confirm that with effect from the date hereof, the
Designated Party shall have obligations, duties and liabilities toward each of
the other parties to the Credit Agreement identical to those of a [Borrower that
is a Domestic Subsidiary][Caribbean Borrower][Caribbean Guarantor]. The
Designated Party confirms its acceptance of, and consents to, all
representations and warranties, covenants, and other terms and provisions of the
Credit Agreement and the other Loan Documents.



--------------------------------------------------------------------------------

[The parties hereto hereby request that the Designated Party be entitled to
receive Revolving Loans under the Credit Agreement, and understand, acknowledge
and agree that neither the Designated Party nor the Lead Borrower on its behalf
shall have any right to request any Revolving Loans for its account unless and
until the date five Business Days after the effective date designated by the
Administrative Agent in a Borrower Notice delivered to the Lead Borrower and the
Lenders pursuant to Section [2.21][2.22] of the Credit Agreement.]

This Borrower Request and Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.

THIS BORROWER REQUEST AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Borrower Request and
Assumption Agreement to be duly executed and delivered by their proper and duly
authorized officers as of the day and year first above written.

 

[DESIGNATED PARTY]

By:   Title:    

PERFORMANCE FOOD GROUP, INC.

By:     Title:    



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF BORROWER NOTICE

Date: ___________, _____

To:     PERFORMANCE FOOD GROUP, INC.

The Lenders party to the Credit Agreement referred to below

Ladies and Gentlemen:

This Borrower Notice is made and delivered pursuant to Section [2.21][2.22] of
that certain Third Amended and Restated Credit Agreement dated as of May 17,
2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PERFORMANCE FOOD GROUP, INC., a Colorado
corporation (the “Lead Borrower”), the other Borrowers from time to time party
thereto, PFGC, INC., a Delaware corporation (“Holdings”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and each lender from time to time
party thereto.

The Administrative Agent hereby notifies the Lead Borrower and the Lenders that
effective as of the date hereof [                    ] shall be a [Borrower that
is a Domestic Subsidiary][Caribbean Borrower] and may receive Loans for its
account on the terms and conditions set forth in the Credit Agreement.

This Borrower Notice shall constitute a Loan Document under the Credit
Agreement.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:     Title:    